Case History View Calcasieu Parish, LA

Case Number: 2014-002820
Division: B
Status: Open
Date Filed: 07/23/2014

Defendant HONEYWELL INTERNATIONAL ING -
Attorney Name: ERIC SHUMAN

601 POYDRAS STREET 12TH
FLOOR

NEW ORLEANS, LA 70130-0000 |

Plaintiff, PAULINE MARIE CITIZEN
Attorney Name: FRANK J SWARR

Proceeding Type: DAMAGES

 

 

 

APR.O4S802 1 9-6.MSNNE26-JOC-SEERDOFUOGRT 1-1 Filed 04/25/19 Page 1 off.9(6fAge~D #: 11

CMS0333

Printed: 04/22/2019 02:41 PM

Remarks: Firm: LANDRY, SWARR & CANNELLA, LLC Firm: MCGLINCHEY, STAFFORD, ET AL
Actions
Post Date Action Type Action Code Action Name Party Code Party Name Amount Record Stamp Date
04/22/2019 Action 0371 CONFORMED COPY - BA30 DOLLAR TREE STORES INC -6.00 04/22/201 9 01:10 PM
04/22/2019 Action 4002 Deposit - Advanced Deposit D030 DOLLAR TREE STORES INC 87.00 04/22/2019 10:31 AM
04/21/2019 System Action SystemInvoice Invoice : 1327812 DO30 DOLLAR TREE STORES ING 16.59 04/21/2019 10:42 PM
04/21/2019 System Action Systemlnvcice Invoice : 1323827 D020 BROCK SERVICES LLC 20.00 04/21/2019 05:46 PM
04/8/2019 Action 0371 CONFORMED COPY D031 GREENBRIER INTERNATIONAL -3.00 04/18/2019 12:56 PM
INC
02/21/2019 Filing RESCAN IMAGING Dod30 DOLLAR TREE STORES INC 0,00 04/18/2019 12:52 PM
04/18/2019 Systern Action Disbursement Disbursement: ApTransiD HON, HZ LYNN JONES, If = (1) 6.00 04/18/2019 12:42 PM
#35139060
04/04/2019 _~—‘ Filing 0052 ANSWER D030 DOLLAR TREE STORES INC -10.00 04/17/2019 07:09 PM
04/04/2019 ‘Filing 0052 ANSWER D030 DOLLAR TREE STORES INC -10.00 04/17/2019 01:09 PM
04/04/2019 ‘Filing 0262 LETTER D030 DOLLAR TREE STORES INC -6.00 04/17/2019 01:08 PM
04/11/2019 System Action Disbursement Disbursement: ApTrans|D Shonda Appleby (CR) . 65.00 04/11/2019 05:00 PM
#35127596 . .
04/11/2019 Systern Action Disbursement Disbursement: ApTransiID LOUISIANA STATE TREASURER 25.00 04/41/2019 05:00 PM
#35127537
04/11/2019 System Action Disbursement Disbursement: ApTransiD SHF, ORLEANS PH. 30.00 04/11/2019 05:00 PM
. 435127528

Page 1 of 91
APR.Q4SB02 91 9804 1M 26-JCAC- BIE RIDOEWORRT 1-1 Filed 04/25/19 Page 2 of. 96 fagetD #: 12

Case History View

04/11/2019

04/11/2019
02/21/2019
02/21/2019

02/21/2019
04/08/2019
04/02/2019
04/02/2019
04/04/2019
04/04/2019
04/04/2019
04/04/2019

04/02/2019
04/02/2019
04/02/2019

03/25/2019
03/25/2019

04/01/2019
04/01/2019
02/05/2019
04/01/2019
04/01/2019
04/01/2019
04/01/2019

System Action

Action .
Generated Document
Action

Action
Tracking
Action
Action
Filing
Filing
Action
Action

Action
Action
Action

Filing
Filing

Filing

Filing

Action
Action
Action
Action
Action

Printed: 04/22/2019 02:44 PM

CMS0333

Disbursement

0371
9999
0475

0509
2104
8052
8050
3981
0521
0218
4002

0506
0549
0065

0001
0262

RESCAN
RESCAN
0037
0840
0371
0005
0005

Disbursement: ApTrans|D
35127512

CONFORMED COPY
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN

Track Document

Filing Fee CR Jnvoice
CourtReporierinvoice

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

Deposit - Advanced Deposit

MINUTE ENTRY FEE
JUDGMENT RENDERED
PASSED

FILE PLEADING
LETTER

IMAGING

IMAGING

STATE TREASURER
POSTAGE
CONFORMED COPY
CERTIFIED COPIES
CERTIFIED COPIES

D023
D030
DO30

D030
DOS0
POO1
P9001
D030
Do30
DQ30
D031

P001
P001
D031

D031
D031

POO
Po01
POO%1
POO1
P0041
Po01
P001

HON. H. LYNN JONES, I (1):

AVON PRODUCTS, INC
DOLLAR TREE STORES ING .
DOLLAR TREE STORES ING

DOLLAR TREE STORES ING
DOLLAR TREE STORES INC
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC.

GREENBRIER INTERNATIONAL
INC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
ING

GREENBRIER INTERNATIONAL
INC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

332.20

-3,00

-8.00

-30.00

-6.00
-65.00
-15,00
~32.00

-5.00
419.00

5.00
-3.00
-3,00

~42.00
-6,00

0.00
0.00
-25,00
-7.20

- ~6.00
-6.00
-90.00

Calcasieu Parish, LA

04/11/2019 04:59 PM

04/11/2019 12:07 PM
04/08/2019 10:34 AM
04/08/2019 10:34 AM

04/08/2019 10:34 AM
04/08/2019 10:33 AM
04/05/2019 12:32 PM
04/05/2019 12:32 PM
04/04/2019 02:59 PM
04/04/2019 02:58 PM
04/04/2019 02:58 PM
04/04/2019 08:50 AM

04/03/2019 11:40 AM
04/03/2019 11:40 AM
04/03/2019 11:40 AM

04/03/2019 08:16 AM
04/03/2019 09:16 AM

04/02/2019 11:58 AM
04/02/2019 11:57 AM
04/01/2019 04:20 PM
04/01/2019 04:17 PM
04/01/2019 04:06 PM
04/01/2019 04:06 PM
04/01/2019 04:06 PM

Page 2 of 91
APR.Q9S#)491 99GB ANS 26-JEAC- BIE RIDOEWOERT 1-1 Filed 04/25/19 Page 3 oNAA§Ragap #: 13

Case History View

04/01/2019
04/01/2018
04/01/2019
04/01/2019
04/01/2019
03/29/2019

03/29/2013:
03/29/2019
03/29/2019
03/28/2019

03/28/2079
03/28/2019
03/28/2019
03/26/2019
03/26/2019

03/25/2019
03/25/2019

03/25/2019
03/15/2019
03/16/2019
03/15/2019
03/15/2019
03/25/2019
03/22/2019
03/21/2019

Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
System Action

Action
Action
Generated Document
Action

Tracking
Tracking
Action
Action
Filing

Filing
Action

Tracking
Filing
Filing
Filing -
Filing
Action
Action
Filing

Printed: 04/22/2019 02:41 PM

ChIS0833

1602
1602
1602
2150
2150
Disbursement

0371
0005
4700
4002

0369
0309
0371
4002
3981

0521
0218

0308
0052
0048
3969
0262
0371
4002
2206

CITATION/LONG ARM
CITATION/LONG ARM

VOID - CITATION/LONG ARM
Civil Label

Civil Label .

Disbursement. ApTransiD
#35104874

CONFORMED COPY
CERTIFIED COPIES

RULE

Deposil - Advanced Deposit

SENT TO SUIT DEPT?”
## FROM JUDGE:
CONFORMED COPY
Deposit - Advanced Deposit
FAX CONFIRMATION

FAX FILE FEE
FAX COPY

HH TO JUDGE:

ANSWER

FILE ORDER

MOTION TO SUB COUNSEL
LETTER

CONFORMED COPY
Deposit - Advanced Deposit
MOTION

P00
POO1
Pb01
P001
Poot

D020
Do20
Do20
Da33

Do23
D023
PO01
D023
Do3i

D031

D034

D023
D023
D023
D023
Do23
POO
PO0O1
D020

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
HON. H. LYNN JONES, Ii (1)

BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLG

PREMIER BRANDS OF AMERICA
ING

AVON PRODUCTS, INC
AVON PRODUCTS, INC
PAULINE MARIE CITIZEN
AVON PRODUCTS, [NC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
ING

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, ING
AVON PRODUCTS, ING
AVON PRODUCTS, INC
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
BROCK SERVICES LLC

-15.00
-15,00
-15,00
0.00
0.00
1,737.00

-3.00
~5.00
-20.00
112.96

-3.00
163.00
-15.00

48.00

-5.00

~46.00
-6,00
-15,00
6,00
-3,00
2,392.00
-230.00

Calcasieu Parish, LA

04/01/2019 03:44 PM
04/01/2019 03:32 PM
04/01/2019 02:20 PM
04/01/2019 09:17 AM
04/01/2019 09:15 AM
03/29/2019 04:47 PM

03/29/2019 09:55 AM
03/29/2019 09:55 AM
03/28/2019 09:51 AM
03/28/2019 10:13 AM

03/28/2019 09:25 AM
03/28/2019 09:24 AM
03/28/2019 08:14 AM
03/26/2019 08:53 AM
03/26/2019 07:51 AM

03/26/2019 07:50 AM
03/26/2019 07:50 AM

03/25/2019 02:01 PM
03/25/2019 02:00 PM
03/25/2019 01:59 PM
03/25/2019 01:59 PM
03/25/2019 01:58 PM
03/25/2019 09:55 AM
03/22/2019 12:07 PM
03/22/2019 09:07 AM

Page 3 of 91
APR.Q9SB0291 9 9G 41AM5 26-JEAC- KE RDOEWOERT 1-1 Filed 04/25/19 Page 4 of Gg jjagelD HF: 14

Case History View

03/21/2019
03/21/2019
03/21/2019

03/21/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019
03/19/2019

Tracking
Tracking
System Action

Action
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing:
Filing
Filing -
Filing
Filing
Filing
Filing
Fillng
Filing

Printed; 04/22/2019 02:41 PM

CMS0a33

0369
0309
Disbursement

4002
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039
0039

**=8SENT TO SUIT DEPT****

dt FROM JUDGE:

Disbursement: ApTransID
#35089385

Deposit - Advanced Deposit
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS
FILE EXHIBITS

D020 .

D020

D020
Poot
PDO4
POoO1
POO'1
PQDT
POOT
P01
P0O1
Po01
PO0O1
P0041
P00'
Poo1
P001
P0O1
P0O1
P0041
PO001
P0071
P0041
P001
POO
PO01

BROCK SERVICES LLC

' BROCK SERVICES LLC

HON. H. LYNN JONES, 1

BROCK SERVICES LLG
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

-PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

(1) 1,464.00

442.00
~14.00
-24.00

~200.00
-64.00
~44.00
-86.00
~8.00
-8.00
-22.00
~10.00
-28.00
~4.00
-16.00
-38,00
~14.00
~4.00
-4.00
~4.00
-74.00
-200.00
-22.00
-200.00
-200.00

Calcasieu Parish, LA

03/22/2019 08:59 AM
03/22/2019 08:58 AM
03/21/2019 04:54 PM

03/21/2019 10:56 AM

03/21/2079 09:39 AM

03/21/2019 09:39 AM
03/21/2019 09:38 AM
03/21/2019 09:36 AM
03/21/2019 09:35 AM
03/21/2019 09:34 AM
03/21/2019 09:33 AM
03/21/2019 09:32 AM
03/21/2019 09:32 AM
03/21/2019 09:31 AM
03/21/2019 09:31 AM
03/21/2019 09:30 AM
03/21/2019.09:29 AM
03/21/2019 09:29 AM
03/21/2019 09:28 AM
03/21/2019 09:25 AM
03/21/2019 09:25 AM
03/21/2019 09:24 AM
03/21/2019 09:23 AM
03/21/2019 09:22 AM
03/21/2018 09:19 AM
03/21/2019 09:18 AM
03/21/2019 09:16 AM

Page 4 ol 91
APR.Q4S802 51 99¢ (MNS 26-JEAC-KIERDOPWUOERT 1-1 Filed 04/25/19 Page 5 of. 9¢Flagesp #: 15

Case History View . / Calcasieu Parish, LA
03/19/2018 Filing 0039 : FILE EXHIBITS Poot. PAULINE MARIE CITIZEN -200,.00 03/21/2019 09:14 AM
03/19/2019 Filing 0039 FILE EXHIBITS P001 PAULINE MARIE CITIZEN 82,00 03/21/2019 09:12 AM
03/19/2019 — Filing 0039 FILE EXHIBITS P00‘1 . PAULINE MARIE CITIZEN -8.00 03/21/2019 09:11 AM
03/19/2019 Filing 0039 FILE EXHIBITS P001 PAULINE MARIE CITIZEN 16.00 03/21/2019 09:10 AM
03/19/2019 Filing - 9039 FILE EXHIBITS P01 PAULINE MARIE CITIZEN 6.00 03/21/2019 09:09 AM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN. 4.00 03/21/2019 09:09 AM
03/19/2019 Filing 0039 | FILE EXHIBITS P00t PAULINE MARIE CITIZEN 12.00 03/21/2019 09:08 AM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN 6.00 03/21/2019 09:08 AM
03/19/2019 = Filing - 9039 FILE EXHIBITS Po01 PAULINE MARIE CITIZEN -10.00 03/21/2019 09:07 AM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN 8.00 03/21/2019 09:05 AM
03/19/2019 Filing 0039 FILE EXHIBITS P01 PAULINE MARIE CITIZEN 24.00 03/21/2019 08:59 AM
03/19/2019 Filing 0039 FILE EXHIBITS POO1 PAULINE MARIE CITIZEN 24.00 03/21/2019 08:58 AM
03/19/2019 Filing 0039 FILE EXHIBITS Po01 PAULINE MARIE CITIZEN -64.00 03/21/2019 08:57 AM
03/19/2019 Filing 0039 | FILE EXHIBITS P001 PAULINE MARIE CITIZEN 18.00 —_- 03/21/2019 08:56 AM
03/19/2019 Filing 0039 FILE EXHIBITS P0041 PAULINE MARIE CITIZEN -8.00 03/21/2019 08:55 AM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN — 12,00 03/21/2019 08:54 AM
03/19/2019 Filing 0039 FILE EXHIBITS P00 PAULINE MARIE CITIZEN -§6,.00 03/20/2019 04:14 PM
03/19/2019 Filing 0039 | FILE EXHIBITS P01 PAULINE MARIE CITIZEN 20.00 08/20/2019 04:12 PM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN 42.00 03/20/2019 04:11 PM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN -160.00 03/20/2019 04:10 PM
03/19/2019 Filing 0039 FILE EXHIBITS P0041 PAULINE MARIE CITIZEN 10.00 03/20/2019 04:06 PM
03/19/2019 Filing o039 | FILE EXHIBITS P001 PAULINE MARIE CITIZEN -200.00 «03/20/2019 04:05 PM
03/19/2019 Filing 0039 FILEEXHIBITS P0014 PAULINE MARIE CITIZEN 28.00 03/20/2019 03:04 PM
03/19/2019 Filing 0039 FILE EXHIBITS P01 PAULINE MARIE CITIZEN -6.00 03/20/2019 03:02 PM
03/19/2019 Filing o039 FILE EXHIBITS Po01 PAULINE MARIE CITIZEN 8,00 03/20/2019 03:02 PM
03/19/2019 Filing 0039 FILE EXHIBITS P0014 PAULINE MARIE CITIZEN -16.00 03/20/2019 03:01 PM
03/19/2019 Filing 0039 FILE EXHIBITS P0041 PAULINE MARIE CITIZEN 10,00 03/20/2019 03:00 PM
03/19/2019 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN 12.00 03/20/2019 02:33 PM

Printed: 04/22/2019 02:41 PM .
CMS0333 Page 5 of 91
APR. G&SH) 291 9g¢99ANS26-JAC-WE RDO UOT 1-1 Filed 04/25/19 Page 6 ofgLg¢ Haga #: 16

Case History View

03/19/2019

03/19/2019
03/20/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/18/2019
03/16/2019
03/15/2019
03/15/2019

03/18/2019

03/14/2019

03/13/2019
03/13/2019
03/07/2019

03/07/2019

03/02/2019
03/01/2019

Filing -
Filing
Tracking
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Action
System Action

System Action
Filing
Filing
System Action

System Action

Generated Document
Generated Document

Printed: 04/22/2019 02:41 PM

CMS0333

0049
0262
0308
0499
0146
0039
0039
0039
0039
0039
0039
0039
3982
0490
0262
3981
0521
0218
SystemInvoice

Disbursement

0255
0262
Disbursement

Disbursement

2150
§999

MOTION

LETTER

WH TO JUDGE:
STMT OF FACTS
MEMORANDUM

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

RULE TO SHOW CAUSE
MTN F/SMRY JGMNT
LETTER

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Invoice : 1321679

Disbursement ApTransiD
#35076280

WITNESS LIST
LETTER

Disbursement: ApTransID
#350627 56

Disbursement; ApTrans!ID
435062744

Civil Label
NOTICE OF SERVICE

Poo'

P0O1

DBo20
DO20
D020
Doz0
D020
D020
D020
D020
D020
D020
D020
Do20
D020
D023
D023
D023
D033

POO1
Poo1

P0041
D037

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLG
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVIGES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

PREMIER BRANDS OF AMERICA

ING
HON. H. LYNN JONES, II

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
SHF. ORLEANS PH.

HON. H. LYNN JONES, Il

PAULINE MARIE CITIZEN

WILLARD MANUFACTURING ING

-42.00
6.00

~10.00
~14.00
44.00
-8.00
4.00
-96.00
-2.00
~16.00
-10.00
6.00
~10.00
-6.00
-15.00
-70,00
-5.00
112.96

68.00

-62.00
-6.00
30.00

236.00

0.00

Calcasieu Parish, LA

03/20/2019 02:31 PM
03/20/2019 02:30 PM
03/20/2019 10:28 AM
03/20/2019 10:24 AM
03/20/2019 10:24 AM
03/20/2019 10:23 AM
03/20/2019 10:22 AM
03/20/2019 10:21 AM
03/20/2019 10:20 AM
03/20/2049 10:08 AM
03/20/2019 10:07 AM
03/20/2019 10:06 AM
03/20/2019 10:06 AM
03/20/2019 10:05 AM
03/20/2019 10:05 AM
03/18/2019 07:50 AM
03/18/2019 07:49 AM
03/18/2019 07:48 AM
03/18/2019 12:53 AM

03/14/2019 04:46 PM

03/14/2019 03:54 PM
03/14/2019 03:64 PM
03/07/2019 04:56 PM

03/07/2019 04:56 PM

03/02/2019 10:46 AM
03/01/2019 02:27 PM

Page 6 of 91
APR. QOSh)291 98c 4405 26-JOAC-KIERIDOEWOERT 1-1 Filed 04/25/19 Page 7 of 96 flagetD f: 17

Case History View

03/01/2019
12/28/2018
42/28/2018

12/28/2018
03/01/2019
03/01/2019

02/26/2019
02/28/2019
02/27/2019
02/27/2019
02/27/2019
02/27/2019

02/26/2019
02/20/2019
02/20/2019
02/22/2019
02/22/2019
02/22/2019
02/21/2019

02/21/2019
02/21/2019
02/27/2019
02/21/2019

Tracking
Generated Document
Action

Action
Tracking
Action

System Action
Tracking

Action

Generated Document
Action

Generated Document
Action

Filing

Filing

Filing

Action

Tracking .
System Action

Action
Action
Action
Generated Document

Printed: 04/22/2019 02:41 PM

CMISO333

2104
9999
0475

0509
2104
4002

Disbursement
Trackt4

0005

1230

0005

1230

4002
0001
0262
2183
0371
0309
Disbursement

0840
0371
0005
1700

Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
Deposit - Advanced Deposit

Disbursement: ApTransID
#35052575

JMT No Cost Assessed
CERTIFIED COPIES

LETTER NOTICE OF
JUDGMENT

CERTIFIED COPIES

LETTER NOTICE OF
JUDGMENT

Deposit - Advanced Deposit
FILE PLEADING

LETTER

Estimated Cost Worksheet
CONFORMED COPY

## FROM JUDGE:

Disbursement: ApTrans]D
¥35038239

POSTAGE
CONFORMED COPY
CERTIFIED COPIES
RULE

D037
D037
D037

D037
D037
D031

D033
D033
bDes3
D033
D033

Do11
Do11
D014
P0011
Po01
P001

D030
D030
D030
D030

WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING ING

WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC

GREENBRIER INTERNATIONAL
INC

HON. H. LYNN JONES, II (1)

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
iNC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC,
IMERYS TALC AMERICA, INC.
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
HON. H. LYNN JONES, II (1)

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC

-6,00

~30.00

230.00

167.00

5.00

-130.00

-§.00

-130.00

400.00
-14.00
-10.00

0.00
-3.00

56.59

6.59
-3,00
5.00
-20,00

Calcasieu Parish, LA

03/01/2019 02:27 PM

.03/01/2019 02:26 PM

03/01/2019 02:25 PM

03/01/2019 02:25 PM
03/01/2019 02:24 PM
03/01/2019 01:26 PM

02/28/2019 04:49 PM
02/28/2079 04:10 PM
02/27/2019 12:34 PM
02/27/2019 11:39 AM
02/27/2019 11:37 AM
02/27/2019 10:36 AM

02/26/2019 08:38 AM
02/25/2019 09:58 AM
02/25/2019 09:57 AM
02/22/2019 11:32 AM
02/22/2019 11:32 AM
02/22/2019 09:52 AM
02/21/2019 04:56 PM

02/21/2079 12:13 PM
02/21/2019 12:12 PM
02/21/2019 12:12 PM
02/21/2019 12:03 PM

Page 7 of 91
APR.QSSB)291 99C4 4005 26-JEAC- KK RDO WORT 1-1 Filed 04/25/19 Page 8 of 4§Fagedip #: 18

Case History View
02/21/2019 Tracking
02/19/2018 Filing
02/19/2019 Filing
02/19/2018 Filing
02/17/2019 System Action
02/14/2019 | System Action
02/14/2019 System Action
02/11/2019 Action
02/06/2012 Action
02/06/2018 Action
02/08/2019 Tracking
02/08/2018 Tracking
02/07/2019 ‘Filing
02/07/2019 Tracking
02/07/2019 Tracking
02/07/2019 . System Action
02/07/2019 System Action
02/07/2019 Action
02/06/2019 Action
02/06/2019 ‘Filing
02/06/2019 ‘Filing

Printed: 04/22/2019 02:41 PM

CNIS0333

0308
0048
0533
0262
Systeminvoice

Disbursement
Disbursement

4002
8052

8050

0369
0309
2206

0369
0309
Disbursement

Disbursement

0371
0005

0262

0718

Ht TO JUDGE:
FILE ORDER |
PART.DISMISSAL/
LETTER

Invoice : 1318466

Disbursement: ApTransID
#35028706

Disbursement: ApTransID
#350286765

Deposit - Advanced Deposit
Filing Fee CR Invoice

CourtReporterinvoice

**SENT TO SUIT DEPT*™*
Hf FROM JUDGE:
MOTION

aeeSENT TO SUIT DEPT****
## FROM JUDGE:

Disbursement: ApTransID
#35016326

Disbursement: ApTransID
#35016287

CONFORMED COPY
CERTIFIED COPIES

LETTER

MOTION AND ORDER

POO1
P001
POO"
PO01
DQ31

P001
D033

D033

P0O1
POO1
DO3i

D030
DO30

DO11
D033

D033

D033

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

GREENBRIER INTERNATIONAL
INC

Nancy B Barham (CR)
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERIC
INC ;

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

GREENBRIER INTERNATIONAL
INC

DOLLAR TREE STORES ING
DOLLAR TREE STORES ING
Shonda Appleby (CR)

HON. H. LYNN JONES, ll (1)

IMERYS TALC AMERICA, INC.

PREMIER BRANDS OF AMERICA
INC.

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

-6,00
-10,00
-6.00
230,00

30,00

6.00

420,00
-6.00

-30.00

-230.00

150.00

434.00

3.00
-6.00

~6.00

-10.00

Calcasieu Parish, LA

02/21/2019 09:07 AM
02/21/2019 09;05 AM
02/21/2019 09:04 AM
02/21/2019 08:59 AM
02/17/2019 11:03 PM

02/14/2019 04:54 PM
02/14/2019 04:54 PM

02/11/2019 08:54 AM
02/11/2019 08:53 AM

02/11/2019 08:53 AM

02/08/2019 10:32 AM
02/08/2019 10:32 AM
02/08/2019 09:10 AM

02/08/2019 08:42 AM
02/08/2019 08:42 AM
02/07/2019 04:55 PM

02/07/2019 04:54 PM

02/07/2019 03:37 PM
02/07/2019 03:01 PM

62/07/2019 03:01 PM

02/07/2019 03:01 PM

Page 8 of 91
APR, C3294 18:19-H4N0526-AMCOKERK COECODUAMt 1-1 Filed 04/25/19 Page 9 AOAIPagelDHy: 19

Case History View

02/06/2019
02/06/2019

02/07/2019
02/05/2019
02/05/2018

02/05/2019
02/07/2019
01/28/2019
02/07/2019
02/06/2019
02/06/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/04/2019
02/05/2019

02/05/2079

02/05/2019

Action
Action

Tracking
Filing
Filing

Filing
Action
Filing
Action
Action

- Tracking

Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Tracking

Tracking

Tracking

Prinfed: 04/22/2019 02:41 PM

CMS0333

0095
0506

0308
0048
0568

0262
0377

0052
4002
4002
0308
0039
0039
0039
0039
0039
0033
0146
3982
0490
0262
0369

0309

0369

ENTER P. D.
MINUTE ENTRY FEE

HH TO JUDGE:
FILE ORDER

SUPPLEMENTAL/AMENDING
PETITION

LETTER

CONFORMED COPY
ANSWER

Deposit - Advanced Deposit
Deposit - Advanced Deposit
Ht TO JUDGE:

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS
MEMORANDUM

RULE TO SHOW CAUSE
MTN F/SMRY JGMNT
LETTER

**4*SENT TO SUIT DEPT"

#f FROM JUDGE:

“ee SENT TO SUIT DEPT

DO33
D033

P001
P0041
P001

P01

D036
D036
Do30
P001

D030
bo3e
D030
D030
D030
D030
D030
D030
D030
D030
D030
D033

D033

D033

Calcasieu Parish, LA

PREMIER BRANDS OF AMERICA -3.00 02/07/2019 03:01 PM
INGER BRANDS OF AMERICA -5.00 02/07/2019 03:00 PM
PAULINE MARIE CITIZEN 02/07/2019 02:01 PM
PAULINE MARIE CITIZEN -6.00 02/07/2019 01:58 PM
PAULINE MARIE CITIZEN -14.00 02/07/2019 01:58 PM
PAULINE MARIE CITIZEN ~6.00 02/07/2019 01:57 PM
THORTON INDUSTRIES INC ~6.00 02/07/2019 12:43 PM
THORTON INDUSTRIES INC -46.00 02/07/2019 12:36 PM
DOLLAR TREE STORES INC 418.00 02/07/2019 10:09 AM
PAULINE MARIE CITIZEN 4,202.75 02/06/2019 11:58 AM
DOLLAR TREE STORES INC 02/06/2019 09:15 AM
DOLLAR TREE STORES INC “14.00 02/06/2019 09:10 AM
DOLLAR TREE STORES INC -70.00 02/06/2019 09:09 AM
- DOLLAR TREE STORES INC ~44.00 02/06/2019 09:07 AM
DOLLAR TREE STORES INC ~76.00 02/06/2019 09:02 AM
DOLLAR TREE STORES INC -24.00 02/06/2019 09:00 AM
DOLLAR TREE STORES INC -2.00 02/06/2019 08:58 AM
DOLLAR TREE STORES INC -34.00 02/06/2019 08:56 AM
DOLLAR TREE STORES INC -§.00 02/06/2019 08:54 AM
DOLLAR TREE STORES ING -10,00 02/06/2019 08:53 AM
DOLLAR TREE STORES INC -6,00 02/06/2018 08:62 AM
Neer BRANDS OF AMERICA 02/05/2019 10:36 AM
PREMIER BRANDS OF AMERICA 02/05/2019 10:36 AM
eee BRANDS OF AMERICA 02/05/2019 10:35 AM

Page 9 of 91
APRCES@ (21:9. 9-8-5 DANS 26-JIDAT-IKKERDO@FUCOPRT 1-1 Filed 04/25/19 Page 10 qplpRAPagelDi#: 20

Case History View
02/05/2019 Tracking

02/01/2019 Tracking

01/22/2019
01/31/2019

01/31/2019
01/31/2019
01/30/2019
01/30/2019
01/22/2019
01/22/2019
01/30/2019
01/29/2019
01/28/2019
01/28/2019
01/28/2019
01/28/2019
01/25/2019
01/25/2019
01/25/2019
01/24/2019

01/24/2018
01/24/2019

01/24/2019
01/22/2019

Filing
System Action

Tracking
Tracking
Generated Document
Tracki ng

Filing

Filing

Action

Action

Filing

Filing
Tracking
Tracking
Filing

Fillng

Action
System Action

Tracking
Tracking

Tracking
Filing

Printed: 04/22/2019 02:41 PM

CMS0333

0309
0308
0072
Disbursement

0369
0309
2150
0308
0048
0049
4002
4002
0052
0262
0369
0309
0082
0262
0371
Disbursement

0369
0309

0308
0048

## FROM JUDGE:

HHI TO JUDGE:

JUDGMENT

Disbursement: ApTrans!ID

#35D02216

“SENT TO SUIT DEPT***

## FROM JUDGE:
Civil Label

LHR TO JUDGE:
FILE ORDER
MOTION

Deposit - Advanced Deposit
Deposit - Advanced Deposit

ANSWER
LETTER

*9*SENT TO SUIT DEPT****

## FROM JUDGE:

REQUEST WRITTEN NOTICE

LETTER
CONFORMED COPY

Disbursement: ApTransID

#34989132

*“4*SENT TO SUIT DEPT™**

###t FROM JUDGE:

uHBE TO JUDGE:
FILE ORDER

D033

D033

D033.

DOi1
D011
PoO'1
Do11
DO11
Do11
D03S
D037
D036
D036
D011
DO11
D037
D037
PO01

D033

D033

D011
D011

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

HON. H. LYNN JONES, !] (1)

IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
PAULINE MARIE CITIZEN
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
THORTON INDUSTRIES INC
WILLARD MANUFACTURING INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
IMERYS TALC AMERIGA, INC.
IMERYS TALC AMERICA, INC.
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING ING
PAULINE MARIE CITIZEN

HON. H. LYNN JONES, II (1)

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.

-14.00

107.00

0.00

-6.00
-10.00
118.00
17.00
-66.00
~6.00

-10.00
-6.00
-3.00

1,140.00

-6,00

Calcasieu Parish, LA

02/05/2019 10:34 AM
02/01/2019 08:44 AM
02/01/2019 08:40 AM .
09/31/2019 04:46 PM

01/34/2019 03:33 PM
01/31/2019 03:33 PM
01/30/2019 01:21 PM
01/30/2019 10:03 AM
01/30/2019 10:03 AM
01/30/2019 10:02 AM
01/30/2019 08:41 AM
01/29/2019 10:48 AM
01/28/2019 02:59 PM
01/28/2019 02:59 PM
01/28/2019 11:01 AM
01/28/2019 11:00 AM
01/28/2019 10:04 AM
01/28/2019 10:04 AM
01/25/2019 11:39 AM
01/24/2019 05:09 PM

01/24/2019 04:10 PM
01/24/2019 04:09 PM

01/24/2019 01:41 PM
01/24/2019 01:40 PM

Page 10 of 91
Case History View

APRCBS (2:4. 9-5 OD 26-JOG-KKERPOFULOGRY 1-1 Filed 04/25/19 Page 11 qhlMAPagelDiF: 21

Calcasieu Parish, LA
01/22/2019 ‘Filing 0473 MTN TO W/DRAW- Doi IMERYS TALC AMERICA, INC, -6.00 01/24/2019 01:39 PM
01/22/2019 ~~ Fiting 0262 LETTER bo11 IMERYS TALC AMERICA, INC. -10.00 01/24/2019 01:39 PM
01/24/2019 Action 4002 Deposit - Advanced Deposit P0041 PAULINE MARIE CITIZEN 1,041.00 01/24/2019 10:28 AM
04/24/2019 Tracking 0308 Wat TO JUDGE: D033 PREMIER BRANDS OF AMERICA 01/23/2019 03:05 PM
ING
01/22/2019 — Filing 0001 FILE PLEADING D033 PREMIER BRANDS OF AMERICA ~10.00 01/23/2019 03:00 PM
INC
01/22/2019 ~~‘ Filing 0072 JUDGMENT DO33 PREMIER BRANDS OF AMERICA 6.00 01/23/2019 02:59 PM
INC
01/22/2019 Filing 0262 LETTER D033 PREMIER BRANDS OF AMERICA -6.00 01/23/2019 02:59 PM
ING
01/23/2019 Action 4002 Deposit - Advanced Deposit D037 WILLARD MANUFACTURING INC 61.00 01/23/2019 11:28 AM
01/23/2019 Action 0296 COST LTR-PROCESSED- RE: P001 PAULINE MARIE CITIZEN 01/23/2019 09:27 AM
01/18/2019 Filing 0052 ANSWER D037 WILLARD MANUFACTURING ING -58.00 01/22/2019 11:06 AM
01/18/2018 ‘Filing 0262 LETTER D037 WILLARD MANUFACTURING INC ~6.00 01/22/2019 11:05 AM
01/20/2019 System Action SystemInvoice Invoice : 1313675 POO1 PAULINE MARIE CITIZEN 4,202.75 01/20/2019 07:55 PM
01/17/2019 . System Action Disbursement Disbursement! ApTransiD HON. H. LYNN JONES, I! = (1) 36.00 01/17/2019 05:58 PM
#34979870
01/04/2019 ‘Filling 0875 EVIDENCE (per pags) DO37 WILLARD MANUFACTURING INC -4,00 01/17/2019 11:05 AM
01/04/2019 ‘Filing 0675 VOID - EVIDENCE (per page) D036 THORTON INDUSTRIES INC -6,00 01/17/2019 11:03 AM
01/04/2018 Filing 0675 EVIDENCE (per page) PO01 PAULINE MARIE CITIZEN -6,00 01/17/2019 11:03 AM
01/04/2019 Action 0232. UNDER ADVISEMENT D037 WILLARD MANUFACTURING INC ~3.00 01/17/2019 10:52 AM
01/04/2019 Action 0549 JUDGMENT RENDERED D036 THORTON INDUSTRIES ING -3.00 01/17/2019 10:47 AM
01/04/2019 + Action 0549 JUDGMENT. RENDERED Do36 THORTON INDUSTRIES INC -3.00 01/17/2019 10:44 AM
01/04/2019 Action 0549 JUDGMENT RENDERED DO36 THORTON INDUSTRIES INC ~3.00 01/17/2019 10:36 AM
01/04/2019 Action 0506 MINUTE ENTRY FEE D036 THORTON INDUSTRIES INC ~5.00 01/17/2019 10:36 AM
01/07/2019 Action 8050 CourtReporterinvoice PO01 PAULINE MARIE CITIZEN -150,00 01/14/2019 10:51 AM
01/07/2019 | Action 8052 Filing Fee CR Invoice POOT PAULINE MARIE CITIZEN -6.00 01/14/2019 10:51 AM
01/41/2019 Action 0371 CONFORMED COPY DO36 THORTON INDUSTRIES INC -3,00 01/11/2019 08:42 AM
Printed: 04/22/2049 02:44 PM
CMS0333 . Page 11 of 91
APR, GASH) 291 986 44AHS26-JAC-MIERKDOEUOWRT 1-1 Filed 04/25/19 Page 12 ng, 4g7(PadkID #: 22

Case History View
01/10/2019 System Action

01/10/2019 Action
01/10/2019 Action

01/09/2019 Action
12/28/2018 Filing
12/28/2018 ‘Filing
42/27/2018 Filing

42/27/2018 Filing
42/28/2018 Filing
12/28/2018 Filing

01/03/2019. Action
01/03/2019 Action
01/03/2019 Action
01/02/2019 Action
01/02/2019 Filing
01/02/2019 Filing
01/02/2019 Filing
01/02/2019 ~~‘ Filing
01/02/2019 ‘Filing
01/02/2019 Filing
01/02/2019 Filing
01/02/2019 ‘Filing
01/02/2019 Filing
01/02/2019 ‘Filing

Printed: 04/22/2019 02:41 PM
CNMS0333

Disbursement

0374

0371

4002
0146
0262

-0570

0262
0570
0262

0528

0371

4002
4002.
0039
Q001

0262
2208
0039
0039
0039
0039
0039
0039

Disbursement: ApTranslD
#34966654

CONFORMED COPY
CONFORMED COPY

Deposit - Advanced Deposit
MEMORANDUM

LETTER

OPPOSITION

LETTER
OPPOSITION
LETTER

co PIES

CONFORMED COPY
Deposit - Advanced Deposit
Deposit - Advanced Deposit
FILE EXHIBITS

FILE PLEADING

LETTER

Cost Letter

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

D033

DQ33

D036
Do36
DO3¢
D033

D033

D033

DO33

D037
D037
D037
D036
D037
D037
D037
P0O1
PO01
P001
POO1
P001
POO1
P0041

HON, H. LYNN JONES, ll (1)

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC

PREMIER BRANDS OF AMERICA

INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

WILLARD MANUFACTURING !NC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING ING
THORTON INDUSTRIES INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

400.00

-3.00

-3.00

$5.00
-26.00
-6.00
~30.00

-6.00

-14,00

-6.0D

-7,00
~3.00
40.00
280.00
6.00
-18.0D
-6.00
0.00
-6.00
-24,0D
-108.00
-160,00
~200.00
~164.00

Calcasieu Parish, LA

01/10/2019 04:59 PM
01/10/2019 01:04 PM
01/10/2019 01:01 PM

01/09/2019 09:35 AM
01/07/2018 02:25 PM
01/07/2019 02:25 PM
01/07/2019 10:26 AM

01/07/2018 10:25 AM
01/07/2019 10:24 AM
01/07/2019 10:23 AM

01/03/2019 04:20 PM
01/03/2019 04:20 PM
01/03/2019 09:29 AM
04/02/2019 01:46 PM
01/02/2019 11:18 AM
01/02/2019 11:18 AM
01/02/2019 11:17 AM
01/02/2019 10:32 AM
01/02/2019 10:25 AM
07/02/2019 10:24 AM
01/02/2019 10:24 AM
01/02/2019 10:21 AM
01/02/2019 10:19 AM
01/02/2019 10:16 AM

Page 12 of 91
APROASOIASLO-SFEMVE26-JOAC-KEERIDOFUCOBRT 1-1 Filed 04/25/19 Page 13 WO1GAPagkID[#: 23

Case History View
01/02/2019 ‘Filing
01/02/2019 ‘Filing
01/02/2019 Filing
01/02/2019 ‘Filing
01/02/2019 ~~ Filing
01/02/2019 Filing
01/02/2019 Filing
01/02/2019 Filing
01/02/2013 Action
12/28/2018 Sysfem Action
12/28/2018 Filing
42/28/2018 ‘Filing
12/28/2018 Action
42/28/2018 Action
12/28/2018 Generated Dacument
12/27/2018 Action
42/27/2018 Filing
42/27/2018 ‘Filing
12/27/2018 Filing
12/28/2018 ‘Filing
12/28/2018 ‘Filing
12/28/2018 Action
12/27/2018 ~~ Filing
12/27/2018 Action
12/27/2018 Action

Printed: 04/22/2013 02:44 Pil

CMS0333

0039
0039
0039
0039
0039
0039
0146
0262
4002
Disbursement

3981
0521
0218
0005
1700
0371
0048
0049
0262
3981

0521
0218

2183
0371
4002

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS
MEMORANDUM

LETTER —

Deposit - Advanced Deposit.

Disbursement: ApTransID
#34948609

FAX CONFIRMATION
FAX FILE FEE

FAX COPY
CERTIFIED COPIES
RULE .
CONFORMED COPY
FILE ORDER
MOTION

LETTER

FAX CONFIRMATION

FAX FILE FEE
FAX COPY

Estimated Cost Worksheet
CONFORMED COPY
Deposit - Advanced Deposit

PO0t
POO1
PoO'
PO01
PO01
P00
P001
Poo1
D037

D036
D036
D036
D037
D037
D037
D037
D037
D037
DO33

Do33
D033

P001
Poot
poo

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
WILLARD MANUFACTURING INC
HON. H. LYNN JONES, II (1)

THORTON INDUSTRIES INC
THORTON INDUSTRIES ING
THORTON INDUSTRIES INC
WILLARD MANUFACTURING [NC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

HONEYWELL INTERNATIONAL
INC

-152,00
-200.00
~200.00
-10.00
-10,00

~72.00 —

-50.00

~6.00
178.00
690.00

~15.00
-36,00
5.00
-6.00
-20,00
-3.00
6.00
-10.00
~B.00
-15,00

-20.60

-§.00

0.00
-3.00
126,00

Calcasieu Parish, LA

01/02/2019 10:13 AM
01/02/2019 10:17 AM
01/02/2019 10:09 AM
01/02/2019 10:07 AM
01/02/2013 10:06 AM
01/02/2019 10:06 AM
01/02/2019 10:05 AM
01/02/2019 10:05 AM
01/02/2019 09:31 AM
12/28/2018 04:54 PM

12/28/2018 04:16 PM
42/28/2018 04:16 PM
12/28/2018 04:13 PM
42/28/2018 03:34 PM
12/28/2018 03:32 PM
12/28/2018 03:30 PM
42/28/2018 11:40 AM
42/26/2018 11:09 AM-
42/28/2018 11:07 AM
12/28/2018 09:19 AM

12/28/2018 08:18 AM -
12/28/2018 09:15 AM

12/27/2018 11:05 AM
12/27/2018 11:05 AM
12/27/2018 10:48 AM

Page 13 of 91
APRCASO (A:2.9-€45 DH 26-JBAL-KKERDOGULOGRT 1-1 Filed 04/25/19 Page 14 qo1pAfPagelDyy: 24

Case History View

12/26/2018
12/26/2018
12/21/2018
12/14/2018
12/14/2018
12/14/2018
12/14/2018
12/20/2018
12/19/2018
12/19/2018
12/19/2018
12/19/2018
12/19/2018
12/16/2018

12/16/2018
12/14/2018
42/14/2018
12/14/2018
12/02018

42/10/2018
12/12/2018
12/11/2018
42/10/2018
12/10/2018
12/07/2018
12/07/2018
12/07/2018

Action
Tracking
Tracking
Filing
Filing
Filing
Filing
Action
Tracking
Filing
Action
Action
Action
System Action

System Action

Filing

Filing

Action

System Action

Filing
Action
Action
Tracking
Tracking
Tracking
Tracking
Action

Printed: 04/22/2019 02:41 PM

CMS0333

4002
0309
0308
0145
3982
0049
0262
4002
0308
2038
0296
0005
0371
SystemInvoice

SystemlInveice
3981

0521

0218
Disbursement

0039
0371
0371
0369
0369
0309
0309
4002

Deposit - Advanced Deposit
## FROM JUDGE:

WHHETO JUDGE:
MEMORANDUM

RULE TO SHOW CAUSE
MOTION

LETTER

Deposit - Advanced Deposit
HHH TO JUDGE:

Note with attachment

COST LTR-PROCESSED- RE:
CERTIFIED COPIES
CONFORMED COPY
Invoice : 1306755

Invoice : 1308154
FAX CONFIRMATION
FAX FILE FEE

FAX GOPY

Disbursernent ApTransID
434931221

FILE EXHIBITS
CONFORMED COPY
CONFORMED COPY
*atSENT TO SUIT DEPT*””
saetSENT TO SUIT DEPT*”**
H## FROM JUDGE:

## FROM JUDGE:

Deposit - Advanced Deposit

D036
Poot
D036
D036
DO36
DO36
D036
PO01
Poo1
P001
P01
Poe
POO1
D001

D036
D036

' DO3E

D036

P001
D009
D017
PDO
D009
Do09
P0O1
P0041

THORTON INDUSTRIES INC
PAULINE MARIE CITIZEN
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

HONEYWELL INTERNATIONAL

INC
THORTON INDUSTRIES INC

THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN
JOHNSON & JOHNSON

COLGATE-PALMOLIVE COMPANY

PAULINE MARIE CITIZEN
JOHNSON & JOHNSON
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

452.00

-18.00
-6.00
~10,00
-6.00
25.00

0.00

~5.00
-§.00
125.00

280.00
-15,00
-40.00
-5.00
58.00

-4.00
-3.00
-3.00

302.25

Calcasieu Parish, LA

12/26/2018 12:24 PM
12/26/2018 12:05 PM
12/21/2018 01:34 PM
42/21/2018 12:18 PM
12/21/2018 12:17 PM
42/21/2018 12:17 PM
42/21/2018 12:16 PM
42/20/2018 10:17 AM
12/19/2018 01:39 PM
42/19/2018 01:37 PM

* 12/19/2018 01:36 PM

42/19/2018 12:44 PM
42/19/2018 12:44 PM
42116/2018 07:33 PM

12/16/2018 07:29 PM
12/14/2018 03:32 PM
12/14/2018 03:32 PM
12/14/2018 03:30 PM
12/43/2018 04:51 PM

12/13/2018 10:58 AM
42/12/2018 02:02 PM
12/11/2018 04:19 PM
12/07/2018 01:06 PM
12/07/2018 01:04 PM
12/07/2018 12:05 PM
12/07/2018 12:05 PM
12/07/2018 10:29 AM

Page 14 of 91
APR. GASH) 291 98¢ GFA RS 26-HAC-MKRKIDOEUOURTE 1-1 Filed 04/25/19 Page 15 NG, 197jPadelD gf: 25

Case History View Calcasieu Parish, LA
42/06/2018 System Action Disbursement Disbursement ApTransID HON, H. LYNN JONES, II (1) B5,00 12/06/2018 04:47 PM
12/06/2018 ‘Filing 2203 , EXCEPTIONS © Doo HONEYWELL". INTERNATIONAL -230.00 12/06/2018 03:35 PM
12/06/2018 Tracking 0308 HHHt TO JUDGE: boos JOHNSON & JOHNSON -  42106/2018 01:16 PM
12/04/2018 Filing 0048 FILE ORDER Doog JOHNSON & JOHNSON -6.00 42/06/2018 01:15 PM
42/04/2018 ~~ Filing 0473 MTN TO W/DRAW- . poog JOHNSON & JOHNSON -10.00 12/08/2018 01:15 PM
12/04/2018 Filing 0262 LETTER poo JOHNSON & JOHNSON ~6.00 12/08/2018 01:14 PM
12/06/2018. Tracking 0308 HHHt TO JUDGE: P001 PAULINE MARIE CITIZEN 12/06/2016 01:13 PM
12/04/2018 Filing 0048 FILE ORDER Poot PAULINE MARIE CITIZEN -6,00 12/06/2018 12:00 PM
42/04/2018 Filing 0568 SUPPLEMENTALIAMENDING P001 PAULINE MARIE CITIZEN -14,00 42/06/2018 11:59 AM
42/04/2018 Filing 0262 LETTER P001 PAULINE MARIE CITIZEN 6.00 12/06/2018 11:59 AM
{2/06/2018 Filing 2208 Cost Letter P00 PAULINE MARIE CITIZEN 0.00 42/06/2018 11:40 AM
12/06/2018 Filing 0048 FILE ORDER P0041 PAULINE MARIE CITIZEN -6,00 12/06/2018 11:37 AM
42/06/2018 Fifing 0533 PART.DISMISSAL/ P001 PAULINE MARIE CITIZEN -10.00 12/06/2018 11:37 AM
12/06/2018 Filing 0262 LETTER P0011 PAULINE MARIE CITIZEN 6.00 12/06/2018 11:36 AM
12/06/2018 Action 4002 Deposit - Advanced Deposit D017 COLGATE-PALMOLIVE COMPANY 75.00 12/06/2018 10:41 AM
12/05/2018 Tracking 0369 =*tSENT TO SUIT DEPT**** D017 COLGATE-PALMOLIVE COMPANY 12/05/2018 03:17 PM
12/05/2018 Tracking 0309 ##t FROM JUDGE: D017 COLGATE-PALMOLIVE COMPANY 12/05/2018 03:16 PM
12/05/2018 Tracking 0308 UHH! TO JUDGE: D017 COLGATE-PALMOLIVE COMPANY 12/04/2018 04:04 PM
11/30/2018 Filing 0048 FILE ORDER D017 COLGATE-PALMOLIVE COMPANY ~6.00 12/04/2018 04:02 PM
11/30/2018 = Filing 0039 FILE EXHIBITS D017 COLGATE-PALMOLIVE GOMPANY -2.00 12/04/2018 04:02 PM
47/30/2018 Filing 0049 MOTION D017 COLGATE-PALMOLIVE GOMPANY ~14.00 12/04/2018 04:01 PM
11/30/2018 Filing 0262 LETTER D017 COLGATE-PALMOLIVE COMPANY -10.00 42/04/2018 04:00 PM
12/03/2018 System Action Disbursement Disbursement: ApTransID HON. H. LYNN JONES, Hl (1) 76.00 12/03/2018 08:23 AM
#34906863
12/03/2018 . System Action Disbursement Disbursement: ApTransID HON. H. LYNN JONES, II (1) 76.00 42/03/2018 07:18 AM

Printed: 04/22/2019 02:41 PM
CMS0333 Page 15 of 91
APRCEISE (A9LO-4A5 DA 26-JOKT-IKKERDOSUCOHRT 1-1 Filed 04/25/19 Page 16 qO1%4PageIDi#: 26 |

Case History View
11/19/2018 Filing

~ 11/19/2018 — Filing

11/19/2018 Filing

41/15/2018 ‘Filing
11/14/2018 = Filing

11/14/2018 — Filing
11/14/2018 = Filing

1118/2018 System Action
11/15/2018 System Action

11/14/2018 Action
11/08/2018 System Action

11/05/2018 = Action
10/31/2018 Filing

10/31/2018 Filing
10/31/2018 Filing
10/31/2018 System Action
40/31/2018 System Action

10/29/2018 — Filing
10/29/2018 Filing
10/29/2018 ‘Filing

Printed: 04/22/2019 02:41 PM
GMS0333

0050
0570
0262

2203
0050

0050
0262

System!nvoice
Disbursement

4002

‘Disbursement

4002
0039

0570

0262
Disbursement
. Disbursement

0048
0039
0049

FILE AFFIDAVIT
OPPOSITION
LETTER

EXCEPTIONS
FILE AFFIDAVIT

FILE AFFIDAVIT
LETTER

Invoice ; 1299393

Disbursement ApTransID
#34853282

Deposit - Advanced Deposil

Disbursement: ApTransiD
434872489

Deposit - Advanced Deposit
FILE EXHIBITS

OPPOSITION
LETTER

Disbursement: ApTransID
#34860918

Disbursement: ApTransID
#84860905

FILE ORDER
FILE EXHIBITS
MOTION

D033
DO33
D033

Do36
D033

DO33
D033

bDot7

P001

D017
D033

D033

D033

D017
DOt7
DO17

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

THORTON INDUSTRIES INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

GOLGATE-PALMOLIVE GOMPANY
HON. H.LYNN JONES, 1 (1)

PAULINE MARIE CITIZEN
HON. H. LYNN JONES, II (1)

COLGATE-PALMOLIVE COMPANY

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

SHF. ORLEANS PH.
HON. H. LYNN JONES, II (1)

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
GOLGATE-PALMOLIVE COMPANY

10.00
-34,00
6.00

-220.00
-10.00

10.00 ©

6.00

44.00
220.00

119.25
72.00

25.00
-4.00

-38.00

-6.00

30.00 -

8,00

-6,00
-2,00
-14.00

Calcasieu Parish, LA

11/26/2018 01:33 PM
11/26/2018 01:32 PM
11/26/2018 01:32 PM

41/20/2018 01:47 PM
11/20/2018 10:50 AM

11/20/2018 10:49 AM
11/20/2018 10:49 AM

11/18/2018 07:05 PM
41/15/2018 04:48 PM

11/14/2018 12:49 PM
41/08/2018 04:50 PM

41/05/2018 12:44 PM
41/05/2018 10:51 AM

11/05/2018 10:50 AM
11/05/2013 10:49 AM
10/31/2018 04:49 PM
10/31/2018 04:48 PM

10/29/2018 03:19 PM
10/29/2018 03:18 PM
10/29/2018 03:17 PM

Page 16 of 91
APR.G25204 919-2 FMB 26-JOAL-KKERIDOEUCORRT 1-1 Filed 04/25/19 Page 17 O14 PagRID| Ff: 27

Case History View

10/29/2018
10/29/2018
10/29/2018
10/08/2018
10/05/2018

10/05/2018
10/25/2018
10/21/2018
40/21/2018
10/19/2018
40/18/2018

10/18/2018
10/18/2018
10/18/2018
10/17/2018
10/15/2018
10/15/2018
10/15/2018
10/15/2018
10/05/2018

10/05/2018
10/05/2018
40/03/2018
10/03/2018
09/17/2018

Filing

Filing

Filing

Generated Document
Action

Action
Tracking
System Action
System Action
Action

System Action

Tracking
Tracking
Action
Tracking
Filing

Filing

Filing

Filing

System Action

Generated Document
Action

Tracking

Tracking

Generated Document

Printed: 04/22/2019 02:41 PM

CMS0333

0048
3969
0262
9999
0475

0508
2104
Systeminveice
Systeminvoice
0371
Disbursement

0369
0309
4002
0308
0048
0039
0049
0262
Disbursement

1700
0005
0369
0309
9999

FILE ORDER

MOTION TO SUB COUNSEL
LETTER .
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
Invoice : 1298517
Invoice : 1293616
CONFORMED COPY

Disbursement: ApTransID
#34839128

“et? SENT TO SUIT DEPT?”

##t FROM JUDGE:

Deposit - Advanced Deposit
iit TO JUDGE:

FILE ORDER

FILE EXHIBITS

MOTION

LETTER

Disbursement ApTransiD
#34817185

RULE

CERTIFIED COPIES
weSENT TO SUIT DEPT****
## FROM JUDGE:

NOTICE OF SERVICE

D017
DO17
DO17
D037
D037

D037
DQ37
P0O1
D017
D017

D017
D017
D072
DO17
D017
D017
DOt7
D017

D037
D037
D037
D037
D033

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC

WILLARD MANUFACTURING INC
WILLARD MANUFACTURING ING
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
HON. H. LYNN JONES, II (1)

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
AMERICAN TALC CO.

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMCLIVE COMPANY

_COLGATE-PALMOLIVE COMPANY

HON. H. LYNN JONES, II (1)

WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC

PREMIER BRANDS OF AMERICA
ING

-6.00
-6.00
-10.00

-6.00

~30.00

119.25
25,00
-3.00
8,00

90,00

-6.00
2.00
-14.00
-10.00
31.00

~20.00
~5.00

Calcasieu Parish, LA

10/28/2018 03:16 PM

- 10/29/2018 03:14 PM

10/29/2018 03:09 PM
10/25/2018 09:19 AM
10/25/2018 09:19 AM

10/25/2018 09:19 AM
40/26/2018 09:18 AM
10/21/2018 09:45 PM
40/21/2018 09:28 PM
40/19/2018 04:11 PM
40/18/2018 04:48 PM

10/18/2018 10:45 AM
10/1 8/2018 10:45 AM
10/18/2018 10:11 AM
10/17/2018 09:09 AM
10/17/2018 09:06 AM
10/17/2018 08:57 AM
10/17/2018 08:57 AM
10/47/2018 08:55 AM
10/05/2018 05:04 PM

40/05/2018 11:42 AM
10/05/2018 11:28 AM
10/03/2018 03:33 PM
10/03/2018 03:33 PM
10/02/2018 02:22 PM

Page 17 of 31
APRCRRSO (9:9. 9-5 DANG 26-JDAL-IKKERDOEFUCOERIT 1-1 Filed 04/25/19 Page 18 qO1RAPagRID|F: 28

Case History View

09/17/2016

09/17/2018

10/02/2018

10/02/2018
09/28/2018

09/28/2018

09/28/2018
09/28/2018
09/28/2018
09/27/2018
09/27/2018
09/04/2018

09/04/2018

09/04/2018
09/26/2018
09/26/2018
09/21/2018
09/21/2018
09/21/2018
09/21/2018
09/21/2015
09/20/2018

09/20/2018

Action
Action
Tracking

Tracking
Systern Action

System Action

Tracking

Tracking

Filing

Action

Action

Generated Document

Action

Action
Tracking
Tracking
Filing

Filing

Filing

Filing

Filing

System Action

System Action

Printed: 04/22/2019 02:41 PM

GMS0333

0475
0509
2104

0308
Disbursement

Disbursement

0369
0309
2203
4002
4002
9998

0475

0509
2104
0308
0146
3982
0050
0079
0262
Disbursement

Disbursement

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

HHH TO JUDGE:

Disbursement: ApTransiD
#34805538

Disbursement: ApTransiD
434805528

*—"SENT TO SUIT DEPT’"*
## FROM JUDGE:
EXCEPTIONS

Deposit - Advanced Deposit
Deposit - Advanced Deposit

NOTICE OF UNSERVED
PAPERS

SERVICE RETURN CLERK
FEE

‘SERVICE RETURN

Track Document

RHHETO JUDGE:
MEMORANDUM

RULE TO SHOW CAUSE
FILE AFFIDAVIT

FILE EXCEPTION
LETTER

Disbursement: ApTransID
#34790042

Disbursement: ApTransID
#34789905

DOQ33

D033

D033

DO37

D037
D037
Po01
D036
D037
DOOg

Doo0s

D009
Do0g
D037
D037
D037
DQ37
D037
DO37

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

WILLARD MANUFACTURING ING
SHF, ORLEANS PH. :

HON. H. LYNN JONES, II (1)

WILLARD MANUFACTURING ING
WILLARD MANUFACTURING INC
PAULINE MARIE CITIZEN
THORTON INDUSTRIES ING
WILLARD MANUFACTURING INC
JOHNSON & JOHNSON

JOHNSON & JOHNSON

JOHNSON & JOHNSON.

JOHNSON & JOHNSON

WILLARD MANUFACTURING ING
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING INC
WILLARD MANUFACTURING ING
WILLARD MANUFACTURING INC

CALCASIEU PARISH CIVIL
SHERIFF

HON. H. LYNN JONES, I (1)

- -6,00

0.00

60.00

320.00

-220.00
300.00
176.00

-6,00

0,00

-38.00

-6.00
-10.00
74.00
-6.00
35.30

76.06

Calcasieu Parish, LA

10/02/2018 02:22 PM
10/02/2018 02:22 PM
10/02/2018 02:22 PM

10/02/2018 09:43 AM
09/28/2018 04:53 PM

09/28/2018 04:51 PM

09/28/2018 01:56 PM
09/28/2018 01:56 PM
09/28/2018 01:35 PM
09/27/2018 12:13 PM
09/27/2018 10:46 AM
09/26/2018 02:31 PM

09/26/2018 02:31 PM

09/26/2018 02:31 PM
09/26/2016 02:29 PM
09/26/2018 11:00 AM
09/26/2018 10:59 AM
08/26/2018 10:58 AM
09/26/2018 10:57 AM
09/26/2018 10:56 AM
09/26/2018 10:55 AM
09/20/2018 04:53 PM

09/20/2018 04:51 PM

Page 18 of 91
APR. QAsh)291 98c43AGS26-JCAC-M RDO UMA 1-1 Filed 04/25/19 Page 19 NG, 19% )PagelD #: 29

Case History View
- 99/17/2018 Generated Document

08/17/2018 Action

09/17/2078 Action

09/20/2018 Tracking

09/18/2018 Generated Document
09/18/2018 Systern Action
09/18/2018 Action

09/17/2018 Generated Document
09/17/2018 Generafed Document
09/17/2018 Generated Document
08/28/2018 = Filing

08/28/2018 Filing

08/28/2018 ‘Filing

09/17/2018 System Action
09/13/2018 System Action
09/12/2018 Action

09/1 1/2018 Action

09/11/2018 Action

09/11/2018 Action

08/08/2018 Generated Document

Printed: 04/22/2019 62:41 PM

CMS0339

9999
0475
0509
2104

2150
Disbursement

0047
1451
1451
1451
0004
0071
0276

SystemInvoice
Disbursement "

0371
0371
0371
4002
9998

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

Civil Label

Disbursement: ApTransID
#34784752

SHF, JEFFERSON PH.

SUBPOENA DUCES TECUM
FOR DEPOSITION

SUBPOENA DUCES TECUM
FOR DEPOSITION

VOID - SUBPOENA DUCES
TECUM FOR DEPOSITION

FILE PLEADING.
NOTICE OF DEPOSITION
SUBPOENA LETTER

Invoice : 1291630

Disbursement: ApTransiD
#34777285

CONFORMED COPY
CONFORMED COPY
CONFORMED COPY
Deposit - Advanced Deposit

NOTICE OF UNSERVED
PAPERS

D033
D033
D033
D033

P001

D033
Do33
D033
DO33
D033
Do33
D033

D036

POO1
D032
Doog
D032
DO33

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PAULINE MARIE CITIZEN
SHF. JEFFERSON PH.

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

THORTON INDUSTRIES INC
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN
DOLGENCORP LLCO
JOHNSON & JOHNSON
DOLGENCORP LLC

PREMIER BRANDS OF AMERICA
INC

6.00

~36.30

0.00
30.00

-30.00
-20.00
-20.00
20.00
-14.00
-10.00

-6.00

300.00
57.00

-3.00
-3,00
-3,00

151.00

Calcasieu Parish, LA

09/20/2018 09:10 AM
09/20/2018 09:10 AM
09/20/2018 09:10 AM
09/20/2018 09:09 AM

09/48/2018 03:10 PM
09/18/2018 02:56 PM

09/18/2018 09:33 AM
09/17/2018 01:05 PM
09/77/2018 01:03 PM
09/17/2018 01:01 PM
09/17/2018 12:56 PM
09/17/2018 12:55 PM
09/17/2018 12:55 PM

09/47/2018 12:06 AM
08/13/2018 04:45 PM

09/12/2018 06:47 AM
09/14/2018 01:04 PM
09/41/2018 10:50 AM
09/11/2018 10:24 AM
09/11/2018 08:53 AM

Page 19 of 91
APRCERSE (2:.9-Gy DAN 2 6-JIDAL-IKKERD@EUCOBRT 1-1 Filed 04/25/19 Page 20 q01p3PagelD}#F: 30

Case History View

08/08/2018
08/08/2018
09/11/2018

09/10/2018
09/10/2018
09/06/2018
09/07/2018

09/07/2018
09/07/2018
09/07/2018
09/07/2018
09/04/2018
09/04/2018
09/04/2018
09/06/2018
09/06/2018
09/06/2078
08/28/2018
08/28/2018
08/29/2018
09/06/2018
08/29/2018
08/29/2018
08/29/2018
09/05/2018

Action
Action
Tracking

Tracking
Tracking
Filing

System Action

Tracking
Tracking
Action
Tracking
Filing
Filing .
Filing
Tracking
Tracking
Tracking
Filing
Filing
Filing
Tracking
Filing
Filing
Filing
Action

Printed: 04/22/2019 02:41 PM

CMS0333

0475
0509
2104

0369
0309
2203
Disbursement

0369
0309
4002
0308
0048
0049
0262
0369
0309
0308
0048
0049
0262
0308
0048
0049
0262
4002

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Dacument

*SENT TO SUIT DEPT"
##f FROM JUDGE:
EXCEPTIONS

Disbursement; ApTransID
#34766004

*SENT TO SUIT DEPT****
## FROM JUDGE:

Deposit - Advanced Deposit
We TO JUDGE:

FILE ORDER

MOTION

LETTER

xeaetSENT TO SUIT DEPT”
## FROM JUDGE:

WHE TO JUDGE:

FILE ORDER

MOTION

LETTER

WHHETO JUDGE:

FILE ORDER

MOTION

LETTER

Deposit - Advanced Deposit

D033
D033
D033

DO32
bo32
D036

Da0e
boos
Poa%
D009
DeOog
Doos
D009
P0011
Poot
D032
D032
D032
D032
POO7
P0014
P0041
P001
Doo9

PREMIER BRANDS OF AMERICA

ING

PREMIER BRANDS OF AMERICA

ING

PREMIER BRANDS OF AMERICA

INC

DOLGENCORP LLC
DOLGENCORP LLC

THORTON INDUSTRIES INC
HON. H. LYNN JONES, ll (1)

JOHNSON & JOHNSON
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
PAULINE MARIE CITIZEN
PAULINE. MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
JOHNSON & JOHNSON

-6,00

0.00

~240.00
64.00

100.00

-§.00
-10.00
-6.00

-6.00
~10.00
-6.00

~6.00
-10.00
-6.00
85.00

Calcasieu Parish, LA

09/1 1/2018 08:52 AM
09/1 1/2018 08:52 AM
09/11/2018 08:51 AM

09/10/2018 03:42 PM
09/10/2018 03:41 PM
09/40/2018 10:46 AM
09/07/2018 05:01 PM

09/07/2018 03:28 PM
09/07/2018 03:27 PM
09/07/2018 09:17 AM
09/07/2018 09:16 AM
09/07/2018 08:45 AM
09/07/2018 08:44 AM
09/07/2018 08:43 AM
09/06/2018 03:13 PM
09/06/2018 03:13 PM
09/66/2018 11:18 AM
09/06/2018 11:17 AM
09/06/2078 14:16 AM
09/06/2018 11:16 AM
09/05/2018 02:34PM
09/05/2018 02:34 PM
09/05/2018 02:33 PM
09/05/2018 02:32 PM
09/05/2018 08:17 AM

Page 20 of 4
APR CRE) P91SACHIANS26-~TAC-WIERKDOCUOURT 1-1 Filed 04/25/19 Page 21NG 197IPadelH: 31

Case History View

09/04/2018
08/31/2018
08/31/2018

08/29/2018
08/31/2018

08/28/2018
08/28/2018
08/28/2018

08/30/2018
08/29/2018
08/27/2018
08/27/2018
08/28/2018
08/28/2018
08/26/2018
08/28/2018
08/28/2018
08/28/2018
08/27/2018
08/09/2018
08/09/2018

08/09/2018
06/27/2018

Generated Document
System Action
System Action

Action
Tracking

Filing
Filing
Filing

Action
Tracking
Filing
Filing
Tracking
Tracking
Filing
Filing
Action
Action
Tracking
Generated Document
Action

Action
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

1451
Disbursement
Disbursement

0371
0360

7106
0071
0276

4002
0360
0071
0276
0369
0309
3961
0527
0218
4002
2104
9999
0475

0509
2104

SUBPOENA DUCES TECUM

FOR DEPOSITION

Disbursement: ApTransID
#84757056

Disbursement: ApTransID
#34756958

CONFORMED COPY

Subpoena Request —

NOTICE OF DEPOSITION

SUBPOENA LETTER

Deposit - Advanced Deposit
**#®TQ SUBPOENAS DEPT™**
NOTICE OF DEPOSITION

SUBPOENA LETTER

wee SENT TO SUIT DEPT**™*

#t FROM JUDGE:
FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Deposit - Advanced Deposit

Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK

FEE
SERVICE RETURN

Track Document

****TQ SUBPOENAS DEPT***

poog

Doog
D033

Da33
Do33
D033

D030
boos
po09
po09
poog
Doog
D032
po32
D032
poog
DO36
po36
D036
D036
D036

JOHNSON & JOHNSON

CALCASIEU PARISH CIVIL
SHERIFF

HON. H. LYNN JONES, II (4)

JOHNSON & JOHNSON

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

DOLLAR TREE STORES INC
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
DOLGENGORP LLC -
DOLGENCORP LLC
DOLGENCORP LLC
JOHNSON & JOHNSON
HORTON INDUSTRIES INC
THORTON INDUSTRIES ING
THORTON INDUSTRIES INC

THORTON INDUSTRIES INC
THORTON INDUSTRIES INC

-20,00

31.06

96.00

~3,00

8.00

-10.00

-6.00

14.06

~10.00
-6.00

-15.00

22.00

~6.00
75,00

-6.00

-30,00

Calcasieu Parish, LA

09/04/2018 09:05 AM

08/31/2018 05:04 PM

08/31/2018 05:03 PM

08/31/2018 12:13 PM
08/31/2018 09:56 AM

08/31/2018 09:55 AM
08/31/2018 09:52 AM
08/31/2018 09:51 AM.

08/30/2016 11:30 AM
08/29/2018 03:58 PM
08/29/2018 03:03 PM
08/29/2018 03:02 PM
08/28/2018 04:03 PM
08/26/2018 04:03 PM
08/28/2018 01:38 PM
08/23/2018 01:38 PM
08/28/2018 01:37 PM
08/28/2018 10:13 AM
08/27/2018 01:44 PM
08/27/2018 01:43 PM
08/27/2018 01:43 PM

08/27/2018 01:43 PM
08/27/2018 01:42 PM

Page 21 of 91
APR.Q§S002 91.9-SOh 5 26-JTAC-KK RIPOEUOGRE 1-1 Filed 04/25/19 Page 22 WH), 1% (PagkID)#: 32

Case History View

08/27/2018
08/22/2018
08/22/2018
08/22/2018
08/23/2018

08/07/2018
08/07/2018

08/07/2018
08/21/2018
08/19/2018
08/16/2018

08/16/2018

08/10/2018
08/10/2018

08/10/2018
08/16/2018
08/14/2018
08/14/2018
08/14/2018
08/08/2018

06/08/2018

08/08/2018

08/13/2018

Tracking
Filing

Filing

Filing

System Action

Generated Document
Action

Action
Tracking
System Action
System Action

System Action

Generated Docurnent
Action

Action

Tracking

Filing

Filing

Action

Generated Document

Action
Action

Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

0308
0048
0049
0262

Disbursement _

9999
0475

0509

2104
Systeminvoice
Disbursement

Disbursement

9999
0475

0509
2104
3981
0524
0218
9999

0475
0509

2104

HHH TO JUDGE:
FILE ORDER
MOTION
LETTER

Disbursement: ApTransID
#34743553

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Decument

Invoice : 1286842

Disbursement; ApTransiD
434732089

Disbursement: ApTransID -

434731976
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN

Track Document

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

NOTICE OF SERVICE
SERVICE RETURN CLERK
FEE

SERVICE RETURN

Track Document

boas
Dag
DOog
Doo0g

DO36
Do36

DO36
DO36
D030

Do30
DO30

D030
D030
Doo
poog

Doog
D033

D033
DO33

p033

JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
HON. H. LYNN JONES, f= (1)

THORTON INDUSTRIES ING
THORTON INDUSTRIES INC

THORTON INDUSTRIES INC
THORTON (INDUSTRIES INC
DOLLAR TREE STORES ING

CALCASIEU PARISH CIVIL
SHERIFF

HON. H. LYNN JONES, II (1)

DOLLAR TREE STORES ING
DOLLAR TREE STORES INC

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

~10.00
-10.00
6.00
6.00

-6.00

-30.00

14.06
101.66

131.00

~6.00

-31.06

-15.00
-26.00
-5.00

-6.00

-33.18

Calcasieu Parish, LA

08/27/2018 10:09 AM
08/24/2018 03:25 PM
08/24/2018 03:24 PM
08/24/2018 03:24 PM
08/23/2018 04:54 PM

08/21/2018 11:04 AM
08/21/2018 11:04 AM

08/21/2018 11:04 AM
08/21/2018 11:03 AM
08/49/2018 08:09 PM
08/16/2018 04:48 PM

08/16/2018 04:48 PM

08/16/2018 12:01 PM
08/16/2018 12:00 PM

08/16/2018 12:00 PM
08/16/2018 11:59 AM
08/16/2018 09:25 AM
08/16/2018 09:25 AM
08/16/2018 08:22 AM
08/13/2018 09:17 AM

08/13/2018 09:17 AM
08/13/2018 09:17 AM

08/13/2018 09:16 AM

Page 22 of 91
APR.Q4S@)4 919 S05 FAB 26-JENE-KEERIPOFUTDERT 1-1 Filed 04/25/19 Page 23 hls (PagRID#: 33

Gase History View

08/08/2018
08/08/2018
08/08/2018
08/13/2018
08/08/2018
08/08/2018
08/08/2018
08/13/2018

08/13/2018
08/10/2018

08/09/2018

08/09/2018
08/02/2018
08/02/2018
08/02/2018
08/09/2018
08/09/2018
08/09/2018

08/09/2018

08/09/2018

Generated Document
Action

Action

Tracking

Generated Document
Action

Action

Tracking

Action
Generated Document

System Action

Tracking

Filing

Filing

Filing

Action

Generated Document
Action

Action

Action

Printed: 04/22/2019 02:41 PM

CMS6333

9999
0475
0509
2104
9999
0475
0509
2104

4002
1451

Disbursement

0360
0050
0071

0278
0371
4700
A002

4002

4002

NOTIGE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN GLERK
FEE

SERVICE RETURN
Track Document

Deposit - Advanced Deposit

SUBPOENA DUCES TECUM
FOR DEPOSITION

Disbursement: ApTransID
#34721141

**TQ SUBPOENAS DEPT?"
FILE AFFIDAVIT

NOTICE OF DEPOSITION
SUBPOENA LETTER
CONFORMED COPY

RULE

Deposit - Advanced Deposit

Deposit - Advanced Deposit

Deposit - Advanced Deposit

D033
Do33
DO33
DO33
D033
D033
D033
DOQ33

D030
Do3G

Da30
DoO30
D030
D030
D032
D036
DQ33

D033

D033

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PRENIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC ,

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

DOLLAR TREE STORES INC
DOLLAR TREE STORES ING

HON. H, LYNN JONES, II (1)

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLGENCORP LLC

THORTON INDUSTRIES INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING :

PREMIER BRANDS OF AMERICA
INC

6.00

-35.30

-6.00

~33.18

75.00
-20.00

402.00

6.00
-10.00
-10.00

-6.00
-20.00
102.00

102.00

150.00

Calcasieu Parish, LA

‘08/13/2018 09:16 AM
08/13/2018 09:16 AM
08/13/2018 09:16 AM
08/1 3/201 8 09:15 AM
08/13/2018 09:15 AM
06/13/2018 09:15 AM
08/13/2018 08:15 AM
08/13/2018 09:15 AM

08/1 3/2018 08:50 AM
08/10/2018 10:04 AM

08/09/2018 04:47 PM

08/09/2018 03:08 PM
08/09/2018 03:07 PM
08/09/2018 03:07 PM
08/09/2018 03:08 PM
08/09/2018 02:58 PM
08/09/2018 02:18 PM
08/09/2018 08:54 AM

08/09/2018 08:53 AM

08/09/2018 08:52 AM

Page 23 of 91
APR Gash) 291 98 43AG\526-JTAC-RKRKIDOEUOINT 1-1 Filed 04/25/19 Page 24 N46, 197(PagelIDbF: 34

Case History View

08/09/2018
08/09/2018
08/08/2018
08/08/2018
08/08/2018

08/08/2018
07/20/2018

07/20/2018
07/20/2018
07/20/2018
08/06/2018
08/08/2018
08/06/2018

08/07/2018
08/07/2018

08/06/2018
08/06/2018

08/06/2018

Action
Action
Generated Document
Generated Document
Generated Document

Filing
Filing

Filing
Filing
Filing
Generated Document
Generated Document
Filing

Generated Document
Tracking

Filing
Filing

Filing

Prinfed: 04/22/2079 02:47 PM

CMS0333

4002

4002

1451

1451

1451

0082
0146

| 0039

0048

0079

1451

1451

0001

1700
0360

7106

0039

0071

Deposit - Advanced Deposit
Deposit - Advanced Deposit

SUBPOENA DUCES TECUM
FOR DEPOSITION

SUBPOENA DUCES TECUM
FOR DEPOSITION

SUBPOENA DUCES TEGUM
FOR DEPOSITION

REQUEST WRITTEN NOTICE
MEMORANDUM

FILE EXHIBITS

FILE ORDER

FILE EXCEPTION
SUBPOENA DUCES TECUM

FOR DEPOSITION

SUBPOENA DUCES TECUM
FOR DEPOSITION
VOID - FILE PLEADING

RULE
*=*TQ) SUBPOENAS DEPT**””

Subpoena Request
FILE EXHIBITS

NOTICE OF DEPOSITION

D033
D033
D033
DO33
D033

DBo36
D033

D033
D033
DOQ33
D033
D033
Dd33

D036
D033

Do33
D033

D033

PREMIER BRANDS OF AMERICA
INC ,

PREMIER BRANDS OF AMERICA |

INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERIGA
ING

PREMIER BRANDS OF AMERICA
INC

THORTON [INDUSTRIES INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

THORTON INDUSTRIES INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

102.00
102.00
-20.00
-20.00
-20.00

~10.00
-38.00

-6.00
-6.00
-10.00
-20.00
-20.00
-6.00

-20.00

-6.00
-4.00

-10,00

Calcasieu Parish, LA

08/09/2018 08:51 AM
08/09/2018 08:50 AM
08/08/2018 10:39 AM |
08/08/2018 1 0:32 AM
08/08/2018 40:00 AM

08/08/2018 09:39 AM
08/08/2018 08:51 AM

08/08/2018 08:49 AM
08/08/2018 08:47 AM
08/08/2018 08:46 AM
08/08/2078 08:33 AM
08/08/2018 08:23 AM
08/08/2018 08:17 AM

08/07/2048 03:20 PM
08/07/2018 02:03 PM

08/07/2018 02:02 PM
08/07/2018 02:02 PM

08/07/2018 02:01 PM

Page 24 of 91
APR. QASH) 29199 44MN526-JEAC-BIKRIDORUDKRT 1-1 Filed 04/25/19 Page 25NG.1gz(PadeIQEe: 35

Case History View a | Calcasieu Parish, LA
06/06/2018 ‘Filing 0276 SUBPOENA LETTER D033 PREMIER BRANDS OF AMERICA 6.00 08/07/2018 02:00 PM
08/07/2018 Tracking 0360 **™TO SUBPOENAS DEPT”™ D033 AREER BRANDS OF AMERICA | 08/07/2018 01:59 PM
06/06/2018 ~~‘ Filing 7106 Subpoena Request DO33 Ne BRANDS OF AMERICA -6.00 | 08/07/2018 01:68 PM
08/06/2018 ‘Filing 0039 FILE EXHIBITS | Do33 PREMIER BRANDS OF AMERICA | ~4.00 08/07/2018 01:57 PM
08/06/2018 Filing 0071 | NOTICE OF DEPOSITION D033 | PREMIER BRANDS OF AMERICA -10.00 08/07/2018 01:57 PM
08/06/2018 _ Filing 0276 SUBPOENA LETTER D033 AREMIER BRANDS OF AMERICA 6.00 08/07/2018 01:56 PM
08/07/2018 Tracking 0360 *““TC SUBPOENAS DEPT” D033 PREMIER BRANDS OF AMERICA 08/07/2018 01:34 PM
08/06/2018 Filing 7106 Subpoena Request D033 PREMIER BRANDS OF AMERICA -6.00 08/07/2018 01:33 PM
08/06/2018 ‘Filing 0039 FILE EXHIBITS D033 PREMIER BRANDS OF AMERICA ~4.00 08/07/2018 01:33 PM
08/06/2018 Filing 0071 NOTICE OF DEPOSITION DO33 NE MER BRANDS OF AMERICA -10.00 08/07/2018 01:32 PM
08/06/2018 Filing 0276 SUBPOENA LETTER Do33 AC ER BRANDS OF AMERICA -6.00 08/07/2018 11:24 AM
08/07/2018 Tracking 0360 24**TQ SUBPOENAS DEPT” D033 PREMIER BRANDS OF AMERICA 08/07/2018 11:02 AM
08/06/2018 Filing 7106 Subpoena Request D033 ARE IER BRANDS OF AMERICA -6.00 08/07/2018 11:01 AM
08/06/2018 ‘Filing 0039 FILE EXHIBITS D033 PREMIER BRANDS OF AMERICA ~4.00 08/07/2016 11:04 AM
08/06/2018 — Filing 0071 NOTICE OF DEPOSITION D033 MER BRANDS OF AMERICA -10,00 08/07/2018 11:00 AM
08/06/2018 ‘Filing . 0276 SUBPOENA LETTER DO33 re ER BRANDS OF AMERICA -6.00 08/07/2018 11:00 AM
08/07/2018 Tracking — 0360 *“*TOQ SUBPOENAS DEPT**** Dd33 NG Es BRANDS OF AMERICA 08/07/2018 10:58 AM
08/06/2018 ‘Filing 7106 Subpoena Request D033 PREMIER BRANDS OF AMERICA -6.00- 08/07/2018 10:57 AM

Printed: 04/22/2019 02:47 PM
CMS0333 Page 25 of 91
APRCBS9 PE9.9-Gy50M26-JDAL-KKERDOFUNOYAT 1-1 Filed 04/25/19 Page 26 wOLeAPagelD7: 36

Case History View
08/06/2018 Filing

08/06/2018 Filing
08/06/2018 Filing

08/06/2018 Action
08/03/2018 Tracking
08/03/2018 Tracking
08/03/2018 Tracking
08/03/2018 Tracking
08/02/2018 Filing
08/02/2018. Filing
08/02/2018 Action
08/02/2018 Tracking
07/31/2018 Filing
07/31/2018 ‘Filing
07/31/2018 . Filing
08/01/2018 Action
07/31/2018 System Action

07/31/2018 Tracking
07/30/2018 Filing
07/30/2018 Filing
07/30/2018 Filing
07/25/2018 Filing
07/26/2018 Tracking
07/25/2018 Tracking
07/25/2018 Tracking
07/25/2018 Action

Printed: 04/22/2079 02:41 PM
CMS80333

0039
0071
0276

0371

0369
0309
0369
0309
3081

0521

0218
0308
0048
3969
0262
4002

Disbursement

0308
0048
0723
0262
2203
TRACK22
0369
0309
4002

FILE EXHIBITS
NOTICE OF DEPOSITION
SUBPOENA LETTER

CONFORMED COPY

24S ENT TO SUIT DEPT****
### FROM JUDGE:

"SENT TO SUIT DEPT**™
## FROM JUDGE:

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

RHE TO JUDGE:

FILE ORDER

MOTION TO SUB COUNSEL
LETTER

Deposit - Advanced Deposit

Disbursement: ApTransID
#34704494

Ht TO JUDGE:

FILE ORDER

MOTION TO ENROLL
LETTER

EXCEPTIONS

Assigned fo KDukes
seaerSENT TO SUIT DEPT***
## FROM JUDGE:

Deposit - Advanced Deposit

Bo33

D033

D033

po0g
D032
D032
poog
Dove
Do30
D030
D030
D032
po32
bo32
D032
Doog

Dave
poog
poog
D009
po36
D036
bo36
D036
D036

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

JOHNSON & JOHNSON
DOLGENCORP LLC
DOLGENCORP LLC
JOHNSON & JOHNSON
JOHNSON & JOHNSON
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES ING
DOLGENCORP LLC
DOLGENGORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
JOHNSON & JOHNSON
HON. H. LYNN JONES, 1 (1)

JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC

~4.00
-10,00
-6.00

-3.00

-15.00
~26.00
-5.00

-6.00
-10.00
6.00
30.00
344,00

-6.00
~10.00
-§.00
-240.00

384.00

Calcasieu Parish, LA

08/07/2018 10:56 AM
08/07/2018 10:55 AM
08/07/2018 10:54 AM

08/06/2018 09:51 AM
08/03/2018 03:38 PM
08/03/2018 03:38 PM
08/03/2018 03:36 PM
08/03/2018 03:35 PM
08/02/2018 02:13 PM
08/02/2018 02:13 PM
08/02/2018 02:11 PM
08/02/2018 08:02 AM
08/02/2018 08:01 AM
08/02/2018 08:01 AM
08/02/2078 08:00 AM
08/01/2018 10:27 AM
07/31/2018 04:49 PM

07/31/2018 01:53 PM
07/31/2018 11:26 AM
07/31/2018 11:26 AM
07/31/2018 11:25 AM
07/26/2018 08:55 AM
07/28/2018 07:44 AM
07/25/2018 03:34 PM
07/25/2018 03:34 PM
07/25/2018 10:23 AM

Page 26 of 91
APR. DASH) Py LOR CHARMS 26-DACCIERKOOCUOURTE 1-1 Filed 04/25/19 Page 27Ny 1¢7)PagelDe: 37

Case History View

07/24/2018
07/20/2018
07/20/2018
07/20/2018
07/20/2018
07/20/2018
07/19/2018

07/12/2018
07/12/2018
07/12/2018
07/09/2018
07/06/2018
07/02/2018
07/02/2018

07/03/2018
06/21/2018

04/30/2018
06/14/2018

06/11/2018
06/07/2018

06/05/2018

Tracking

Filing

Filing

Fiting

Filing

Filing

System Action
Filing

Filing

System Action
Action
System Action
Filing

Filing

Generated Document
System Action

Filing
System Action

Action
System Action

Action

Printed: 04/22/2019 02:44 PM

CMSD333

0308
07146
0050
0048
0079
0262
Disbursement

0050
0262
Disbursement
0371
Disbursement
0071
0262

2150
Disbursement

0398
Disbursement

4002
Disbursement

0371

WHE TO JUDGE:
MEMORANDUM
FILE AFFIDAVIT
FILE ORDER
FILE EXCEPTION
LETTER

Disbursement: ApTrans{iD
#34684340

FILE AFFIDAVIT
LETTER

Disbursement ApTransiD
#34672697

CONFORMED COPY

Disbursement: ApTransID
#34661353

NOTICE OF DEPOSITION
LETTER

Civil Label

Disbursement: ApTrans!D
#34639569

PROC.SERV*

Disbursement: ApTransID
¥34627296

Deposit - Advanced Deposit

Disbursement. ApTrans!D
#34615781

CONFORMED COPY

D036
DO36
DO36
D036
D036
D036

D033

D033

D033

D033
D033

P001

D033

D018

PO01

THORTON INDUSTRIES INC.
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC
THORTON INDUSTRIES INC

-THORTON INDUSTRIES INC

THORTON INDUSTRIES INC
HON. H. LYNN JONES, Ii (1)

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

HON. H. LYNN JONES, I] (7)

PREMIER BRANDS OF AMERICA
INC

HON. H. LYNN JONES, II (4)

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PAULINE MARIE CITIZEN
HON, H. LYNN JONES, I! (1)

PREMIER BRANDS OF AMERICA

_INC

HON. H. LYNN JONES, I (1)

CYPRUS AMAX MINERALS CO.
HON. H. LYNN JONES, ff (1)

PAULINE MARIE CITIZEN

-38.00
-14.00
~6.00
~14.00
~10.00
20.00

-14,00

-§.00

6.00

~6,00

46.00

-10.00

-6.00

0.00
18.00

~16.00

450.00

9.5D
3.00

«3.00

Calcasieu Parish, LA

07/24/2018 09:20 AM
07/24/2018 09:17 AM
07/24/2018 09:17 AM
07/24/2018 09:15 AM
07/24/2018 09:13 AM
07/24/2018 09:12 AM
07/19/2018 04:62 PM

07/43/2018 10:17 AM
07/13/2018 10:16 AM
07/12/2018 05:25 PM
07/09/2018 10:31 AM
07/06/2018 07:38 AM
07/05/2018 04:58 PM
07/05/2018 01:87 PM

07/03/2018 02:49 PM
06/21/2018 05:04 PM

06/18/2018 03:23 PM
06/14/2018 04:44 PM

06/11/2018 10:43 AM
06/07/2018 04:57 PM

06/05/2018 09:36 AM

Page 27 of 91
APR, Case) POLI CHEAMS26-DRE CHER KOO COURT 1-1 Filed 04/25/19 Page 28NNi 197)PagelDY: 38

Case History View

05/31/2018 System Action
05/24/2018 ‘Filing
05/24/2016 ~~ Filing
05/24/2018 = Filing
05/24/2018 Action
05/22/2018 Action
05/18/2018 ‘Filing
05/18/2018 = Filing
05/18/2018 Filing
05/22/2018 Action
05/22/2018 Action
05/21/2018 Action
05/14/2018 — Filing
06/14/2018 — Filing
05/20/2018 System Action
08/17/2018 Sysfem Action
05/17/2018 Action
05/16/2018 Action
05/01/2018 ‘Filing
05/08/2016 ‘Filing
05/16/2018 Action
05/01/2018 ‘Filing

Printed: 04/22/2019 02:41 PM

CMS0333

Disbursement

0039
0294
0262
0371

0371
0039

0294

0262

4002
4002

0371
0262

0052

SystemInvaice
Disbursement

4002
0371
0052
0262
4002
0052

Disbursement: ApTrans|D
#34603713

FILE EXHIBITS
AFFID/LONGARM SERVICE
LETTER

CONFORMED COPY

- CONFORMED COPY

FILE EXHIBITS
AFFID/LONGARM SERVICE
LETTER

Deposit - Advanced Deposit
Deposit - Advanced Deposit

CONFORMED GOPY
LETTER

ANSWER

Invoice : 1266282

Disbursement: ApTransID
#34583054

Deposit - Advanced Deposit
CONFORMED COPY
ANSWER

LETTER

Deposit - Advanced Deposit
ANSWER

P0O1
Po01
POO1
D033

po19
D033
D033
DQ33

D017
D019

DO09
Do19

Dots

DO18

Doos
Do23
Doo?
DoOS
D023
D023

HON. H. LYNN JONES, Ht (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE GITIZEN

PREMIER BRANDS OF AMERICA
INC

WHITAKER, GLARK & DANJELS,
ING.

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

COLGATE-PALMOLIVE COMPANY

WHITAKER, CLARK & DANIELS,
INC.

JOHNSON & JOHNSON

WHITAKER, CLARK & DANIELS,
INC,

WHITAKER, CLARK & DANIELS,
INC.

CYPRUS AMAX MINERALS CO.
HON. H. LYNN JONES, II (1)

JOHNSON & JOHNSON
AVON PRODUCTS, INC
JOHNSON & JOHNSON
JOHNSON & JOHNSON
AVON PRODUCTS, INC
AVON PRODUCTS, INC

56.00

-2.00
6,00
6.00
-3.00

-3.00
-4,00
6.00
-6.00

40.00
63.00

-3.00
-6,0D

-10.00

9.50
223.00

270.00
-3.00
-66.00
~6,00
143.00
-50.00

Calcasieu Parish, LA

05/31/2018 04:47 PM

05/25/2018 10:19 AM
05/25/2018 10:19 AM
05/25/2018 10:18 AM
05/24/2018 10:00 AM

05/22/2018 04:44 PM
06/22/2018 02:45 PM
05/22/2018 02:45 PM
05/22/2018 02:44 PM

05/22/2018 10:29 AM
05/22/2018 09:02 AM

05/21/2018 01:25 PM
08/21/2018 12:55 PM

05/21/2018 12:55 PM

05/20/2018 10:43 PM
05/17/2018 04:51 PM —

05/17/2018 10:24 AM
05/16/2018 01:12 PM
05/16/2018 11:53 AM
05/16/2018 11:52 AM
05/16/2018 10:34 AM
05/15/2018 10:49 AM

Page 29 of 91
APR GASH) 201 93¢740NN526-JTAC-NIKRKDOCUOURTE 1-1 Filed 04/25/19 Page 29Ng. 197)PagelBg#: 39

Case History View

05/01/2018
05/11/2018
05/11/2018
05/11/2018
05/11/2018
06/1 1/2018
05/10/2018

05/10/2018
05/10/2018
05/10/2018
05/10/2018
05/10/2018
05/10/2018
05/10/2018
05/10/2018

05/10/2018
05/10/2018

05/10/2018
05/08/2018
05/08/2018
05/07/2018
05/07/2018
05/07/2018
05/07/2018
05/07/2018
05/09/2048

Filing

Action

Action

Action

Action

Action

System Action

Tracking
Tracking
Tracking
Tracking
Tracking
Tracking
Action

Action

Action
Action

Action
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

0262
0371
0371
0371
4002
0371
Disbursement

0369
0309
0369
0309
0369
0309
0371
4005

4002
4005

4002

0052
0262
0038
0294
0039
0294

~ 0262

0308

LETTER

CONFORMED COPY
CONFORMED COPY
CONFORMED COPY
Deposit - Advanced Deposit

“CONFORMED COPY

Disbursement ApTrans!ID
#34573609

*“"SENT TO SUIT DEPT****
## FROM JUDGE:

SENT TO SUIT DEPT"**

## FROM JUDGE:

~=tSENT TO SUIT DEPT™**
#i FROM JUDGE:
CONFORMED COPY

. JURY FEE DEPOSIT -

Advanced Deposit
Deposit - Advanced Deposit

JURY FEE DEPOSIT -
Advanced Deposit

Deposit - Advanced Deposit
ANSWER

LETTER

FILE EXHIBITS
AFFID/LONGARM SERVIGE
FILE EXHIBITS
AFFID/LONGARM SERVICE
LETTER

HHHt TO JUDGE:

b023
D011
D018
P0O1
DOs2Z
P0041

PO0O1
P0041
D018
Do18
Do11
DO11
D032
D013

D018
DO11

D011
D032,
DO32
PO01
P0041
Poo1
PO01
Poot
Do11

AVON PRODUCTS, INC
IMERYS TALG AMERICA, INC.
CYPRUS AMAX MINERALS CO.
PAULINE MARIE CITIZEN
DOLGENCORP LLC

PAULINE MARIE CITIZEN

HON. H. LYNN JONES, I (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, ING.
DOLGENCORP LLC

CYPRUS AMAX MINERALS CO.

CYPRUS AMAX MINERALS CO.
IMERYS TALC AMERICA, INC.

IMERYS TALC AMERICA, INC.
DOLGENCORP LLC
DOLGENCORP LLC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
IMERYS TALC AMERICA, INC.

6.00
-3.00
-3.00
-3.00
43.00
-3.00
606.00

-3.00
150.00

46.00
160,00

87.00
-10.00
6.00
-2,00
-6,00
-2.00
6.00
6.00

Calcasieu Parish, LA

05/15/2018 10:48 AM
05/11/2018 04:38 PM
05/11/2018 04:38 PM
05/11/2018 04:36 PM
05/11/2016 02:52 PM
05/11/2018 11:33 AM
05/10/2018.04:54 PM

05/10/2018 03:35 PM
05/1 0/2016 03:34 PM
05/40/2018 03:31 PM
05/10/2018 03:31 PM
05/10/2018 03:30 PM
05/10/2018 03:30 PM
05/10/2078 03:20 PM
05/10/2078 10:49 AM

05/10/2018 10:48 AM
05/10/2018 10:44 AM

05/10/2018 10:43 AM
05/09/2018 03:06 PM
05/09/2018 03:06 PM
05/09/2018 11:20 AM
08/09/2018 71:20 AM
05/08/2018 11:20 AM
05/09/2018 11:20 AM
05/09/2018 17:19 AM
05/09/2018 10:08 AM

Page 29 of 91
APR.GAS9 04 919 S\N 26-JONE-KKERIPQEUCOBRT 1-1 Filed 04/25/19 Page 30 qh1gaPagRiDy¥: 40

Case History View

05/07/2018
05/07/2018
05/07/2018
05/07/2018
05/09/2018
05/07/2018
05/07/2018
05/07/2018
05/07/2018
05/08/2013
05/07/2018
05/02/2018
05/02/2018
05/02/2018
06/03/2018
05/01/2018
05/01/2013
05/01/2018
05/07/2018
05/01/2018
05/01/2018
04/30/2018

04/30/2018
04/30/2018

04/30/2018

Action
Filing
Filing
Filing
Tracking
Action
Filing
Filing
Filing
Action
Tracking
Filing
Filing
Filing
Action
Filing
Filing
Action
Filing
Filing
Action
Filing

Filing

Action

‘System Action

Printed: 04/22/2019 02:44 PM

CM5S0333

0596
0569
0052
0262
0308
0596
0569
0052
0262
4002
0308
0039
0723
0262
A002
3981
0524
0218
3981
0621
0218
3981

0521
0218

Disbursement

CLERK JURY FILING FEE
JURY ORDER

ANSWER

LETTER

l### TO JUDGE:

CLERK JURY FILING FEE
JURY ORDER

ANSWER

LETTER

Deposit - Advanced Deposit
HAHt TO. JUDGE:

FILE EXHIBITS

MOTION TO ENROLL
LETTER

Deposit - Advanced Deposit
FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION

FAX FILE FEE
FAX COPY.

Disbursement: ApTransID
#34555338

Do14
D011

D011

DO11

DO18
D018
Doe
Dots
D018
D023
P0041

Po01

P001

PO01

DO17
D023
D023
D023
Doo9
Boos
bDoog
D019

D019

D019

IMERYS TALC AMERICA, INC. -150.00
IMERYS TALC AMERICA, INC. 6.00
IMERYS TALC AMERICA, INC. -78.00
IMERYS TALC AMERICA, INC. ~10,00
CYPRUS AMAX MINERALS CO,
CYPRUS AMAX MINERALS GO. -150.00
CYPRUS AMAX MINERALS CO, -6.00
CYPRUS AMAX MINERALS CO. -78.00
CYPRUS AMAX MINERALS CO. -10,00
AVON PRODUCTS, INC 53,00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN -16.00
PAULINE MARIE CITIZEN -10.00
PAULINE MARIE CITIZEN 6.00
COLGATE-PALMOLIVE COMPANY 10,00
AVON PRODUCTS, ING -15.00
AVON PRODUCTS, INC -60.00
AVON PRODUCTS, INC -5,00
JOHNSON & JOHNSON -15.00
JOHNSON & JOHNSON -72,00
JOHNSON & JOHNSON -5,00
WHITAKER, CLARK & DANIELS, ~15.00
WHITAKER, CLARK & DANIELS, ~16,00
WHITAKER, CLARK & DANIELS, -5.00
HON. H. LYNN JONES, i! (1) 456.00

Calcasieu Parish, LA

05/09/2018 10:06 AM
05/09/2018 10:06 AM |
05/09/2018 10:06 AM
05/09/2018 10:04 AM
05/09/2018 09:59 AM
05/09/2018 09:54 AM
05/09/2018 09:54 AM
05/09/2018 09:53 AM
05/09/2018 09:52 AM
05/08/2018 01:39 PM
05/07/2018 10:44 AM
05/07/2018 10:44AM
05/07/2018 10:43 AM
05/07/2018 10:42 AM
05/03/2018 11:09 AM
05/02/2018 10:11 AM
05/02/2018 10:10 AM
05/02/2018 10:00 AM
05/02/2018 09:39 AM
05/02/2018 09:39 AM
05/02/2018 09:37 AM
05/01/2018 03:49 PM

05/01/2016 03:49 PM
05/01/2018 03:47 PM

04/30/2018 04:46 PM

Page 30 of 91
APR, SASH) 291 93C§5QMS 26-TACMIERKOOCUOURTE 1-1 Filed 04/25/19 Page 31NG. 197)PagelG#: 41

Case History View
04/30/2018 .Generated Document
04/30/2018 Gen erated Document
04/30/2018 Generated Document
04/26/2018 Generated Document
04/26/2018 Generated Document
04/26/2018 Generated Document
04/26/2018 Action

04/26/2018 Filing

04/28/2018 Filing

04/25/2018 Action

04/23/2018 Generated Document
04/23/2018 Generated Document
04/23/2018 Generated Document
04/23/2018 Action

04/20/2018 Action

04/23/2018 Filing

04/20/2018 Filing

04/22/2018 System Action

Printed: 04/22/2019 02:41 PM

CMS0G33

1602
1602
1602
1602
1602
1602
0005
0039
0033
4002
1602
1602
4602
0005
0180
0039
0033

SystemInvoice

CITATION/LONG ARM
CITATION/LONG ARM
GCITATION/LONG ARM
CITATION/LONG ARM
CITATION/LONG ARM
GCITATION/LONG ARM
CERTIFIED COPIES

FILE EXHIBITS

3RD PARTY DEMAND
Deposit - Advanced Deposit
VOID - CITATION/LONG ARM
VOID - CITATION/LONG ARM
VOID ~ CITATION/LONG ARM
VOID - CERTIFIED COPIES
INDEXING CHARGE

VOID - FILE EXHIBITS

VOID - 3RD PARTY DEMAND

Invoice : 1256989

D033
po33
Dos3
D033
poss
D033
033
D033
pa33
Do33
D033
D033
pa33
boss
D033
D033
po33

D023

PREMIER BRANDS OF AMERICA
ING ;

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

AVON PRODUCTS, INC

15.00
-15.00
~15.00
~16.00
~15.00
-15.00
-30.00

-2.00
-30.00
450.00
~15.00
~15,00
-15.00
-30.00

-4.00

-2.00
-26.00

53.00

Calcasieu Parish, LA

04/30/2018 01:21 PM
04/30/2018 01:13 PM
04/30/2018 01:10 PM
04/26/2018 02:44 PM
04/26/2018 02:38 PM
04/26/2018 02:32 PM
04/26/2018 02:27 PM
04/26/2018 02:25 PM
04/26/2018 02:25 PM
04/25/2018 11:05 AM
04/23/2018 03:29 PM
04/23/2018 03:23 PM
04/23/2018 03:17 PM
04/23/2018 03:15 PM
04/23/2016 01:52 PM
04/23/2018 01:43 PM
04/23/2018 01:42 PM

04/22/2018 07:44 PM

Page 31 of 91
APRGASE (A 9L9-y SAN 26-JOAL-IKKE RIDOEUCOERT 1-1 Filed 04/25/19 Page 32 @O1RAPagRID}#: 42

Case History View

04/22/2018
04/17/2018

04/17/2018
04/17/2018
04/13/2018
04/10/2018
04/10/2018

04/10/2018
04/10/2018
04/09/2018

04/09/2018

04/09/2018
04/09/2018
03/26/2018

03/26/2018

03/26/2018
03/26/2018
03/29/2018
03/29/2018
04/05/2018

03/29/2018
03/29/2018

System Action
System Action

Action
Action
System Action
Action
Action

Action
Action
Action

Action

Action
Action
Filing

Filing

Filing
Fiting
Filing
Filing
System Action

Filing
Filing

Printed: 04/22/2019 02:41 PM

GMS0333

Systerninveice
Disbursement

2028
2120
Disbursement
4002
4002.

4002
4002
0371

0374

0371
0374
0052

0052

0052
0262
0082
0262
Disbursement

3831
0521

Invoice : 1255523

Disbursement: ApTransID
#34533329

Notes

ADVANGE DEPOSIT REFUND
Disbursement: ApTransID
#34526586

Deposit - Advanced Deposit

Deposit - Advanced Deposit

Deposit - Advanced Deposit
Deposit - Advanced Deposit
CONFORMED COPY

CONFORMED GOPY

CONFORMED COPY
CONFORMED COPY
ANSWER

ANSWER

ANSWER
LETTER
REQUEST WRITTEN NOTICE

- LETTER

Disbursement: ApTransID
#34513819

FAX CONFIRMATION
FAX FILE FEE

D017

D022 -

D022

D029

D024

Do26
DOQ32
D029

D024

.DO025

Dd32
D029

D024

po2s
Do26
po32
Dos2

D032
De32

COLGATE-PALMOLIVE COMPANY
GHARLES J DUHE, Jr.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

HON. H. LYNN JONES, I} (1)

YVES SAINT LAURENT AMERICA,
INC,

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, ING
DOLGENCORP LLC

YVES SAINT LAURENT AMERICA,
INC.

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, INC
DOLGENCORP LLC

YVES SAINT LAURENT AMERICA,
INC.

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, ING

REVLON, ING

DOLGENCORP LLC
DOLGENCORP LLC

HON. H. LYNN JONES, It (1)

DOLGENCORP LLC
DOLGENGCORP LLC

10.00
142.06

~142.06

126.00

23.00

23.00

59.00
55.00
-3.00

-3,00

-3.00
-3.00
-10.00

-10.00

-10.00
-6.00
-10.00
-6.00
34.00

-15.00
~-14.00

Calcasieu Parish, LA

04/22/2018 04:29 PM
04/47/2018 02:44 PM

04/17/2018 09:57 AM
04/17/2018 09:55 AM
04/13/2018 08:08 AM
04/10/2018 10:55 AM
04/10/2018 10:54 AM

04/10/2018 10:53 AM
04/40/2018 10:46 AM
04/09/2018 11:24 AM

04/09/2018 11:24 AM

04/09/2018 11:24 AM
04/09/2018 10:42 AM
04/06/2018 04:22 PM

04/08/2018 04:22 PM

04/06/2018 04:21 PM
04/06/2018 04:21 PM
04/06/2018 03:52 PM
04/06/2018 03:51 PM
04/05/2018 04:51 PM

04/03/2018 12:39 PM

04/03/2018 12:39 PM

Page 32 of OF
APRGASE (4 SLOSS SAN 26-JDAL-KERIDOEUCOERT 1-1 Filed 04/25/19 Page 33 ()1RR PagkIDJ#: 43

Case History View

03/29/2018
03/29/2018

03/28/2018

03/28/2018

03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/28/2018
03/26/2018
03/28/2018
03/28/2018
03/28/2018
03/16/2018
03/16/2018
03/26/2018
03/26/2018
03/26/2018

03/26/2018

03/26/2018

03/26/2018

03/26/2018
03/26/2018
03/26/2018

Action
System Action

Action

Action

Action

Action

Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Action

Action

Filing

Filing

Action

Filing

Filing

Filing
Filing
Filing
Filing
Action
Tracking

Printed: 04/22/2019 02:41 PM

CMS0323

0218
Disbursement

2028

0840

0005

0371

1602
1602
1602
1602
1602
1602
0371

4002
0052
0262
0371
3981
3981

0521

0521

0521

0521
0218
TRACK22

FAX COPY

Disbursement: ApTransID

#34502067

Notes

POSTAGE
CERTIFIED COPIES
CONFORMED COPY
CITATIONS-ONG ARM
CITATION/LONG ARM
CITATION/LONG ARM

VOID - CITATION/LONG ARM
VOID - CITATION/LONG ARM
VOID - CITATION/LONG ARM

GONFORMED COPY

Deposit - Advanced Deposit

ANSWER

LETTER
CONFORMED COPY
FAX CONFIRMATION

VOID - FAX CONFIRMATION

FAX FILE FEE
VOID - FAX FILE FEE
FAX FILE FEE

FAX FILE FEE
FAX GOPY
Assigned to KDukes

Dd32

POO4
P001
P001
P0O7

POO1:

P001
P001
Po01
POO1
PbO01
D030
D030
Do30
D030
P001
D026
D024

bozo

Do24

D024

D026
Dd26
PO01

DOLGENCORP LLC
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE GITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLLAR TREE STORES [NG
DOLLAR TREE STORES ING
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
PAULINE MARIE CITIZEN
REVLON, ING

BRISTOL-MYERS SQUIBB
COMPANY

YVES SAINT LAURENT AMERICA,
INC.

BRISTCL-MYERS SQUIBB
COMPANY

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, INC
REVLON, INC
PAULINE MARIE CITIZEN

-§.00
202.25

“7.25
-105.00
-3,00
~15.00
-15.00
~15.00
~15.00
~15.00
~15.00
~3.00
63.00
-10.00
6.00
-3,00
-15.0D
~15.00

-10,00

-10.00

-10.00

-16.00
~5.00

Calcasieu Parish, LA —

04/03/2018 12:32 PM
03/29/2018 12:27 PM

03/28/2018 03:55 PM
03/28/2016 03:52 PM
03/28/2018 03:47 PM
03/28/2018 03:38 PM
03/28/2018 03:35 PM
03/26/2018 03:31 PM
03/28/2018 03:29 PM
03/28/2018 02:35 PM
03/28/2018 02:30 PM
03/28/2018 02:09 PM
03/28/2018 11:02 AM
03/28/2018 09:24 AM
03/27/2018 11:15 AM
03/27/2048 11:14 AM
03/26/2018 09:49 AM
03/26/2018 09:49 AM
03/26/2018 09:49 AM

03/26/2018 09:49 AM
03/26/2018 09:49 AM
03/26/2018 09:48 AM

03/26/2018 09:46 AM
03/26/2018 09:45 AM
03/26/2018 07:46 AM

Page 33 of 91
APR. G&Sh) 2919864 FANS 26-JEAC-Mie RIDOCUMIERT 1-1 Filed 04/25/19 Page 34 NO. 19 79P ache Icy gy: 44

Case History View

03/23/2018
03/23/2018
03/23/2018
03/22/2018

03/22/2018
03/22/2018
03/22/2018
03/19/2018
03/19/2018

03/19/2018

03/16/2018
03/16/2018
03/16/2018
03/18/2018
03/18/2018
03/15/2018

03/15/2018
03/15/2018
03/15/2018
03/15/2018
03/15/2018
03/15/2018
03/15/2018
03/14/2018
03/14/2018
03/14/2018

Tracking
Tracking
Action
System Action

Tracking
Tracking
Tracking
Filing
Filing

Filing

Filing

Filing

Action

System Action
System Action
System Action

Action
Filing
Action
Filing
Action
Filing
Action
Tracking
Tracking
Tracking

Printed: 04/22/2019 02:44 PM

CMS0333

0369
0309
4002
Disbursement

0369
0309
0308
0048
0568

0238

3981

0521

0218
Systeminvoice
Sysieminvoice
Disbursement

0371
2183
0374
2183
0371
2183
0371
0309
0309
0369

+S ENT TO SUIT DEPT"

ft FROM JUDGE:
Deposit - Advanced Deposit

Disbursement: ApTransID
#34491708

a**SENT TO SUIT DEPT***

7HE FROM JUDGE:
HEHE TO JUDGE:
FILE ORDER

SUPPLEMENTAL/AMENDING

PETITION

LETTER REQUESTING
SERVICE

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Invoice : 1250419
Invoice : 1248686

Disbursement: ApTransID
#34479116

CONFORMED COPY
Estimated Cost Worksheet
CONFORMED COPY
Estimated Cost Worksheet
CONFORMED COPY
Estimated Cost Worksheet
CONFORMED COPY

## FROM JUDGE:

#4? FROM JUDGE:

*"*SENT TO SUIT DEPT****

POO
PO001
POOt

P001
P001
P0011
PO001
PO01

POO1

DO3s0
D030
D030
bo23
D017

DO17
POO1
PDO1
Poo1
POOt
P001
P001
PdQ01
Poot
DO17

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

HON. H. LYNN JONES, [i (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
AVON PRODUCTS, ING
COLGATE-PALMOLIVE COMPANY
HON. H. LYNN JONES, It (1)

COLGATE-PALMOLIVE COMPANY
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY

256.00
46.00

-6,00
-14.00

-6.00

~15.00
-20.00
-5.00
53.00
10.00
468,00

-3.00
0.00
3.00
0.00
~3.00
0.00
-3.00

Calcasieu Parish, LA

03/23/2018 03:40 PM
03/23/2018 03:40 PM
03/23/2018 08:17 AM
03/22/2018 04:54 PM

03/22/2018 12:30 PM
03/22/2018 42:30 PM
03/21/2018 02:47 PM
03/21/2018 02:37 PM
03/21/2018 02:36 PM

03/21/2018 02:35 PM

03/19/2018 08:57 AM
03/19/2018 08:57 AM
03/19/2018 08:56 AM
03/18/2018 09:21 PM
03/18/2018 05:55 PM
03/15/2018 04:49 PM

03/15/2018 03:55 PM
03/15/2018 01:59 PM
03/15/2018 01:59 PM
03/15/2018 01:50 PM
03/15/2018 01:50 PM
03/15/2018 01:48 PM
03/15/2018 01:48 PM
03/15/2018 01:46 PM
03/15/2018 01:46 PM
03/14/2018 03:31 PM

Page 34 of 91
APR.Q6S¢(2 91.9 SNF TAN 26-JOAC-KEERIDOEUCOERE 1-1 Filed 04/25/19 Page 35 Hh 1RAPagRIDyy: 45

Case History View
03/14/2018 Tracking
03/14/2018 Tracking
03/14/2018 Tracking
03/14/2018 Tracking
03/14/2018 Action
03/14/2018 Action
03/14/2018 Action
03/14/2018 ‘Filing
.03/14/2018 Action
03/14/2018 Tracking
03/13/2018. Tracking
03/13/2018 Tracking
03/14/2018 Tracking
03/13/2018 ‘Filing
03/12/2018 Filing
03/12/2018 Filing
03/12/2018 ‘Filing
03/13/2018 Tracking
03/13/2018 Tracking
03/13/2018 Tracking
03/13/2018 Filing
03/13/2018 Action
03/13/2018 Action
03/12/2018 Action
03/08/2018 System Action
03/09/2018 ‘Tracking
03/02/2018 ‘Filing

Printed: 04/22/2019 02:41 PM

CMS0333

0309
0309
0309
0308
0371
0528
4002
2200
4002
TRACK19
0369
0309
0308
2208
0048
0473
0262
0308
0308
0308
2038
0296
0296
4002

Disbursement

0308
0048

#4 FROM JUDGE:

##t FROM JUDGE:

##t FROM JUDGE:

WHAT TO JUDGE:
CONFORMED COPY
COPIES

Deposit - Advanced Deposit
NOTICE on JURY TRIAL
Deposit - Advanced Deposit
Assigned to DRichmond
**SENT TO SUIT DEPT*™”
#f FROM JUDGE:

HAHE TO JUDGE:

VOID - Cosf Letter

FILE ORDER

MTN TO W/DRAVW-
LETTER

WHE TO JUDGE:

iHiH# TO JUDGE:

HH TO JUDGE:

Note with attachment

COST LTR-PROCESSED- RE:
COST LTR-PROCESSED- RE:

Deposit - Advanced Deposit

Disbursement: ApTrans!D
434466710

UHH? TO JUDGE:
FILE ORDER

D017
P0041
P0011
POO1

. D023

DQ23
D017
D008
P001

D023
D023
D023
D017
D017
D017
DO17
D017

- P0041

PO01
PO001
P0041
P001
P0011
D023

D023
be23

COLGATE-PALMOLIVE COMPANY
PAULINE MARIE CITIZEN

_ PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

AVON PRODUCTS, INC

AVON PRODUCTS, ING
COLGATE-PALMOLIVE COMPANY
JOHNSON & JOHNSON

PAULINE MARIE CITIZEN

AVON PRODUCTS, INC

AVON PRODUCTS, INC

AVON PRODUCTS, INC
GOLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

AVON PRODUCTS, ING

HON. H. LYNN JONES, I (1)

AVON PRODUCTS, INC
AVON PRODUCTS, INC

-67.00
36.00
17.48
-220.00
153.16

0.00
-6.00
-6.00

~10.00

9.00

99.00
113.00

-10,00

Calcasieu Parish, LA

03/14/2078 03:31 PM
03/14/2018 03:30 PM
03/14/2018 03:28 PM
03/14/2018 11:55 AM
03/14/2018 11:37 AM
03/14/2078 11:36 AM
03/14/2018 10:27 AM
03/14/2018 09:25 AM
03/14/2018 08:17 AM
03/14/2018 08:22 AM
03/13/2018 04:12 PM
03/13/2018 04:01 PM
03/13/2018 02:05 PM
03/13/2018 02:00 PM
03/13/2018 01:55 PM
03/13/2018 01:54 PM
03/13/2018 01:53 PM
03/93/2018 09:57 AM
03/73/2018 09:57 AM
03/13/2018 09:57 AM
03/13/2018 09:55 AM
03/13/2018 09:52 AM
03/13/2018 09:48 AM
03/12/2018 10:37 AM
03/08/2018 04:45 PM

03/08/2018 04:22 PM
03/08/2018 04:22 PM

Page 35 of 91
APRG4S4 (4919-25 GANG 26-JDAC-IKKERIDOEUCOBRE 1-1 Filed 04/25/19 Page 36 W013 PageIDyF: 46

Case History View . . Calcasieu Parish, LA
03/02/2018 Filing 0001 FILE PLEADING po2z3 AVON PRODUCTS, INC -18.00 03/08/2018 04:21PM
03/02/2018 Filing 0262 LETTER D023 AVON PRODUCTS, INC 6.00 03/08/2018 04:20 PM
03/08/2018 Action . 4002 Deposit - Advanced Deposit D033 PREMIER BRANDS OF AMERICA 98.00 03/08/2018 10:25 AM
03/02/2018 Filing 0082 REQUEST WRITTEN NOTICE D033 PREMIER BRANDS OF AMERICA 10.00 03/07/2018 11:26 AM
03/02/2018 Filing 0079 FILE EXCEPTION pa33 PREMIER BRANDS OF AMERICA 82.00 03/07/2018 11:26 AM
03/02/2018 Filing 3981 FAX CONFIRMATION D023 AVON PRODUCTS, INC 15,00 03/02/2018 10:13. AM
03/02/2018 Filing 0621 FAX FILE FEE po23 AVON PRODUCTS, INC -38.00 03/02/2018 10:13AM
03/02/2018 Action 0218 FAX COPY D023 AVON PRODUCTS, INC 5.00 03/02/2018 10:12 AM
03/02/2018 Generated Document 2150 Civil Label P01 PAULINE MARIE CITIZEN 0.00 03/02/2018 08:02 AM
02/28/2018 System Action Disbursement Disbursement ApTransiD HON. H. LYNN JONES, II (1) 168.00 02/28/2018 04:55 PM
02/28/2018 Action 4002 Deposit- Advanced Deposit P00 PAULINE MARIE CITIZEN 30.00 02/28/2018 10:18 AM
02/27/2018 Filing 2208 Cost Letter Poot PAULINE MARIE CITIZEN 0.00 = 02/27/2018 11:17 AM
02/27/2018 Filing 2208 VOID - Cost Letter P01 PAULINE MARIE CITIZEN 0.00 =: 02/27/2018 11:14 AM
02/22/2018 Filing 0048 FILE ORDER PO01 PAULINE MARIE CITIZEN 6,00 02/27/2018 11:14AM
02/22/2018 Filing 0262 LETTER PoO1 PAULINE MARIE CITIZEN 6.00 02/27/2018 11:12 AM
02/27/2018 Filing 2208 Cost Letter Poot PAULINE MARIE CITIZEN 0.00 02/27/2018 09:44 AM
02/21/2018 Filing 0048 FILE ORDER P0041 PAULINE MARIE CITIZEN 6.00 02/27/2018 09:40 AM
02/21/2018 Filing 0533 PART.DISMISSAL/ PD01 PAULINE MARIE CITIZEN -10.00 02/27/2018 09:39 AM
02/21/2018 Filing 0048 FILE ORDER P001 PAULINE MARIE CITIZEN 6.00 02/27/2018 09:36 AM
02/21/2018 Filing 0533 PART.DISMISSAL/ Poo1 PAULINE MARIE CITIZEN 10.00 02/27/2018 09:35 AM
02/21/2018 Filing | 0262 LETTER P0O1 PAULINE MARIE CITIZEN 6.00 02/27/2018 09:30 AM
02/21/2018 Filing 0048 FILE ORDER P00 PAULINE MARIE CITIZEN 6,00 02/27/2018 09:27 AM
02/21/2018 Filing 0533 PART.DISMISSAU P0041 "PAULINE MARIE CITIZEN | 10,00 . 02/27/2018 09:26 AM
2/21/2018 Action 0371 | CONFORMED COPY P001 PAULINE MARIE CITIZEN . 3.00 02/21/2018 01:59 PM
02/21/2018 Action 0528 COPIES Poot PAULINE MARIE CITIZEN -108.00 02/21/2018 01:58 PM

Prinled: 04/22/2019 02:41 PM
CMS0333 Page 36 of 94
APR.G8S2(4 9.9 -SNy GAN 26-JOAC-KKERIDOEUCOBRT 1-1 Filed 04/25/19 Page 37 "O13 PagkIDy#: 47

Case History View

02/21/2018
02/20/2018

02/15/2018
02/15/2018
02/14/2018

02/14/2018
02/14/2018
02/08/2018
02/08/2018
02/08/2018
02/08/2018

02/05/2018
02/02/2018
02/02/2018
02/01/2018
01/31/2018

01/31/2018
04/31/2018

01/31/2018
01/30/2018

01/30/2018

01/30/2018

Generated Document
System Action

Tracking
“Tracking
Action

Action
Tracking
Filing

Filing

Filing

‘System Action

Action
Tracking
Tracking
Action
System Action

Action
Action

Action
Tracking

Tracking

Action

Printed: 04/22/2019 02:41 PM

GMS0333

1230

Disbursement

0369
0309
4002

4002
0308
0001
0435
0262
Disbursement

0371
0369
0309
0371
Disbursement

0005

0371

4002
0369

0309

4002

LETTER NOTICE OF
JUDGMENT

Disbursement: ApTransiD
434436476

*“*SENT TO SUIT DEPT****
## FROM JUDGE:
Deposit - Advanced Deposit

Deposit - Advanced Deposit
WHE TO JUDGE:

VOID - FILE PLEADING
CONSENT JUDGMENT
LETTER

Disbursement: ApTransID
#34422870

CONFORMED COPY
we2SENT TO SUIT DEPT ***
## FROM JUDGE:
CONFORMED COPY
Disbursement ApTransID
#34407962

CERTIFIED COPIES
CONFORMED COPY

Deposit ~ Advanced Deposit
weeeSENT TO SUIT DEPT?”

##f FROM JUDGE:

Deposit - Advanced Deposit

P0O1

P001
P001
Dot4

DO1s
PO001
P0041
Poo'
P0Q01

P0011
Poo
P001
D030

D033

D033

DOQ30
DO33

D033

D033

PAULINE MARIE CITIZEN
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

BRENNTAG NORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC,
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

HON. H. LYNN JONES, I} (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLLAR TREE STORES INC
HON. H. LYNN JONES, fl = (1)

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING ,

DOLLAR TREE STORES INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

-105.00

186.00

12.00

107.00

-6.00
-14.00
-6.00
6.00

-3.00

-3.00
20.00

-6.00

-3.00

47.00

50.00

Calcasieu Parish, LA

02/21/2018 12:00 PM
02/20/2018 04:55 PM

02/15/2018 11:48 AM
02/16/2018 11:47 AM
02/14/2018 09:38 AM

02/1 4/2018 09:37 AM
02/12/2018 10:14 AM
02/42/2018 10:12 AM
02/12/2018 10:11 AM
02/42/2018 10:14 AM
02/08/2018 04:47 PM

02/05/2018 01:59 PM
02/02/2018 02:05 PM
02/02/2018 02:05 PM
02/07/2018 03:03 PM
07/31/2018 04:48 PM

01/31/2018 10:23 AM
01/31/2018 10:21 AM

01/31/2018 10:14 AM
01/30/2018 12:18 PM

01/30/2018 12:18 PM

01/30/2018 10:34 AM

Page 37 of 91
APROBSO(ATLO-PAGON26-JONE-KKERIDOFUCDURT 1-1 Filed 04/25/19 Page 38 WO1GRPagRID}#: 48

Case History View

01/16/2018
01/16/2018
01/24/2018

01/24/2018
01/24/2018
01/24/2018

01/23/2018
01/22/2018
01/10/2018

01/10/2018

* 01/16/2018

01/21/2018
01/21/2018

01/21/2018

12/01/2017
12/01/2017

01/18/2018

01/16/2018
01/16/2018

~ 01/16/2018

01/14/2018

Filing
Filing
System Action

Astion
Action
Generated Document

Action
Tracking
Filing

Filing

Filing

System Action
System Action

System Action

Action
Action

Action

Filing

Filing

Action

System Action

Printed: 04/22/2019 02:41 PM

CMS03933

0071
0262
Disbursement

0371
0528
1230

4002
0308
3982
0049
0262

SystemInvoice
Systeminvoice

SystemlInvoice

3979
3979

2028

3981
0521
0218
System|nvoice

NOTICE OF DEPOSITION
LETTER

Disbursement: ApTrans[D
#343964 81

CONFORMED COPY
COPIES
LETTER NOTICE OF

JUDGMENT

Deposit - Advanced Depesit
Ht TO JUDGE:

RULE TO SHOW CAUSE
MOTION

LETTER

Invoice : 1239198
Invoice : 1239196

Invoice : 1236702

BAD ADDRESS:
BAD ADDRESS:

Nates

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Invoice ; 1232163

DOQ30
D030

- 1023

D023
D023

D033

Do33

D033

D033

D033

D015
D014

D033

D032
D022

Do22

DO30
DO30
Da30
D014

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
HON. H. LYNN JONES, II (4)

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
ING

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

BRENNTAG SPECIALTIES, INC.

BRENNTAG NORTH AMERICA
INC.

PREMIER BRANDS OF AMERJCA
INC

DOLGENCORP LLC

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

DOLLAR TREE STORES INC
DOLLAR TREE STORES ING
POLLAR TREE STORES INC

BRENNTAG NORTH AMERICA
INC.

6.00
-6.00
469.00

-3.00
~89.0D
-105.00

320.00

-6.,00

-10.00

-6.00

107.00
12.00

50.00

0.00
0.00

-15.00
~12,00
-5.00
12.00

Calcasieu Parish, LA

01/30/2018 09:55 AM
01/30/2018 09:54 AM
01/24/2018 05:07 PM

01/24/2018 11:32 AM
01/24/2018 11:31 AM
01/24/2018 10:30 AM

01/23/2018 10:25 AM
01/22/2018 11:49 AM
01/22/2018 11:48 AM
01/22/2018 11:48 AM
01/22/2018 11:46 AM

01/21/2018 01:13 AM
01/21/2018 01:13 AM

01/21/2018 12:12 AM

04/18/2018 04:15 PM
01/76/2018 04:15 PM

01/18/2018 04:12 PM

01/18/2018 02:28 PM
01/18/2018 02:28 PM
01/18/2018 02:28 PM
01/14/2018 02:06 AM

Page 38 of 91
APR.Q4S202 919-205-806 26-JOAC-KIE RIDOEUORRT 1-1 Filed 04/25/19 Page 39 WN. 1yAPagRID¢: 49

Case History View

01/14/2018
01/14/2018

01/11/2018
01/10/2018
01/10/2018
01/10/2018

01/04/2018
01/04/2018
01/04/2018
01/04/2018

01/04/2018
01/03/2018
12/18/2017
12/18/2017
01/03/2018
01/03/2018
12/29/2017

12/29/2017
12/29/2017
12/13/2077
12/13/2017
12/13/2017
12/21/2017

System Action
System Actian

System Action
Filing

Filing

Action

Tracking
Tracking
Action
Action

Action
Tracking
Filing

Filing
Tracking
Tracking
System Action

Tracking
Action

Filing

Filing

Filing

System Action

Printed: 04/22/2019 02:41 PM

CMS0333

SystemInvojce
Systeralnvoice

Disbursement
3981
0521
0218

0369
0309
0371
4002

4002
0308
0072
0262
0369
0309
Disbursement

0308
4002
0001
0001
0262
Disbursement

Invoice : 1232160
Invoice : 1231666

Disbursement: ApTransiD
#34379177

FAX CONFIRMATION
FAX FILE FEE
FAX COPY

**SENT TO SUIT DEPT*?**
#4 FROM JUDGE:
CONFORMED COPY
Deposit - Advanced Deposit

Deposit - Advanced Deposit
Bt TO JUDGE:
JUDGMENT

LETTER

“SENT TO SUIT DEPT*™
#48 FROM JUDGE:

Disbursement: ApTransiD
#34360783

HH TO JUDGE:

Deposit - Advanced Deposit
FILE PLEADING

FILE PLEADING

LETTER

Disbursement: ApTransiD
#34353550

B016
D033

D033

D033

DO33

D023
DO23
bo23
D033

Do23
D023
D023
DOo23
DO23
Dd23

D023
D023
D023
D023
D023

AVON PRODUCTS, INC
AVON PRODUCTS, INC

AVON PRODUCTS, ING -3.00
PREMIER BRANDS OF AMERICA 77.00
INC

AVON PRODUCTS, INC 67.00
AVON PRODUCTS, INC .
AVON PRODUCTS, INC -10.00
AVON PRODUCTS, INC -6.00
AVON PRODUCTS, INC

AVON PRODUCTS, ING

HON. H. LYNN JONES, II (1) €4.00
AVON PRODUCTS, ING

AVON PRODUCTS, INC 246.00
AVON PRODUCTS, INC -10.00
AVON PRODUCTS, INC -26.00
AVON PRODUCTS, ING 6,00
HON. H. LYNN JONES, II (1) 28,00

BRENNTAG SPECIALTIES, INC, 107.00
| PREMIER BRANDS OF AMERICA 50.00
HON. H. LYNN JONES, II (1) 61.00
PREMIER BRANDS OF AMERICA -15,00
PREMIER BRANDS OF AMERICA -22.00
PREMIER BRANDS OF AMERICA -5.00

Calcasieu Parish, LA

01/14/2018 02:06 AM
01/14/2018 01:07 AM

01/11/2018 04:46 PM
otf 10/2018 03:26 PM
01/10/2018 03:26 PM
01/10/2018 03:25 PM

01/04/2018 03:19 PM
01/04/2018 03:18 PM
01/04/2018 10:32 AM
01/04/2018 10:26 AM

01/04/2018 09:33 AM
01/03/2018 12:47 PM
01/03/2018 12:47 PM
01/03/2018 12:46 PM
01/03/2018 10:41 AM
01/03/2018 10:41 AM
12/29/2017 06:29 PM

12/29/2017 01:18 PM
12/29/2017 10:07 AM
12/28/2017 09:16 AM
92/28/2017 09:14 AM
12/27/2017 04:13 PM
12/21/2017 04:45 PM

Page 39 of 91
APR.GASE04 9L9-COVIN 26-JDAC-IKKE RIDOEUCOERT 1-1 Filed 04/25/19 Page 40 a§h1@4PagpiD4#: 50

Case History View

42/18/2017
42/18/2017
12/18/2017

~ 12/15/2017

12/16/2017

12/14/2017

12/13/2017
12/13/2017
12/13/2017
12/13/2017

12/13/2017
12/13/2017

12/12/2017
12/07/2017

12/06/2017
12/05/2017
12/05/2017
12/05/2017
T2105/2017
12/04/2017
11/21/2017
11/21/2017
14/21/2017
12/04/2017

* Filing

Filing
Action
Action

Action
System Action

Filing

Filing

Action

System Action

System Action
System Action

Action
System Action

Action
Tracking
Tracking
Action
Action
Tracking
Filing
Filing
Filing
Action

Printed: 04/22/2019 02:41 PM

CMS0333

3981
0521
0218
0005

0371
Disbursement

3981
0521
0218
SystemInvoice

Systeminveice
SystemInvoice

0371
Disbursement

0371
0369
0309
4002
0371
0308
0048
0049
0262
4002

FAX CONFIRMATION
FAX FILE FEE

FAX COPY
CERTIFIED COPIES

CONFORMED COPY

Disbursement: ApTransID
#34343587

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Invoice : 1225094

‘Invoice : 1225093

Invoice : 1224643

CONFORMED COPY

Disbursement: ApTransID
#34332361

CONFORMED COPY
wersSENT TO SUIT DEPT**
Ht FROM JUDGE:

Deposit - Advanced Deposit
CONFORMED COPY

Ht TO JUDGE:

FILE ORDER

MOTION

LETTER

Deposit - Advanced Deposit

D023
D023
D023
D033

D033

bo23
Do23
D023
Do14

D015
D033

D032

D032
D032
D032
D032
DO23
D032

D032
D032

D032
Dd22

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

HON. H. LYNN JONES, II (1)

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

BRENNTAG NORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC.

PREMIER BRANDS OF AMERICA
INC

DOLGENCORP LLC
HON, H. LYNN JONES, tl = (1)

DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
AVON PRODUCTS, ING
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC

SOUTHERN INSULATION & SHEET
METAL, INC.

-15.00
-22.00
-5.00
-5.00

-3.00

71.00

-15.00
48.00
5.00
12.00

107.00
77.00

-3,00
24.00

-3.00

71.00

-3.00

~6.00
6.00
-6.00
142.06

Calcasieu Parish, LA

42/18/2017 02:64 PM
12/18/2017 02:53 PM
12/18/2017 02:53 PM
12/15/2017 09:12 AM

12/15/2017 09:12 AM
12/14/2017 04:49 PM

12/142017 09:48 AM
12/14/2017 09:48 AM
1211 4/2017 09:47 AM
12/13/2017 01:34 AM

12/13/2017 01:34 AM
12/13/2017 12:40 AM

12/12/2017 02:08 PM
12/07/2017 04:51 PM

42106/2017 03:13 PM
42/05/2017 03:58 PM
42/05/2017 03:56 PM
42/05/2017 11:10 AM
42/06/2017 11:06 AM
$2404/2017 12:20 PM
12/04/2017 12:19 PM
12/04/2017 12:19 PM
4210412017 12:18 PM
421042017 10:46 AM

Page 40. of 91
APR.O4S2)4 919904 G05 26-JEAC- BIE RIDOEUOERT 1-1 Filed 04/25/19 Page 41 NO.Ugz(PagkIDIF: 51

Case History View
11/30/2017 System Action

11/29/2017 Action
11/27/2017 Action

11/22/2017 Action
1115/2017 Filing

11/20/2017 — Filing

11/21/2017 ‘Filing
11/21/2017 Filing
11/21/2017 = Action
11/20/2017 Action

11/20/2017 Action
11/20/2017 Tracking
11/20/2017 ‘Tracking
11/20/2017 Filing

11/20/2017 Filing
11/20/2017 Action
11/17/2017 Filing

1117/2017 Tracking
11/10/2017 Action
11/10/2017 Filing
11/10/2017 Filing
11/10/2017 Filing

Printed: 04/22/2019 02:41 PM
CMS0333

Disbursement

4002

4002

0371
0052

0262

3981
0521
0218
4005

4002
0369
0309
2183

0597

0371

2209

0308
0596
0569
0269
0079

Disbursement: ApTranslD
#34319026

Deposit - Advanced Deposit
Deposit - Advanced Deposit

CONFORMED COPY
ANSWER

LETTER

FAX CONFIRMATION
FAX FILE FEE
FAX COPY

JURY FEE DEPOSIT -
Advanced Deposit

Deposit - Advanced Deposit
wWARESENT TO SUIT DEPT****
#Ht FROM JUDGE:

Estimated Cost Worksheet

597 COST VERIFICATION
CERTIFICATE

CONFORMED COPY
NOTICE on HEARING

nt TO JUDGE:

CLERK JURY FILING FEE
JURY ORDER

REQUEST FOR NOTICE
FILE EXCEPTION

DO24

D019

D030
DO19

DBO19

Dd32

‘D032

D032
D032

DQ32
DQ32
DA32
DO07

D007

DOb7

DQ33

DO32
D032
D032
Dda32
DO32

HON. H. LYNN JONES, II (1)

BRISTOL-MYERS SQUIBB
COMPANY

INC. ;

DOLLAR TREE STORES INC

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

DOLGENCORP LLC
DOLGENCORP LLG
DOLGENCORP LLC
DOLGENCORP LLC

DOLGENGORP LLC
DOLGENCORP LLC
DOLGENGORP LLC

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

PREMIER BRANDS OF AMERICA

INC
DOLGENCORP LLC

DOLGENCORP LLC
DOLGENCORP LLG
DOLGENCORP LLC
DOLGENCORP LLC

535.00

20,00

459.00

-3.00
-~62.0D

-6.00

-15.00
-24,00

-5.00
150.00

286.00

0,00

-15,00

-3.00

-215.00

-150.00
-6,00
-6.00

-70.00

Calcasieu Parish, LA

11/30/2017 04:49 PM
11/29/2017 09:37 AM
41/27/2017 10:21 AM

11/22/2017 03:14 PM
11/22/2017 17:10 AM

41/22/2017 11:09 AM

11/22/2017 09:13 AM
11/22/2017 09:13 AM
11/22/2017 09:12 AM
11/20/2017 11:22 AM

11/20/2017 11:21 AM
11/20/2017 10:55 AM
11/20/2017 10:55 AM
11/20/2017 10:10 AM

41/20/2017 10:09 AM
41/20/2017 10:06 AM
11/20/2017 09:28 AM

11/17/2017 11:45 AM
V4UATIZ017 11:45 AM
4111712017 11:43 AM
44/17/2017 11:41 AM
41/17/2017 11:40 AM

Page 41 of Of
APRC4S804 919-45 7MN526-JCAC-KEERIDOEUEORT 1-1 Filed 04/25/19 Page 42 NO.1RPagRhIDI#: 52

Case History View

H8/2017 = -=iling
1148/2017 System Action

11/15/2017 = Tracking
11/13/2017 = Tracking
11/13/2017 Action

11/13/2017 = Action
11/15/2047 = Tracking

11/15/2017 = Tracking
11/07/2017 = =iling
11/07/2017 = =iling
11/07/2017 = =iling
11/15/2017 | =lling

44/15/2017 Filing
11/15/2017 Action
11/15/2017 Tracking
11/14/2017 Filing
11/14/2017 Filing

11/12/2017 Filing
11/13/2017 Filing
11/12/2017 Action
11/13/2017 Action

11/13/2017 Action

Printed: €4/22/2019 02:41 Pv
CMS0333

0262
Dsbursement

0369
0309
4002

4002
0309

0308
0048
0049
0262
3981

0521

0218

0308

0533

0262

3981

0621
0218
4002

0371

LETTER

Lisbursement: ApTransID
#34299081

"SENT TO SUIT DEPT“***

#EFROM JUDGE:

Deposit - Advanced Deposit

Deposit - Aivanced Deposit
#t FROM JUDGE:

NHHETO JUDGE:

FILE ORDER
MOTION

LETTER

FAX CONFIRMATION

FAX FILE FEE
FAX COPY

Ht TC JLDCE:
FART. DISMISSAL/
LETTER

FAX CONFIRMA ION

FAX FILE FEE

FAX COPY

Deposit - Advenced Deposit

CONFCORMEL COPY

D032

0023
C023
COO?

£023
E007

L023
D023
B023
023
D019

DO19

D019

D007

DOD?

DOD7

D032,
D032
DO32
DO22

boos

DOLGENCORP LLC
HON H.LYNN JONES, li (1)

AVON PRODUCTS, INC
AVON PRODUCTS, INC

CERTAIN LNDERWRITERE AT
LLYODS OF LONDON

AVON PRODUCTS, ING

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRGDUCTS, INC
AVON PRCDUCTS, INC

WHITAKER, C_ARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & CANIELS,
INC,

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

CERTAIN UNDERWRITERS AT
LLYODS OF LONDON

COLGENCORP LLG
DOLGENCORP LLC
DOLGENCORP LLC

-SOLTHERN INSULATION & SHEST

METAL, INC.
JOHNSON & JOHNSON

6.03
325.05

28.00

1£1.00

-6.C0
~10.CO
6.00
-"5.00

58.00

-6.00

-10.00

-6.00

-15.00
32.00

-5.00
142.06

-3.00

Celcasteu Parisr, LA

44/47/2017 11:37 AM
11/6/2017 04:51 PM

1116/2017 03:25 PM
11/16/2017 03:25 PM
111162017 C1:11 PM

11116:20°7 12:51 PM
14:16/20°7 €9:01 AM

1111512017 12:06 PM
1116:2017 12:08 FM
1145'2017 12:05 FM
1815/2017 12:64 PM

1115/2017 *0:21 AM

41/15/2017 “0:20 AM
11/16/2017 09:54 AM
41/14/2017 03:05 PM
11/14/2017 03:01 PM
11/14/2017 03:00 PM

11/12/2017 10:37 AM
14/12/2017 10:37 AM
1112/2017 10:34 AM
1°/13/2017 10:21 AM

1°/13/2017 99:05 AM

Page 42 of 91
APR GASE149L9-C- IE 26-JOAL-KE RIDGEUCOERT 1-1 Filed 04/25/19 Page 43 ##1Q3PaghiIDi#: 53

Case History View
11/13/2017 Action
41/13/2017 Syslem Action
11/12/2077 System Action
11/12/2017 = System Action
11/12/2017 System Action
11/12/2017 = System Action
11/12/2017 System Action
11/09/2017 System Action
11/02/2017 ‘Filing
11/02/2017 ~~‘ Filing
11/08/2017 = Tracking
11/08/2017 Tracking
11/07/2017 “Filing
41/07/2017 — Filing
11/07/2017 ‘Filing
11/07/2017 Action
11/07/2017 = Action
11/06/2017 Tracking
11/06/2017 = Tracking
10/27/2017 ‘Filing
10/27/2017 Filing
10/27/2017 Filing

Printed: 04/22/2019 02:41.PM

CM&0333

4002

Systeminvoice
Systemlnvoice
Systeminvoics

SystemInvoice

Systeminveice
SystemInvoice

Disbursement

0071
0262
0369

0309

3981
0521
0524
0218
4002

Track13
Track13

0146
3982

0079

Deposit - Advanced Deposit
Invoice : 1220010 .
Invoice : 1217974

Invoice : 1217973

Invoice : 12177335

Invoice : 1215216
Invoice : 1215107

Disbursement: ApTransID
#34288694

NOTICE OF DEPOSITION
LETTER
ree*SENT TO SUIT DEPT"

## FROM JUDGE:

FAX CONFIRMATION

FAX FILE FEE

VOID - FAX FILE FEE

FAX COPY

Deposit - Advanced Depesit

JMT Cost Assessed
JMT Cost Assessed

MEMORANDUM
RULE TO SHOW CAUSE

FILE EXCEPTION

Do30
D032
D015
Do14

D024

B023
D022

D030
D030
D033

D033

D023
D023
PO01
bo23
D033

D015
D014

D033

D033

D033

DOLLAR TREE STORES INC
DOLGENCORP LLC
BRENNTAG SPECIALTIES, INC.

BRENNTAG NORTH AMERICA
INC,

BRISTOL-MYERS SQUIBB
COMPANY

AVON PRODUCTS, INC

SOUTHERN INSULATION & SHEET
METAL, INC.

HON. H. LYNN JONES, II (4)

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC

PREMIER BRANDS OF AMERICA
INC

PREMIER BRANDS OF AMERICA
INC

AVON PRODUCTS, INC
AVON PRODUCTS, INC
PAULINE MARIE CITIZEN
AVON PRODUCTS, INC

PREMIER BRANDS OF AMERICA
INC

BRENNTAG SPEC [ALTIES, INC.

BRENNTAG NORTH AMERICA
INC,

PREMIER BRANDS OF AMERIC
INC
PREMIER BRANDS OF AMERICA |
INC

PREMIER BRANDS OF AMERICA
INC

47,00
32.00
107.00
12.00

20.00

38.00
142.06

137.00

-6.00
6.00

-15.0D
-28,00
-22.00

5,00
238,00

~18.00
-6.00

-10.00

Calcasieu Parish, LA

41/13/2017 08:43 AM
41/13/2017 03:36 AM
11/12/2017 11:58 PM
41/12/2017 11:57 PM

11/42/2017 10:49 PM

11/12/2017 07:06 PM
11/12/2017 06:55 PM

11/09/2017 04:39 PM

11/08/2017 04:08 PM
11/08/2017 04:07 PM
11/08/2017 11:21 AM

11/08/2077 11:21 AM

41/07/2017 01:00 PM
11/07/2017 12:58 PM
11/07/2017 12:57 PM
11/07/2017 12:56 PM
11/07/2017 09:19 AM

11/06/2017 02:18 PM
11/06/2017 02:18 PM

11/06/2017 12:48 PM

11/06/2017 12:47 PM

11/06/2017 12:46 PM

Page 43 of 91
APR.Q9S8)2919904-7AND26-JEAC-BIK RDOEWUOERT 1-1 Filed 04/25/19 Page 44 NO.193(PagkIDIF: 54

Case History View -

11/02/2017

11/03/2017
11/03/2017

11/03/2017
41/03/2017

11/02/2017
11/02/2017
11/02/2017
11/02/2017
11/02/2017
41/02/2017

1 02/201 7
11/02/2017
11/02/2017
10/31/2017
10/31/2017
10/30/2017

10/30/2017
40/30/2017

10/30/2017

Filing

Action
Action

Action
Action
Filing
Filing
Action
Tracking

Tracking
Action

Action

Action

Generated Document
Systern Action
Generated Document
Action

Action
Action

Action

Prinled: 04/22/2019 02:41 PM

CNISO333

0262

4002
0005

0005

0371

3981
0521
0218
0369
0309
0371

0528

0840

1230

Disbursement

1230

0374

0371
0371

0371

LETTER

Deposit - Advanced Deposit
CERTIFIED COPIES

CERTIFIED COPIES
CONFORMED COPY

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

+k SENT TO SUIT DEPT****
##t FROM JUDGE:
CONFORMED COPY

COPIES
POSTAGE

LETTER NOTICE OF
JUDGMENT

Disbursement ApTransID
#834272891

VOID - LETTER NOTICE OF
JUDGMENT

CONFORMED COPY

CONFORMED COPY
CONFORMED COPY

CONFORMED COPY

Do33

DOo0S
D014

D014

D014

D030
D030
D030
D009
boos
DO22

Dbo22

pod22

po22

D022

bo28

D026
D024

D026

PREMIER BRANDS OF AMERICA
INC

JOHNSON & JOHNSON |

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

DOLLAR TREE STORES INC
DOLLAR TREE STORES ING
DOLLAR TREE STORES INC
JOHNSON & JOHNSON
JOHNSON & JOHNSON

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET —

METAL, INC.
HON. H. LYNN JONES, II (4)

SOUTHERN INSULATION & SHEET
METAL, INC.

YVES SAINT LAURENT AMERICA,
INC.

REVLON, INC

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, INC

~6,00

30.00
-5.00

-5.00
6.00

-15.00
12,00
5.00

3.00
-36,00
12.06

100.00

525.00
15.00
-3.00

~-3.00
-3.00

-3.00

Calcasieu Parish, LA

11/06/2017 12:45 PM

41/03/2017 11:47 AM
41/03/2017 09:08 AM

11/03/2017 09:07 AM.
11/03/2017 09:07 AM

4102/2017 12:31 PM
41/02/2017 12:30 PM
41/02/2017 42:30 PM
11/02/2017 11:32 AM
11/02/2017 11:32 AM
41/02/2017 10:42 AM

11/02/2017 10:41 AM
41/02/2017 10:41 AM
11/02/2017 09:40 AM

10/31/2017 04:50 PM

40/31/2017 11:28 AM

10/30/2017 03:15 PM

10/30/2017 03:15 PM
10/30/2017 03:15 PM

10/30/2017 03:15 PM

Page 44 of 91
APRGASE(AHLO-PEPMNIE26-JEC-KE RDOFUEVERT 1-1 Filed 04/25/19 Page 45 qO1RAPagPIDHG: 55

Case History View
10/30/2017 Action
10/30/2017 Action
10/31/2017 Tracking
10/27/2017 Filing
10/27/2017 ‘Filing
10/27/2017 ~—‘ Filing .
40/30/2017 Generated Document
10/30/2017 Action
10/30/2077 Action
10/30/2017 Action
10/27/2017 Filing
10/27/2017 ‘Filing
10/27/2017 Action
10/18/2017 Filing
10/18/2017 = Filing
10/18/2017 ‘Filing
10/18/2017 ‘Filling
10/18/2017 Filing
40/18/2017 ‘Filing
10/26/2017 Action
10/24/2017 ‘Filing
10/25/2017

Filing

Printed: 04/22/2019 02:41 PM

CM50333

0371

0371
0308
0048
0723
0262
1600
4002

4002

4002
3981

0521
0218
0052
0052
0052

0269
0052
0262.
4002
2203
2183

CONFORMED COPY

CONFORMED COPY

lit? TO JUDGE:

FILE ORDER

MOTION TO ENROLL
LETTER

VOID - CITATION

Deposit - Advanced Deposit

Deposit - Advanced Deposit

Deposit - Advanced Deposit
FAX CONFIRMATION

FAX FILE FEE
FAX COPY
ANSWER
ANSWER
ANSWER

REQUEST FOR NOTICE
ANSWER

LETTER

Deposit - Advanced Deposit
EXCEPTIONS

Estimated Gost Worksheet

D024

D026
Doo?
Doo9
D009
DOOS
P0041
boas

D024

D026
D033

D033

DO33

D029

Dd24

bDo24

D026
D026
D026
DO16
Dpd23
Do1z

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, INC

JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN

YVES SAINT LAURENT AMERICA,

INC.
BRISTOL-MYERS SQUIBB

- COMPANY

REVLON, ING

PREMIER BRANDS OF AMERICA

ING

PREMIER BRANDS OF AMERICA

INC

PREMIER BRANDS OF AMERICA

INC

YVES SAINT LAURENT AMERICA,

INC.

BRISTOL-MYERS SQUIBB
COMPANY

BRISTOL-MYERS SQUIBB
COMPANY

REVLON, INC
REVLON, INC
REVLON, ING

BRENNTAG SPECIALTIES, INC.

AVON PRODUCTS, INC
AMERICAN TALC CO.

-3.00
-3.00
6.00
-10.00
10.00

-20.00
28.00

28.00

123.00
-15.00

-40.00

-5.00

-14,00

-14.00

-14.00

-6.00
~38.00

' -6,00
20.00
~180.00
0.00

Calcasieu Parish, LA

10/30/2017 03:15 PM

10/30/2017 03:15 PM
40/30/2017 02:57 PM
40/30/2017 02:55 PM
40/30/2017 02:54 PM
40/30/2017 02:52 PM
40/30/2017 02:05 PM
10/30/2017 11:41 AM

10/30/2017 11:40 AM

10/30/2017 11:39 AM
10/30/2017 10:57 AM

10/30/2017 10:56 AM
10/30/2017 10:56 AM
10/27/2017 09:54 AM
10/27/2017 09:54 AM
40/27/2017 09:53 AM

10/27/2017 09:51 AM
40/27/2017 09:50 AM
10/27/2017 09:49 AM
10/26/2017 09:22 AM
10/25/2017 12:45 PM
10/25/2017 11:01 AM

Page 45 of 91
APRCBR Pt9.9-BV5QAN26-JDALKKERRQHUGOURT 1-1 Filed 04/25/19 Page 46 WOL9F}PagélD 24 B6

Case History View

10/25/2017

10/25/2017
10/24/2017
10/24/2017
10/24/2017
10/23/2017
40/23/2017
10/23/2017
10/23/2017
10/23/2017

10/23/2017

10/23/2017
10/23/2017
10/23/2017
10/23/2017
10/20/2017
10/20/2017
10/20/2017
10/20/2017

10/20/2017

10/20/2017
10/20/2017

40/20/2017
10/13/2017

Printed: 04/22/2019 02:41 PM

CMS80333

Filing

Action
Action
Action
Action
Action
Action
Tracking
Tracking
Tracking

Tracking

Tracking
Tracking
Action

Action

Tracking
Tracking
Tracking
Tracking

Tracking

Action
Tracking

Tracking
Filing

0597

0371
0005
0528
0371
0371
0371
0369
0309
0369

0309

0369
0309
4002
4002
0369
0309
0309
0369

0309

4002
0308

0308
0072

597 COST VERIFICATION
CERTIFICATE

CONFORMED COPY
CERTIFIED COPIES
COPIES |
CONFORMED GOPY
CONFORMED COPY
CONFORMED GOPY

“+ SENT TO SUIT DEPT?
## FROM JUDGE:

*°SENT TO SUIT DEPT***

+ FROM JUDGE:

werreSENT TO SUIT DEPT****
## FROM JUDGE:

Deposit - Advanced Depasit
Deposit - Advanced Deposit

*****SENT TO SUIT DEPT™** |

## FROM JUDGE:
# FROM JUDGE:
“SENT TO SUIT DEPT"

## FROM JUDGE:

Deposit - Advanced Deposit
AH TO JUDGE:

it TO JUDGE:
JUDGMENT

D012

Do12
D023
D023
D023

D009 —

D030
Do23
D023
Do14

Do14

DO15
Dos
peo4
Do30
pooe
pooe
Dot2
poz2

D022

D023
D014

DOs

D014.

AMERICAN TALC CO. 15.00
AMERICAN TALC GO. ~3.00
AVON PRODUCTS, INC . -6.00
AVON PRODUCTS, INC -9.00
AVON PRODUCTS, INC -3.00
JOHNSON & JOHNSON "43,00
DOLLAR TREE STORES INC -3,00

AVON PRODUCTS, INC
AVON PRODUCTS, INC

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC. a
FORD MOTOR COMPANY 87.00

DOLLAR TREE STORES INC 47.00
JOHNSON & JOHNSON
JOHNSON & JOHNSON

AMERICAN TALC CO,

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

AVON PRODUCTS, INC 252.00

BRENNTAG NORTH AMERICA
INC,

BRENNTAG SPECIALTIES, ING,

BRENNTAG NORTH AMERICA -6.00
INC,

Calcasieu Parish, LA

10/25/2017 11:00 AM

10/25/2017 10:57 AM

_ 10/24/2017 10:22 AM

10/24/2017 10:22 AM
10/24/2017 40:22 AM

- 40/24/2017 09:47 AM

10/24/2017 09:12 AM
10/23/2017 03:23 PM
10/23/2017 03:22 PM
10/23/2017 03:20 PM

10/23/2017 03:20 PM

10/23/2017 03:20 PM
10/23/2017 03:20 PM
10/23/2017 10:51 AM
10/23/2017 08:44 AM
10/20/2017 02:55 PM
10/20/2017 02:55 PM
40/20/2017 02:53 PM
10/20/2017 02:47 PM

10/20/2017 02:47 PM

10/20/2017 01:20 PM
10/20/2017 12:44 PM

40/20/2017 12:44 PM
10/20/2017 12:39 PM

Page 46 of 91
APRCESE PEG. 9-8 Yh 0NP26-JDAL-KKERDOFUNOYRT 1-1 Filed 04/25/19 Page 47 dil 9%4PagélD 374 67

Case History View

*0/13/2017 = Filing

10/C6/2017 Filing
10/06/2017 ~— Filing
10/G6/2017 Filing
10/13/2017 —Fillng
10/20/2017 = Tracking

10/49/2317 = System Action

10/08/2317 — Filing
10/06/2317 Filing
10/10/2017 = =iling
10/10/2017 = =iling
10/10/2017 = =iling
10/10/2017 = =iling
10/18/2017 ‘Filing

10/13/2017 Filing
10/13/2017 Filirg

10/43/2017 —‘Filirg
10/13/2017 —‘Filirg
10/13/2017 Action
10/18/2017 Tracking
10/10/2017. Filing
19/10/2017 Filing
19/18/2017 Tracking
13/17/2017 — ‘Filing
13/17/2017 — Filing
40/17/2017 — ‘Filing

Printed: 04/22/20° 9 02:41 PMA
C¥ISGS3

0001

0072
0001
0262
0262
0308
Disbursement

0071
0262
0048
0146
0079
0262
0521

0521
0521

3981
0621
0218

FILE PLEADING

JUDGVENT
FILE PLEADING
LETTER
LETTER

bE TO JUDGE:

Disbursement ApTrans.D
#34266334

NOTICE O= DEPOSITION
LETTER

FILE ORDER
MEMORANDUM

FILE EXCEPTION
LETTER

FAX FILE FEE

VOID - FAX FILE FEE
FAX FILE FEE

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Hitt TO JUDGE:
PART. EISMISSAL/
LET "ER

Ett TO JUDGE:
FILE ORDER
MOTION TO ENROL.
L=TTER

D014

DO15
D015
D018
DO15
D023

D030
D030

po2z3

D023
no2z3
D023
Do29

D026
BO2zé

D026
D026
D026
D012
D012
D012
Doo
GOS
boos
CO09

BRENNTAG NORTH AMERICA
INC,

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
AVON PRCDUCTS, INC

HON. H. LYNN JCNES, II (1)

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
AVON PRCDUCTS, ING
AVON PRCDUCTS, INC
AVON PRCDUCTS, INC
AVON PRCDUCTS, INC

YVES SAINT LAURENT AMERICA,
INC.

REVLON, INC

BRISTOL-MYERS SQUIBB
CONPANY

REVLON, INC

REVLON, INC

REVLON, ING
AMERICAN TALC CO.
AMERICAN TALC CO.
AMERICAN TALC CO,
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON

~10.CO°

6.00
~“0.00
6.00
-6.C0

233.€D

-6.00
6.00
6.00
-26.00
-10.00
§.00
-14.00

~14.00
“14.00

-15.00
~48.00
-5.00

-10.00
6.00

-6.00
-10.00
6.00

Calcasieu Parish, LA
10'20:2017 12:34 FM

40'20/2017 12:33 FM
10'20.2017 12:32 FM
10'202017 12:31 FM
10/20/2017 12:30 FM
10!20:2017 09:16 AM
101912017 04:38 PM

104912017 03:45 PM
10192017 03:44 PM
1048/2017 04:11 PM
10/18/2017 04:11 PM
10/18/2017 04:10 PM
10778'2017 04:C9 PM
10/18/2017 03:46 PM

40/19/2017 03:45 PM
40/18'2017 03:45 PM

10/18/2017 03:43 PM
10/18'2017 03:43 PM
10/18/2017 03:41 PM
10/18/2017 02:16 PM
40/18/2017 02:14 PM
10/18/2017 02:12 PM
40/18/2017 10:28 AM
40/18/2017 10:17 AM
40/18/2017 10:17 AM
40/18/2017 10:17 AM

Page 47 of 91
APRCES@ PEL9-G v4 OM 26-JIDAL-KKERPQFUNDRAT 1-1 Filed 04/25/19 Page 48 ql 9y73Page|D474 p8

Case History View

10/16/2017
10/16/2017
10/1 3/2017

10/12/2017
10/2/2017
10/10/2017
10/10/2017

10/10/2017
10/10/2017
40/10/2017
10/08/2017

10/06/2017
10/09/2017

10/06/2017
10/06/2017
10/06/2097
10/09/2017
40/06/2017
10/05/2017

10/05/2017

09/05/2017
10/04/2017

System Action
System Action
Action

System Action
Tracking |
Filing
Filing
Filing
Filing
Action
Filing
Filing
Action
Filing
Filing
Action
Tracking

Action
system Action

System Action

Filing
Action

Printed: 04/22/2019 02:41 PM

CMS0333

SystemInvoice
SystemIinvoice
4002

Disbursement
0308
0435
0262

3981
0521
0218
3981

0521
0218

3981

0521

0218

Tracki4

4002
Disbursement

Disbursement

0262
0005

Invoice : 1212841

Invoice : 1210824

Deposit - Advanced Deposit
Disbursement: ApTranslD
#34243967

vf TO JUDGE:

CONSENT JUDGMENT

LETTER

FAX CONFIRMATION
FAX FILE FEE

FAX GOPY

FAX CONFIRMATION

FAX FILE FEE
FAX COPY

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

JMT No Gost Assessed
Deposit - Advanced Deposit

Disbursement: ApTrans!D
#34232140

Disbursement: ApTransID
#34232024

LETTER
CERTIFIED COPIES

D032
Do15
D022

Do22
D022
D022

Do23
D023
D023
DO14

D014
D014

D030
D030
D030
D016
D015

D015
DO16

DOLGENCORP LLC
BRENNTAG SPECIALTIES, INC.

METAL, INC.

HON. H. LYNN JONES, II (1)

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
CHARLES B, CHRYSTAL GO., INC.
BRENNTAG SPECIALTIES, INC.
CALLIE W GARLAND (CR)

HON. HH, LYNN JONES, II (1)

BRENNTAG SPECIALTIES, INC.
CHARLES B. CHRYSTAL CO., INC.

32.00
99.00
159.06

174.00

~10.00
6.00

-15,00
54.00

-5.00
-15,00

-32.00
-5.00

-15.00
~12.00
5.00

20.00
50.00

225.74

-6.00
-10.00

Calcasieu Parish, LA

10/16/2017 05:11 AM
10/16/2017 02:12 AM
10/13/2017 09:57 AM

10/12/2017 04:51 PM
10/12/2017 01:24 PM
10/12/2017 01:23 PM
10/12/2017 01:22 PM

10/11/2017 10:14 AM
10/11/2017 10:12 AM
40/11/2017 10:10 AM
10/10/2017 09:13 AM

40/10/2017 09:13 AM
40/10/2017 09:10 AM

10/09/2017 12:39 PM
10/09/2017 12:39 PM
10/09/2017 12:38 PM
10/09/2017 10:12 AM
10/06/2017 10:01 AM
10/05/2017 04:46 PM

10/05/2017 04:45 PM

10/05/2017 11:12 AM
10/04/2017 10:07 AM

Page 48 of $1
APRCESE P:9-9-G M5 BAND 25-JIDAL-IKKE RPOFUNOBRT 1-1 Filed 04/25/19 Page 49 019%} PagelDi#4 59

Case History View

40/04/2017
40/03/2017
10/03/2017

10/02/2017
10/02/2017
10/02/2017
10/02/2017
10/02/2017
09/29/2017

09/29/2017

09/28/2017
09/28/2017
09/28/2017

09/28/2017
09/28/201 7
09/27/2017
09/27/2017
09/27/2017
09/27/2017

09/27/2017

Generated Document
Action
Action

Action

Action

Filing

Filing

Action
System Action

Action

Tracking
Tracking
Action

Action
Action
Filing

Action
Action
Action

Action

Printed: 04/22/2019 02:47 PM

CMS0333

1230
0005
0840

8052
BO5D
3981
0521
0218
Disbursement

4002

0369
0309
0005

0840
0005
0262
0005
0640
0371

4002

LETTER NOTICE OF
JUDGMENT

CERTIFIED COPIES
POSTAGE

Filing Fee CR Invoice

CourtReporter|nvoice

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Disbursement: ApTransID
#34222583
Deposit - Advanced Deposit

s*SENT TO SUIT DEPT***”
tf FROM JUDGE:
CERTIFIED COPIES

VOID - POSTAGE
CERTIFIED COPIES
LETTER

CERTIFIED COPIES
POSTAGE
CONFORMED COPY

Deposit - Advanced Deposit

DDi6

Do22

D022

POO1
PO01
D032
D032
D032

D022

DO16
DO16
DO14

DO19

DO19

D022

DQ22

D022

Dd22

DO31

CHARLES B. CHRYSTAL CO., INC.

METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLGENCORP LLC
DOLGENCORP LLC
DOLGENCORP LLC

HON. H. LYNN JONES, II (1)

SOUTHERN INSULATION & SHEET
METAL, INC.

CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CQ,, INC.

BRENNTAG NORTH AMERICA
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

GREENBRIER INTERNATIONAL
INC

-100.00

-95.00

-8.74

~6.00
-50.00
~15,00
-12.00
-5.00
317.80

112.00

-10.00

-1.36

-10.00

6.00

-5.00

-2,32

-6.00

24.00

Calcasieu Parish, LA

40/04/2017 08:59 AM
10/03/2017 10:36 AM

10/03/2017 10:36 AM

40/02/2017 03:18 PM
40/02/2017 03:18 PM
10/02/2017 11:08 AM
40/02/2017 11:08 AM
40/02/2017 11:03 AM
09/29/2017 04:44 PM

09/29/2017 09:05 AM

09/28/2017 03:48 PM
09/28/2017 03:48 PM
09/28/2017 03:13 PM

09/28/2017 03:05 PM
09/28/2017 03:05 PM
09/28/2017 11:22 AM
09/27/2017 03:12 PM
09/27/2017 03:11 PM
09/27/2017 03:11 PM

09/27/2017 11:07 AM

Page 49 of 91
APRCESS@ (Pt 9.9-Gv5 BAND 26-JIDAL-ICKE RO QFUNOGRT 1-1° Filed 04/25/19 Page 50 W013 Page|Dg74 BO

Case History View

09/27/2017
09/27/2017
09/25/2017
09/25/2017

~ 09/27/2017

09/28/2017

09/28/2017

09/26/2017

09/25/2017
09/25/2017
02/25/2017
09/25/2017
09/28/2017
09/22/2017
09/22/2017
09/22/2017
09/25/2017

09/18/2017

09/18/2017

09/26/2017

09/18/2017

09/18/2017

Printed: 04/22/2019 02:41 PM

CNISO333

Action

Tracking

Filing
Filing
Action
Action

Action
Action

Action
Action
Action
Action
Tracking
Filing
Filing
Filing
Filing

Filing
Filing
Filing
Filing

Filing

4002
0308
0435
0262
0005
4002

4002
4002

0840
0371
0371
0371
0308
0048
0049
0262
2203

0039
0145
0262
0039

0146

Deposit - Advanced Deposit
HHH TO JUDGE:
CONSENT JUDGMENT
LETTER

CERTIFIED GOPIES
Deposit - Advanced Deposit

Deposit - Advanced Deposit
Deposit - Advanced Deposit

POSTAGE
CONFORMED COPY
CONFORMED COPY
CONFORMED COPY
Hatt TO JUDGE:
FILE ORDER
MOTION

LETTER
EXCEPTIONS

FILE EXHIBITS
MEMORANDUM
LETTER

FILE EXHIBITS

MEMORANDUM

DO30
DO16
D016
D016
Dos
D014

D014

D019

P0017
P0O1
D017
D030
PbO1
POO1
PoG01
Poot
D022

DO19

D019

D018

D014

D014

DOLLAR TREE STORES INC
CHARLES B. CHRYSTAL CO., INC.
CHARLES B, CHRYSTAL GO., ING.
CHARLES B. CHRYSTAL CO., INC.
BRENNTAG SPECIALTIES, INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

WHITAKER, CLARK & DANIELS,
INC.

PAULINE MARIE CITIZEN:
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY
DOLLAR TREE STORES INC
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

SOUTHERN INSULATION & SHEET
METAL, INC.

WHITAKER, CLARK & DANIELS,
ING.

WHITAKER, CLARK & DANIELS,
ING.

WHITAKER, CLARK & DANIELS,
ING.

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

13.00

-10.00
-6.0D
~6.0D
85.00

85.00
91.00

-0.48
-6,00
-3.00
-3,00

6.00
~10.00
-6.00
-195.00

-6.00
-22,00
-6.00
-6.00

-22,00

Calcasieu Parish, LA -

09/27/2017 11:06 AM
09/27/2017 10:52 AM
09/27/2017 10:33 AM
09/27/2017 10:33 AM
09/27/2017 09:14 AM
09/26/2017 09:33 AM

09/26/2017 09:32 AM
08/26/2017 09:31 AM

09/25/2017 02:05 PM
09/25/2017 02:04 PM
09/25/2017 01:37 PM
09/25/2017 01:37 PM
09/25/2017 01:18 PM
09/25/2017 01:16 PM
09/25/2017 01:16 PM
09/25/2017 01:16 PM
09/25/2017 12:30 PM

09/25/2017 11:48 AM
09/25/2017 11:47 AM
09/25/2017 11:39 AM
09/25/2017 11:35 AM

09/25/2017 11:34 AM

Page 50 of 91
APRCBS@ P:9.-9-G45 PAN 26-JAL-KKERDOPUDOGRT 1-1 Filed 04/25/19 Page 51 W013 PagelD774 61

Case History View

09/25/2017

09/18/2017
09/16/2017
09/25/2017
09/25/2017
09/22/2017

09/21/2017
09/21/2017

09/21/2017
09/22/2017

09/21/2017
09/21/2017
09/21/2017

08/21/2017

09/21/2017
0g/20/2017
09/20/2017
09/20/2017

09/20/2017
09/20/2017
09/20/2017
09/20/2017
09/20/2017

Filing

Filing
Filing
Filing
Action
Tracking

Filing
System Action

Tracking
Tracking

Filing
Filing
Action

Action

Action
Action
Action
Generated Document

Action
Action
Action
Filing

Action

Printed: 04/22/2019 02:41 PM

CmMS0333

0262

0039
0146
0262
4002
0309

0001

Disbursement

Track13
0308

0052
0262
4002

4005

4002
0506
0005
1234

0232
0230
0549
0072
0596

LETTER

FILE EXHIBITS
MEMORANDUM

LETTER

Deposit ~ Advanced Depasit
## FROM JUDGE:

FILE PLEADING

Disbursement: ApTransID
#34208078

JMT Cost Assessed
GHHE TO JUDGE:

ANSWER
LETTER
Deposit - Advanced Deposit

JURY FEE DEPOSIT -
Advanced Deposit

Deposit - Advanced Deposit .

MINUTE ENTRY FEE
CERTIFIED COPIES

LETTER NOTICE OF
JUDGMENT mnc

UNDER ADVISEMENT
VOID - CONTINUED
JUDGMENT RENDERED
JUDGMENT

CLERK JURY FILING FEE

DO14

D016
D015
D015
DOT?
D022

D022

D013
Do22

D017
D017
Do22

Do22

DO30
P0011
P001
POOt

P001
P0O1
P0011
D013
bo22

BRENNTAG NORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPEGIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
COLGATE-PALMOLIVE COMPANY

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET
METAL, INC.

HON. H. LYNN JONES, (1)

BEACON CMP CORPORATION

SOUTHERN INSULATION & SHEET
METAL, INC.

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY

SOUTHERN INSULATION & SHEET
METAL, INC.

SOUTHERN INSULATION & SHEET

METAL, INC.
DOLLAR TREE STORES INC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
BEACON CMP CORPORATION

SOUTHERN INSULATION & SHEET
METAL, INC.

6.00

-6.00
-22.00
-6.00
31.00

-10.00

1,488.00

-14,00
-10.00
290.00

150,00

55.00
-5.00
-10.00
~5.00

-3.0D
3.00
-3.00
6.00
-150.00

Calcasieu Parish, LA

09/25/2017 11:33 AM

09/25/2017 11:28 AM
09/25/2017 11:27 AM
09/25/2017 11:23 AM
09/25/2017 09:01 AM
09/22/2017 03:17 PM

09/22/2017 09:44 AM
09/21/2017 04:46 PM

09/21/2017 04:14 PM
09/21/2017 02:42 PM

09/21/2017 02:32 PM
09/21/2017 02:31 PM
09/21/2017 10:14 AM

09/2 1/2017 10:13 AM

09/21/2017 10:08 AM
09/20/2017 02:25 PM
09/20/2017 02:25 PM
09/20/2017 02:13 PM

09/20/2017 02:11 PM
09/20/2017 02:10 PM
09/20/2017 02:10 PM
09/20/2017 02:09 PM
09/20/2017 12:38 PM

Page 51 of 91
AP RCERSE (2:4. 9-@V5 DANG 26-JAL-KKERDOGUCOYRT 1-1 Filed 04/25/19 Page 52 Wh1P%4 Page| Ded 762

Case History View Calcasteu Parish, LA
09/14/2017 Filing - 9052 ANSWER D030 DOLLAR TREE STORES INC “10.00 09/20/2017 12:19 PM
09/14/2017 Filing. 0262 LETTER D030 DOLLAR TREE STORES INC 6.00 09/20/2017 12:19 PM
09/19/2017 Filing 0269 REQUEST FOR NOTICE D022 SOUTHERN INSULATION & SHEET 6.00 09/20/2017 11:14AM
METAL, INC.
09/19/2017 Filing 0569 JURY ORDER Do22 SOUTHERN INSULATION & SHEET 6.00 09/20/2017 11:14 AM
METAL, INC.
09/19/2017 Filing 0146 MEMORANDUM n022 SOUTHERN INSULATION & SHEET -18.00 09/20/2017 11:13 AM
METAL, INC.
09/19/2017 Fiting 3982 RULE TO SHOW CAUSE D022 SOUTHERN INSULATION & SHEET 6.00 09/20/2017 11:13 AM
09/19/2017 Filing 0079 FILE EXCEPTION po22 SOUTHERN INSULATION & SHEET 50.00 09/20/2017 11:12 AM
METAL, INC.
09/19/2017 Filing . 0262 LETTER D022 SOUTHERN INSULATION & SHEET -10.00 09/20/2017 11:10 AM
METAL, INC.
09/19/2017 Filing 0262 LETTER D018 CYPRUS AMAX MINERALS CO. 6.00 09/20/2017 09:38 AM
09/19/2017 Filing 0039 FILE EXHIBITS P001 PAULINE MARIE CITIZEN -2,00 09/20/2017 09:28 AM
09/19/2017 Filing 0294 AFFID/LONGARM SERVICE P0011 PAULINE MARIE CITIZEN 6,00 08/20/2017 09:28 AM
09/19/2017 Filing 0039 FILE EXHIBITS Poot PAULINE MARIE CITIZEN -2.00 09/20/2017 09:27 AM
09/19/2017 Filing 0294 AFFID/LONGARM SERVICE = P001 PAULINE MARIE CITIZEN 6.00 09/20/2017 09:27 AM
09/19/2017 Filing 0262 LETTER P001 PAULINE MARIE CITIZEN 6.00 09/20/2017 09:26 AM
09/18/2017 Filing 3981 FAX CONFIRMATION D015 BRENNTAG SPECIALTIES, INC. 15.00 09/19/2017 11:36 AM
09/18/2017 Filing 0521 FAX FILE FEE DO15 BRENNTAG SPECIALTIES, ING. -34.00 09/19/2017 11:36 AM
09/18/2017 Action 0218 FAX COPY D015 BRENNTAG SPECIALTIES, INC, 5.00 09/19/2017 11:35 AM
09/18/2017 Filing 3981 FAX CONFIRMATION DO19 WHITAKER, CLARK & DANIELS, 15.00 09/19/2017 11:33 AM
09/18/2017 Filing 0524 FAX FILE FEE po19 WHITAKER. CLARK & DANIELS, ~34.00 09/19/2017 11:32 AM
09/18/2017 Action 0218 FAX COPY D019 WHITAKER, CLARK & DANIELS, -5.00 09/19/2017 11:32 AM
09/18/2017 Filing 3981 _ FAX CONFIRMATION D014 BRENNTAG NORTH AMERICA 15.00 09/19/2017 11:28 AM
09/18/2017 ‘Filing 0521 FAX FILE FEE D014 BRENNTAG NORTH AMERIGA -34.00 09/49/2017 11:28 AM

Printed: 04/22/2019 02:41 PM
CMS0333 Paga 52 of $1
APRCEBS@ Ptd.9-#\49ME26-JDA-KKERDOFUNNYRT 1-1 Filed 04/25/19 Page 53 qOLERPagelD9¥4 63

Case History View
09/18/2017 ~~ Action
09/18/2017 - Generated Document
09/19/2017 Generated Document
08/18/2017 ‘Filing
09/18/2017 Action
09/18/2017 Action
09/17/2017 System Action
09/17/2017 System Action
09/17/2017 System Action
09/17/2017 System Action
09/16/2017 Action
09/16/2017 Action
09/16/2017 Action
09/14/2017 System Action
09/14/2017 Action
09/14/2017 Action
09/14/2017 Action
09/14/2017 ‘Filing
09/14/2017 Filing
09/14/2017 Action
09/14/2017 Action
09/13/2017 ‘Filing
09/13/2017 ‘Filing
09/13/2017 Filing
09/13/2017 Filing
09/13/2017 ‘Filing

Printed: 04/22/2019 02:41 PM

CmMs0333

0218

2150
2150
0262
0371
0371
Systemlnvolce

Systeminvoive
Systeminvoice
SystemInvoice

0371
4002
4002
Disbursement

0371
0371
4002
3981
0621
0218
0371
0039
0039
0039
0039
0052

FAX COPY

Civil Label

Civil Label

LETTER
CONFORMED COPY
CONFORMED COPY
Invoice : 1205471

Invoice : 1206470
Invoice : 1203544
Invoice : 1200579

CONFORMED COPY
Deposit - Advanced Deposit
Deposit - Advanced Deposit

Disbursement: ApTransID
#34196318

CONFORMED COPY
CONFORMED COPY
Deposit - Advanced Deposit
FAX CONFIRMATION
FAX FILE FEE

FAX COPY
GONFORMED COPY
FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS
ANSWER

DO

P001
POO1
D018
PO001
Poot
Dost

bo30
DO15
D022

D020
P001
bozo

Do13
Po01
P001
Do30
D030
DOQ30
D012
P00‘
P00'
Pg01
POO1
D020

BRENNTAG NORTH AMERICA
INC, .

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
CYPRUS AMAX MINERALS CO.
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

GREENBRIER INTERNATIONAL
INC

DOLLAR TREE STORES ING
BRENNTAG SPECIALTIES, INC.

SOUTHERN INSULATION & SHEET
METAL, INC,

BROCK SERVICES LLC
PAULINE MARIE CITIZEN
BROCK SERVICES LLC

HON. H. LYNN JONES, II (1)

BEACON CMP CORPORATION
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
AMERICAN TALG CO.
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
BROCK SERVICES LLC

-6.00

0.00
0.00
-6.00
-3.00
-3.00
24.00

13.00
20.00
112.00

-3.00
1,184.00
35.0D
1,430.00

-3.00
~3,00
1,034,00
-15.00
-16.00
-5.00
-3.00
-102.00
-200.00
-200.00
-200,00
-14.00

Calcasieu Parish, LA

09/19/2017 11:27 AM

09/19/2017 10:10 AM
09/19/2017 09:56 AM
09/19/2017 09:08 AM
09/18/2017 11:09 AM
09/18/2017 10:30 AM
09/17/2017 17:09 PM

09/17/2017 11:09 PM
09/17/2017 08:50 PM
09/17/2017 05:30 PM

09/15/2017 03:57 PM
09/15/2017 10:29 AM
09/45/2017 10:17 AM
09/14/2017 04:44 PM

09/14/2017 02:28 PM
09/14/2017 10:44 AM
09/14/2017 10:26 AM
09/14/2017 09:55 AM
09/14/2017 09:54 AM
09/14/2017 09:54 AM
09/14/2017 03:03 AM
09/93/2017 03:52 PM
09/13/2017 03:39 PM
09/13/2017 03:37 PM
09/13/2017 03:35 PM
09/43/2017 03:28 PM

Page 53 of 91
APRCBR Pt 9.9-GV5OAN26-JDAL-KIKE RO QFUNGUAT 1-1 Filed 04/25/19 Page 54 M01 9¢3PagelD 1/44

Case History View

09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/13/2017
09/12/2017
09/11/2017
06/25/2017
08/25/2017

06/25/2017
09/11/2017
09/11/2017
09/11/2017
09/11/2017
09/08/2017

09/08/2017

09/08/2017

09/08/2017
09/08/2017

Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Action
Tracking
Generated Document
Action

Action
Tracking
Filing
Filing
Filing
Filing

Filing
Action

Tracking
Action

Printed: 04/22/2019 02:41 PM

CNIS0333

0262
0039
0039
0146
0262
0039
0039
0039
0039
0039
0146
0262
4002
0309
9999
0475

0509

2104
0039
0079
0262
3934

0521

0218

0308
4002

LETTER

FILE EXHIBITS

FILE EXHIBITS
MEMORANDUM
LETTER

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS

FILE EXHIBITS
MEMORANDUM
LETTER

Deposit - Advanced Deposit
## FROM JUDGE:
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

FILE EXHIBITS

FILE EXCEPTION
LETTER

FAX CONFIRMATION

FAX FILE FEE
FAX COPY

HF TO JUDGE:
Deposit - Advanced Deposit

D020
P001
P001
Po01
P00
PoO'
POO1
P@01
P0041
P0041
POO‘
P001
D012
DO16
PO01
P0o'

P00‘
POO1
D012
DQ12
DO12
D022

D022

D022

D016
DO16

BROCK SERVICES LLC -6,00
PAULINE MARIE CITIZEN -200.00
PAULINE MARIE CITIZEN -200,00
PAULINE MARIE CITIZEN 62.00
PAULINE MARIE CITIZEN -6,00
PAULINE MARIE CITIZEN -15B,00
PAULINE MARIE CITIZEN -200.00
PAULINE MARIE CITIZEN -200.00
PAULINE MARIE CITIZEN -200,00
PAULINE MARIE CITIZEN -200.00
PAULINE MARIE CITIZEN -58.00
PAULINE MARIE CITIZEN 6.00
AMERICAN TALC CO, 82.00
CHARLES B. CHRYSTAL CO., INC.

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN 8.00
PAULINE MARIE CITIZEN 0.00
PAULINE MARIE CITIZEN

AMERICAN TALC CO. -82,00
AMERICAN TALC CO. -10.00
AMERICAN TALC CO. 6.00
SOUTHERN INSULATION & SHEET -15,00
METAL, INC.

SOUTHERN INSULATION & SHEET -92.00
METAL, INC.

SOUTHERN INSULATION & SHEET -5.00
METAL, INC,

CHARLES B. CHRYSTAL CO., INC.

CHARLES B. CHRYSTAL CO., INC. 220,00

Calcasieu Parish, LA

09/13/2017 03:27 PM
09/13/2017 03:27 PM
09/13/2017 03:26 PM
09/13/2017 03:24 PM
09/13/2017 03:23 PM
09/13/2017 01:67 PM
09/13/2017 01:47 PM
09/43/2017 01:44 PM
09/13/2017 01:41 PM
09/13/2017 01:33 PM
09/13/2017 01:30 PM
09/13/2017 01:28 PM
08/12/2017 10:30 AM
09/11/2017 03:34 PM
09/11/2017 11:67 AM
09/1 1/2017 11:57 AM

09/11/2017 11:57 AM
09/11/2017 11:56 AM
09/11/2017 11:55 AM
09/11/2017 11:53 AM
09/41/2017 11:53 AM
09/08/2017 04:13 PM

09/08/2017 04:12 PM

09/08/2017 04:12 PM

09/08/2017 01:01 PM
09/08/2017 11:20 AM

Page 54 of 91
APRCBRAL$.9-8v59MB26-JDG-KERDGAUNOYRT1-1 Filed 04/25/19 Page 55 qoL9yyPagelD 4/46

Case History View

08/07/2017

08/28/2017
08/28/2017
09/01/2017
09/05/2017
09/05/2017
09/05/2017
09/07/2017
09/01/2017
08/28/2017
08/28/2017
08/28/2017
08/31/2017

08/31/2017

08/31/2017
08/25/2017
08/25/2017
08/25/2017
08/31/2017
08/26/2017
08/25/2017

08/25/2017

08/18/2017
08/18/2017
08/25/2017

System Action

Filing
Filing
Filing
Filing.
Filing
Filing
Action
Action
Filing
Filing
Action
System Action

System Action

Action

Filing

Filing

Filing

Action

Action

System Action

Action
Filing
Filing
Action

Printed: 04/22/2019 02:41 PM

CMS0333

Disbursement

3982
0079
0262

0039

0294
0262
4002
4002
3981
0621
0218
Disbursement

Disbursement

4002
0039
0146
0262
0371
0840
Disbursement

0371

0262
0079
0044

Disbursement: ApTrans!D
#34183492

RULE TO SHOW CAUSE
FILE EXCEPTION

LETTER

FILE EXHIBITS
AFFID/LONGARM SERVICE
LETTER

Deposit - Advanced Deposit
Deposit - Advanced Deposit
FAX CONFIRMATION

FAX FILE FEE

FAX COPY

Disbursement: ApTransID
#34172895

Disbursement: ApTransID
#34172885

Deposit - Advanced Deposit
FILE EXHIBITS
MEMORANDUM

LETTER

CONFORMED COPY
POSTAGE

Disbursement: ApTransiD
#94770540

CONFORMED COPY

LETTER
FILE EXCEPTION
SHF, E.B.R.PH.

D016

D016
DO16
POD1
PO01
P001
D030

- pHs

DO1S
DO16
DOIG

D009
D013
D013
Doi3
DoS
P001

D031

Doo9
DO09o
P001

HON. H. LYNN JONES, I (1)

CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
DOLLAR TREE STORES INC
BEACON CMP CORPORATION

CHARLES B. GHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. GHRYSTAL CO., INC.

LOUISIANA STATE TREASURER
HON. H. LYNN JONES, JI (1)

JOHNSON & JOHNSON
BEACON GMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN
SHF. E.B.R.PH.

GREENBRIER INTERNATIONAL
ING

JOHNSON & JOHNSON
JOHNSON & JOHNSON
PAULINE MARIE CITIZEN

230.00

-6.00
-10,00

-B.00

~4.00
~6.00
~6.00
51.00
17.00
-15.00
-22.00
~6.00
24.00

148.74

228.00
-2.00
~6.00

-10.00
-3,00
-5.74

29.36

~18.00

-6.00
-18.00
“29.36

Calcasieu Parish, LA

09/07/2017 04:52 PM

09/07/2017 12:52 PM
09/07/2017 12:52 PM
08/07/2017 12:50 PM
09/06/2017 02:04 PM
09/06/2017 02:04 PM
09/06/2017 02:03 PM
09/01/2017 01:25 PM
09/01/2017 10:47 AM
09/01/2017 09:59 AM
09/04/2017 09:59 AM
09/01/2017 09:58 AM
08/31/2017 03:21 PM

08/31/2017 03:21 PM

08/31/2017 11:A9 AM
08/31/2017 10:57 AM
08/31/2017 10:57 AM
08/31/2017 10:57 AM
08/31/2017 10:09 AM
08/25/2017 03:19 PM
08/25/2017 03:05 PM

08/25/2017 11:10 AM

08/25/2017 10:20 AM
08/25/2047 10:49 AM
08/25/2017 09:29 AM

Page 55 of 91
APRCBSE P94. 9-8 v5 ON 26-JIDAL-KKERDOFUNDERT 1-1 Filed 04/25/19 Page 56 wO19%3Page|D 12/46 .

Case History View

08/25/2017
08/25/2017
08/25/2017
08/26/2017
08/09/2017
08/24/2017

08/24/2017
08/24/2017
08/24/2017
08/24/2017

08/23/2017
08/16/2017
08/16/2017
08/16/2017
08/16/2017
08/16/2017
08/16/2017
08/16/2017
08/16/2017
08/21/2017
08/21/2017
08/18/2017
08/18/2017
08/18/2017
08/17/2017

08/16/2017

Action

Generated Document
Generated Document
Action

Action

System Action

Tracking
Tracking
Action
Action

Tracking
Action

Filing

Filing

Filing

Filing

Filing

Filing

Filing

System Action
System Action
Fiting

Filing

Action

System Action

Filing

Piinted: 04/22/2019 02:41 PM

CMS0933

000s
1602
4600
0371
0037
Disbursement

0369
0309
4002
4005

0308

0596

0569

0052

Ob&2

0052

0052

0052

0262
Systeminvoice
SysfemIinvoice
3981

0621

0218
Disbursement

3981

CERTIFIED COPIES
CITATION/LONG ARM
CITATION
CONFORMED COPY
STATE TREASURER

Disbursement: ApTransID
#34168176

~*2SENT TO SUIT DEPT"
## FROM JUDGE:
Deposit - Advanced Deposit

JURY FEE DEPOSIT -
Advanced Deposit

WH TO JUDGE:
CLERK JURY FILING FEE
JURY ORDER
ANSWER

ANSWER

ANSWER

ANSWER

ANSWER

LETTER

Invoice : 1197992
Invoice : 1195976
FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Disbursement: ApTransiD
#34156860

- FAX CONFIRMATION

PoOo1
Po01
PbO1
P0O1
P0011

D030
D030
D030
D030

D030
DO30
D030
DO30
DO30
DO30
DO30
D030
Do30
D030
DO15
bo0g
D009
Doog

D030

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
HON. H. LYNN JONES, II (1)

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES ING
DOLLAR TREE STORES ING
DOLLAR TREE STORES ING
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES ING

BRENNTAG SPECIALTIES, INC.

JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON

HON. H. LYNN JONES, fl (7)

DOLLAR TREE STORES INC

-60,00
-15.00
-20,00

-3.00
~24.00
206.00

401,00
150.00

-750.00
-6.00
-10,00
~10.00
-10.00
-10.00
-22.00
-10.00
51.00
20,00
-15.0D
~30.00
5.00
141.00

-18.00

Calcasieu Parish, LA

08/25/2017 09:29 AM
08/25/2017 09:26 AM
08/25/2017 09:18 AM
08/25/2017 09:11 AM
08/25/2017 08:10 AM
08/24/2017 04:44 PM

08/24/2017 11:05 AM
08/24/2017 11:05 AM
08/24/2017 09:11 AM
08/24/2017 09:10 AM

08/23/2017 10:33 AM
08/23/2017 10:33 AM
08/23/2017 10:32 AM
08/23/2017 10:32 AM
08/23/2017 10:31 AM
08/23/2017 10:30 AM
08/23/2017 10:29 AM
08/23/2017 10:28 AM
08/23/2017 10:27 AM
08/21/2017 04:13 AM
08/21/2017 02:10 AM
06/18/2017 09:16 AM
08/18/2017 09:16 AM
08/18/2017 09:14 AM
08/17/2017 04:40 PM

08/16/2017 04:02 PM

Page 56 of 97
APRCESS© Pt9-9-C v5 OAM 26-JIDAL-ICKERDOFUODUAT 1-1 Filed 04/25/19 Page 57 W013 PagelD 13/477

Case History View

08/16/2017
08/16/2017
08/15/2017
08/15/2017
08/15/2017
08/14/2017
08/14/2017
08/14/2017
08/14/2017
08/14/2017
08/14/2017
08/1 4/2017
08/10/2017
08/10/2017
08/10/2017
08/10/2017
08/10/2017
08/10/2017
08/10/2017
08/10/2017

08/09/2017
08/09/2017
08/09/2017
08/09/2017
08/09/2017
08/09/2017
08/09/2017

Filing
Action
Action
Action
Action
Tracking
Tracking
Tracking
Tracking
Action
Aclion
Tracking
Filing
Filing
Filing
Filing
Filing
Filing
Filing
System Action

Filing
Filing
Filing
Filing
Filing
Filing
Fiting

Printed: 04/22/2019 02:41 PM

CMS0333

0521
0218
0371
0371
0371
0369
0309
0369
0309
4002
4002
0308
0050
0048
0049
0262
0039
0079
0262
Disbursement

0039
0294
0039
0294
0039
0294
0039

FAX FILE FEE

FAX COPY

CONFORMED COPY
CONFORMED COPY
CONFORMED COPY
#"SENT TO SUIT DEPT****
## FROM JUDGE:

**2SENT TO SUIT DEPT****
#4 FROM JUDGE:

Deposit - Advanced Deposit
Deposit - Advanced Deposit
HHA TO JUDGE:

FILE AFFIDAVIT

FILE ORDER

MOTION

LETTER

FILE EXHIBITS

FILE EXCEPTION

LETTER

Disbursement: ApTransID
#34144881

FILE EXHIBITS
AFFIDILONGARM SERVICE
FILE EXHIBITS
AFFID/LONGARM SERVICE
FILE EXHIBITS
AFFID/LONGARM SERVICE
FILE EXHIBITS

D030
Do30
DOs
D016
P00‘

DO16
D016
POO

P0011

DOo16
D016
D016
D016
D016
D016
D016
Doe
D01S
D016

POO
P0041
POO1
PO01
P0041
PoO1
P001

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
PAULINE MARIE CITIZEN
CHARLES B. CHRYSTAL CO., INC.
GHARLES B. CHRYSTAL GO., INC.
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. GHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL GO., ING.
CHARLES B, CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., ING.
CHARLES B. CHRYSTAL CO., INC.
HON. H. LYNN JONES, II (17)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

-78.00
-5,00
-3.00
3.00

-45.00

102.00
25.00

-6.00
-6.00
-10.00
6.00
-26.00
-10.00
-6.00
190,00

-2,00
§.00
-2.00
-6.00
-2,00

-6.00 —

-2.00

Calcasieu Parish, LA

08/16/2017 04:02 PM
08/16/2017 04:01 PM
08/15/2017 01:27 PM
08/15/2017 12:15 PM
08/15/2017 11:50 AM
08/14/2017 12:00 PM
08/14/2017 12:00 PM
08/14/2017 11:59 AM
08/44/2017 11:58 AM
08/14/2017 10:52 AM
08/14/2017 09:13 AM
08/11/2017 10:09 AM
08/11/2017 09:41 AM
08/11/2017 09:40 AM
08/11/2017 09:39 AM
08/11/2017 09:37 AM
08/11/2017 09:15 AM
08/11/2017 09:14 AM
08/1 1/2017 09:14 AM
08/10/2017 04:45 PM

08/10/2017 09:45 AM
08/10/2017 09:45 AM
08/10/2017 09:44 AM
06/10/2017 09:44 AM
08/10/2017 09:34 AM
08/10/2017 09:34 AM
08/10/2017 09:33 AM

Page 57 of 9f
APRCBSS@ (299-85 OAND26-JIDAL-KKERPOFUNOYAT 1-1 Filed 04/25/19 Page 58 Wi01993Pagé|D 14/498

Case History View . Calcasieu Parish, LA
08/09/2017 Filing 0294 AFFID/LONGARM SERVICE  P001 PAULINE MARIE CITIZEN -6.00 08/10/2017 09:33 AM
08/09/2017 Filing 0039 FILE EXHIBITS POO1 PAULINE MARIE CITIZEN -2.00 08/10/2017 09:32 AM
08/09/2017 Fiting 0294 AFFID/LONGARM SERVICE = P001 PAULINE MARIE CITIZEN 6,00 08/10/2017 09:32 AM
08/09/2017 — Filing 0039 FILE EXHIBITS P001 PAULINE MARIE CITIZEN -2.00 08/10/2017 09:31 AM
08/09/2017 — ‘Filing 0294 AFFID/LONGARM SERVICE P0011 PAULINE MARIE CITIZEN 6.00 08/10/2017 09:31 AM
08/09/2017 Filing 0039 FILE EXHIBITS Poo PAULINE MARIE CITIZEN -2.00 08/10/2017 09:30 AM
08/09/2017 ‘Filing 0294 AFFID/LONGARM SERVICE = P0011 PAULINE MARIE CITIZEN 6.00 08/10/2017 09:30 AM
08/09/2017 Filing 0039 FILE EXHIBITS P0041 PAULINE MARIE CITIZEN ~2.00 08/10/2017 09:29 AM
08/09/2017 Filing 0294 AFFID/LONGARM SERVICE  P001 PAULINE MARIE CITIZEN 6.00 08/10/2017 09:29 AM
08/09/2017 ~— ‘Filing 0039 FILE EXHIBITS . P0014 PAULINE MARIE CITIZEN -2.00 08/10/2017 09:29 AM
08/09/2017 Filing 0204 AFFID/LONGARM SERVICE = P001 PAULINE MARIE CITIZEN 6.00 08/10/2017 09:28 AM
08/09/2017 Filing 0039 FILE EXHIBITS POO1 PAULINE MARIE CITIZEN -2.00 08/10/2017 09:25 AM
08/09/2017 Filing 0294 AFFIDILONGARM SERVICE P01 PAULINE MARIE CITIZEN -6.00 08/10/2017 09:25 AM
08/09/2017 _ Filing 0039 FILE EXHIBITS POO1 PAULINE MARIE CITIZEN -2.00 08/10/2017 09:05 AM
08/09/2017 Filing 0294 AFFID/LONGARM SERVICE = P001 PAULINE MARIE CITIZEN -6.00 08/10/2017 09:05 AM
08/09/2017 Filing 0039 FILE EXHIBITS Po01 PAULINE MARIE CITIZEN . -2.00 08/10/2017 09:02 AM
08/09/2017 Filing 0294 AFFID/LONGARM SERVICE = P00" PAULINE MARIE CITIZEN 6.00 08/10/2017 09:01 AM
08/09/2017 Filing 0039 FILE EXHIBITS P00’ PAULINE MARIE CITIZEN -2.00 08/10/2017 09:01 AM
08/09/2017 Filing 0294 AFFIDILONGARM SERVICE P01 PAULINE MARIE CITIZEN -8,00 08/10/2017 09:01 AM
08/09/2017 Filing 0039 FILE EXHIBITS Pd04 PAULINE MARIE CITIZEN -2,00 08/10/2017 09:00 AM
08/09/2017 Filing 0294 AFFIDILONGARM SERVIGE P0041 PAULINE MARIE CITIZEN. -6.00 08/10/2017 09:00 AM
08/09/2017 Filing 0039 | FILE EXHIBITS POO1 PAULINE MARIE CITIZEN -2,00 08/10/2017 08:59 AM
08/09/2017 Filing - 0294 AFFID/LONGARM SERVICE F001 PAULINE MARIE CITIZEN 6,00 08/10/2017 08:59 AM
08/09/2017 Filing 0262 LETTER P0041 PAULINE MARIE CITIZEN -10,00 08/10/2017 08:57 AM
08/10/2017 Tracking 0308 tH TO JUDGE: P001 PAULINE MARIE CITIZEN 08/09/2017 04:24 PM
08/09/2017 Filing 0048 FILE ORDER P00’ PAULINE MARIE CITIZEN 6.00 08/09/2017 04:24 PM
08/09/2017 Action 0371 CONFORMED COPY D023 AVON PRODUCTS, INC 6.00 08/09/2017 04:20 PM

Printed: 04/22/2019 02:41 PM
CMS0333 - Page 58 of 91
APRCBSCL9.9-0\590526-JDKL-KKERDOFUOOYAT 1-1 Filed 04/25/19 Page 59 d01993Pag@lD1$/479

Case History View

08/08/2017

08/09/2017
08/08/2017
08/08/2017
08/07/2017
08/04/2017
07/28/2017
07/28/2017
07/28/2017
07/28/2017
07/31/2017

07/31/2017

07/28/2017
07/28/2017
07/28/2017
07/28/2017
07/26/2017

07/26/2017
07/25/2017

07/25/2017
07/25/2017

07/25/2017
07/25/2017

Filing

Filing
Tracking
Tracking
Action
Tracking
Filing
Filing
Filing
Filing
System Action
Action
Filing
Filing
Action

Action
Tracking

Tracking
Action
Filing
Filing
Action
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

0568

0262
0369
0309
4002
0308
0269

- 0048

0049
0262
Disbursement

0371

3981
0521
0218
4002
0369

0309
4002

2183
0597

0371
0309

SUPPLEMENTALIAMENDING

PETITION
LETTER

“SENT TO SUIT DEPT****

#H#t FROM JUDGE:

Deposit - Advanced Deposit

HE TO JUDGE:

REQUEST FOR NOTICE

FILE ORDER
MOTION
LETTER

Disbursement: ApTransiD

#34127766
CONFORMED COPY

FAX CONFIRMATION
FAX FILE FEE
FAX COPY

Deposit - Advanced Deposit
**SENT TO SUIT DEPT*™

## FROM JUDGE:

Deposit - Advanced Deposit

Estimated Cost Worksheet
597 COST VERIFICATION

CERTIFICATE
CONFORMED COPY
##f FROM JUDGE:

P0041

P001
D023
D023
D023
D023
DOQ23
D023
D023
Do23

D031

D023
D023
DG23
D030
D031

D031

D031

D004
Do04

DOO4
DOD4

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
AVON PRODUCTS, INC

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC
AVON PRODUCTS, INC

HON. H. LYNN JONES, HH (1)

GREENBRIER INTERNATIONAL
INC ,

_ AVON PRODUCTS, ING

AVON PRODUCTS, ING
AVON PRODUCTS, INC
DOLLAR TREE STORES INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
ING

FORD MOTOR COMPANY
FORD MOTOR COMPANY

FORD MOTOR COMPANY
FORD MOTOR COMPANY

~18.00

~6.00

77.00

6.00
' 6.00
~6.00
-6.00
144.00

~-9.00

-15.00
-30.00
-5.00
44.00

79.00

0.00
-15.00

-3,00

Calcasieu Parish, LA

08/09/2017 04:17 PM

08/09/2017 04:16 PM
08/08/2017 04:02 PM
08/08/2017 04:02 PM
08/07/2017 12:38 PM
08/03/2017 04:17 PM
08/03/2017 04:16 PM
08/03/2017 04:15 PM
08/03/2017 04:15 PM
08/03/2017 04:13 PM
07/31/2017 04:48 PM

07/31/2017 09:36 AM

07/28/2017 12:49 PM
07/28/2017 12:49 PM
07/28/2017 12:48 PM
07/28/2017 10:24 AM
07/26/2017 03:11 PM

07/26/2017 03:07 PM
07/25/2017 01:14 PM

07/25/2017 10:24 AM
07/25/2017 10:24 AM

07/25/2017 10:23 AM
07/25/2017 10:17 AM

Page 49 of 91
APROZB3 Pt 9-9-GvG AND 26-JIDAL-HKERDQFUNOYAT 1-1 Filed 04/25/19 Page 60 dL 973 PageélD 1/470

Case History View

07/24/2017
07/17/2017
07/17/2017
07/17/2017
07/17/2017

07/24/2017
07/20/2017

07/20/2017
07/19/2017
07/19/2017
07/19/2017
07/19/2017
07/18/2017
07/17/2017
07/17/2017
07/17/2017
07/17/2017
07/17/2017

07/17/2017
07/17/2017

07/15/2017
07/15/2017

Tracking
Filing
Filing
Filing
Filing

Tracking
System Action

Action
Action
Generated Document
Tracking
Tracking
Tracking
Filing
Filing
Filing
Filing
Fiting

Fiting
Action

System Action
System Action

Printed: 04/22/2019 02:41 PM

GMS0333

0308
0082
0048
0049
0262.

0308
Disbursement

A002
0005
1602
0369
0309
0305
0082
0048
0049
0262:
3981

0521
0218

Systeminvoice
Systeminveice

WHA TO JUDGE:
REQUEST WRITTEN NOTICE
FILE ORDER

MOTION

LETTER

fal TO JUDGE:

Disbursement: ApTransID
#34110164

Deposit - Advanced Deposit
CERTIFIED COPIES
CITATION/LONG ARM
“SENT TO SUIT DEPT***
##t FROM JUDGE:

HHHt TO JUDGE:

REQUEST WRITTEN NOTICE
FILE ORDER

MOTION

LETTER

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

Invoice : 1190271
Invoice «1188312

D031

D031

D031

D031

D031

D004

DO30
P001
PO01
D030
D030
Do30
D030
D030
Do30
D030
D031

D031

D031

Do30
D015

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONA
ING :

GREENBRIER [INTERNATIONAL
INC

FORD MOTOR COMPANY
HON. H. LYNN JONES, II (1)

DOLLAR TREE STORES INC
PAULINE MARIE CITIZEN

PAULINE MARIE GITIZEN

DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC
DOLLAR TREE STORES INC

GREENBRIER INTERNATIONAL
INC

GREENBRIER INTERNATIONAL
ING

GREENBRIER INTERNATIONAL
INC

DOLLAR TREE STORES INC
BRENNTAG SPECIALTIES, INC,

-6.00

-6.00

-6,00

~10.00

108.00

71.00
-25.00
-15.00

-6,00
-6.00
6.00
-6.00
-15.00

~28,00

-§.00

44.00
20.00

Calcasieu Parish, LA

07/24/2017 02:00 PM
07/24/2017 01:59 PM
07/24/2017 01:59 PM
07/24/2017 01:59 PM
07/24/2017 01:58 PM

07/24/2017 07:51 AM
07/20/2017 05:07 PM

07/20/2017 03:56 PM
07/19/2017 03:34 PM
07/19/2017 03:29 PM
07/19/2017 12:27 PM
07/19/2017 12:27 PM
07/18/2017 11:05 AM
07/18/2017 11:03 AM
07/18/2017 11:03 AM
07/18/2017 11:03 AM
07/18/2017 11:03 AM
07/17/2017 03:56 PM

07/17/2017 03:55 PM
07/17/2017 03:53 PM

07/15/2017 10:49 PM
07/15/2017 09:03 PM

Page 60 of 91
APRCHS@ PE9-GM) ANE 26-JDAL-KKERDOSUOOGAT 1-1 Filed 04/25/19 Page 61 01 p73 PagelD}#/471

Case History View

Calcasieu Parish, LA

07/13/2017 System Action Disbursement Disbursement: ApTransID SHF. ORLEANS PH. 20,00 07/13/2017 04:55 PM
#34099265
07/13/2017 System Action Disbursement Disbursement: ApTrans|D HON, H. LYNN JONES, It (1) 84.48 07/13/2017 04:54 PM
#34099256

07/0/2017 ~— Filing 2183 Estimated Cost Worksheet D006 OLIN GORPORATION 0.00 07/10/2017 10:22 AM
07/10/2017 Action 0374 CONFORMED COPY poos OLIN CORPORATION ~3.00 07/10/2017 10:21 AM
O7MO/2017 = Tracking 0309 ## FROM JUDGE: boos OLIN CORPORATION 07/10/2017 10:14 AM
07/10/2017 Action 0371 CONFORMED COPY P0041 PAULINE MARIE CITIZEN -3.00 07/10/2017 09:03 AM
07/10/2017 Action 4002 Deposit - Advanced Deposit D017 COLGATE-PALMOLIVE COMPANY 31.00 07/10/2017 08:53 AM
07/07/2017 ‘Filing 3981 FAX CONFIRMATION D030 DOLLAR TREE STORES INC ~15.00 07/07/2017 03:56 PM
07/07/2017 ‘Filing 0521 FAX FILE FEE D030 DOLLAR TREE STORES INC -24,00 07/07/2017 03:56 PM
07/07/2017 Action 0218 FAX GOPY D030 DOLLAR TREE STORES INC 5.00 07/07/2017 03:55 PM
07/07/2017 += Tracking 0369 “*s9SENT TO SUIT DEPT" = P0014 PAULINE MARIE CITIZEN 07/07/2017 03:47 PM
07/07/2017 = Tracking 0309 ## FROM JUDGE: P01 PAULINE MARIE CITIZEN 07/07/2017 03:47 PM
07/07/2017 + Action 0840 POSTAGE D017 COLGATE-PALMOLIVE COMPANY -0.48 07/07/2017 12:00 PM
07/07/2017 Action 0371 CONFORMED COPY D017 COLGATE-PALMOLIVE COMPANY -3.00 07/07/2017 12:00 PM
07/07/2017 Action 0371 GONFORMED COPY po12 AMERICAN TALC CO. . ~3.00 07/07/2017 10:46 AM
07/06/2017 — Filing 0262 LETTER D017 COLGATE-PALMOLIVE COMPANY 6.00 07/06/2017 02:41 PM
07/06/2017 Action 0296 . COST LTR-PROCESSED- RE: D017 COLGATE-PALMOLIVE COMPANY 07/06/2017 02:40 PM
07/08/2017 — Filing 2209 NOTICE on HEARING D015 BRENNTAG SPECIALTIES, INC. -160,00 07/06/2017 01:55 PM
06/09/2017 Generated Document 9999 NOTICE OF SERVICE D012 AMERICAN TALC CO. 07/06/2017 12:56 PM
06/09/2017 Action 0475 SERVICE RETURN CLERK po12 AMERIGAN TALC CO. 6.00 07/06/2017 12:56 PM
08/09/2017 Action 0509 SERVICE RETURN bo12 AMERICAN TALC CO. -20.00 07/06/2017 12:56 PM
07/06/2017 = Tracking 2104 Track Document Do12 AMERICAN TALC CO. 07/06/2017 12:55 PM
07/06/2017 Tracking 0308 HHH TO JUDGE: boos OLIN CORPORATION 07/06/2017 10:06 AM
07/06/2017 — Filing 0533 PART.DISMISSAL/ D006 OLIN CORPORATION -10.00 07/06/2017 10:01 AM
07/05/2017 Filing 2183 Estimated Cost Worksheet P00 PAULINE MARIE CITIZEN 0.00 07/05/2017 11:55 AM
07/05/2017 Action 0371 CONFORMED COPY P0011 PAULINE MARIE CITIZEN -3.00 07/08/2017 11:55 AM

Printed: 04/22/2019 02:47 PM

CMS0333

Page 61 of 91
APRCBSE P-9. 9-049 PANE 26-JDAT-KKERDOFUNOEAT 1-1 Filed 04/25/19 Page 62 q1P%3 Page|Di§/472

Case History View

06/12/2017
06/12/2017

06/12/2017
07/03/2017
07/03/2017
07/03/2017
07/03/2017
06/30/2017
06/30/2017

06/30/2017

06/30/2017
06/30/2017
06/28/2017
06/27/2017
06/26/2017
06/26/2017
06/26/2017
08/26/2017
06/26/2017

06/23/2017

06/23/2017
06/23/2017

06/23/2017
06/23/2017

Generated Document
Action

Action
Tracking

Filing

Filing

Filing
Tracking
System Action

Filing

Filing
Filing
Action
Filing
Filing
Filing
Filing
Action
Action

System Action
Filing

Filing

Action
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

9999
0475

0509
2104
0048
0049
0262
0309
Disbursement

0238

0079
0262
4002
2208
2208
0052
0262
4002
4002

Disbursernent
2183
0597

0371
0309

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
FILE ORDER
MOTION

LETTER

df FROM JUDGE:

Disbursement ApTransiD
#3408 1035

LETTER REQUESTING
SERVICE

FILE EXCEPTION

LETTER

Deposit - Advanced Deposit
Cost Letter

VOID - Cost Letter
ANSWER

LETTER

Deposit - Advanced Deposit
Deposit - Advanced Deposit

Disbursement ApTransiD
#34069590

Estimated Cost Worksheet

597 COST VERIFICATION
CERTIFICATE

CONFORMED COPY
##t FROM JUDGE:

P001
POO1

POO1
PDO1
P00%
POO1
PO0O1
P0041

P0014

D012
D012
Do04
DO17
D017
DOo17
D017
Doeo9
po14

Dab4
D004

D004
Dpo04

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
HON. H. LYNN JONES, I (1)

PAULINE MARIE CITIZEN

AMERICAN TALC CO.

AMERICAN TALC CO,

FORD MOTOR COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE GOMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
JOHNSON & JOHNSON

BRENNTAG NORTH AMERICA
INC.

HON, H. LYNN JONES, II (1)

FORD MOTOR COMPANY
FORD MOTOR COMPANY

FORD MOTOR COMPANY
FORD MOTOR COMPANY

-6.00

0.00

6.00
-10.00
-6.00

227.00

-6.00

~10.00
-6.00
16.48
0.00
0.00
-14.00
~10.00
228.00
195.00

268,00

0.00
-15.00

-3.00

Calcasieu Parish, LA

07/03/2017 01:40 PM
07/03/2017 07:40 PM

07/03/2017 01:40 PM
07/03/2017 01:39 PM
07/03/2017 01:34 PM
07/03/2017 01:33 PM
07/03/2017 01:33 PM
07/03/2017 08:37 AM
06/30/2017 05:58 PM

06/30/2017 02:50 PM

06/30/2017 11:07 AM
06/30/2017 11:00 AM
06/28/2017 08:24 AM
06/27/2017 08:47 AM
06/26/2017 03:58 PM
06/26/2017 03:57 PM
06/26/2017 03:57 PM
06/26/2017 11:08 AM
06/28/2017 09:05 AM

06/23/2017 04:51 PM

06/23/2017 04:16 PM
06/23/2017 04:16 PM

06/23/2017 04:15 PM
06/23/2017 04:00 PM

Page 62 of 91
APRCESS© (2:9. 9-90) DANE 26-JAL-KKERDOFUCOYRT 1-1 Filed 04/25/19 Page 63 w019/j Page!Di$/473

Case History View

06/23/2017
06/23/2017
06/23/2017
06/23/2017
06/23/2017
08/18/2017
06/19/2017
06/23/2017
06/16/2017
06/16/2017
06/21/2017
06/21/2017
08/20/2017
06/16/2017
06/16/2017
06/19/2017
06/19/2017
08/19/2017
06/16/2017
06/16/2017
06/16/2017
06/19/2017

08/16/2017
06/16/2017
06/16/2017
06/16/2017
06/16/2017

Action
Tracking
Filing
Filing
Filing
Filing
Filing
Tracking
Filing
Filing
Action
Action
Action
Filing
Filing
Filing
Filing
Action
Filing
Filing
Action
System Action

System Action
Generated Document
Filing

Filing

Filing

Printed: 04/22/2019 02:41 PM

CMS0333

0371
0308
0048
0533
0262
0079
0262
0308
0533
0262
4002
4002
0371
0079
0262
3981
0521
0216
3981
0524
0218
System|nvoice

Systeminvoice
2150
3981
3981
0521

CONFORMED COPY

HHA TO JUDGE:

FILE ORDER
PART.DISMISSAL/
LETTER

FILE EXCEPTION

LETTER

WHHE TO JUDGE:
PART.DISMISSAL/
LETTER

Deposit - Advanced Deposit
Deposit - Advanced Deposit
CONFORMED COPY

FILE EXCEPTION

. LETTER

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Invoice : 1180747

Invoice : 1176203

Civil Label

VOID - FAX CONFIRMATION
FAX CONFIRMATION

FAX FILE FEE

boos
P001
P0011
P001

-P004

boog
boos
b004
DOD4
De04
boos
Do04
Doos
boos
Doog
DQog
poo9
Doo9
Dod4
DOo04
D004
D014

D004
Poo
D009
boog
poog

JOHNSON & JOHNSON
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
JOHNSON & JOHNSON
JOHNSON & JOHNSON
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
JOHNSON & JOHNSON
FORD MOTOR COMPANY
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
FORD MOTOR GOMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY

BRENNTAG NORTH AMERICA

INC,
FORD MOTOR COMPANY

PAULINE MARIE CITIZEN
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON

-3.00

~-6.00
-10.00
-6.00

~18.00

-6.00

-10,00
-6.00
228.00
101.00
-3.00
-18.00
-6.00
-15.00
-30.00
-§.00
-15.00
-16.00
~5.00
495.00

16.48
0.60
-15.00
~15.00
-30.00

Calcasieu Parish, LA

06/23/2017 03:09 PM
06/23/2017 02:05 PM
06/23/2017 02:04 PM
06/23/2017 02:01 PM
06/23/2017 01:56 PM
06/23/2017 12:47 PM
06/23/2017 12:46 PM
06/21/2017 03:22 PM
06/21/2017 03:19 PM
06/21/2017 03:16 PM
06/27/2017 08:42 AM
06/21/2017 08:40 AM
06/20/2017 03:23 PM
06/20/2017 11:51 AM
06/20/2017 11:50 AM
06/19/2017 03:52 PM
06/19/2017 03:61 PM
06/19/2017 03:51 PM
06/19/2017 09:40 AM
06/19/2017 09:40 AM
06/19/2017 09:39 AM
06/19/2017 02:32 AM

06/18/2017 10:47 PM
06/16/2017 04:12 PM
06/18/2017 11:48 AM
06/16/2017 11:46 AM
06/16/2017 11:46 AM

Page 63 of 91
APRCB SA (2:9. 9-Gv4 ANS 26-JIDAL-KKERO@EUGHYAT 1-1 Filed 04/25/19 Page 64 W014 Pag@lD24/474

Calcasieu Parish, LA

Case History View
06/16/2017 Action 0218 FAX COPY poog JOHNSON & JOHNSON ~5.00 06/16/2017 41:45 AM
06/15/2017 System Action Disbursement Disbursement. ApTransID LOUISIANA STATE TREASURER 24.00 06/15/2017 04:39 PM
; #34058573
06/15/2017 System Action Disbursement Disbursement: ApTransID HON. H. LYNN JONES, I (1) 591.32 06/15/2017 04:38 PM
#34058559
06/14/2017 Filing 2208 Cost Letter DGo4 FORD MOTOR COMPANY 0.00 06/14/2017 02:07 PM
06/14/2017 ‘Filing 6048 FILE ORDER D004 FORD MOTOR COMPANY -6.00 06/14/2017 02:08 PM
06/14/2017 ‘Filing 0533 PART.DISMISSAL/ D004 FORD MOTOR COMPANY -10.00 06/14/2017 02:05 PM
06/14/2017 Filing 0262 LETTER Do04 FORD MOTOR COMPANY -6,00 06/14/2017 02:04 PM
06/14/2017 Action 4002 Deposit - Advanced Deposit D024 BRISTOL-MYERS SQUIBB 131.00 06/14/2017 11:16 AM
COMPANY
06/14/2017 Action 0371 CONFORMED COPY D024 BRISTOL-MYERS SQUIBB ~3.00 06/14/2017 09:46 AM
COMPANY
06/14/2017 Action 0371 GONFORMED COPY D029 YVES SAINT LAURENT AMERICA, ~3.00 06/14/2017 09:33 AM
INC.
06/14/2017 Action 4002 Deposit - Advanced Deposit pa2g YVES SAINT LAURENT AMERICA, 131.00 06/14/2017 09:15AM
ING.
06/13/2017 Action 0840 POSTAGE P001 PAULINE MARIE CITIZEN -2.66 06/13/2017 07:49 PM
08/13/2017 System Action Disbursement Disbursement: ApTransID SHF. E.B.R.PH. 23.36 06/13/2017 01:09 PM
#34053276 .
06/08/2017 ‘Filing 0269 REQUEST FOR NOTICE bDo29 YVES SAINT LAURENT AMERICA, 6.00 06/13/2017 12:42 PM
INC,
06/08/2017 ‘Filing 0052 ANSWER D029 YVES SAINT LAURENT AMERICA, 42.00 06/13/2017 12:41 PM
INC.
06/08/2017 ‘Filing 0262 LETTER D029 YVES SAINT LAURENT AMERICA, -6,00 06/13/2017 12:40 PM
; INC.
06/08/2017 ‘Filing 0269 REQUEST FOR NOTICE — D024 BRISTOL-MYERS SQUIBB ~6.00 06/13/2017 12:15 PM
COMPANY
06/08/2017 ‘Filing 0052 ANSWER po24 BRISTOL-MYERS SQUIBB -42,00 06/13/2017 12:14 PM
COMPANY
06/08/2017 Filing 0262 LETTER poa24 BRISTOL-MYERS SQUIBB 6.00 06/13/2017 12:12 PM
COMPANY
06/12/2017 Action 0044 SHF. E.B.R.PH. P00 PAULINE MARIE CITIZEN -23,36 06/12/2017 03:56 PM

Printed: 04/22/2019 02:41 PM

CMS0333 Page 64 of 91
APRCESE Pt. 9-C VON 26-JDALKKERDOFUNOMAT 1-1 Filed 04/25/19 Page 65 a1 973 PagelD 4/475

Case History View
06/12/2017 Action

06/06/2017 Action

06/12/2017 Action

06/12/2017 | Generated Document
06/12/2017 Generated Document
06/12/2017 Action

06/12/2017‘ Filing

06/12/2017 = Action

08/09/2017 Tracking

06/09/2017 Tracking

06/09/2017 Action

06/09/2017 Action

06/09/2017 Generated Document
06/09/2017 = Action

06/09/2017 Action

06/08/2017 ‘Filing

06/08/2017 ~—Filling

06/08/2017. Action

06/08/2017 System Action
06/08/2017 ‘Filing

06/08/2017 ~—Filing

06/08/2017 Action

06/08/2017 Action

Printed: 04/22/2019 02:41 PM

CMS0333

0005
0037
0371
1602
7600
4002

2038

0371
0369
0309
4002
0840
1700
0005
0371
3981

0521

0218

Disbursement

3981

0521

0218

0371

CERTIFIED COPIES
STATE TREASURER
CONFORMED COPY
CITATION/LONG ARM
CITATION

Deposit - Advanced Deposit

Nofe with attachment

CONFORMED COPY

weer SENT TO SUIT DEPT****
### FROM JUDGE:

Deposit - Advanced Deposit
POSTAGE

RULE

CERTIFIED COPIES
CONFORMED COPY

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

Disbursement: ApTransiD
#34047635

FAX GONFIRMATION
FAX FILE FEE

FAX COPY

CONFORMED COPY

P01
P001
POO1
P001
P001
D014

DOo14

D012
D012
D012
po12
po12
D012
D012
po12
bpo29

Doz9

DQ29

D024
D024
D024

DO13

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

AMERICAN TALC CO,
AMERICAN TALC CO,
AMERICAN TALC GO.
AMERICAN TALC CO.
AMERICAN TALC CO.
AMERICAN TALC CO.
AMERICAN TALC CO.
AMERICAN TALC CO.

YVES SAINT LAURENT AMERICA,
ING.

YVES SAINT LAURENT AMERICA,
INC.

YVES SAINT LAURENT AMERICA,
INC.

HON. H.LYNN JONES, I (4)

BRISTOL-MYERS SQUIBB
COMPANY

BRISTOL-MYERS SQUIBB
COMPANY

BRISTOL-MYERS SQUIBB
COMPANY

BEACON CMP CORPORATION

~60.00
~24.00

-3.00
-15.00
-20.00
205.00

0.00

~3.00

162.00
-2.66
-20.00

-5.00 -

-3.00
-15.00

-54.00

-6.00

728.00

-15.00

-54.00

-5.00

-3.00

Calcasieu Parish, LA

06/12/2017 03:52 PM
06/12/2017 03:47 PM
06/12/2017 03:47 PM
06/12/2017 03:42 PM
06/12/2017 03:33 PM
06/12/2017 10:40 AM

06/12/2017 10:12 AM

06/12/2017 08:47 AM
06/09/2017 02:56 PM
06/09/2017 02:56 PM
06/09/2017 01:52 PM
08/09/2017 11:03 AM
06/09/2017 10:49 AM
06/09/2017 10:10 AM
06/09/2017 10:10 AM
06/09/2017 09:16 AM

06/09/2017 09:16 AM

.06/09/2017 09:15 AM

06/08/2017 04:55 PM
06/08/2017 04:52 PM
06/08/2017 04:51 PM
06/08/2017 04:50 PM

06/08/2017 02:53 PM

Page 65 of 91
AP RC BR €2 21 99-GvAGAH26-INALMKERRGUCGYRT1-1 Filed 04/25/19" Page 66 qfol9g3Pag@lD 74/46

Case History View
06/08/2017 Filing
06/08/2017 Action
06/08/2017 Action
06/08/2017 Tracking
06/08/2017 Tracking
06/08/2017 Tracking
06/08/2017 Tracking
06/08/2017 Tracking
06/06/2017 Tracking
06/08/2017 Tracking -
06/08/2017 Tracking
06/08/2017 Tracking
06/08/2017 ‘Filing
06/08/2017 Filing
06/08/2017 Filing
06/08/2017 ‘Filing
06/07/2017 Action
06/07/2017 Action
06/07/2017 Action
08/06/2017 Action
06/07/2017 = Tracking
08/06/2017 Filing
06/06/2017 ‘Filing
06/06/2017 Filing
06/06/2017 Filing
06/05/2017 ‘Filing

Printed: 04/22/2019 02:41 PM

CMS0333

2209

0374

0005
0369
0309
0369
0309
0369
0309
0369
0309
0308
0050
0048
0049
0262
0371
4002
4002
0371

0308
0048
0568

0238

0082
0079

NOTICE on HEARING

CONFORMED COPY

- GERTIFIED COPIES

stSENT TO SUIT DEPT”
Ht FROM JUDGE:

«SENT TO SUIT DEPT****
##t FROM JUDGE:

SENT TO SUIT DEPT**
## FROM JUDGE:
w**2SENT TO SUIT DEPT***
#it FROM JUDGE:

HY TO JUDGE:

FILE AFFIDAVIT

FILE ORDER

MOTION

LETTER

CONFORMED COPY
Deposit - Advanced Deposit
Deposit - Advanced Deposit
CONFORMED COPY

Hat TO JUDGE:

FILE ORDER

SUPPLEMENTAL/AMENDING
PETITION

LETTER REQUESTING
SERVICE

REQUEST WRITTEN NOTICE
FILE EXCEPTION

D014

DO16

bois
P001

Poot

DO12
poet2
Do16
D016
D013
D013
DoI2
Do12
Do12
DOo12
Bo12
DOB9
boos
D012
Do23
POO1
PoOo1
Poo1

P001

D023
D023

BRENNTAG NORTH AMERICA -195.00
INC.

CHARLES B. CHRYSTAL CO. INC. -3.00
CHARLES B. CHRYSTAL CO., INC. -5.00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

AMERICAN TALC CO.

AMERICAN TALC CO,

CHARLES B. CHRYSTAL GO,, INC.

CHARLES B. CHRYSTAL CO., INC.

BEACON CMP CORPORATION

BEACON CMP CORPORATION

AMERICAN TALC CO,

AMERICAN TALC CO. - 10.00
AMERICAN TALC CO, 6.00
AMERICAN TALC CO. -10.00
AMERICAN TALC CO. -6.00
JOHNSON & JOHNSON ~3.00
JOHNSON & JOHNSON 232.00
AMERICAN TALC CO. 376.00
AVON PRODUCTS, INC -3.00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN 6.00
PAULINE MARIE CITIZEN -14.00
PAULINE MARIE CITIZEN -6.00
AVON PRODUCTS, INC -6,00
AVON PRODUCTS, INC ~86.00

Calcasieu Parish, LA

06/08/2017 01:17 PM

06/08/2017 01:13 PM
06/08/2017 01:11 PM
06/08/2017 11:00 AM
06/08/2017 11:00 AM
06/08/2017 10:57 AM
06/08/2017 10:56 AM
06/08/2017 10:43 AM
06/08/2017 10:43 AM
06/08/2017 10:42 AM
06/08/2017 10:41 AM
06/08/2017 10:38 AM
06/08/2017 10:34 AM
06/08/2017 10:30 AM
06/08/2017 10:30 AM
06/08/2017 10:30 AM
06/07/2017 04:28 PM
06/07/2017 10:20 AM
06/07/2017 09:19 AM
06/06/2017 04:16 PM
06/08/2017 04:03 PM
06/06/2017 03:58 PM
06/06/2017 03:58 PM

06/06/2017 03:58 PM

06/06/2017 11:14 AM
08/06/2017 11:13 AM

Page 66 of 91
APR.G4S0(2 919 S2N-1MIB26-JOHC-KIE RIDOBLEOWRT 1-1 Filed 04/25/19 Page 67 NO.1§3 PaghIDL/477

Case History View

06/05/2017
05/25/2017
08/25/2017
06/06/2017
06/06/2017
06/06/2017
06/06/2017
05/23/2017
05/23/2017
06/23/2017
05/23/2017
05/30/2017
06/05/2017
06/05/2017
06/05/2017
06/05/2017
05/23/2017
05/23/2017
06/23/2017
05/23/2017
05/23/2017
05/23/2017
06/02/2017
08/01/2017
05/24/2017
05/24/2017
05/24/2017
05/24/2017

Printed: 04/22/2019 02:41 PM

CMS0333

Filing
Filing
Filing
Action
Action
Action
Tracking
Filing
Filing
Filing
Filing
Filing
Action
Tracking

‘Tracking

Tracking
Filing
Filing
Filing
Filing
Filing
Filing
Action
Tracking
Filing
Filing
Filing
Filing

0262
0079
0262
4002
4002
0371
0308
0039
0146
3982
0079

* 0262

4010
0369
0309
0308
0269
0039
0146
3982
0079
0262
4002
0308
0146
3982
0079
0262

LETTER
FILE EXCEPTION

LETTER

Deposit - Advanced Deposit
Deposit - Advanced Deposit
CONFORMED COPY

Wet TO JUDGE:

FILE EXHIBITS
MEMORANDUM

RULE TO SHOW CAUSE
FILE EXCEPTION

LETTER

Adv Deposit by Credit Card
*a**SENT TO SUIT DEPT**
## FROM JUDGE:

WH TO JUDGE:

REQUEST FOR NOTICE
FILE EXHIBITS
MEMORANDUNI

RULE TO SHOW CAUSE
FILE EXCEPTION

LETTER

Deposit - Advanced Deposit
l###? TO JUDGE:
MEMORANDUM

RULE TO SHOW CAUSE
FILE EXCEPTION
LETTER

p0z3
Doog
Doog
D016
po16e
Poot
D012
po12
po12
po12
po12
D012
po23
P001
Poot
Doi
po16
D016
D016
pois
Do16
pois
D013
po13
po13
D013
D013
D013

AVON PRODUCTS, INC

JOHNSON & JOHNSON

JONSON & JOHNSON

CHARLES B. CHRYSTAL CO., INC,
CHARLES B. CHRYSTAL CO., INC.
PAULINE MARIE CITIZEN
AMERICAN TALC CO.

AMERICAN TALC CO,

AMERICAN TALC CO.

AMERICAN TALC CO.

AMERICAN TALC CO.

AMERICAN TALC CO.

AVON PRODUCTS, JNC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
CHARLES B. CHRYSTAL GO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES 8. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO,, INC.
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION

-6.00
-22.00
6.00
85.00
181.00
~3.00

~64.00
~30.00
~8.00
-6.00
6.00
181.00

~6.00
~2.00
42.00
-6,00
-10.00
-6.00
254,00

-38.00
-6,.00
-6.00
-6.00

Calcasieu Parish, LA

06/06/2017 11:12 AM
06/06/2017 11:07 AM
06/06/2017 11:06 AM
06/06/2017 11:02 AM
06/06/2017 10:59 AM
06/06/2017 09:50 AM
06/05/2017 04:17 PM
06/05/2017 04:16 PM
06/05/2017 04:15 PM
08/05/2017 04:14 PM
06/05/2017 04:13 PM
06/05/2017 04:12 PM
06/05/2017 12:52 PM
06/05/2017 10:47 AM
06/05/2017 10:46 AM
06/05/2017 09:52 AM
06/05/2017 09:51 AM
06/05/2017 09:50 AM
08/05/2017 09:49 AM
06/05/2017 09:48 AM
06/05/2017 09:48 AM
08/05/2017 09:47 AM
06/02/2017 12:15 PM
06/01/2017 12:20 PM
06/01/2017 12:16 PM
06/01/2017 12:16 PM
06/01/2017 12:16 PM
06/01/2017 12:15 PM

Page 67 of 91
-GvAGH26-JDO-KKERMcHUtCHRT1-1 Filed 04/25/19 Page 68 WOL9F3Pag¢ID #/4B

APRCASARIPO

Case History View

05/31/2017

05/30/2017
05/26/2017
05/26/2017

05/26/2017
05/26/2017
05/25/2017
05/25/2017
05/25/2017
05/25/2017
05/22/2017
05/22/2017
05/24/2017
06/24/2017
05/24/2017
05/23/2017
05/23/2017
05/23/2017
05/23/2017

05/23/2017

05/23/2017

05/01/2017

06/23/2017

05/01/2017

05/01/2017
05/23/2017

System Action

Tracking
Filing
Filing

Filing

Action

Filing

Filing

Action

Action

Filing

Filing

Filing

Filing

Action

Filing

Filing

Action

Filing

Filing

Action

Generated Document
Action ,
Action

Action
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

Disbursement

0308
0048
0588

0262
4002
3981
0621
0218
0371
0052
0262
3981
0521

0218
3981
0521

0218
3981

0521

0218
9999
0371

0475

0509
2104

Disbursement ApTransID
434032525

BH TO JUDGE:
FILE ORDER

SUPPLEMENTAL/AMENDING
PETITION

LETTER

Deposit - Advanced Deposit
FAX CONFIRMATION
FAX FILE FEE

FAX COPY
CONFORMED COPY
ANSWER

LETTER

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE

FAX GOPY

NOTICE OF SERVICE
CONFORMED COPY

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

P001
P001
PO01

POO1

DOO4
boog
Doo9
Do09
D004
Doo4
D004
D013
DO13
D013
DO12
D012
D012
D016
DOIG
DO16
POO'

D017
P001

P01
P001

HON. H. LYNN JONES, 1) (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
FORD MOTOR COMPANY
JOHNSON & JOHNSON

JOHNSON & JOHNSON

JOHNSON & JOHNSON

FORD MOTOR COMPANY

FORD MOTOR COMPANY

FORD MOTOR COMPANY
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
AMERICAN TALC CO.

AMERICAN TALC CO.

AMERICAN TALC CO.

CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
CHARLES B. CHRYSTAL CO., INC.
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

346.00

-6.00
-10.00

~6.00
63.00
-15.06
-30.00
-5.00
-3.00
~14.00
-6.00
~15.00
~50.00
-5.00
-15.00
-118,00

5.00

~15.00
~66.00
~5.00

-3.00
6.00

0.00

Calcasieu Parish, LA

05/31/2017 04:47 PM

05/30/2017 10:51 AM
05/30/2017 10:50 AM
05/30/2017 10:49 AM

05/30/2017 10:49 AM
05/26/2017 10:32 AM
05/26/2017 09:50 AM
05/26/2017 09:49 AM
05/26/2017 09:48 AM
05/25/2017 04:22 PM
05/25/2017 12:08 PM
05/25/2017 12:06 PM
05/25/2017 09:21 AM
05/25/2017 09:20 AM
05/25/2017 09:19 AM
05/23/2017 02:48 PM
05/23/2017 02:48 PM
05/23/2017 02:47 PM
05/23/2017 02:44 PM
05/23/2017 02:43 PM
05/23/2017 02:43 PM
05/23/2017 01:13 PM
05/23/2017 01:13 PM

~ 05/23/2017 01:13 PM

05/23/2017 01:13 PM
05/23/2077 01:12 PM

Page 68 of 91
APRCESS@ (2:9.9-0)- DAN 26-JDAL-KKE ROOEUCHUAT 1-1 Filed 04/25/19 Page 69 d01P63 PagBID25/479

Case History View

05/01/2017
05/01/2017

05/01/2017
05/23/2017
05/01/2017
05/01/2017

05/01/2017
05/23/2017
05/23/2017
05/19/2017

05/19/2017
06/19/2017

05/22/2017
05/22/2017
05/22/2017
05/19/2047
06/19/2017
05/21/2017

05/18/2017
05/18/2017
05/10/2017

05/05/2017

Generated Document
Action

Action

Tracking

Generated Document
Action

Action
Tracking
Action
Filing
Filing
Filing
Filing
Filing
Action
Filing
Filing
System Action
System Action
System Action
Filing

Generated Document

Printed: 04/22/2019 02:41 PM

CMS0333

9999
0475

0509
2104
9999
0475

0509
2104
4002
0048

0039
0049

3981
0521
0216
0262
0052
SystemInveice

Disbursement
Disbursement
0411

9999

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE -

SERVICE RETURN
Track Document —
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN

Track Document

Deposit - Advanced Deposit
FILE ORDER

FILE EXHIBITS
MOTION

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

LETTER

ANSWER

Invoice : 1172985

Disbursement. ApTransID
#34014867

Disbursement: ApTransiD
#34014858

CLERK FEE

NOTICE OF SERVICE

P0071
POO1

P001
P001
P001
PO01

P001
P001
D017
D028

poz8
D028

bo04
D004
DOO4
D017
D017
DO14

D028

D028

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY

BRENNTAG NORTH AMERICA
INC.

SHF. ORLEANS PH.
HON. H. LYNN JONES, I (1)

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

-6.00

0.00

-6.00

0,00

27.00
~10.00

-4.00

-6.00

-15.00
-20.00

-5.00
-10.00
-14.00
205.00

20.00

10.00

4,00

Calcasieu Parish, LA

05/23/2117 01:11 PM
05/23/2017 01:11 PM

05/23/2017 01:11 PM
05/23/2017 01:11 PM
05/23/2017 01:10 PM
05/23/2017 01:10 PM

05/23/2017 01:10 PM
05/23/2017 01:10 PM
05/23/2017 10:55 AM
05/23/2017 10:17 AM

05/23/2017 10:16 AM

05/23/2017 10:18 AM

05/22/2017 12:33 PM
05/22/2017 12:32 PM
05/22/2017 12:32 PM
05/22/2017 08:53 AM
05/22/2017 08:52 AM
05/21/2017 07:59 PM

06/18/2017 04:46 PM

05/18/2017 04:45 PM

05/15/2017 10:25 AM

05/15/2017 10:24 AM

Page 69 of 91
APRCBRE Pt 9.9-GvOOAN26-JDAL-MKERMGUCOURT 1-1 Filed 04/25/19 Page 70 HOL9g3PagelD 76/40

Case History View

05/08/2017
05/05/2017
05/15/2017
05/1 1/2017
05/11/2017

05/10/2017
05/09/2017

06/08/2017
05/08/2017

05/08/2017
05/08/2017
05/08/2017

05/08/2017
05/08/2017
05/08/2017
05/08/2017
05/05/2017
05/05/2017
05/05/2017
05/06/2017
05/05/2017

06/05/2017

Action

Action
Tracking
System Action
System Action

Action
Action

Filing
Filing

Filing
Filing
Filing

Filing
Tracking
Tracking
Tracking
Filing
Filing
Filing
Action
Action

Generated Document

Printed: 04/22/2019 02:41 PM

CMS0333

0475

0509

2104
Disbursement
Disbursement .

0371
4002

2203

2203

2203

2203
2203

2203
0369
0309
0308
0045
0049
0262
0371

0528

1700

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

Disbursement: ApTrans!ID
#34003649

Disbursement: ApTransID
#34003623

CONFORMED COPY
Deposit - Advanced Deposit

EXCEPTIONS
EXCEPTIONS

EXCEPTIONS
EXCEPTIONS
EXCEPTIONS

EXCEPTIONS

***SENT TO SUIT DEPT***
## FROM JUDGE:

We TO JUDGE:

FILE ORDER

MOTION

LETTER

GONFORMED COPY
COPIES

RULE

D0z8
D028

D028

P001
D014

D028
D019

D018
DO15
D014

D011
POO1
P0011
P001
Pb01
P0071
P001
POO1
DO28

D028

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

LOUISIANA STATE TREASURER
HON. H. LYNN JONES, II (1)

PAULINE MARIE CITIZEN

BRENNTAG NORTH AMERICA
ING.

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

WHITAKER, CLARK & DANIELS,
INC,

CYPRUS AMAX MINERALS CO.
BRENNTAG SPECIALTIES, INC.

BRENNTAG NORTH AMERICA
ING,

IMERYS TALC AMERICA, INC.
PAULINE MARIE GITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

-6.00

-20.00

24.00
1,150.00

~3.00
143,00

~30,00

“30,00 .

-30.0D
~30.00
-30,.00

-30,00

-6.00
-10.00
-6.00
~3.00
~50.00

-20,00

Calcasieu Parish, LA’

05/45/2017 10:23 AM

05/15/2017 10:23 AM

05/15/2017 10:23 AM

05/11/2017 04:41 PM

05/11/2017 04:40 PM

05/10/2017 09:25 AM
05/09/2017 10:32 AM

05/09/2017 08:26 AM

05/09/2017 08:26 AM

05/09/2017 08:26 AM
05/09/2017 08:26 AM
05/09/2017 08:26 AM

05/09/2017 08:26 AM
05/08/2017 03:35 PM
05/08/2017 03:35 PM
05/05/2017 04:01 PM
05/05/2017 04:01 PM
05/05/2017 04:00 PM
05/05/2017 03:59 PM
05/05/2017 03:18 PM
05/05/2017 09:26 AM

05/05/2017 08:18 AM

Page 70 of 91
APRCEAS@ (2:9. 9-2) DAN 26- JIT -K KE RDOSUCOGRT 1-1 Filed 04/25/19 Page 71 q01%4 PagelD}#/491

Case History View

05/06/2017

05/05/2017
05/04/2017
05/04/2017
05/04/2017

O5/04/2017

05/04/2017
05/03/2017
06/02/2017
05/02/2017
05/02/2017
05/01/2017
05/01/2017
05/02/2017
05/02/2017
06/02/2017
05/02/2017
05/02/2017
05/02/2017
05/02/2017

05/01/2017
05/02/2017

05/01/2017
05/01/2017

Printed: 04/22/2019 02:41 PM

CNS0333

Action

Action

Tracking
Tracking
Tracking

Tracking

Action
Tracking
Filing
Filing
Fiting
Filing
Filing
Action
Action
Action
Action
Action
Action
Action

Filing
Tracking

Tracking
Tracking

0371

0371
036g
0309
0369

0309

4002
0308
6039
0723
0262
0052
0262
0371
0371
0065
0005
0371
go05
4002

2209
0308

D369
0309

CONFORMED COPY

CONFORMED COPY
*42*SENT TO SUIT DEPT"
## FROM JUDGE:

aee*SENT TO SUIT DEPT™"*

##t FROM JUDGE:

Deposit - Advanced Deposit
HHH TO JUDGE:

FILE EXHIBITS

MOTION TO ENROLL
LETTER

ANSWER

LETTER

CONFORMED COPY
CONFORMED COPY
CERTIFIED COPIES
CERTIFIED COPIES
CONFORMED COPY
CERTIFIED COPIES
Deposit - Advanced Deposit

NOTICE on HEARING
WHHt TO JUDGE:

»MSENT TO SUIT DEPT****
i## FROM JUDGE:

Do28

Doo6
POO
Poot
D028

D028

Doos
POO

P0O1

P001

POO1

DOOG
DODG
D018
DOo11
Dois
Do11
DO18
D018
_Bo0z8

DOo14

DOQ28

DOt8
DoW

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

OLIN CORPORATION
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLG

OLIN CORPORATION

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

OLIN CORPORATION

OLIN CORPORATION

CYPRUS AMAX MINERALS CO,
IMERYS TALC AMERICA, INC.
CYPRUS AMAX MINERALS Co.
IMERYS TALC AMERICA, INC.
CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

BRENNTAG NORTH AMERICA
INC.

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO,

-3.00

-3.00

63.00

-18.00
-10,00
6.00
~10.00
-6.00
-3.00
-3.00
~10.00
-10.00
~-3.00
-10.00
322.00

-175.00

Calcasieu Parish, LA

05/05/2017 09:13 AM

05/05/2017 08:34 AM
05/04/2017 03:50 PM
05/04/2017 03:50 PM
05/04/2017 11:38 AM

05/04/2017 11:38 AM

05/04/2017 10:38 AM
05/03/2017 10:54 AM
05/03/2017 10:53 AM
05/03/2017 10:53 AM
05/03/2017 10:52 AM
05/02/2017 04:05 PM
05/02/2017 04:04 PM
06/02/2017 12:49 PM
06/02/2017 12:49 PM
05/02/2017 12:49 PM
05/02/2017 12:49 PM
05/02/2017 12:46 PM
05/02/2017 12:48 PM
05/02/2017 10:29 AM

08/02/2017 09:23 AM

05/02/2017 09:09 AM

06/01/2017 04:05 PM
05/01/2017 04:04 PM

Page 71 of 91
AP RCIAS@ (2:9. 9-SM) DANE 26-JAL-KKERDOFUCOURT 1-1 Filed 04/25/19 Page 72 N01 P54 PagRID}§/492

Case History View

05/0 1/2017
06/01/2017
05/01/2017

04/13/2017
05/01/2017
05/01/2017
05/01/2017

. 05/01/2017

06/07/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
05/07/2017
06/01/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
05/01/2017
04/28/2017

04/28/2017

04/28/2017

Tracking
Tracking
Syste Action

Action

Action

Action

Action

Action

Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Generated Dacument
Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Filing

Filing

Action

Filing

Filing

Filing

Prinfed: 04/22/2019 02:41 PM

CMS0333

0369
0309
Disbursement

0037
0371
0005
0528
0044
1602
1600
1602
1602
1602
1601
1602
1601
1601
1602
1602
1600
3981
0521
0218
0039

0146

3982

wereSENT TO SUIT DEPT****

i#f FROM JUDGE:

Disbursement: ApTransID
#33985341

STATE TREASURER
CONFORMED COPY
CERTIFIED COPIES
COPIES

SHF. E.B.R.PH.
CITATION/LONG ARM
CITATION
CITATION/LONG ARM
GCITATION/LONG ARM
CITATION/LONG ARM
VOID - CITATION 10 DAY
GITATION/LONG ARM
GITATION/ 10 DAY
CITATION 10 DAY
GITATION/LONG ARM

VOID - CITATION/LONG ARM

CIFATION

FAX CONFIRMATION
FAX FILE FEE

FAX GOPY

FILE EXHIBITS

MEMORANDUM

RULE TO SHOW CAUSE

bpo11
D014

P001
Poo1
PO001
P0041
P001
P001
P001
P001
P01
P001
Poo1
Poot
P0Ot
P001
POO1
P001
P0041
DO00S
Do0s
Doo6
D028

D028

D028

IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.

SHF. E.8.R.PH. 88.08

PAULINE MARIE CITIZEN -24,00

PAULINE MARIE CITIZEN -3.00

PAULINE MARIE CITIZEN 45.00

PAULINE MARIE CITIZEN -108.00

PAULINE MARIE CITIZEN -88.08
PAULINE MARIE CITIZEN . ~15.00
PAULINE MARIE CITIZEN -20.00
PAULINE MARIE CITIZEN -15.00
PAULINE MARIE CITIZEN ~15.00
PAULINE MARIE CITIZEN -15.0D
PAULINE MARIE CITIZEN ~20.00
PAULINE MARIE CITIZEN -15.00
PAULINE MARIE CITIZEN -20.00
PAULINE MARIE CITIZEN -20.00
PAULINE MARIE CITIZEN -15.00
PAULINE MARIE CITIZEN -15.00
PAULINE MARIE CITIZEN -20.00
OLIN CORPORATION -15.00
OLIN CORPORATION . -22,00
OLIN CORPORATION -5.00
VALEANT PHARMACEUTICALS -66.00
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS -64,00
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS 6.00
NORTH AMERICA LLC

Calcasieu Parish, LA

05/01/2017 04:04 PM
05/01/2017 04:04 PM
05/01/2017 02:58 PM

05/01/2017 02:32 PM
05/01/2017 02:31 PM
05/01/2017 02:31 PM
05/01/2017 02:28 PM
05/01/2017 02:26 PM
05/01/2017 02:12 PM
05/01/2017 02:01 PM
05/01/2017 01:58 PM
05/01/2017 01:50 PM
05/01/2017 01:43 PM
05/01/2017 01:38 PM
05/01/2017 01:32 PM
05/01/2017 01:22 PM
05/01/2017 01:11 PM
05/01/2017 01:03 PM
05/01/2017 12:55 PM
05/01/2017 42:41 PM
05/04/2017 11:22 AM
05/01/2017 11:21 AM
05/01/2017 11:20 AM
05/01/2017 10:26 AM

05/01/2017 10:25 AM

05/01/2017 10:24 AM

Page 72 of 91
APRCBS€ (7:9.9-014 DM26-JOML-KKERDOFUQOYAT 1-1 Filed 04/25/19 Page 73 #01 PagelD24/493

Case History View

04/28/2017
04/28/2017

05/04/2017
04/28/2017

04/28/2017
04/28/2017
04/28/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/25/2017
04/20/2017

04/18/2017
04/18/2017
04/78/2017
04/17/2017
04/13/2017

Filing
Fillng

Action

System Action

Tracking
Tracking
Action
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing
Filing

System Action

Tracking
Tracking
Action
Tracking
Filing

Prinled: 04/22/2019 02:41 PM

CMS0333

0079
0238

4002
Disbursement

0308
0308
4002
0039
0050
0146
3982
0079

- 0262

0039
0050
0146
3082
0079
0262
Disbursement

0369
0309
4002
0308
0046

FILE EXCEPTION

LETTER REQUESTING
SERVICE

Deposit - Advanced Deposit

Disbursement ApTransID
#339B3248

WHEE TO JUDGE:

UHHE TO JUDGE:

Deposit - Advanced Deposit
FILE EXHIBITS

FILE AFFIDAVIT
MEMORANDUM

RULE TO SHOW CAUSE
FILE EXCEPTION
LETTER

FILE EXHIBITS

FILE AFFIDAVIT
MEMORANDUM

RULE TO SHOW CAUSE
FILE EXCEPTION
LETTER

Disbursement: ApTransID
#33968968

we SENT TO SUIT DEPT“?
if FROM JUDGE:

Deposit - Advanced Deposit
iff TO JUDGE:

FILE ORDER

DO28
bDdQ28

D018

D011
DOi8
DO11
DO18
D018
DO1s
D018
DOs
Do18
DOo11
DO11
DO11
DO11
DO11
DO11

PO001
P001
Poot
POO1
P001

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

VALEANT PHARMACEUTICALS
NORTH AMERICA LLC

CYPRUS AMAX MINERALS CO.
HON. H. LYNN JONES, (1)

[IMERYS TALC AMERICA, INC.

CYPRUS AMAX MINERALS CO.
IMERYS TALC AMERICA, INC.

CYPRUS AMAX MINERALS Co.
CYPRUS AMAX MINERALS GO.
CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.

CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.

IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, ING.
IMERYS TALC AMERICA, INC.
IMERYS TALC AMERICA, INC.
HON. H.LYNN JONES, (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

-14.00
-10.00

240.60
120.00

240.50
-60,00
6.00
~42,00
-6.00
-10.00
~10.00
50.00
6.00
42,00
6,00
-6,00
~10,00
34.00

850.00

-6,00°

Calcasieu Parish, LA

05/01/2017 10:23 AM
05/01/2017 10:22 AM

05/01/2017 09:17 AM
04/28/2017 04:45 PM

04/28/2017 10:55 AM
04/28/2017 10:55 AM
04/28/2017 09:35 AM
04/27/2017 09:30 AM
04/27/2017 09:29 AM
04/27/2017 09:29 AM
04/27/2017 09:29 AM
04/27/2017 09:29 AM
04/27/2017 09:27 AM
04/26/2017 04:15 PM
04/26/2017 04:14 PM
04/26/2017 04:14 PM
04/26/2017 04:13 PM
04/26/2017 04:13 PM
04/26/2017 04:12 PM
04/20/2017 04:52 PM

04/18/2017 12:44 PM
04/18/2017 12:43 PM
04/18/2017 10:24 AM
04/17/2017 09:56 AM
04/17/2017 09:26 AM

Page 73 of 91
APRCZBE Pt 9.9-CvGOM26-IDALHKERRGFUNOYRT 1-1 Filed 04/25/19 Page 74 qo19g3PagelD 34/64

Case History View

04/13/2017

04/13/2017
04/16/2017

04/13/2017

04/13/2017

04/12/2017
04/42/2017
04/12/2017
04/12/2017

04/04/2017

04/04/2017

04/10/2017

04/17/2017
04/05/2017
04/05/2017
04/10/2017
04/06/2017

04/05/2017

04/05/2017
04/05/2017
04/05/2017
04/04/2017

Filing
Filing
System Action
System Action

Action

Tracking
Tracking
Action
Action

Filing
Filing
Fiting
Tracking
Filing
Filing
Filing
System Action
Filing
Filing
Filing
Action
Fiting

Printed: 04/22/2019 02:41 PM

CM80333

0568

0262
Systeminvoice

Disbursement
0371

0369
0309
4002
4002

0039.
0146
0262

0308
0048
0049
0262
Disbursement

2203

3981
0521
0218
3961

SUPPLEMENTAL/AMENDING
PETITION

LETTER
Invoice : 1164819

Disbursement: ApTransID
#33969646

CONFORMED COPY

4SENT TO SUIT DEPT*
it FROM JUDGE:

Deposit - Advanced Deposit
Deposit - Advanced Deposit

FILE EXHIBITS
MEMORANDUM
LETTER

Het TO JUDGE:
FILE ORDER
MOTION
LETTER

Disbursement ApTransID
#339949095

EXCEPTIONS

FAX CONFIRMATION
FAX FILE FEE

FAX GOPY

FAX CONFIRMATION

PO01

PO001
DO14

Dd19

D012
D012
D012
bo19

DOi9

DO19

D019

D012
D012
Doi
D012

D014

D012
DOt2
Doi2
D019

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

BRENNTAG NORTH AMERICA
INC.

HON. H. LYNN JONES, Hl (4)

WHITAKER, CLARK & DANIELS,
INC,

AMERICAN TALC Co.
AMERICAN TALC CO.
AMERICAN TALC CO,

WHITAKER, CLARK & DANIELS,
ING,

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,

INC,

WHITAKER, CLARK & DANIELS,
INC.

AMERICAN TALC CO.
AMERICAN TALC CO.
AMERICAN TALC Co.
AMERICAN TALC CO,
HON. H. LYNN JONES, II (1)

BRENNTAG NORTH AMERICA
INC.

AMERICAN TALC CO,
AMERICAN TALC CO.
AMERICAN TALC CO.

WHITAKER, CLARK & DANIELS,
INC,

-22.00

~6.00
143.00

77.00

~3.00

67.00
59.00

-2.00

-10.00

-6.00

-6.00
-§.00
-6.00
193.00

-155.00

-15,00
-18.00

-5.00
~15.00

Calceasieu Parish, LA

04/17/2017 09:25 AM

04/17/2017 09:24 AM
04/16/2017 02:53 PM

04/13/2017 04:38 PM
04/13/2017 11:29 AM

04/12/2017 11:05 AM
04/12/2017 11:04 AM
04/12/2017 08:55 AM
04/1 2/2017 08:16 AM

04/11/2017 08:49 AM
04/11/2017 08:48 AM
04/1 1/2017 08:47 AM

04/10/2017 03:51 PM
04/10/2017 03:49 PM
04/10/2017 03:48 PM
04/10/2017 03:46 PM
04/06/2017 04:45 PM

04/05/2017 04:14 PM

04/05/2017 12:51 PM
04/06/2017 12:50 PM
04/05/2017 12:50 PM
04/04/2017 04:04 PM

Page 74 of 31
APRCBRE Pt. 9-SVAOAN 26-JDAL-KKE RD ORINOUAT 1-1 Filed 04/25/19 Page 75 ql 973Page|ID 4/5

Case History View

04/04/2017
04/04/2017
04/04/2017

04/04/2017
04/04/2017

03/31/2017

03/31/2017
03/30/2017
03/27/2017
03/27/2017

03/27/2017
03/27/2017
03/27/2017
03/23/2017

03/16/2017
03/27/2017
03/27/2017
03/23/2017

’ 03/24/2017

03/24/2017
03/24/2017

Filing
Action
Action

Action
Action

System Action

Generated Document
Action
Filing
Action

Action
Action
Action
Filing

Filing
Action
Action
Action
Tracking
Tracking
Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

0521
0218
4002

4002
4002

Disbursement

2150
4002
2038
0005

0371
0005
0371
2203

0146
0005
0371
0371
0369
0309
0369

FAX FILE FEE
FAX COPY
Deposit - Advanced Deposit

Deposit - Advanced Deposit
Deposit - Advanced Deposit

Disbursement: ApTransID
#33939829

Civil Label

Deposit - Advanced Deposit
Note with aftachment
CERTIFIED COPIES

CONFORMED COPY
CERTIFIED COPIES
CONFORMED COPY
EXCEPTIONS

MEMORANDUM
CERTIFIED COPIES
CONFORMED COPY
CONFORMED COPY
**SENT TO SUIT DEPT"
###t FROM JUDGE:

*8+*+SENT TO SUIT DEPT****

Doig

DO19

D014

D015
Dots

P6001
D017
D017
D014

D014

DO19

D019

DO14

DO15
DO15
DOs
D017
DO15
D015
DO19

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC,

BRENNTAG NORTH AMERICA
INC,

BRENNTAG SPECIALTIES, INC.

WHITAKER, CLARK & DANIELS,
INC.

HON. H. LYNN JONES, [I (1)

PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
ING.

WHITAKER, CLARK & DANIELS,
INC,

WHITAKER, CLARK & DANIELS,
INC,

BRENNTAG NORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
COLGATE-PALMOLIVE GOMPANY
BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.

WHITAKER, CLARK & DANIELS,
INC,

-18,00

5.00

63.00

68.00
71,00

377.00

0.00
12.00
0.00
-8.0D

-3.00

-5.00

-3.00

-155,00

-30.00

6,00

~3,00
-3.00

Calcasieu Parish, LA

04/04/2017 04:04 PMI
04/04/2017 04:03 PM
04/04/2017 10:52 AM

04/04/2017 10:51 AM
04/04/2017 10:50 AM

03/31/2017 04:57 PM

03/31/2017 08:45 AM
03/30/2017 10:26 AM
03/29/2017 09:15 AM
03/27/2017 02:10 PM

03/27/2017 02:09 PM
03/27/2017 12:48 PM
03/27{2017 12:46 PM
03/27/2017 10:04 AM

03/27/2017 08:58 AM
03/27/2017 08:50 AM
03/27/2017 08:49 AM
03/24/2017 04:03 PM
03/24/2017 03:47 PM
03/24/2017 03:47 PM
03/24/2017 03:46 PM

Page 75 of 91
APRCHS4 (2:9. 9-9) DANG 26-JIDAL-KKERDG@EUGOYRT 1-1 Filed 04/25/19 Page 76 A01§3 PagelD3#/496 7

Case History View
03/24/2017 = Tracking
03/24/2017 Action
03/24/2017 Action
93/23/2017 System Action
93/24/2017 = Tracking
04/24/2017 Tracking.
03/23/2017 Tracking
03/23/2017 Tracking
03/16/2017 | Fili1g
03/16/2017 Filing
03/22/2017 Filling
03/16/2017 ~— Filing
03/22/2017 Filing
03/16/2317 Filing
C3/16/2917 ~~ Filing
03/22/2017 = =iling
03/18/2017 iling
03/15/2017 Filing
03/22/2017 — Filirg
03/23/2017 Action

Prinfed: 04/22/20" 9 02:41 PM

CM56333

0309

4002
4002

Disbursament

0308
0308

c369

030¢

0001
3982
0339
0979
0262
0001

3982

0039

0146

0079

262

4002

## FROM JUDGE:

Deposit - Advanced Deposit
Deposil - Advanced Deposit

Disburserrent ApTiansiD
33928601

ete TO JUDGE:
tHE: TO JUDGE:

"ewes SENT TO SUIT DEPT“
if FROM JUDGE:

FILE PLEADING

RULE TO SHOW GAUSE
FILE EXHIBITS

FILE EXCEPTION
LETTER

FILE PLEADING

RULE TO SHOW CAUSE

FILE EXHIBITS

_ MEMORANDUM

FILE EXCEPTION
LETTER

Deposit - Advenced Deposit

Do19

1 Balls)
DO19

DO15
DO19

D014

D014

pois
bo15
po1s
po1s
Do1s
D019

D012
DOt9
DO19
bo13
bo1a

D014

WHITAKER, CLARK & DAMELS,
INC.

BRENNTAS SPECIALTIES, INC.

WHITAKER, CLARK & DAMELS,
INC.

HON. H. LYNN JONES, }I (1)

BRENNITAS SPEGSIALTIES, INC.

WHITAKER, CLARK & DAMELS,
INC.

BRENNTAS KORTH AMERICA
INC.

BRENNTAG KORTH AMERICA
INC.

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPESIALTIES, INC,
BRENNTAG SPESIALTIES, INC.
BRENNIAS SPECIALTIES, INC.
BRENNTAS SPECIALTIES, INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC.

BRENNTAG NORTHAMNERICA
INC.

280.00
280.00

314.00

10.00
-G.00
~40.00
-10.00
-8.00
-10.00

-6.00
-40.00
30.00
~10.00

-6,00

280.00

Calcasieu Parish, LA

02/24/2017 03:46 PM

02/24/2017 08:44 AM
02/24/2017 08:43 AM

03/22/2017 04:48 PM

9/23/2017 93:25 PM
05/22/2017 03:26 PM

00/24/2017 03:22 PM

03/28/2017 93:21 PM

03/23/2017 10:41 AM
03/23/2017 10:40 AM
03/23/2017 10:39 AM
03/23/2017 10:38 AM
03/23/2017 10:36 AM
03/23/2017 10:33 AM

03/23/2017 10:32 AM

03/23/2017 10:28 AM

03/23/2017 10:26 AM

03/23/2017 10:24 AM

03/23/2017 10:11 AM

03/23/2017 98:45 AM

Pags 76 of 91
AP ROBE Rt9.9-SvAQAM26-JDA-HKERDORUNGYAT 1-1 Filed 04/25/19 Page 77 dOL973PagélD 38/47

Case History View

03/22/2017

03/16/2017

03/16/2017

03/21/2017

03/16/2017

03/16/2017

03/21/2017

03/21/2017
03/21/2017

03/21/2017
03/21/2017
03/20/2017
03/20/2017
03/20/2017
OS/T 7/2017
03/17/2017
03/17/2017
03/17/2017
03/19/2017

03/19/2017

03/19/2017
03/19/2017

Tracking
Filing
Filing
Filing |
Filing
Filing
Filing
Action
Action

Tracking
Tracking
Action

Action
Tracking
Action

Filing

Filing

Filing

System Action

System Action

System Action
System Action

Printed: 04/22/2078 02:41 PM

CMS0333

0308

0001

3982

0039

0146

0079

0262

4002
4006

0369
0309
0371
0377
0308
0596

_ 0569

0052
0262
SystemInvoice

Systeminvoice

Systeminvoice
Systernnvoics

HHH TO JUDGE:

FILE PLEADING

RULE TO SHOW CAUSE
FILE EXHIBITS
MEMORANDUM

FILE EXCEPTION
LETTER

Deposit - Advanced Deposit

JURY FEE DEPOSIT -
Advanced Deposit

seh SENT TO SUIT DEPT****
#4 FROM JUDGE: ©
CONFORMED COPY
CONFORMED COPY

WHEE TO JUDGE:

CLERK JURY FILING FEE
JURY ORDER

ANSWER

LETTER

Invoice : 1156539

Invoice : 1156538

invoice : 1158537
Invoice : 1151557

DO14

DO14

Doi4

D014

D014

Do14

DO14

DO17
Do17

DO17
DO17
Doos
D020
D017
D017
D017
D017
DO17
Dot4

DO19

D015
D017

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
JOHNSON & JOHNSON

BROCK SERVICES LLC

COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY

BRENNTAG NORTH AMERICA
INC,

WHITAKER, CLARK & DANIELS,
INC,

BRENNTAG SPECIALTIES, INC.
COLGATE-PALMOLIVE COMPANY

-10.00

~6.00

-40.00

-30,00

-10.00

-§.00

113.00
150.00

-3.00
-3.00

-160.00
6,00
-98.00
~10.00
68.00

71,00

68.00
12.00

Calcasieu Parish, LA

03/22/2017 11:12 AM

03/22/2017 11:09 AM

03/22/2017 11:08 AM

03/22/2017 17:07 AM

03/22/2017 11:05 AM

03/22/2017 10:55 AM

03/22/2017 10:51 AM

03/21/2017 11:20 AM
03/21/2017 11:19 AM

03/21/2017 10:58 AM
03/21/2017 10:58 AM
03/20/2017 04:20 PM
03/20/2017 04:09 PM
03/20/2017 09:43 AM
03/20/2017 09:42 AM
03/20/2017 09:42 AM
03/20/2017 09:42 AM
03/20/2017 09:40 AM
03/79/2017 08:28 PM

03/19/2017 08:28 PM

03/19/2017 08:28 PM
03/19/2017 04:46 PM

Page 77 of 91
APRCES4 (19.9-Gv)QAN26-JIDAL-KKERDGSUOOYAT 1-1 Filed 04/25/19 Page 78 a0L9F}Pagé|D34/48

Case History View

03/16/2017
03/16/2017
03/16/2017
03/16/2017
03/16/2017
03/16/2017

03/16/2017
03/16/2017
03/16/2017
03/16/2017

03/16/2017
03/16/2017
O3/M6/2017
03/16/2017
03/15/2017

03/15/2017
03/15/2017
03/16/2017
03/14/2017
03/14/2017
03/14/2017
03/14/2017
03/13/2017

Filing
Filing
Action
Filing
Filing
Action

Filing

Filing

Action

System Action

Tracking
Tracking
Tracking
Tracking
Action

Action
Action
Tracking
Action
Action
Action
Tracking
Filing

Printed: 04/22/2019 02:41 PM

CMS0333

4981

0521

0218

3981

0521

0218

3981
0521
0218
Disbursement

0368
0309
0369
0309
4005

4002
4002
0308
0296
0371
4002
0308
0082

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

FAX CONFIRMATION
FAX FILE FEE
FAX COPY

Disbursement: ApTransiID

#33915117

****SENT TO SUIT DEPT****

#47 FROM JUDGE:

seSENT TO SUIT DEPT"**

#4 FROM JUDGE:

JURY FEE DEPOSIT -
Advanced Deposit

Deposit - Advanced Depasit
Deposit - Advanced Deposit

HHt TO JUDGE:

COST LTR-PROCESSED- RE:

CONFORMED COPY

Deposit - Advanced Deposit

HE TO JUDGE:

REQUEST WRITTEN NOTICE

Do14

D014

Do14

D019

D019

D019

DO16
Bos
Dots

DOO9
Dpoog
bo20
D020
D020

Doz0
boos
Do09
DoOs
Da18
D013
Da20
D020

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
ING,

WHITAKER, CLARK & DANIELS, -

ING.

WHITAKER, CLARK & DANIELS,
ING.

WHITAKER, CLARK & DANIELS,
ING.

BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
BRENNTAG SPECIALTIES, INC.
HON. H. LYNN JONES, II (1)

JOHNSON & JOHNSON
JOHNSON & JOHNSON
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC

BROCK SERVICES LLC
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
CYPRUS AMAX MINERALS CoO,
BEACON CMP CORPORATION
BROCK SERVICES LLC
BROCK SERVICES LLO

-15.0D
-54.00
~§.00
-16,00
-54.00
-5.00

-15.00
-54.00

-5.00
219.00

150,00

53.00
69.00

-3.00
12.00

-6.00

Calcasieu Parish, LA

03/17/2017 03:18 PM
03/17/2017 03:17 PM
03/17/2017 03:16 PM
03/17/2017 03:14 PM
03/17/2017 03:14 PM
03/17/2017 03:13 PM

03/17/2017 03:14 PM
03/17/2017 03:11 PM
03/17/2017 03:09 PM
03/16/2017 04:42 PM

03/16/2017 03:17 PM
03/16/2017 03:17 PM
03/16/2017 03:17 PM
03/16/2017 03:17 PM
03/15/2017 11:05 AM

03/15/2017 11:04 AM

(03/15/2017 09:21 AM

03/14/2017 02:19 PM
03/14/2017 02:18 PM
03/14/2017 11:09 AM
03/14/2017 10:25 AM
03/14/2017 08:42 AM
03/14/2017 08:42 AM

Page 78 of 91
AP ROB P49 9-P v9 GAN 26-JIDAL-HKERDOFUNOUAT 1-1 Filed 04/25/19 Page 79 a1 973} Page]D 3/49

Case History View

03/13/2017
03/13/2017
03/13/2017
03/13/2017
03/10/2017
03/10/2017
03/10/2017
03/09/2017

03/09/2017
03/09/2017
03/07/2017
03/07/2077
03/07/2017
03/08/2017

03/08/2017
03/08/2017

03/08/2017
03/08/2017

03/07/2017
03/07/2017
03/07/2017
03/07/2017

03/07/2017

Action

Filing

Filing

Filing

Action
Tracking
Tracking
System Action

Action
Tracking
Filing
Filing
Filing
Action

Action
Action

Action
Action

Tracking
Tracking
Tracking
Tracking

Tracking

Printed: 04/22/2019 02:41 PM

CMS0333

0596
0569
0052
0262
4002
0369
a3a9
Disbursement

0371
0308
0082
0049
0262
0371

0371

0371

4002
4005

0369

0309

0363

0309

0369

CLERK JURY FILING FEE
JURY ORDER

ANSWER

LETTER

Deposit - Advanced Deposit
““*SENT TO SUIT DEPT****
#4 FROM JUDGE:

Disbursement: ApTransID
#33902738

CONFORMED COPY

HAHt TO JUDGE:

REQUEST WRITTEN NOTICE
MOTION

LETTER

CONFORMED COPY

CONFORMED COPY
CONFORMED COPY

Deposit - Advanced Deposit
JURY FEE DEPOSIT -

Advanced Deposit
w*SENT TO SUIT DEPT?
##t FROM JUDGE:
wee*SENT TO SUIT DEPT****
#4 FROM JUDGE:

“SENT TO SUIT DEPT*?**

D020
D020
D020
D020
DO18
DO18
DO18

D015
D018
D018
D018
D018
Doi9

DO14

Bois

Do09
DODs

D014

DO14

DO19

D019

D015

BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC
BROCK SERVICES LLC

CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO,

HON. H. LYNN JONES, II (1)

BRENNTAG SPECIALTIES, INC.
CYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.
GYPRUS AMAX MINERALS CO.
CYPRUS AMAX MINERALS CO.
WHITAKER, CLARK & DANIELS,

INC.

BRENNTAG NORTH AMERICA
INC.

WHITAKER, CLARK & DANIELS,

INC,
JOHNSON & JOHNSON

JOHNSON & JOHNSON

BRENNTAG NORTH AMERICA
INC,

BRENNTAG NORTH AMERICA
INC.

WHITAKER, CLARK & DANIELS,

INC.

WHITAKER, CLARK & DANIELS,

INC.

BRENNTAG SPECIALTIES, INC.

-150,00
-6.00
~-22.00
-6.00
26.00

594.00

-3.00

-10,00
~10.00
-10.00

-3.00

~3.00

-3.00

106.00
150.00

Calcasieu Parish, LA

03/14/2017 08:41 AM
03/14/2017 08:41AM |
03/14/2017 08:40 AM

03/14/2017 08:39 AM
03/10/2017 01:29 PM
03/40/2017 12:12 PM
03/10/2017 12:12 PM
03/09/2017 04:52 PM

03/08/2017 03:28 PM
03/09/2017 10:23 AM
03/08/2017 10:22 AM
03/09/2017 10:21 AM
03/09/2017 10:27 AM
03/08/2017 12:05 PM

03/08/2017 12:05 PM
03/08/2017 12:05 PM

03/08/2017 09:06 AM
03/08/2017 09:06 AM

03/07/2017 11:49 AM
03/07/2017 11:48 AM
03/07/2017 11:47 AM
O3/07/2017 11:47 AM

03/07/2017 11:38 AM

Page 79 of 91
APRCESO (PEG. 9-VA QM 26-JIDAL-KKERDOFUNOYAT 1-1 Filed 04/25/19 Page 80 a1} PagelD3%/ 490

Case History View

03/07/2017
03/06/2017
03/06/2017
03/06/2017
03/06/2017
03/06/2017
03/06/2017
03/06/2017

03/06/2017

03/03/2017
03/03/2017
03/03/2017
03/03/2017

03/03/2017

02/27/2017

02/27/2017

02/27/2017

0212712017

02/27/2017

02/27/2017

02/27/2017

Printed: 04/22/2019 02:41 PM

CMS0333

Tracking
Filing
Action
Filing
Filing
Filing
Action
Action

Action

Action
Action
Tracking
Tracking

Tracking
Filing
Filing
Filing
Filing
Filing
Filing

Filing

0309
2208
0596
0569
0079
0262
A002
4002

4002

0371
4002
0308
0308

0308
0082
0048
0049
0262
0082
0048

0049

## FROM JUDGE:

Cost Letter

CLERK JURY FILING FEE
JURY ORDER

FILE EXCEPTION

LETTER

Deposit - Advanced Deposit
Deposit - Advanced Depesit

Deposil - Advanced Deposit

CONFORMED COPY
Deposit - Advanced Deposit
HHEt TO JUDGE:

HHAETO JUDGE:

WHE TO JUDGE:

REQUEST WRITTEN NOTICE
FILE ORDER

MOTION

LETTER

REQUEST WRITTEN NOTICE
FILE ORDER

MOTION

DO16
Does
DOO9
DOO09
D009
Doo9
D015
DoiS

D014

D004
DOQD4
DO15
DO19

D014

D014

Do14

D014

Dot4

D019

D019

DO19

BRENNTAG SPECIALTIES, INC.
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
JOHNSON & JOHNSON
BRENNTAG SPECIALTIES, INC.

WHITAKER, CLARK & DANIELS,
INC,

BRENNTAG NORTH AMERICA
ING.

FORD MOTOR COMPANY
FORD MOTOR COMPANY
BRENNTAG SPECIALTIES, INC.

WHITAKER, CLARK & DANIELS,
INC,

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC.

BRENNTAG NORTH AMERICA
INC,

WHITAKER, CLARK & DANIELS,
INC.

WHITAKER, CLARK & DANIELS,
INC,

WHITAKER, CLARK & DANIELS,
INC.

0.00
-150.00
6.00
-94.00
6.00
87.00
87.00

87.00

~3.00
93.00

~10.00

-6.00

-10.00

-6.00

-10.00

~6.00

-10.00

Calcasieu Parish, LA

03/07/2017 11:38 AM
03/06/2017 02:50 PM
03/06/2017 02:46 PM
03/06/2017 02:46 PM
03/06/2077 02:44 PM
03/06/2017 02:43 PM
03/06/2017 10:46 AM
03/06/2017 10:45 AM

08/08/2017 10:43 AM

03/03/2017 10:38 AM
03/03/2017 09:13 AM
03/02/2017 03:34 PM
03/02/2017 03:34 PM .

03/02/2017 03:34 PM
03/02/2017 03:33 PM
03/02/2017 03:32 PM
03/02/2017 03:32 PM
03/02/2017 03:32 PM
03/02/2017 03:28 PM
03/02/2017 03:27 PM

03/02/2017 03:27 PM

Page BO of 91
APRCBSE (A:.9-CMy ON 26-JOMT-KKERDOGUCOERT 1-1 Filed 04/25/19 Page 81 W0.1%3 Page ID}#/491

Case History View Calcasieu Parish, LA

02/27/2017 Filing 0262 LETTER D019 WHITAKER, CLARK & DANIELS, 8.00 03/02/2017 03:27 PM
- ING.

02/27/2017 Filing 0082 REQUEST WRITTEN NOTICE 0015 BRENNTAG SPECIALTIES, INC. -10.00 03/02/2017 03:22 PM

02/27/2017 Filing 0048 FILE ORDER D015 BRENNTAG SPECIALTIES, INC. -6.00 03/02/2017 03:21 PM

02/27/2017 Filing 0049 MOTION DO15 BRENNTAG SPECIALTIES, ING. ~10.00 03/02/2017 03:21 PM

02/27/2017 Filing 0262 LETTER D015 BRENNTAG SPECIALTIES, ING. -6.00 03/02/2017 03:21 PM

02/27/2017 ‘Filing 0052 ANSWER poo4 FORD NOTOR COMPANY ~26.00 03/02/2017 08:56 AN

02/27/2017 Filing 0262 LETTER bo04 FORD MOTOR COMPANY 6.00 03/02/2017 08:55 AM

02/24/2017 Action 0371 CONFORMED COPY D008 CENTURY INDEMNITY COMPANY -3.00 03/01/2017 04:24 PM

03/01/2017 Action 4002 Deposit - Advanced Deposit D008 CENTURY INDEMNITY COMPANY 21.00 03/01/2017 10:16 AM

02/27/2017 System Action Disbursement Disbursement: ApTrans!D HON. H. LYNN JONES, II (1) 70.00 | 02/27/2017 04:55 PM

#3388515

02/27/2017 — Filing 3981 FAX CONFIRMATION D019 WHITAKER, CLARK & DANIELS, -15,00 02/27/2017 03:51PM
ING.

02/27/2017 ‘Filing 0521 FAX FILE FEE D019 WHITAKER, CLARK & DANIELS, -26.00 — 02/27/2017 03:51 PM
INC.

02/27/2017 Action 0218 FAX COPY D019 WHITAKER, CLARK & DANIELS, -5.00 02/27/2017 03:50 PM
INC.

02/27/2017 Filing 3981 FAX CONFIRMATION D014 BRENNTAG NORTH AMERICA “15.00 02/27/2017 03:49 PM
INC.

02/27/2017 ‘Filing 0524 FAX FILE FEE D014 BRENNTAG NORTH AMERICA -26.00 02/27/2017 03:49 PM
INC.

02/27/2017 Action 0218 FAX COPY D044 BRENNTAG NORTH AMERICA 5.00 02/27/2017 03:48 PM
INC.

02/27/2017 ‘Filling 3981 FAX CONFIRMATION DO15 BRENNTAG SPECIALTIES, INC. -15.00 02/27/2017 03:46 PM

02/27/2017 Filing - 0521 FAX FILE FEE D015 BRENNTAG SPECIALTIES, INC. -26.00 02/27/2017 03:46 PM

02/27/2017 Action 0218 FAX COPY DOo15 BRENNTAG SPECIALTIES, INC. -6.00 02/27/2017 03:45 PM

02/27/2017 — Filing 3981 FAX CONFIRMATION Do04 FORD MOTOR COMPANY -15.00 02/27/2017 03:42 PM

02/27/2017 Filing 0521 FAX FILE FEE D004 FORD MOTOR COMPANY 34,00 02/27/2017 03:42 PM

02/27/2017 Action 0218 FAX COPY D004 FORD MOTOR GOMPANY 5,00 02/27/2017 03:41 PM

02/24/2017 Filing 0052 . ANSWER boos CENTURY INDEMNITY COMPANY -14.00 02/27/2017 10:03 AM

Printed: 04/22/2019 02:41 PM
CMS0333 Page 81 of 94
APRC8S4 (2:9. 9-2) DAN 26-JOAL-KKERDGEUCHEAT 1-1 Filed 04/25/19 Page 82 01163 PagRID38/492___—

Case History View

02/24/2017
02/3/2017
02/23/2017
32/22/2017
22/22/2017
02/22/2017
02/22/2017
02/21/2017
02/° 7/2017
02/17/2017
02/21/2017

02/21/2017
02/21/2017
02/21/2017

C2/17/2917
C2/17/2017
02/7/2017
02/17/2017
02/17/2017
02/18/2017

02/14/2017
02/14/2017
02/16/2017

02/15/2017

Filing
Filng
Action
Tracking
Tracking
Action
System Acticn
Tracking
Filing
Filing
Filing

Fiting
Action
Tracking

Acton

Generated Document
Action

Action

Action

System Action

Filirg
Filirg
Trackirg

Filing

Printed: 0$/22/20/9 02:41PM

CMISHG33

0262
C082
C371
C369
0309
4002
Systsminvoice
0s06
004¢
0262
2184

0597
0371
0309

0005
1602
0371
4002
0371
Disbursement

0052
0262
03508

0c48

LETTER

REQUEST WRITTEN NOTICE

CONFORMED COPY

***85SENT TO SUIT DEPT***

#E FROM JUDGE:

Deposit: - Advanced Deposit

Invcics : 1145749
lH TO JUDGE:
MOTION
LETTER

Estimafed Cast Worksheet

597 CCST VERIFICATION

CERTIFICATE
CONFORMED COPY

fit FROM JUDGE:

CERTIFIED COPIES
CITATIONILONG ARM
CONFORMED COPY

Deposit - Advanced Deposi:

CONFORMED COPY

Disbursement: ApTrans[D

433871878
ANSWER
LETTER

katt TC JUDGE:

FILE ORDER

Dove
D017
bo13
D013
bo13
b013
D013
D013
D013
D013
DO01

D001

Do01

D001

P0011
PO01
D017
boos
DOD

DOOS
DOOS
DO01

Doo

CENTURY INDENNITY COMPANY
GOLGATE-PALMOLIVE CCMPANY
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON CMP CORPORATION
BEACON GMP CORPORATION
BEACON GMP CORPORATION
BEACON CMP CORPORATION

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

PAULINE MARIE CITIZEN
FAULINE MARIE CITIZEN
COLGATE-PALMOLIVE CCMPANY
OLIM CORPORATION

OLIN COR?ORA ION

HON. H. LYNN JONES, (1)

OLIN CORPORA _10ON
OLIN COR?ORA ION

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

~6.00
-10.00
~3.00

9.00
12.00

-6.00
-6.00
0.00

-15.00

-3.00

-6.00
-15.00
-3.00
53.00
-3.00
145,900

-10.00
~6.00

-6.00

Calcasieu Parish, LA

02/27/2017 10:03 AM
02/24/2017 09:26 AM
02/23/2017 11:30 AM
02/22/2017 10:55 AM
O2/2272017 10:54 AN
02/22/2017 08:22 AM
02/22/2017 01:°2 AM
02/21/2017 11:06 AM
02/21/2017 11:06 AM
02/21/2017 11:05 AM
02/21/2017 08:46 AM

O2/21(2017 08:45 AM

02/21/2017 08:45 AM

02/21/2017 08:42 AM

02/17/2017 12:25 PM
02/17/2017 12:20 PM
02/17/2017 11:35 AM
02/17/2017 11:16 AM
02/17/2017 {0:59 AM
02/16/2017 04:53 PM

02/18/2017 03:25 PM
02/18/2017 03:24 PM
02/16/2017 02:38 PM

02/18/2017 92:34 PM

Page 82 of 341
APRCAISE (PL9-D PANE 26-JDIL-KKERDOFUCOERT 1-1 Filed 04/25/19 Page 83 w01P%3 Page! D3§/493

Case History View

02/15/2017

02/15/2017

01/18/2017
01/18/2017

01/18/2017
02/15/2017
02/15/2017
02/15/2017
02/14/2017
02/14/2017
02/14/2017
01/18/2017
01/18/2017

01/18/2017
02/15/2017
01/18/2017
01/18/2017

01/18/2017
02/15/2017
01/18/2017
01/18/2017

01/18/2017
02/15/2017
02/15/2017

Filing
Filing

Generated Document
Action

Action

Tracking

Tracking

Tracking

Filing

Filing

Action

Generated Document
Action

Action

Tracking

Generated Document
Action

Action

Tracking

Generated Document
Action

Action
Tracking
Action

Printed: 04/22/2019 02:41 PM

CMS0333

0633

0262

9299
0475

0509

2104
0369
0309
3981
0524
0218
9999
0475

0509
2104
9999
0475

0509
2104
9999
0475

0509
2104
4002

PART.DISMISSAL/
LETTER

NOTICE OF SERVICE

SERVICE RETURN GLERK
FEE

SERVICE RETURN ©

Track Document

*AXtSENT TO SUIT DEPT***
#4 FROM JUDGE:

FAX CONFIRMATION

FAX FILE FEE

FAX COPY

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Decument
Deposit - Advanced Deposit

Da01

DO0t

P0O%
PbO1

P0001
P001
D017
D017
Boos
Dos
DOo0s
POO'1
P0041

Poo‘
PbO‘
P0011
PO0O1

P001
POO1
POOt
POO1

POO1
Po01
D017

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
GOLGATE-PALMOLIVE COMPANY
COLGATE-PALMOLIVE COMPANY
OLIN CORPORATION

OLIN CORPORATION

OLIN CORPORATION

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
COLGATE-PALMOLIVE GOMPANY

6.00

-6.00

-6.00

0.G0

~15.00
-18,00

5.00

6.00

0,00

-6.00

0.00

-6.00

0.00

23.00

Calcasieu Parish, LA
02/15/2017 02:33 PM

02/15/2017 02:33 PM

02/15/2017 01:43 PM
02/15/2017 01:43 PM

02/15/2017 01:43 PM
02/15/2017 01:42 PM
02/15/2017 11:10 AM
02/15/2017 11:10 AM
02/15/2017 10:28 AM
02/15/2017 10:28 AM
02/15/2017 10:26 AM
02/15/2017 10:10 AM
02/15/2017 10:10 AM

02/15/2077 10:10 AM
02/15/2017 10:08 AM
02/15/2017 10:08 AM
02/15/2017 10:07 AM

02/15/2017 10:07 AM
02/15/2017 10:06.AM
02/15/2017 10:06 AM
02/16/2017 10:06 AM

02/15/2017 10:06 AM
02/15/2017 10:05 AM
02/15/2017 09:25 AM

Page 683 of 91
—_—

APROZ8S4 (2:9. 9-G) ONG 26-JIOAL-KKEROG@EUADUAT 1-1 Filed 04/25/19 Page 84 A104 PagelD4¢/49a——_

Case History View

02/14/2017 = Tracking

02/13/2017 Fifing

02/13/2017 Filing

02/3/2017 — Filing

02/14/2017 Generated Document
02/13/2017 Filng

02/10/2017 Filing

21/19/2017. System Acticn
01/49/2017 System Acticn
01/°9/2017 Action

01/9/2017 Action

OT/19/2017 Action

01/18/2017 Generated Document
01/18/2017 Generated Docunert
01/18/2017 Generated Docunent
01/18/2917 Senerated Document
01/18/2)17 Senerated Document
€1/18/2017 Generated Document
C1/18/2017 Generatac Document
01/13/2017 Generatec Document
01/13/2017 Gererated Document
01/13/2017 Gererated Decument
01/18/2017 Genereted Decument
01/18/2017 Generated Documert
07/18/2017 Generated Docunert
01/18/2017 Generated Document

Printed: 04/22/2019 02:41 PM

CMS0333

0308
0048
0049
0262
1602
C238

0238
Disbursement
Disbursement

0371
0305
0344
1600
1600
1800
1600
1600
1602
1602
1602
1602
1602
1602
1€02
1602
{602

tft TO JUDGE:

“ILE CRDER
MOTION

LETTER
CITATION/LCNG ARM

LETTER RECUESTING
SERVICE

LETTER REQUESTING
SERVICE

Disburserrent ApTransID
#33924686

Disbursement ApTransIlb
#33324369

CONFORMED COPY
CERTIFIED COPIES
SHF. E.B.R.PH.
CITATION

CITATION

CITATION

CITATION

VOID -CITATON
CITATIONILONG ARM
CITATIONILONG ARM
GCITATIONILONG ARM
CITATIONILONG ARM
CITATIONILONG ARM
CITATION/LONG ARM
CITATION/LONG ARM
CITATION/LONG ARM
CITATIONILONG ARM

DO17
D017
DO17
DO17
P001
Po01

POO1

PO01

— POOt

POOT
P00!
POM
P001
P001
P001
P001
P001
POO1
POD
POO1
PO01
POOt
POOT
PO01

COLGATE-PALMOLIVE CCMPANY
COLGATE-PALMOLIVE CCMFANY
COLGATE-PALMOLIVE CCMFANY
COLGATE-PALMOLIVE CCMFANY
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
HON. H. LYNN JONES, If (1)
SHF, E.B.R.PH.

PAULINE MARIE CITIZEN
PAULINE MARIE CICIZEN.
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CCIZEN
PAULINE MARIE CIIZEN
PAULINE MARIE CIiZEN
PAULINE MARIE CIIZEN
PAULINE MARIE CIIZEN
PAULINE MARIE CI-IZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CI"IZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CI"IZEN
PAULINE MARIE Cl-IZEN
PAULINE MARIE CHIZEN

t

6.00
-6.00
-10.00
-15.00
6.00

-6.00
333,00
195.76

-3.00
-70.00
-105.76
-20.00
-20.00
70,00
20.00
-20.00
15.00
~15.90
-15.90
-15.90
15.30
15.90
15,30
“15,90
-15,00

Calcasieu Parish, LA

02/14/2017 14:20 AM
02/14/2017 11:19 AM
02/14/2017 11:18 AM
02/14/2017 11:17 AM
~ 02/14/2017 11:09 AM
02/13/2017 11:01 AM

02/12/2017 10:20 AM
0118/2017 94:46 PM
01/1£/2017 93:32 PM

01/42/2017 39:10 AM
01/19/2017 99:10 AM
01/19/2017 99:07 AM
01/18/2017 94:13 PM
04/18/2017 94:10 PM
07/18/2017 94:02 PM
0°/18/2017 34:00 PM
Q°/18/2017 03:57 PM
0°/18/2017 03:44 PM
0°/18/2017 03:42 PM
0°/18/2017 03:39 PM
04/18/2017 03:36 PM
01/18/2617 03:31 PM
01/18/2017 03:29 PM
01/18/2017 03:26 PM
01/18/2017 02:55 PM
01/18/2017 02:52 PM

7age 04 of 91
APRCAS€ (2:91. 9-6 26-JDAL-KKERDOEUCOBRT 1-1 Filed 04/25/19 Page 85 dO1663 PagRID44/495

Case History View

01/18/2017
01/12/2017

01/41/2017
01/11/2017
01/11/2017
01/11/2017
01/10/2017
04/10/2017

OT/10/2017
02/06/2015
02/05/2015

02/03/2015
01/30/2015

01/29/2015
01/29/2015
01/29/2015
01/28/2015
01/26/2015
01/26/2015
01/26/2015
01/26/2015
01/22/2015
10/31/2014

10/27/2014

Generated Document
System Action

Tracking
Tracking
Action
Tracking
Filing

Filing

Filing
Tracking
System Action

Generated Document

System Action

Tracking
Tracking
Action
Tracking
Filing

Filing

Filing

Action

Filing

System Action

Action

Printed: 04/22/2019 02:41 PM

CHS0S33

1602
Disbursement

0369
0309
4002
0308
0048
0566

0262
Track14
Disbursement

1230
Disbursement

0369
0309
4002
0308
0435
3981
0521
0218
0039
Disbursement

0840

CITATION/LONG ARM

Disbursement ApTransiD
#33815077

#084 SENT TO SUIT DEPT™*

### FROM JUDGE:

Deposit - Advanced Deposit
#4 TO JUDGE:

FILE ORDER

SUPPLEMENTAL/AMENDING

PETITION
LETTER
JMT No Cost Assessed

Disbursement: ApTransID
432767927

LETTER NOTICE OF
JUDGMENT

Disbursement: ApTrans]D
#32757374

“SENT TO SUIT DEPT™*

### FROM JUDGE:

Deposit - Advanced Deposit
HHHETO JUDGE:
CONSENT JUDGMENT
FAX CONFIRMATION

FAX FILE FEE

FAX COPY

FILE EXHIBITS

Disbursement ApTransID
#32639569

POSTAGE

PO001

Poot
POOT
P0041
P0011
PO01
P001

P0O1
D004

bo04

D004

Do04

D004
Da04
D004
D004
DO04
D004
D004.

D004

PAULINE MARIE CITIZEN
HON. H. LYNN JONES, li

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
FORD MOTOR COMPANY
HON. H. LYNN JONES, II

FORD MOTOR COMPANY
HON. H. LYNN JONES, I!

FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
HON. H. LYNN JONES, Il

FORD MOTOR COMPANY

(1)

(1)

(1)

(1)

-15.00
42.00

1,183.00

~6.00
-30.00

~6.00

35.00
~35.00

50.00

51.00

-14.00
-15.00
~14.09
-5.00
~2.00
0.48

-0.48

Calcasieu Parish, LA

01/48/2017 02:47 PM
01/12/2017 05:01 PM

01/11/2017 03:25 PM
01/11/2017 03:25 PM
01/11/2017 02:36 PM
01/10/2017 02:47 PM
01/10/2017 02:15 PM
01/10/2017 02:15 PM

01/10/2017 02:14 PM
02/06/2015 07:20 AM
02/05/2015 05:00 PM

02/03/2015 11:30 AM
01/30/2015 05:14 PM

01/29/2015 10:06 AM
04/29/2016 10:06 AM
01/29/2015 09:38 AM
01/28/2015 10:59 AM
01/28/2015 10:59 AM
01/27/2015 10:02 AM
01/27/2015 10:02 AM
01/27/2015 10:02 AM
01/23/2015 01:16 PM
10/31/2014 05:08 PM

10/27/2014 12:56 PM

Page 85 of 91
26-JCAL-KKEROOEUCHERT 1-1 Filed 04/25/19 Page 86 W014 PagalDbte/496-—_

APRCas@ (4919-4:

Case History View
10/23/2014 System Action
10/23/2014 = Systern Action
10/09/2014 Filing
10/99/2014 Generated Document
10/99/2014 = Action
{0/08/2014 Action
10/21/2014 Tracking
10/08/2014 System Acticn
10/09/2014 Acion
10/09/2014 Action
10/09/2014 Generated Document
10/06/2014 Filing
10/06/2014 = Tracking
“O/C6/2014 Tracking
“0/61/2912 Action
10/01/2314 = Tracking
09/26/2014 Filing
(9/26/2014  =ifing
69/23/2014 = =iling
09/23/2014 Filing
09/28/2014 Filing
09/26/2014 Filirg
09/26/2014 Action
02/18/2014 System Action
09/16/2014 Action

Printed: 04/22/2019 02:41 PM

CMS0633

Disbursement

Disbursement

0411
9999
0475

C509
2104
Disbursement

OD05
0371
1706
2202
0365
0309
4002
0308
0062
3982
0146
0079
3961
0521
0218
Disbursement

0271

Disoursement ApTransiID
#32626033

Disbursement: ApTransID
432626023

GLERK FEE
NOTICE OF SERVICE

BSERVISE RETURN CLERK
EE

SERVICE RETURN
Track Document

Disburserrent ApTrans]D
#323503394

CERTIFIED COPIES
CONFORMED COPY
RULE

EXCEPTIONS

SENT TO SUIT DEPT*™*

## FROM JUDGE:
Deposit - Advanced Derosit
HH TO JUDGE:

REQUEST WRITTEN NOTCE

RULE TO SHOW CAUSE
MEMORANDUM

FILE EXCEPTION

FAX CONFIRMATION
FAX FILE FEE

FAX COPY

Disbursement: ApTransiD
#32565B50

CONFGRMED COPY

D004
bot4
Dot4

DOC4
DOC4

DOc4
bot4
boc4

POOT

D004
Doo4
D004
D004
bom
DO04
D004
D004
DOo04
D004
D004

DOO3

SHF. ORLEANS PH.
HON. H. LYNN JONES, Il

FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY

FORD MOTOR CONPANY
FORD MOTOR CONPANY
HON. H. CYNN JONES, Il

FORD MOTOR GCONPANY
FORD MOTOR CONPANY
FORD MOTOR GOVPANY
PALLINE MARIE CIvIZEN
FORD MOTOR COVPANY
FORD MOTOR CONPANY
FORD MOTOR CONPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
FORD MOTOR COMPANY
HON. H. LYNN JONES, Il

CENTURY INDEMNITY COMPANY

(1)

(Th

(1

20.00
40.00

~4.00

4.00

20.00

306.00

-5.00
-3.00
20.00
-90.00

282.00

6.00
6.00
14.00
58.00
-16.00
84.00
-5.00
3.00

-3.00

Calcasieu Parish, LA
10/23/2014 05:16 PM

10/23/2014 05:15 PM

10/21/2014 01:41 PM
10/21/2014 01:38 PM
10/21/2614 01:38 PM

10/21/2614 01:38 PM
10/21/2014 01:38 PM
10/09/2014 04:57 PM

70/09/2014 11:05 AM
10/09/2014 11:05 AM
10/09/2014 10:58 AM
10/08/2014 01:10 PM
10/06/2014 03:44 PM
10/06/2014 03:44 PM
10/01/2014 10:08 AM
09/30/2014 24:26 PM
09/30/2014 12:09 PM
09/30/2014 12:09 PM
09/30/2014 12:08 PM
09/30/2014 12:07 PM
09/29/2014 91:44 PM
09/29/2014 91:44 PM
09/29/2014 31:43 PM
09/18/2014 35:06 PM

09/16/2014 33:59 PM

Page 86 of 91
APRCES@ (79. 9-¢} 0 26-JDAL-KKERDOFUCOERT 1-1 Filed 04/25/19 Page 87 Wi01P§3 PagelD4§/497

Case History View

09/1 1/2014

09/10/2014
09/09/2014

09/08/2014

09/04/2014
09/04/2014
09/04/2014

09/04/2014

08/29/2014

08/29/2014

08/29/2014

06/29/2014
08/27/2014
08/27/2014
08/27/2014.
08/27/2014
08/27/2014
08/21/2014

08/21/2014
07/28/2014
07/28/2014

07/28/2014

System Action

Action
Action

System Action

Filing
Filing
System Action

Action

Filing

Filing

System Action
Action

Filing
Tracking
Filing

Filing

Filing

System Action
Action

Generated Document
Action

Action

Printed: 04/22/2019 02:41 PM

CMS0333

Disbursement

4002
0371

ParlyNamesVerifiedincomplete

0082
0052
Disbursement

4002
0082
0079
Disbursement

4002
0262
0369
0082
0146
0079
Disbursement

0840
9999
0475

0609

Disbursement: ApTranslD

432552968

Deposit - Advanced Deposit

CONFORMED COPY

Party Names Verified ~
Incomplete

REQUEST WRITTEN NOTICE

ANSWER

Disbursement: ApTransID

#32541313

Deposit - Advanced Deposit

REQUEST WRITTEN NOTICE

FILE EXCEPTION

Disbursement; ApTransiD

#82534984

Deposit - Advanced Deposit

LETTER

“SENT TO SUIT DEPT”
REQUEST WRITTEN NOTICE

MEMORANDUM
FILE EXCEPTION

Disbursement ApTransID

#32522009
POSTAGE

NOTICE OF SERVICE

SERVICE RETURN CLERK

FEE
SERVICE RETURN

boos
D001

Do08
Do08

po01

Do01

Doo01

DoS
Do05
Dos
boos
Doo06
Dod0S

P0011
P00
P00

P00

HON. H.LYNN JONES, II (1)

CENTURY INDEMNITY COMPANY

HONEYWELL INTERNATIONAL
INC

CENTURY INDEMNITY COMPANY
CENTURY INDEMNITY COMPANY
HON. H. LYNN JONES, II (1)

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

HONEYWELL INTERNATIONAL
INC

HON. H.LYNN JONES, Hl (1)

OLIN CORPORATION

PIPE DISTRIBUTORS INC
OLIN CORPORATION

OLIN CORPORATION

OLIN CORPORATION

OLIN CORPORATION

HON. H. LYNN JONES, Ii (1)

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

59,00

80.00
-3.00

-10.00
46.00
44.00

188.00

-10.00

-34.00

74,00

225.00
-6.00

-10.00
-26.00
-38.00

60.96

-0.48

-6.00

0.00

Calcasieu Parish, LA

09/11/2014 05:02 PM

08/10/2014 02:59 PM
09/09/2014 09:14 AM

09/08/2014 04:01 PM

09/08/2014 04:00 PM
09/08/2014 04:00 PM
09/04/2014 04:48 PM

09/04/2014 08:47 AM
09/02/2014 03:22 PM
09/02/2014 03:22 PM
08/29/2014 04:49 PM

08/29/2014 10:12 AM
08/28/2014 03:36 PM
08/27/2014 02:49 PM
08/27/2014 02:48 PM
08/27/2014 02:47 PM
08/27/2014 02:40 PM
08/21/2014 05:10 PM

08/21/2014 08:13 AM
08/21/2014 07:59 AM
08/21/2014 07:59 AM

08/21/2014 07:59 AM

Page 87 of 91
APRCERE Pt 9. 9-GvAOAN26-JIDAL- HERD GFUCOURT 1-1 Filed 04/25/19 Page 88 MOL9F3PagelD 44/48

Case History View

08/21/2014

' 07/28/2014

07/28/2014

07/28/2014
08/21/2014
07/28/2014
07/28/2014

07/28/2014
08/20/2014
08/19/2014
07/28/2014
07/28/2014

07/28/2014
08/18/2014
07/28/2014
07/28/2014

07/28/2014
08/18/2014
07/28/2014
07/28/2014

07/28/2014
08/18/2014
07/28/2014
07/28/2014

Tracking
Generated Document
Action

Action

Tracking

Generated Document
Action

Action

Tracking

Action

Generated Document
Action

Action

Tracking

Generated Document
Action

Action

Tracking

Generated Document
Action

Action

Tracking

Generated Document
Action

Printed: 04/22/2019 02:41 PM

CMS0333

2104
9999
0475

0509
2104
9999
0475

0509
2104
0840
9999
0475

0509
2104
9999
0475

0509
2104
9999
0475

0509
2104
9999
D475

Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVIGE RETURN CLERK
FEE

SERVICE RETURN
Track Document
POSTAGE

NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERIC
FEE

P0041
P0901
P0011

P00
P00'1
P0O1
P0041

PO0%
P0014
P001
P001
P0017

P00
P001
P0O1
P0017

P001
PO01
PO01
PO01

POO1
Po01
PO01
P0o1

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE. CITIZEN

-6.00

0.00

6.00

0.00

-0.48

-6.00

0.00

6.00

0.00

-6.00

0.00

6.00

Calcasieu Parish, LA

08/21/2014 07:58 AM
06/21 (2014 07:58 AM
08/21/2014 07:58 AM

08/21/2014 07:58 AM
08/21/2014 07:57 AM
08/20/2074 02:51 PM
08/20/2014 02:51 PM

08/20/2014 02:51 PM
08/20/2014 02:51 PM
08/19/2014 08:57 AM
08/18/2014 03:25 PM
08/18/2014 03:24 PM

08/18/2014 03:24 PM
08/18/2014 03:24 PM
08/18/2014 03:00 PM
08/18/2014 03:00 PM

08/13/2014 03:00 PM
08/18/2014 03:00 PM
08/18/2014 02:59 PM
08/18/2014 02:59 PM

08/18/2014 02:59 PM
08/18/2014 02:55 PM
08/18/2014 02:57 PM
08/18/2014 02:57 PM

Page 68 of 91
APRCASE (A: 9-H 26-JDAL-KKERDOGUCOGRT 1-1 Filed 04/25/19 Page 89 qh1%4 PagelDag/499

Case History View

07/28/2014
08/18/2014
07/28/2014
07/28/2014

07/28/2014
08/18/2014
07/28/2014
07/28/2014

07/28/2014
08/18/2014
08/15/2014
08/15/2014
08/14/2014
08/14/2014

08/14/2014
08/04/2014

07/31/2014

07/31/2014

07/31/2014

07/31/2014

07/31/2014

07/31/2014

Action

Tracking

Generated Document
Action

Action

Tracking

Generated Document
Action

Action
Tracking
Tracking
Action

Filing

System Action

Action
Tracking

System Action
System Action
System Action
System Action
System Action

System Action

Printed: 04/22/2019 02:41 PM

CNiS0333

0509
2104
9999
0475

0509
2104
9999
0475

0509
2104
0369
0069
0262
Disbursement

0371
4050

Disbursement

Disbursement

Disbursement

Disbursement
Disbursement

Disbursement

SERVICE RETURN
‘Track Document
NOTIGE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document
NOTICE OF SERVICE

SERVICE RETURN CLERK
FEE

SERVICE RETURN
Track Document

“SENT TO SUIT DEPT*™*
VOID - FIX INSTANTER
LETTER

Disbursement: ApTransID
#32512149

CONFORMED COPY

Darnages - Supreme Court
Ferm

Disbursement: ApTransID
#32492249

Disbursement: ApTransiD
#32492248

Disbursement: ApTranslD
#32492924

Disbursement; ApTransID
#32492259

Disbursement: ApTrans!D
#32492233

Disbursement: ApTransID
#32492246

P001
POOi
PO0O1
POOi

P0041
POO1
POO
P0017

POO1
P0O1
P0O1
P0017
POO

P0o1
PQ01

PAULINE MARIE CITIZEN 0.00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN -6.00
PAULINE MARIE CITIZEN 0.00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN 6.00
PAULINE MARIE CITIZEN 0.00
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN ~3.00
PAULINE MARIE CITIZEN 6,00
HON. H. LYNN JONES, I (1) 3.00
PAULINE MARIE CITIZEN -3,00
PAULINE MARIE CITIZEN 0.00
SW LAW CENTER (La. R.S 4.75
43:1000)
SOUTHWEST LA BAR 478
FOUNDATION (R.S. 13:1000)

CIVIL INDIGENT TRANSCRIPT 3.00
FUND

CAL. PH. LAW LIBRARY 7.50
COMMISSION

JUDICIAL EXPENSE FUND 45.00
LOUISIANA STATE TREASURER 23.50

Calcasieu Parish, LA

08/18/2074 02:57 PM
08/18/2014 02:56 PM
08/18/2014 02:53 PM
08/18/2014 02:53 PM

08/18/2014 02:53 PM
08/18/2014 02:52 PM
08/18/2014 02:51 PM
08/18/2014 02:51 PM

08/18/2014 02:51 PM
08/18/2074 02:51 PM
08/15/2014 10:23 AM
08/15/2014 10:22 AM
08/16/2014 10:16 AM
08/14/2014 04:50 PM

08/14/2014 10:20 AM
08/06/2014 09:17 AM

07/31/2014 04:50 PM
07/31/2014 04:50 PM
07/31/2074 04:50 PM
07/31/2014 04:50 PM
07/31/2014 04:50 PM

07/31/2014 04:50 PM

Page 89 of 97
APREASC28 109-Qu-HAH26-JOVALKM ERROOHMOGURTL-1 Filed 04/25/19 Page 90 of 46 FageiD 44/490

Case History View

07/31/2014

07/29/2014
07/28/2014

07/28/2014
07/28/2014

07/28/2014
07/28/2014.
07/28/2014
07/28/2014
07/28/2014
07/28/2014
07/28/2014
07/28/2014
07/28/2014
07/26/2014
07/28/2014
07/28/2014
07/28/2014
07/23/2014
07/23/2014

07/23/2014

07/23/2014
07/23/2014

System Action

Generated Document
System Action

System Action
Tracking

Action
Action
Action
Generated Document
Generated Document
Generated Document
Generated Decument
Generated Document
Generated Document
Generated Document
Generated Document
Generated Document
Action
Action
Action

Action

Action
Action

Prinled: 04/22/2019 02:41 PM

CMS0333

Disbursement

2150
Disbursement

Disbursement

3200

0005
0045
0044
1600
1600
1600
1600
1600
1600
1600
1600
1600
4002
0180
0560

0605

os99
0558

Disbursement! ApTransID
#32492231

Civil Label

Disbursement: ApTransiD
#32485821

Disbursement: ApTransID
#324895819

3200 Request for Supreme
Court Damages Form

CERTIFIED COPIES
SECRETARY OF STATE
SHF. E_B.R.PH.
CITATION

CITATION

CITATION

CITATION

CITATION

CITATION

CITATION

CITATION

CITATION

Deposit - Advanced Deposit
INDEXING GHARGE

Supreme Court Reporting RS:

13:841.4

SWLA Law Center Fee La. R.S.

13:1000
Clerk Fée La. R.S. 13:1000

SWLA Bar Fee La. R.S.
13:1000

P0011

P04

POO1
P0041
P00‘
POO1
Poo1
P0041
PDO1
PO01
P001
Poo
POOt
P001
P001
PO001
P001

P001

P001
PO01

HON. H. LYNN JONES, IJ

PAULINE MARIE CITIZEN
SHF. £.B.R.PH.

SECRETARY OF STATE
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

(1)

343.00

0,00
244,26

100.00

“15.00

-45,00
-100.00
244,26

~20,00

~20,00
~20,00
+20.00
~20.00

-20,00

=20.0D

-20.00

-20.00

928.00

-23.00

-1.50

A75

~0,50
ATS

Calcasieu Parish, LA
07/31/2014 04:49 PM

07/29/2014 01:21 PM
07/28/2014 12:19 PM

07/28/2014 12:19 PM
07/28/2014 11:44 AM

07/26/2014 11:43 AM
07/28/2014 11:42 AM
07/28/2014 11:42 AM
07/28/2014 11:35 AM
07/28/2014 11:30 AM
07/28/2074 11:28 AM
07/28/2014 11:23 AM
07/28/2074 11:17 AM
07/28/2074 11:09 AM
07/28/2014 11:00 AM
07/23/2014 10:58 AM
07/28/2074 10:50 AM
07/23/2014 10:43 AM
07/28/2014 10:06 AM
07/28/2014 10:06 AM

07/28/2014 10:06 AM

07/28/2014 10:06 AM
07/28/2014 10:06 AM

Page 90 of 91
APROBRED O199-GyIGOH26-JIDG-KK ERO COUCARTI-1 Filed 04/25/19 Page 91 NOL9S3PagdlD 44/4 p1

Case History View

07/23/2014

07/23/2014

07/23/2014
07/23/2014
07/23/2014

07/23/2014
07/25/2014
07/25/2014

07/25/2014

07/26/2014

07/25/2014

07/25/2014

07/23/2014

07/23/2014

07/23/2014

07/23/2014

07/23/2014

07/23/2014

Action
Action

Action
Action
Action

Filing
Tracking
System Action
System Action
System Action
System Action
System Action
System Action
Sysfem Action
System Action
System Action
System Action

System Action

Printed: 04/22/2019 02:41 PM

CMS0333

0207
0289

0003
0037
8000

0064
0369
PartyNamesVerified Complete

CaseCaplionVerifiedComplete
ProceedingKindVerifiedComplete
CaseTypeVerifiedComplete
CaselndexVerifiedComplete
Random DivisionAssignment
ParlyNamesVeriffedIncomplete .
CaselndexVerifiedincomplete
ProceedingKindVerifiedIncomplete
CaseTypeVerifiedincomplete

CaseCaptionVerifiedincomplete

CAL. PH. LAW LIBRARY

FEEF/RS 25:296
CIVIL INDIGENT

TRANS.FUND LSA RS13:964.1
JUDICIAL EXPENSE FUND

STATE TREASURER

INITIALIZATION FEE
R.S.13:641 (A) (1)

PETITION

“SENT FO SUIT DEPT™

Party Names Verified -
Complete

Case Caption Verified -
Complete

Proceeding Kind Verified -

Complete

Case Type Verified Status -

Complefe

Case Index Verified Status -

Cornplete

Case Division Randomly

Assigned: B

Party Names Verified -
Incomplete

Case Index Verified Status -

Incomplete

Proceeding Kind Verified -

Incomplete

Case Type Verified Status -

Incomplete

Case Caption Verified -
Incomplete

POOT

P0011

PO01
POO1
P001

P001
PO01

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

PAULINE MARIE CITIZEN
PAULINE MARIE CITIZEN

-7.50

-3,00

-15.00
-23.50
-20.00

~53.00

Calcasieu Parish, LA

07/28/2014 10:06 AM

07/28/2014 10:06 AM

07/28/2014 10:06 AM
07/28/2014 10:06 AM
07/28/2014 10:06 AM

07/28/2014 10:05 AM
07/25/2014 09:21 AM
07/25/2014 09:18 AM

07/25/2014 09:18 AM

07/25/2014 09:18 AM

07/25/2014 09:18 AM

07/25/2014 09:18 AM

07/23/2014 11:37 AM

07/23/2014 11:37 AM

07/23/2014 11:37 AM

07/23/2014 11:37 AM

07/23/2014 11:37 AM

07/23/2014 11:37 AM

Page 91 of 91
. Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 92 of 197 PagelD #: 102

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA B

NO. 0 1Y¥. OY QO SECTION DIVISION" "

PAULINE MARIE CITIZEN

 

 

 

VERSUS
PIPE DISTRIBUTORS, INC., ET AL Sons 2
"<2 8
= om
FILED: | a
DEPUTY CLERK "eo RF
mm
Ew
— ~y
PETITION FOR DAMAGES re
PD
csr 3
he. +

COMES NOW Petitioner, by and through undersigned counsel, who respectfully represents

as follows:

1. Petitioner Pauline Marie Citizen is an adult resident citizen and domiciliary of the

Parish of Calcasieu, State of Louisiana. Petitioner resides at 2428 Salmon Street, Lake Charles,

Louisiana.

2. Made Defendants herein are the following, either foreign corporations licensed to do

and doing business in the State of Louisiana or domestic corporations licensed to do and doing

business in the State of Louisiana, or are individuals that are liable unto the Plaintiff, for the claims

asserted herein:

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS

A. HONEYWELL INTERNATIONAL, INC. (individually and as
successor-in-interest to Minneapolis-Honeywell Regulator Company,
Allied Signal, Inc. as successor-in-interest to Allied Corporation & The
Bendix Corporation), a foreign corporation licensed to do and doing
business in the State of Louisiana, who may be served through its registered
agent for service, Corporation Service Company, 320 Somerulos Street,
Baton Rouge, Louisiana 70802. This defendant was in the business mining,
manufacturing, selling, distributing and/or supplying asbestos-containing

products.

GENERAL MOTORS CORPORATION, a corporation duly organized,
created and existing under and by virtue of the laws of the State of Delaware,
_ with its principal place of business in Detroit, Michigan, who is licensed to
do and doing business in the State of Louisiana, who may be served through
its registered agent for service, Corporation Service Company, 320
Somerulos Street, Baton Rouge, Louisiana. This defendant was in the
business mining, manufacturing, selling, distributing and/or supplying

asbestos-containing products.
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 93 of 197 PagelID #: 103

OLD CARCO, LLC (f/k/a Chrysler LLC, f/k/a Daimlerchrysler
Company, LLC f/k/a DaimlerChrysler Corporation, f/k/a Chrysler
Corporation, f/k/a Chrysler Motors Corporation), a limited liability
company duly organized, created and existing under and by virtue of the laws
of the State of Delaware, with its principal place of business in Auburn Hills,
Michigan, who is licensed to do and doing business in the State of Louisiana,
who may be served through its registered agent for service, CT Corporation
System, 5615 Corporate Boulevard, Suite 400B, Baton Rouge, Louisiana.
This defendant was in the business mining, manufacturing, selling,
distributing and/or supplying asbestos-containing products.

FORD MOTOR COMPANY, a corporation duly organized, created and
existing under and by virtue of the laws of the State of Delaware, with its
principal place of business in Auburn Hills, Michigan, who is licensed to do
and doing business in the State of Louisiana, who may be served through its
registered agent for service,; C T Corporation System, 5615 Corporate
Boulevard, Suite 400B, Baton Rouge, Louisiana. This defendant was in the
business mining, manufacturing, selling, distributing and/or supplying
asbestos-containing products,

EMPLOYER/PREMISE OWNER/EXECUTIVE OFFICERS

E.

PIPE DISTRIBUTORS, INC., a corporation duly organizes, created and
existing under and by virtue of the laws of the State of Texas, with its
principal place of business in the Parish of St. Mary, State of Louisiana, and
may be served through its registered agent for service in the State of
Louisiana, CT Corporation System, 5615 Corporate Boulevard, Suite 4008,
Baton Rouge, Louisiana 70808.

OLIN CORPORATION p/k/a OLIN MATHIESON CHEMICAL
CORPORATION, a corporation duly organized, created and existing under
and by virtue of the laws of the State of Virginia, with its principal place of

' business in Iberville Parish, Louisiana, and may be served through its

registered agent for service in the State of Louisiana, CT Corporation System,
5615 Corporate Boulevard, Suite 4008, Baton Rouge, Louisiana 70808.

CERTAIN UNDERWRITERS AT LLOYD’S, LONDON, a non-
Louisiana foreign insurer registered to do or doing business in the State of
Louisiana, as the liability insurers of Olin Corporation p/k/a Olin Mathieson
Chemical Corporation, and its executive officers, Steve Cupach, J.R.
Nicholason, Jack Dorgan, Charles Hightower, Fred R. Talbot, Al Thompson,
Bruce Hill, E.A. Revelle, Elmer Goeltman, Charles Self, Larry Schell, Homer
Chapman, and H.C. O’Brien, Plant Manager, G.P. Palmer, Regional Director
of Safety, Don Bruffy, and Company Doctor, Russell Conley, which may be
served through the Louisiana Secretary of State, 8585 Archives Avenue,
Baton Rouge, LA 70809. .

CENTURY INDEMNITY COMPANY (as successor to CCI Insurance
Company, as successor to Insurance Company of North America), anon-
Louisiana foreign insurer registered to do and doing business in the State of
Louisiana, as the liability insurance carrier for Olin Corporation p/k/a Olin
Mathieson Chemical Corporation, and its executive officers, Steve Cupach,
J.R. Nicholason, Jack Dorgan, Charles Hightower, Fred R. Talbot, Al
Thompson, Bruce Hill, E.A. Revelle, Elmer Goeltman, Charles Self, Larry
Schell, Homer Chapman, and H.C. O’Brien, Plant Manager, G.P. Palmer,
Regional Director of Safety, Don Bruffy, and Company Doctor, Russell

2
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 94 of 197 PagelID#: 104

Conley, which may be served through the Louisiana Secretary of State, 8585
Archives Avenue, Baton Rouge, Louisiana 70809.

3. Calcasieu Parish is a proper venue for this action because Petitioner’s exposure to asbestos
occurred in Calcasieu Parish (La.C.C.P. Art. 74); further Defendant Olin Corporation is domiciled in
Calcasieu Parish (La.C.C.P. Art. 42) and each defendant in the case contributed to Ms. Citizen’s
exposure to asbestos and subsequent contraction of mesothelioma, and, therefore, each is solidarily
liable to Ms. Citizen with each of its co-defendants (La. C.C.P. Art. 73).

4, This action is within the jurisdiction of the court and Calcasieu Parish is a proper venue
pursuant to Louisiana Code of Civil Procedure article 73 because each of the defendants listed above
contributed to Pauline Marie Citizen’s exposure to asbestos and subsequent contraction of
mesothelioma and therefore each is solidarily liable to Petitioner with each of its co-defendants.
5, Petitioner Pauline Marie Citizen was exposed to injurious levels of asbestos from the
following sources:

A. Household and/or secondary exposure from asbestos fibers brought home on the
clothes and person of her mother, Mary Elizabeth Truitt Brown, in the 1970s asa result of her work
at Olin Corporation p/k/a Olin Mathieson Chemical Corporation in Lake Charles, Louisiana. While
Petitioner’s mother used, handled, and/or was in the vicinity of others using or handling asbestos or
asbestos-containing products at these facilities, dangerously high levels of asbestos fibers escaped
into the ambient air of the work place and contaminated her work clothes and subsequently the
family home and Petitioner.

B. Household and/or secondary exposure from asbestos fibers brought home on the
clothes and person of her father, Paul Eugene Citizen. who, when Petitioner was a child in the 1970s,
sustained occupational exposure to asbestos as a result of his work at the Pipe Distributors, Inc.
facility in Houston, Texas. While Petitioner’s father used, handled, and/or was in the vicinity of
others using or handling asbestos or asbestos-containing products at these facilities, dangerously high
levels of asbestos fibers escaped into the ambient air of the work place and contaminated his work

clothes and subsequently the family home and Petitioner.
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 95 of 197 PagelD #: 105

6. Before and during Pauline Marie Citizen’s exposure period, each of the defendants designed,
tested, evaluated, manufactured, packaged, furnished, stored, handled, transported, installed, supplied
and/or sold asbestos-containing products for use at, including but not limited to, each of the facilities
and/or individuals listed in Paragraph 5, where Petitioner’s father, then mother was exposed to
asbestos-containing products, equipment, construction materials, insulation, and products that
contained fibrous, incombustible, chemical-resistant mineral substances commonly called "asbestos."
7. When inhaled or otherwise ingested, asbestos causes irreparable and progressive lung damage
that can manifest itself as asbestos-related pleural disease, asbestosis, mesothelioma, pulmonary and
bronchogenic carcinoma, gastrointestinal cancer, cardiac problems, other lung diseases,
pneumoconiosis, and various other injuries.

8. Each of the defendants knew or should have known through industry and medical studies, the
existence of which were unknown to Petitioner, of the health hazards inherent in the asbestos-
containing products they were selling and/or using. Instead of warning Petitioner and the general
public about these dangers, the defendants ignored or actively concealed such information, or
condoned such concealment, in order to sell asbestos or asbestos-containing products and to avoid
litigation by those who were injured from asbestos inhalation.

9. As a direct and proximate result of having inhaled, ingested or otherwise been exposed to
asbestos as described in Paragraph 5, Petitioner Pauline Marie Citizen contracted malignant
mesothelioma, an incurable and terminal cancer caused ftom asbestos exposure. Pauline Marie
Citizen’s malignant mesothelioma was diagnosed in or around April 8, 2014.

10. Because of the latency period between exposure to asbestos and the onset of malignant
mesothelioma, and because some defendants did not inform/warn Petitioner or her family members
of the causes and effects of exposure to asbestos, Petitioner has only recently discovered her injuries
and not more than one year preceding this filing of this Petition for Damages.

STRICT LIABILITY OF ASBESTOS
MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS

11. The Defendants were miners, manufacturers, sellers, users, distributors and/or suppliers of
asbestos products and were engaged in the business of using, manufacturing or facilitating the

manufacture of asbestos products, or representing themselves as manufacturers of asbestos products,
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 96 of 197 PagelID #: 106

or were professional vendors of asbestos or asbestos-containing products, which were expected to
and did reach, including but not limited to, each of the facilities listed in Paragraph 5 , from which
Pauline Marie Citizen was exposed.

12. The products mined, manufactured, sold, distributed, supplied and/or used by these
defendants were defective, unreasonably dangerous, and unreasonably dangerous per se, to Petitioner
who was an intended and foreseeable user and bystander who was exposed to these products. These
defects include, without limitation, the following:

a. the mining, manufacture, sale, supply, distribution and use of products that are
unreasonably dangerous, or unreasonably dangerous per se;

b. the mining, manufacture, sale, supply, distribution and use of products that possess
inherent and known properties that make them unreasonably dangerous by presenting
high potential for causing serious injury, such as respiratory disease, cancer, and
other health problems to the Plaintiff who would be foreseeably exposed to them in
her respective trade;

c. lack of warning or of sufficient warning of the hazards these products would present
in the course of their normal foreseeable use or intended use;

d. lack of safety instructions or of sufficient safety instructions for eliminating or
reducing the health risks associated with the intended use of these products;

e. failure of defendants to inspect these products to assure sufficiency and adequacy of
warnings and safety cautions;

f. failure to test or adequately test these products for defects or hazards they could
present to the intended or foreseeable users;

g. failure to truthfully report or adequately report the results of product testing and
medical studies associated with foreseeable hazards of these products by intended or
foreseeable users;

h. failure to properly design these products when the nature of the product did not
require use of asbestos mineral or where alternate, equally suitable substances were
readily available;

1. defects in the composition and construction of these products;
5

 

 
_ Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 97 of 197 PagelD #: 107

j. failure to recall these products mined, manufactured, sold, distributed and/or
supplied;
k. failure to properly package these products so that they could be safely transported,

handled, stored or disposed of;
1, overwarranting the safety of these products that were manufactured, sold, supplied
and/or used by Defendants; and
m, are liable to Petitioner in strict liability for things in their garde, possession, custody
or control, pursuant to article 2317 of the Louisiana Code of Civil Procedure that
have caused harm to Petitioner.
13 The defective conditions of defendants' products and fault, as noted above, are a proximate
cause of Petitioner’s injuries complained of herein.
14. Petitioner also alleges that each and every one of the foregoing defendants were also
negligent in engaging in the substandard conduct enumerated above and that this negligence was also
a proximate cause of Petitioner’s injuries.
STRICT LIABILITY AND NEGLIGENCE ALLEGATIONS AGAINST

MANUFACTURERS/EQUIPMENT/SELLERS/SUPPLIERS/SHIPPERS

DISTRIBUTORS/CONTRACTORS/PREMISES OWNERS AND OPERATORS
DEFENDANTS

 

15. The Defendants identified as Manufacturers, Equipment, Sellers, Suppliers, Shippers,
Distributors, Contractors were all miners, manufacturers, sellers, users, distributors and/or suppliers
of asbestos products and were engaged in the business of using, manufacturing or facilitating the
manufacture of asbestos products, or representing themselves as manufacturers of asbestos products,
or were professional vendors of asbestos or asbestos-containing products, which were expected to
and did reach, including but not limited to, each of the facilities listed in Paragraph 5, from which
Pauline Marie Citizen was exposed.

16.‘ The products mined, manufactured, sold, distributed, supplied, shipped and/or used by these
defendants were defective, unreasonably dangerous, and unreasonably dangerous per se, to Petitioner
who was an intended and foreseeable user and bystander who was exposed to these products. These

defects include, without limitation, the following:
_ Case 2:19-cy-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 98 of 197 PagelD #: 108

a. the mining, manufacture, sale, supply, distribution and use of products that are
unreasonably dangerous, or unreasonably dangerous per se;

b. the mining, manufacture, sale, supply, distribution and use of products that possess
inherent and known properties that make them unreasonably dangerous by presenting
high potential for causing serious injury, such as respiratory disease, cancer, and
other health problems to the Petitioner who would be foreseeably exposed to them in
as a result of their intended use;

c. lack of warning or of sufficient warning of the hazards these products would present
in the course of their normal foreseeable use or intended use;

d. lack of safety instructions or of sufficient safety instructions for eliminating or
reducing the health risks associated with the intended use of these products;

e. failure of defendants to inspect these products to assure sufficiency and adequacy of
warnings and safety cautions;

f. failure to test or adequately test these products for defects or hazards they could
present to the intended or foreseeable users;

g. failure to truthfully report or adequately report the results of product testing and
medical studies associated with foreseeable hazards of these products by intended or
foreseeable users;

h. failure to properly design these products when the nature of the product did not
require use of asbestos mineral or where alternate, equally suitable substances were

readily available;

i. defects in the composition and construction of these products;
j. failure to recall these products mined, manufactured, sold, distributed and/or
supplied;

k. failure to properly package these products so that they could be safely transported,
handled, stored or disposed of;
n. overwarranting the safety of these products that were manufactured, sold, supplied

and/or used by Defendants; and

Scr nna wyrttames waaense pee acaew ss earns res ee Se wee Fe ee
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 99 of 197 PagelD #: 109

0. liability to Petitioner in strict liability for things in their garde, possession, custody or
control, pursuant to article 2317 of the Louisiana Code of Civil Procedure that have
caused harm to Petitioner.

17. The defective conditions of defendants' products and fault, as noted above, are a proximate
cause of Petitioner’s injuries complained of herein.

18. Petitioner also alleges that each and every one of the foregoing defendants were also
negligent in engaging in the substandard conduct enumerated above and that this negligence was also
a proximate cause of Petitioner’s injuries.

19, As to the Defendants identified as Manufacturers, Equipment, Sellers, Suppliers, Shippers,
Distributors, Contractors, Petitioner asserts causes of action in strict liability for the manufacture and
sale of unreasonably dangerous asbestos-containing products, thereby substantially contributing to
Petitioner’s asbestos exposure and resultant malignant mesothelioma.

20, As to the Defendants identified as Manufacturers, Equipment, Sellers, Suppliers, Shippers,
Distributors, Contractors, Petitioner asserts causes of action in negligence for the sale and supply of
asbestos and asbestos-containing products and failure to warn, thereby substantially contributing to
Petitioner’s asbestos exposure and resultant malignant mesothelioma.

21. As to the Defendants identified as Manufacturers, Equipment, Sellers, Suppliers, Shippers,
Distributors, Contractors, Petitioner asserts causes of action in strict products liability as the
commercial supplier of asbestos and asbestos-containing products, thereby substantially contributing
to Petitioner’s asbestos exposure and resultant malignant mesothelioma.

22, As to the Defendants identified as Manufacturers, Equipment, Sellers, Suppliers, Shippers,
Distributors, Contractors, Petitioner asserts causes of action in negligence for the lack of reasonable
care in the handling and use of asbestos-containing products in the vicinity of Petitioner and failure
to warn, and strict garde liability for damages caused by products within their care, custody, and
control, thereby substantially contributing to Petitioner’s asbestos exposure and resultant malignant
mesothelioma. |

23. During the course of the Plaintiff's life she was exposed to asbestos or asbestos containing
products as a result of negligence and/or strict liability of defendants, including Defendants,

Honeywell International, Inc., General Motors Corporation, Old Carco, LLC and Ford Motor
8
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 100 of 197 PagelD #: 110

Company, caused by the defective design, composition, manufacture, distribution, marketing, sale,
or supply of asbestos by the Defendants.
24. Defendants Certain Underwriters at Lloyd’s London and/or Century Indemnity Company, on
information and belief, had in full force and effect a policy or policies of liability or excess insurance
insuring Defendant Olin Corporation p/k/a Olin Mathieson Chemical Corporation, and its executive
officers, Steve Cupach, J.R. Nicholason, Jack Dorgan, Charles Hightower, Fred R. Talbot, Al
Thompson, Bruce Hill, E.A. Revelle, Elmer Goeltman, Charles Self, Larry Schell, Homer Chapman,
and H.C. O’Brien, Plant Manager, G.P. Palmer, Regional Director of Safety, Don Bruffy, and
Company Doctor, Russell Conley, against the causes of action asserted herein and covering the
premises, matters, persons, things, actions, inactions, and damages that are the subject of this
petition, and, as such, Defendants Certain Underwriters at Lloyd’s London and/or Century
Indemnity Company are directly liable to Petitioner under the provisions of the Louisiana Revised .
Statutes, Title 22, Section 655 (now 22:1269).
25. During the course of the Plaintiff's life she was exposed to asbestos or asbestos containing
products as a result of negligence and/or strict liability of defendants or caused by the defective
design, manufacture, distribution, marketing, sale, or supply of asbestos by the Defendants,
Honeywell International, Inc. (individually and as successor-in-interest to Minneapolis-Honeywell
Regulator Company, Allied Signal, Inc. as successor-in-interest to Allied Corporation & The Bendix
Corporation), General Motors Corporation, Old Carco, LLC (f/k/a Chrysler LLC, ff/k/a
Daimlerchrysler Company, LLC f/k/a DaimlerChrysler Corporation, f/k/a Chrysler Corporation, f/k/a
Chrysler Motors Corporation), and Ford Motor Company.

WHEREFORE, on the basis of all of the foregoing premises set out in paragraphs 1 through
25, Petitioner requests that defendants be served with this petition and that there be judgment against
these defendants jointly, severally and in solido in a sum sufficient to compensate Petitioner for the

following together with interest from the date of judicial demand until paid, and costs of these

proceedings:
a. all past, present and future medical costs or expenses related thereto;
b. all past, present and future mental suffering, anguish, pain and suffering:
c, all past, present and future physical pain and suffering;

9

 
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 101 of 197 PagelID #: 111

d. loss of quality of life; and
e. Past, present, and future disability.
WHEREFORE Petitioner prays that after due proceedings had, there be judgment herein in
favor of Petitioner and against the defendants as prayed for.
Respectfully submitted,

LANDRY & SWARR, L.L.C.

Za ge

MICKEY. LANDRY, Bar No. 22817

FRANK J. SWARR, Bar No. 23322

PHILIP C. HOFFMAN, Bar No. 32277

AMANDA J. BALLAY Bar No. 28630
_ MATTHEW C. CLARK Bar No. 31102

1010 Common Street, Suite 2050

New Orleans, Louisiana 70112

Telephone: (504) 299-1214

Facsimile: (504) 299-1215

COUNSEL FOR PLAINTIFF

SERVICE INSTRUCTIONS

PLEASE SERVE THE FOLLOWING DEFENDANTS WITH PETITIONER’S
ORIGINAL PETITION FOR DAMAGES:

A. HONEYWELL INTERNATIONAL, INC. (individually and as successor-in-interest to
Minneapolis-Honeywell Regulator Company, Allied Signal, Inc. as successor-in-interest
to Allied Corporation & The Bendix Corporation)

Through its registered agent for service:
Corporation Service Company

320 Somerulos Street

Baton Rouge, Louisiana

B. GENERAL MOTORS CORPORATION
Through its registered agent for service:
Corporation Service Company
320 Somerulos Street
Baton Rouge, Louisiana

C. OLD CARCO, LLC (f/k/a Chrysler LLC, f/k/a Daimlerchrysler Company, LLC f/k/a
DaimlerChrysler Corporation, f/k/a Chrysler Corporation, f/k/a Chrysler Motors
Corporation),

Through its registered agent for service:
CT Corporation System

5615 Corporate Boulevard, Suite 400B
Baton Rouge, Louisiana -

D. FORD MOTOR COMPANY
10
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 102 of 197 PagelID#: 112

Through its registered agent for service:
C T Corporation System

5615 Corporate Boulevard, Suite 400B
Baton Rouge, Louisiana

E. PIPE DISTRIBUTORS, INC.
Through its registered agent for service:
CT Corporation System
5615 Corporate Boulevard, Suite 400B
Baton Rouge, Louisiana

F, OLIN CORPORATION p/k/a OLIN MATHIESON CHEMICAL CORPORATION
Through its registered agent for service:
CT Corporation System
5615 Corporate Boulevard, Suite 400B
Baton Rouge, Louisiana 70808

G. CERTAIN UNDERWRITERS AT LLOYD’S, LONDON
Through the Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, LA 70809

H. CENTURY INDEMNITY COMPANY (as successor to CCI Insurance Company, as
successor to Insurance Company of North America)
Through the Louisiana Secretary of State
8585 Archives Avenue
Baton Rouge, Louisiana

11
Case _2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 103 of 197 PagelD #: 113

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN

VERSUS

 

 

 

PIPE DISTRIBUTORS, INC., ET AL.

 

 

FILED: J-10-19 Wa
DEPUTY CLERK

 

 

FIRST SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT

NOW INTO COURT, through undersigned counsel, comes Petitioner, Pauline Marie
Citizen, who moves for leave of court to file this First Supplemental and Amended Petition jor
Damages to supplement and amend his original Petition for Damages in the following particulars:

I.

For the purpose of amending the original Petition for Damages to amend paragraph 2 as

follows:

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:

I. JOHNSON & JOHNSON
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent:
Steven M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

J. JOHNSON & JOHNSON CONSUMER, INC., f/k/’a JOHNSON & JOHNSON
CONSUMER COMPANIES, INC.
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent:
Steven M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

K. IMERYS TALC AMERICA, INC., f/k/a LUZENAC AMERICA, INC. m9
A Delaware Corporation —
Via the Long Arm Statute
Corporation Service Company
2711 Centervill Road, Ste. 400
Wilmington, DE 19808 sae Senet | > | 7

company seved:___ SS I

(caiéa.) CT Pomona | Rema FEDEX NP

Date Recs hy Law Dept 2]

Entered into TeamConnect: ~) No

2OVTOO23\e)

Matter ID #:,
Case_2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 104 of 197 PagelD #: 114

L. AMERICAN TALC CO. (individually and as successor to Suzonrite Mineral
Products, Inc., f/k/a Pioneer Talc Co., a wholly-owned subsidiary of World
Companies)

Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Joseph P. Wold

139 W. 2" Street

Casper, WY 82601

M. BEACON CMP CORPORATION
A New Jersey Company
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Lenore Rodino
295 N. Michigan Avenue
Kenilworth, NJ 07033

N. BRENNTAG NORTH AMERICA INC.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

O. BRENNTAG SPECIALITIES, INC. (f/k/a Mineral & Pigment Solutions, Inc., f/k/a
Whittaker, Clark & Daniels, Inc.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

P. CHARLES B. CHRYSTAL CO., INC.
Via the Louisiana Long Arm Statute
Corporate Headquarters
689 Mamaroneck Avenue
Mamaroneck, MY 10543

Q. COLGATE-PALMOLIVE COMPANY
A New York Corporation
Through Its Registered Agent:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

R. CYPRUS AMAX MINERALS CO.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Corporation Service Company
2711 Centerville Road, Ste. 400
Wilmington, DE 19808
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 105 of 197 PagelD #: 115

S. WHITAKER, CLARK & DANIELS, INC.
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Joseph K. Cobuzio, Esq.
Tompinks McGuire Wachenfeld & Barry LLP
100 Mulberry St.
Newark, NJ 07102

CONTRACTOR DEFENDANTS

T. BROCK SERVICES LLC, f/k/a Brock Services, LTD.
Through its Registered Agent:
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802
U. ACTION RESTORATION, INC.
Through Its Registered Agent:
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802
Vv. SOUTHERN INSULATION & SHEET METAL, INC.
Through Its Registered Agent:
Capitol Corporate Service, Inc.

8550 United Plaza Building II, Ste. 305
Baton Rouge, LA 70809

Il.

For the purpose of inserting the following allegations into Paragraph 5 of the Original
Petition for Damages:

C. Direct exposure to various asbestos-containing cosmetic talc products, including
“Cashmere Bouquet” manufactured and marketed by Colgate and “Johnson’s Baby Powder” and
“Shower to Shower” manufactured and marketed by Johnson & Johnson (hereinafter “Products”),
from the 1970’s through the 1990’s. During this time, Pauline Marie Citizen used and was
exposed to asbestos and asbestos-related materials mined, manufactured, supplied, processed,
imported, converted, compounded, and/or sold by the Defendants identified as “Talc
Miners/Manufacturers/Sellers/Suppliers/Distributors” in Paragraph 2.

D. Direct exposure to asbestos fibers generated from asbestos-containing building
materials by the operations and activities of the “Contractor Defendants” identified in Paragraph 2
while employed by the City of Lake Charles and working at Lake Charles City Hall from
approximately 2003 through 2013. During this time, Plaintiff was exposed to asbestos and
asbestos-related materials located at City Hall as well as being removed and/or otherwise

disturbed by Brock Services Contractors during abatement procedures in 2009.
3
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 106 of 197 PagelD #: 116

Il.

Each of the allegations asserted in Paragraphs 11 — 25 are specifically applied to
Plaintiffs’ claims against all defendants identified as “Tale
Miners/Manufacturers/Sellers/Suppliers/Distributors” in Paragraph 2.

IV.
For the purpose of adding the following allegations to the original Petition for Damages:
NEGLIGENCE AND STRICT LIABILITY OF CONTRACTOR DEFENDANTS
26. As to the Defendants identified as “Contractor Defendants” in Paragraph 2, Petitioner asserts
causes of action in negligence for the lack of reasonable care in the handling, use, installation and/or
removal of asbestos-containing materials in the vicinity of Petitioner and failure to warn, and strict garde
liability for damages caused by materials and work areas within their care, custody, and control, thereby
substantially contributing to Petitioner’s asbestos exposure and resultant malignant mesothelioma.
27. These Defendants were contracted by others to perform work at the Lake Charles City Hall
between 2003 and 2013, including asbestos abatement services. Said insulation work had the direct result
of releasing into the workplace atmosphere, within Petitioner’s breathing zone, dangerous levels of
asbestos dust and fibers. Consequently, Petitioner was exposed to, and inhaled, said asbestos dust and
fibers, sustaining injury to her lungs, culminating in development of mesothelioma. These Defendants
were negligent in failing to isolate their work activities involving asbestos, not warning bystanders
regarding the dangers of inhaling asbestos dust, and not using proper administrative and engineering
controls, such as proper ventilation and wet-down techniques, to minimize and/or eliminate asbestos
exposure suffered by bystander employees, including Petitioner.
28. The asbestos-containing materials disturbed and handled by Defendants were unreasonably
dangerous in normal use, were defective in design or composition, were dangerous per se and/or were
dangerous because of a lack of a proper warning regarding their dangers. Further, these Defendants failed
to properly warn the Petitioner of the dangers associated with the handling of such materials such products,
including the risk of developing mesothelioma, cancer and other lung diseases.
29. In addition to this negligence and failure to warn, these Defendants are strictly liable for the harm
to Plaintiff caused by their activities pursuant to Louisiana Civil Code Article 2317 in that these defendants

maintained care, custody, and control of their work areas and the asbestos materials they handled and

disturbed.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 107 of 197 PagelD #: 117

30. The aforementioned acts and omissions of the defendants, for which they are solidarily and jointly

liable, under a strict liability or negligence standard, proximately caused the Petitioner’s injuries, damages

and losses.

Petitioner reiterates all matters contained in the original Petition for Damages and allege
same against these defendants including the prayer of her original petition as though set forth at
length herein.

To the extent that certain matters, claims and/or parties have been dismissed in the
captioned case, Petitioner does not re-urge those claims, allegations, and/or matters that have been
the subject of joint or consent order/judgments and/or motions to dismiss.

WHEREFORE, Petitioner prays that her original Petition for Damages be supplemented
and amended as to the above particulars and that, after due proceedings had, there be judgment
herein in favor of Petitioner in appropriate amounts to be determined by the fact finder, said
judgments against all defendants, jointly, severally, and in solido, said amounts to bear legal
interest from the date of judicial demand until paid, for all costs of these proceedings, and for all
general and equitable relief.

Respectfully submitted,

LANDRY & SWARR, LLC

    

, Bar No. 23322
MICKEY P. LANDRY, Bar No. 22817
PHILIP HOFFMAN, Bar No. 32277
MATTHEW CLARK, Bar No. 31102
AMANDA BALLAY, Bar No. 28630
1010 Common Street, Suite 2050 ~rppre eS ,
New Orleans, Louisiana 70112 A TRUE COP Y
Telephone: (504) 299-1214
Facsimile: (504) 299-1215 |. (iB-4

Oeputy Clerk of Court
Galcasiou Parish, Loulsiaas

Lake Charleb, Loulsiana

  

 

SERVICE INSTRUCTIONS

PLEASE SERVE THE ORIGINAL PETITION FOR DAMAGES AND FIRST AMENDED
AND SUPPLEMENTAL PETITION FOR DAMAGES ON THE FOLLOWING
DEFENDANTS:

I. JOHNSON & JOHNSON
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent:
Steven M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933
Case 2:19-cy-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 108 of 197 PagelD#: 118

J. JOHNSON & JOHNSON CONSUMER, INC., f/k/a JOHNSON & JOHNSON
CONSUMER COMPANIES, INC.
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent:
Steven M. Rosenberg
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

K. IMERYS TALC AMERICA, INC., f/k/a LUZENAC AMERICA, INC.
A Delaware Corporation
Via the Long Arm Statute
Corporation Service Company
2711 Centervill Road, Ste. 400
Wilmington, DE 19808

L. AMERICAN TALC CO. (individually and as successor to Suzonrite Mineral
Products, Inc., f/k/a Pioneer Talc Co., a wholly-owned subsidiary of World
Companies)

Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Joseph P. Wold

139 W. 2" Street

Casper, WY 82601

M. BEACON CMP CORPORATION
A New Jersey Company
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Lenore Rodino
295 N. Michigan Avenue
Kenilworth, NJ 07033

N. BRENNTAG NORTH AMERICA INC.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

O. BRENNTAG SPECIALITIES, INC. (f/k/a Mineral & Pigment Solutions, Inc.,
f/k/a Whittaker, Clark & Daniels, Inc.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

P. CHARLES B. CHRYSTAL CO., INC.
Via the Louisiana Long Arm Statute
Corporate Headquarters
689 Mamaroneck Avenue
Mamaroneck, MY 10543
Case 2:19-cy-00526-JDC-KK Document1-1 Filed 04/25/19 Page 109 of 197 PageID #: 119

Q. COLGATE-PALMOLIVE COMPANY
A New York Corporation
Through Its Registered Agent:
CT Corporation System
3867 Plaza Tower Drive
Baton Rouge, LA 70816

R. CYPRUS AMAX MINERALS CO.
A Delaware Corporation
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Corporation Service Company
2711 Centerville Road, Ste. 400
Wilmington, DE 19808

S. WHITAKER, CLARK & DANIELS, INC.
Via the Louisiana Long Arm Statute
Through Its Registered Agent:
Joseph K. Cobuzio, Esq.
Tompinks McGuire Wachenfeld & Barry LLP
100 Mulberry St.
Newark, NJ 07102

T. BROCK SERVICES LLC, f/k/a Brock Services, LTD.
Through its Registered Agent:
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802

U. ACTION RESTORATION, INC.
Through Its Registered Agent:
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802

V. SOUTHERN INSULATION & SHEET METAL, INC.
Through Its Registered Agent:
Capitol Corporate Service, Inc.
8550 United Plaza Building II, Ste. 305
Baton Rouge, LA 70809

PETITIONERS WILL SERVE ALL OTHER DEFENDANTS THROUGH COUNSEL OF
RECORD PURSUANT TO LA. C.C.P. 1313
Case 2:19-cy-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 110 of 197 PagelD #: 120

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU

 

 

 

 

 

STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., EE AL. ——
FILED: __/—/0-/7 — WO rw/ A é,
DEPUTY CLERK
ORDER

Let the above and foregoing First Supplement and Amendment to the Original Petition for

Damages be filed as prayed for.

SO ORDERED this the aay of leew 207.

a
Clashon Dvds

 

A TRUE COPY
Lake Charles, Houisiana

(Gr

Oeputy Clerk of Court
Caicasieu Parish, Louisiane

 
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 111 of 197 PageID#: 121

14 JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

SECOND SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT
NOW INTO COURT, through undersigned counsel, comes Petitioner, Pauline Marie

Citizen, who moves for leave of court to file this Second Supplemental and Amended Petition for

Damages to supplement and amend her First Supplemental Petition for Damages in the following

particulars:

I.
For the purpose of amending the First Supplemental Petition for Damages to re-name the
following defendants as:

K. IMERYS TALC AMERICA, INC. (sued individually and as successor-in-interest to
LUZENAC AMERICA, INC. successor-in-interest to CYPRUS INDUSTRIAL
MINERALS COMPANY)

N. BRENNTAG NORTH AMERICA, INC, (sued individually and as successor-in-interest
to MINERAL PIGMENT SOLUTIONS, INC. and as_ successor-in-interest to
WHITTAKER CLARK & DANIELS, INC.)

oO. BRENNTAG SPECIALTIES, INC. f/k/a MINERAL PIGMENT SOLUTIONS, INC.
(sued individually and as successor-in-interest to WHITTAKER CLARK & DANIELS,
INC.)

R. CYPRUS AMAX MINERALS COMPANY (sued individually, doing business as, and
as successor to METROPOLITAN TALC CO. INC. and CHARLES MATHIEU INC. and
SIERRA TALC COMPANY and UNITED TALC COMPANY)

S. WHITTAKER CLARK & DANIELS, INC.

Il.

For the purpose of amending the First Supplemental Petition for Damages to amend

paragraph 2 as follows:
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 112 of 197 PageID#: 122

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:

W.

AA.

BB.

CC.

AVON PRODUCTS, INC.
Through Its Registered Agent
CT Corporation System

3867 Plaza Tower Drive
Baton Rouge, LA 70817

BRISTOL-MYERS SQUIBB COMPANY (sued individually and as successor-in-
interest to CHARLES OF THE RITZ)

A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

COLGATE-PALMOLIVE COMPANY (sued individually and as successor-in-interest
to THE MENNEN COMPANY)

Through Its Registered Agent

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70817

JOHNSON & JOHNSON

A New Jersey Corporation

Via the Long Arm Statute

At Its Principal Place of Business
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

JOHNSON & JOHNSON CONSUMER, INC., a subsidiary of JOHNSON &
JOHNSON

A New Jersey Corporation

Via the Long Arm Statute

At Its Principal Place of Business

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

REVLON, INC.

A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent
Corporation Creations Network Inc.
3411 Silverside Road

Tatnall Building, Suite 104
Wilmington, DE 19810

VALEANT PHARMACEUTICALS INTERNATIONAL CORPORATION
A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 113 of 197 PageID #: 123

DD.

EE.

VALEANT PHARMACEUTICALS NORTH AMERICA LLC
A Delaware Limited Liability Company

Through Its Registered Agent:

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70817

YVES SAINT LAURENT AMERICA, INC., a subsidiary of KERING HOLLAND NV
A New York Corporation

Via the Long Arm Statute

Through Its Registered Agent

CT Corporation System

111 8th Avenue

New York City, NY 10011

WHEREFORE, Petitioner prays that her First Supplemental Petition for Damages be

supplemented and amended as to the above particulars and that, after due proceedings had, there

be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact

finder, said judgments against all defendants, jointly, severally, and in solido, said amounts to

bear legal interest from the date of judicial demand until paid, for all costs of these proceedings,

and for all general and equitable relief.

Respectfully submitted,

LANDRY & SWA C

  

 

FRANWJ. SWARR, Bar No. 23322
MICK@Y P. LANDRY, Bar No. 22817
PHILIP HOFFMAN, Bar No. 32277
MATTHEW CLARK, Bar No. 31102
AMANDA BALLAY, Bar No. 28630
1010 Common Street, Suite 2050

New Orleans, Louisiana 70112
Telephone: (504) 299-1214

Facsimile: (504) 299-1215

And

SIMON GREENSTONE PANATIER BARTLETT, PC
HUTTON SENTELL, Bar No. 23294

SAMUEL IOLA (pro hac vice pending)

3232 McKinney Avenue, Suite 610

Dallas, Texas 75204

Telephone: (214) 276-7680

Facsimile: (214) 276-7699
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 114 of 197 PagelID#: 124

SERVICE INSTRUCTIONS

PLEASE SERVE THE SECOND AMENDED AND SUPPLEMENTAL PETITION FOR
DAMAGES ON THE FOLLOWING DEFENDANTS:

W.

AA.

BB.

AVON PRODUCTS, INC.
Through Its Registered Agent
CT Corporation System

3867 Plaza Tower Drive
Baton Rouge, LA 70817

BRISTOL-MYERS SQUIBB COMPANY (sued individually and as successor-in-
interest to CHARLES OF THE RITZ)

A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

COLGATE-PALMOLIVE COMPANY (sued individually and as successor-in-interest
to THE MENNEN COMPANY)

Through Its Registered Agent

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70817

JOHNSON & JOHNSON

A New Jersey Corporation

Via the Long Arm Statute

At Its Principal Place of Business
One Johnson & Johnson Plaza
New Brunswick, NJ 08933

JOHNSON & JOHNSON CONSUMER, INC., a subsidiary of JOHNSON &
JOHNSON

A New Jersey Corporation

Via the Long Arm Statute

At Its Principal Place of Business

One Johnson & Johnson Plaza

New Brunswick, NJ 08933

REVLON, INC.

A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent
Corporation Creations Network Inc.
3411 Silverside Road

Tatnall Building, Suite 104
Wilmington, DE 19810
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 115 of 197 PageID#: 125

CC.

DD.

EE.

VALEANT PHARMACEUTICALS INTERNATIONAL CORPORATION
A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

The Corporation Trust Company

Corporation Trust Center

1209 Orange Street

Wilmington, DE 19801

VALEANT PHARMACEUTICALS NORTH AMERICA LLC
A Delaware Limited Liability Company

Through Its Registered Agent:

CT Corporation System

3867 Plaza Tower Drive

Baton Rouge, LA 70817

YVES SAINT LAURENT AMERICA, INC., a subsidiary of KERING HOLLAND NV
A New York Corporation

Via the Long Arm Statute

Through Its Registered Agent

CT Corporation System

111 8th Avenue

New York City, NY 10011

PETITIONERS WILL SERVE ALL OTHER DEFENDANTS THROUGH COUNSEL OF
RECORD PURSUANT TO LA. C.C.P. 1313
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 116 of 197 PageID#: 126

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK
ORDER
Let the above and foregoing Second Supplement and Amendment to the First

Supplemental Petition for Damages be filed as prayed for.

SO ORDERED this the day of , 2017.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 117 of 197 PagelD #: 127

14 JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU

STATE OF LOUISIANA

NO. 2014-2920 DIVISION “B”

PAULINE MARIE CITIZEN .

VERSUS LFS
PIPE DISTRIBUTORS, INC. . COPY

FILED: (3-2@-/7

 
 

THIRD SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT
NOW INTO COURT, through undersigned counsel, comes Petitioner, Pauline Marie
Citizen, who moves for leave of court to file this Third Supplemental and Amended Petition for
Damages to supplement and amend her Second Supplemental Petition for Damages in the
following particulars:
I.

For the purpose of amending the Second Supplemental Petition for Damages to re-name

the following defendant as:
Y. COLGATE-PALMOLIVE COMPANY

WHEREFORE, Petitioner prays that her Second Supplemental Petition for Damages be
supplemented and amended as to the above particulars and that, after due proceedings had, there
be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact
finder, said judgments against all defendants, jointly, severally, and in solido, said amounts to

bear legal interest from the date of judicial demand until paid, for all costs of these proceeslings,

l

  

nr
and for all general and equitable relief. 4 =
-o Me
. m on
Respectfully submitted, zo
= 2
LANDRY & SWARR, LLC =z -"
m
= &

K J. SWARR, Bar No. 23322 -
CKEY P. LANDRY, Bar No. 22817
HILIP HOFFMAN, Bar No. 32277
MATTHEW CLARK, Bar No. 31102

AMANDA BALLAY, Bar No. 28630
1010 Common Street, Suite 2050

1
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 118 of 197 PagelID #: 128

New Orleans, Louisiana 70112
Telephone: (504) 299-1214
Facsimile: (504) 299-1215

And

SIMON GREENSTONE PANATIER BARTLETT, PC
HUTTON SENTELL, Bar No. 23294

SAMUEL IOLA (pro hac vice)

3232 McKinney Avenue, Suite 610

Dallas, Texas 75204

Telephone: (214) 276-7680

Facsimile: (214) 276-7699

PETITIONERS WILL SERVE ALL DEFENDANTS THROUGH COUNSEL OF
RECORD PURSUANT TO LA. C.C.P. 1313
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 119 of 197 PageID #: 129

14 JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., EF, AL.
ritep: O-@e-/7

ORDER

 

DEPULY CLERK

Let the above and foregoing Third Supplement and Amendment to the Second

Supplemental Petition for Damages be filed C4 Pe for.

—_

2017.

3/ | hee

JUDGE

SO ORDERED this the P_ day “Chee
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 120 of 197 PagelID #: 130

14 JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

FOURTH SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT

NOW INTO COURT, through undersigned counsel, comes Petitioner, Pauline Marie
Citizen, who moves for leave of court to file this Fourth Supplemental and Amended Petition for
Damages to supplement and amend her Third Supplemental Petition for Damages in the
following particulars:

I.

For the purpose of amending the Third Supplemental Petition for Damages to amend
paragraph 2 as follows:

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:
FF. DOLLAR TREE STORES, INC., a subsidiary of DOLLAR TREE, INC.

A Virginia Corporation

Through Its Registered Agent

Corporation Service Company

501 Louisiana Avenue

Baton Rouge, LA 70802
GG. GREENBRIER INTERNATIONAL, INC., a subsidiary of DOLLAR TREE, INC.

A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

Corporate Creations Network Inc.

3411 Silverside Road

Tatnall Building, Suite 104

Wilmington, DE 19810

WHEREFORE, Petitioner prays that her Third Supplemental Petition for Damages be
supplemented and amended as to the above particulars and that, after due proceedings had, there

be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact

finder, said judgments against all defendants, jointly, severally, and in solido, said amounts to
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 121 of 197 PagelID#: 131

bear legal interest from the date of judicial demand until paid, for all costs of these proceedings,
and for all general and equitable relief.
Respectfully submitted,

LANDRY & SWARR, LLC

Jan

FRANK #¥SWARR, Bar No. 23322
MIC P. LANDRY, Bar No. 22817
PHILIP HOFFMAN, Bar No. 32277

MATTHEW CLARK, Bar No. 31102
AMANDA BALLAY, Bar No. 28630
1010 Common Street, Suite 2050
New Orleans, Louisiana 70112
Telephone: (504) 299-1214
Facsimile: (504) 299-1215

And

SIMON GREENSTONE PANATIER BARTLETT, PC
HUTTON SENTELL, Bar No. 23294

SAMUEL IOLA (pro hac vice)

3232 McKinney Avenue, Suite 610

Dallas, Texas 75204

Telephone: (214) 276-7680

Facsimile: (214) 276-7699
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 122 of 197 PageID #: 132

SERVICE INSTRUCTIONS

PLEASE SERVE THE FOURTH AMENDED AND SUPPLEMENTAL PETITION FOR
DAMAGES ON THE FOLLOWING DEFENDANTS:

FF.

GG.

DOLLAR TREE STORES, INC., a subsidiary of DOLLAR TREE, INC.
A Virginia Corporation

Through Its Registered Agent

Corporation Service Company

501 Louisiana Avenue

Baton Rouge, LA 70802

GREENBRIER INTERNATIONAL, INC., a subsidiary of DOLLAR TREE, INC.
A Delaware Corporation

Via the Long Arm Statute

Through Its Registered Agent

Corporate Creations Network Inc.

3411 Silverside Road

Tatnall Building, Suite 104

Wilmington, DE 19810

PETITIONERS WILL SERVE ALL DEFENDANTS THROUGH COUNSEL OF
RECORD PURSUANT TO LA. C.C.P. 1313
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 123 of 197 PageID #: 133

14 JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK
ORDER
Let the above and foregoing Fourth Supplement and Amendment to the Second

Supplemental Petition for Damages be filed as prayed for.

SO ORDERED this the day of , 2017.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document 1-1. Filed 04/25/19 Page 124 of 197 PagelID#: 134

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK
FIFTH SUPPLEMENTAL AND AMENDED PETITION FOR

DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT

COMES NOW Petitioner, by and through the undersigned counsel, who respectfully
represents as follows and moves for leave of Court to file this Fifth Supplemental and Amended
Petition for Damages to supplement and amend the Fourth Supplemental and Amended Petition
for Damages in the following particulars:

IL

1. Decedent Pauline Marie Citizen died on June 8, 2017, of malignant mesothelioma caused
by her exposure to asbestos, leaving LeQuitta Citizen, an adult resident citizen who resides at
7302 Foxbend Lane, Humble, Texas, 77338, the daughter and statutory survivor of Pauline
Citizen, Deceased, and hereby substitutes herself in the Decedent’s stead and asserts this survival
action pursuant to Louisiana Civil Code Article 2315.1
2. Pauline Marie Citizen’s (hereinafter “Decedent”) death on or about June 8, 2017, was a
consequence of her exposure to dust and fibers from asbestos, and/or asbestos-containing
materials, and/or various asbestos-containing cosmetic talc products that were unreasonably
dangerous per se, defective in composition or constructions, defective in design, lacking suitable
warnings or instructions concerning the hazards presented, as a result of negligent, willful, and/or
reckless misconduct, and as a result of intentional misconduct of certain of the Defendants as
previously alleged with more specificity in Plaintiff's Original Petition for Damages, as
previously supplemented and amended. As a direct and proximate result of the delictual
conduct of the Defendants, Petitioner LeQuitta Citizen has lost the love, affection, society,
support, services, and future earnings of the Decedent, and all other damages due pursuant to

Louisiana Civil Code Article 2315.1 and 2315.2, and hereby asserts both a survival action on
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 125 of 197 PagelID #: 135

behalf of Decedent against the Defendants and wrongful death actions against the Defendants on
their own behalves.
3. Petitioner reiterates all matters set forth in the Original Petition for Damages, as
previously supplemented and amended, and alleges same against each of the Defendants, as if set
forth herein.
IL.
For the purpose of amending the Fourth Amended and Supplemental Petition for

Damages to amend paragraph 2 as follows:
ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:

HH. DOLGENCORP, LLC f/k/a DOLGENCORP, INC., a subsidiary of DOLLAR
GENERAL CORPORATION;
A Kentucky Limited Liability Company
Through Its Registered Agent
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802

Il. PREMIER BRANDS OF AMERICA INC.
A New York Corporation
Via the Long Arm Statute
Through Its Registered Agent
31 South Street, Suite 2-S
Mount Vernon, NY 10550

WHEREFORE, Petitioner prays that the Fourth Supplemental and Amended Petition for
Damages be supplemented in the above particulars and that, after due proceedings are had, there
be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact
finder, said judgments against all Defendants jointly, severally, and in solido, said amounts to
bear legal interest from the date of judicial demand until paid, for all costs of these proceedings

and for all general and equitable relief.
Respectfully Submitted,

LANDRY & SwARR, L.L.C.

MIC P. LANDRY, Bar No. 22817
FRANK J. SWARR, Bar No. 23322
PHILIP HOFFMAN, Bar No. 32277 _
AMANDA J. BALLAY, Bar No. 28630
MATTHEW C. CLARK, Bar No. 31102
1010 Common Street * Suite 2050

New Orleans ¢ Louisiana ¢ 70112
Telephone: (504) 299-1214

Facsimile: (504) 299=1215

lslaw@landryswarr.com
2
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 126 of 197 PageID#: 136

and

SIMON GREENSTONE PANATIER BARTLETT, PC
HUTTON SENTELL, Bar No. 23294

SAM IOLA (pro hac vice)

3232 McKinney Avenue, Suite 610

Dallas, Texas 75204

Telephone: (214) 276-7680

Facsimile: (214) 276-7699

COUNSEL FOR PLAINTIFF
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 127 of 197 PagelID#: 137

SERVICE INSTRUCTIONS

PLEASE SERVE THE FIFTH AMENDED AND SUPPLEMENTAL PETITION FOR
DAMAGES ON THE FOLLOWING DEFENDANTS:

HH.

Il.

DOLGENCORP, LLC f/k/a DOLGENCORP, INC., a subsidiary of DOLLAR
GENERAL CORPORATION;

A Kentucky Limited Liability Company

Through Its Registered Agent

Corporation Service Company

501 Louisiana Avenue
Baton Rouge, LA 70802

PREMIER BRANDS OF AMERICA INC.
A New York Corporation

Via the Long Arm Statute

Through Its Registered Agent

31 South Street, Suite 2-S

Mount Vernon, NY 10550

PLAINTIFF’S COUNSEL WILL SERVE ALL DEFENDANTS VIA La. C.C.P. Art. 1313.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 128 of 197 PagelID #: 138

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

ORDER

Let the above and foregoing Fifth Supplement and Amendment to the Original Petition
for Damages be filed as prayed for.

SO ORDERED this the day of , 2017.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 129 of 197 PageID #: 139

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “‘B”
PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

SIXTH SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT

COMES NOW Petitioner, by and through the undersigned counsel, who respectfully
represents as follows and moves for leave of Court to file this Sixth Supplemental and Amended
Petition for Damages to supplement and amend the Fifth Supplemental and Amended Petition
Jor Damages in the following particulars:

1.
For the purpose of amending the Fifth Amended and Supplemental Petition for Damages

to amend paragraph 2 as follows:
ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:

JJ. © DAVION INC. and its HABA DIVISION a/k/a HABA-DAVION
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent
James Placa
2 Progress Road
N. Brunswick, NJ 08902

KK. PERSONAL CARE PRODUCTS, LLC
A Delaware Limited Liability Company
Via the Long Arm Statute
Through Its Registered Agent
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

LL. THORNTON INDUSTRIES, INC.
An Illinois Corporation
Via the Long Arm Statute
Through Its Registered Agent
Michael L. Thornton
2000 Ashley Road
Morris, IL 60450-7900
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 130 of 197 PagelID #: 140

WHEREFORE, Petitioner prays that the Fifth Supplemental and Amended Petition for
Damages be supplemented in the above particulars and that, after due proceedings are had, there
be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact
finder, said judgments against all Defendants jointly, severally, and in solido, said amounts to
bear legal interest from the date of judicial demand until paid, for all costs of these proceedings
and for all general and equitable relief.

Respectfully Submitted,

LANDRY & S R, LLC.

MICKEY P. LANDRY, Bar No. 22817
F K J. SWARR, Bar No. 23322
PHILIP HOFFMAN, Bar No. 32277
AMANDA J. BALLAY, Bar No. 28630
MATTHEW C. CLARK, Bar No. 31102
1010 Common Street * Suite 2050

New Orleans * Louisiana « 70112

Telephone: (504) 299-1214
Facsimile: (504) 299=1215

lslaw@Jandryswarr.com

and

SIMON GREENSTONE PANATIER BARTLETT, PC
HUTTON SENTELL, Bar No. 23294

SAM IOLA (pro hac vice)

3232 McKinney Avenue, Suite 610

Dallas, Texas 75204

Telephone: (214) 276-7680

Facsimile: (214) 276-7699

COUNSEL FOR PLAINTIFF
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 131 of 197 PageID#: 141

SERVICE INSTRUCTIONS

PLEASE SERVE THE SIXTH AMENDED AND SUPPLEMENTAL PETITION FOR
DAMAGES ON THE FOLLOWING DEFENDANTS:

JJ. © DAVION INC. and its HABA DIVISION a/k/a HABA-DAVION
A New Jersey Corporation
Via the Long Arm Statute
Through Its Registered Agent
James Placa
2 Progress Road
N. Brunswick, NJ 08902

KK. PERSONAL CARE PRODUCTS, LLC
A Delaware Limited Liability Company
Via the Long Arm Statute
Through Its Registered Agent
The Corporation Trust Company
Corporation Trust Center
1209 Orange Street
Wilmington, DE 19801

LL. THORNTON INDUSTRIES, INC.
An Illinois Corporation
Via the Long Arm Statute
Through Its Registered Agent
Michael L. Thornton
2000 Ashley Road
Morris, IL 60450-7900

PLAINTIFF’S COUNSEL WILL SERVE ALL DEFENDANTS VIA La. C.C.P. Art. 1313.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 132 of 197 PageID#: 142

14° JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”
PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

ORDER

Let the above and foregoing Sixth Supplement and Amendment to the Original Petition
for Damages be filed as prayed for.

SO ORDERED this the day of , 2018.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 133 of 197 PageID#: 143

14« JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”

LEQUITTA CITIZEN, INDIVIDUALLY AND AS STATUTORY SURVIVOR OF
PAULINE CITIZEN, DECEASED,

VERSUS

AVON PRODUCTS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK
SEVENTH SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT
COMES NOW Petitioner, by and through the undersigned counsel, who respectfully
represents as follows and moves for leave of Court to file this Seventh Supplemental and Amended
Petition for Damages to supplement and amend the Sixth Supplemental and Amended Petition for
Damages in the following particulars:
I.

For the purpose of amending the Sixth Amended and Supplemental Petition for Damages

to supplement Count 5 as follows:

5. C. From approximately the 1970’s to 2017, Petitioner alleges that Decedent
Pauline Citizen was exposed to asbestos, and/or asbestos-containing products,
and/or asbestos-containing talc and/or other finished and unfinished asbestos-
containing talcum powder products, and/or raw asbestos fibers of various kinds and
grades through her personal use of and direct exposure to: Cashmere Bouquet
talcum powder manufactured and marketed by Colgate-Palmolive Company;
Johnson’s Baby Powder and Shower-to-Shower talcum powder manufactured and
marketed by Johnson & Johnson, Johnson & Johnson Consumer, Inc., a subsidiary
of Johnson & Johnson, Valeant Pharmaceuticals International Corporation, and
Valeant Pharmaceuticals North America LLC; various Avon talcum powder
products manufactured and marketed by Avon Products, Inc.; Jean Nate talcum
powder manufactured and marketed by Bristol-Myers Squibb Company (sued

individually and as successor-in-interest to Charles of the Ritz), Revlon, Inc., and
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 134 of 197 PagelID#: 144

Yves Saint Laurent America, Inc., a subsidiary of Kering Holland NV; Assured
foot powder manufactured and marketed by Dollar Tree Stores, Inc., a subsidiary
of Dollar Tree, Inc., Greenbrier International, Inc., a subsidiary of Dollar Tree, Inc.,
Davion Inc. and its Haba division a/k/a Haba-Davion, and Personal Care Products,
LLC; and DG Body talcum powder products manufactured and marketed by
Dolgencorp, LLC f/k/a Dolgencorp, Inc., a subsidiary of Dollar General
Corporation, and Premier Brands of America Inc. Additionally, Decedent was
exposed to asbestos-containing tale supplied by Brenntag North America, Inc.
(sued individually and as successor-in-interest to Mineral Pigment Solutions, Inc.
and as successor-in-interest to Whittaker Clark & Daniels, Inc.), Brenntag
Specialties, Inc. f/k/a Mineral Pigment Solutions, Inc. (sued individually and as
successor-in-interest to Whittaker Clark & Daniels, Inc.), Cyprus Amax Minerals
Company (sued individually, doing business as, and as successor to Metropolitan
Tale Co. Inc. and Charles Mathieu Inc. and Sierra Talc Company and United Talc
Company), Davion Inc. and its Haba division a/k/a Haba-Davion, Imerys Talc
America, Inc. (sued individually and as successor-in-interest to Luzenac America,
Inc. successor-in-interest to Cyprus Industrial Minerals Company), Personal Care
Products, LLC, Thornton Industries, Inc., and Whittaker Clark & Daniels, Inc
During this time period, Decedent Pauline Citizen was exposed to asbestos, and/or
asbestos-containing products, and/or asbestos-containing talc and/or other finished
and unfinished asbestos-containing talcum powder products, and/or raw asbestos
fibers of various kinds and grades mined, manufactured, supplied, processed,
imported, converted, compounded, and/or sold by the above-referenced Defendants
identified as “Asbestos Miners/Manufacturer/Sellers/Suppliers/Distributors” in
Paragraph 2.

WHEREFORE, Petitioner prays that the Sixth Supplemental and Amended Petition for
Damages be supplemented in the above particulars and that, after due proceedings are had, there
be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact
finder, said judgments against all Defendants jointly, severally, and in solido, said amounts to bear
legal interest from the date of judicial demand until paid, for all costs of these proceedings and for

all general and equitable relief.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 135 of 197 PageID #: 145

Respectfully Submitted,

LANDRY & SWARR, L.L.C.

  
  

 

Y P. LANDRY, Bar No. 22817
K J. SWARR, Bar No. 23322
PHILIP HOFFMAN, Bar No. 32277
AMANDA J. BALLAY, Bar No. 28630
MATTHEW C. CLARK, Bar No. 31102
1010 Common Street * Suite 2050

New Orleans * Louisiana * 70112
Telephone: (504) 299-1214

Facsimile: (504) 299=1215

lslaw@Jlandryswarr.com

and
SIMON GREENSTONE PANATIER, PC

DARREN MCDOWELL (pro hac vice)
1201 Elm Street, Suite 3499

Dallas, Texas 75270

Telephone: (214) 276-7680

Facsimile: (214) 276-7699
dmedowell@sgpblaw.com

COUNSEL FOR PETITIONER

PETITIONER’S COUNSEL WILL SERVE ALL DEFENDANTS VIA La. C.C.P. Art.
1313.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 136 of 197 PageID#: 146

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”

LEQUITTA CITIZEN, INDIVIDUALLY AND AS STATUTORY SURVIVOR OF
PAULINE CITIZEN, DECEASED,

VERSUS

AVON PRODUCTS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

ORDER

Let the above and foregoing Seventh Supplement and Amendment to the Original Petition
for Damages be filed as prayed for.

SO ORDERED this the day of , 2018.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 137 of 197 PagelID #: 147

14° JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”

LEQUITTA CITIZEN, INDIVIDUALLY AND AS STATUTORY SURVIVOR OF
PAULINE CITIZEN, DECEASED,

VERSUS

AVON PRODUCTS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

EIGHTH SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES WITH INCORPORATED MOTION FOR LEAVE OF COURT

COMES NOW Petitioner, by and through the undersigned counsel, who respectfully
represents as follows and moves for leave of Court to file this Eighth Supplemental and Amended
Petition for Damages to supplement and amend the Seventh Supplemental and Amended Petition
Jor Damages in the following particulars:

I.
For the purpose of amending the Seventh Supplemental and Amended Petition for

Damages to amend paragraph 2 as follows:

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS:

MM. QUALITY MANUFACTURING ONTARIO CANADA
A Canadian Corporation
Via La. R.S. 13:3204 and the Hague Convention
Mr. Gordon Carvell, General Manager
5429 Farran's Point Road
Ingleside, Ontario
KOC 1MO
Canada

NN. WILLARD MANUFACTURING, INC.
Via La. R.S. 13:3204 and the Hague Convention
Mr. Jeremy Willard, President
5295 John Lucas Drive
Burlington, Ontario
L7L 6A8
Canada

WHEREFORE, Petitioner prays that the Eighth Supplemental and Amended Petition for
Damages be supplemented in the above particulars and that, after due proceedings are had, there
be judgment herein in favor of Petitioner in appropriate amounts to be determined by the fact
finder, said judgments against all Defendants jointly, severally, and in solido, said amounts to bear

legal interest from the date of judicial demand until paid, for all costs of these proceedings and for
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 138 of 197 PageID#: 148

all general and equitable relief.

Respectfully Submitted,

LANDRY & SWARR, L.L.C.

Lea

MICK Y P. LANDRY, Bar No. 22817
Mw J. SWARR, Bar No. 23322
PHILIP HOFFMAN, Bar No. 32277
MATTHEW C. CLARK, Bar No. 31102
1010 Common Street * Suite 2050

New Orleans » Louisiana * 70112
Telephone: (504) 299-1214

Facsimile: (504) 299=1215

lslaw@landryswarr.com

and
SIMON GREENSTONE PANATIER, PC

DARREN MCDOWELL (pro hac vice)
1201 Elm Street, Suite 3400

Dallas, Texas 75270

Telephone: (214) 276-7680

Facsimile: (214) 276-7699
dmedowell@sgpblaw.com

COUNSEL FOR PETITIONER
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 139 of 197 PageID#: 149

SERVICE INSTRUCTIONS

PLEASE SERVE THE EIGHTH SUPPLEMENTAL AND AMENDED PETITION FOR
DAMAGES ON THE FOLLOWING DEFENDANTS:

MM. QUALITY MANUFACTURING ONTARIO CANADA

NN.

A Canadian Corporation

Via La. R.S. 13:3204 and the Hague Convention on the Service Abroad of Judicial and
Extra-Judicial Documents in Civil or Commercial Matters

Mr. Gordon Carvell, General Manager

5429 Farran's Point Road

Ingleside, Ontario

KOC 1MO

Canada

WILLARD MANUFACTURING, INC.

Via La. R.S. 13:3204 and the Hague Convention on the Service Abroad of Judicial and
Extra-Judicial Documents in Civil or Commercial Matters

Mr. Jeremy Willard, President

5295 John Lucas Drive

Burlington, Ontario

L7L 6A8

Canada

PETITIONER’S COUNSEL WILL SERVE ALL EXISTING DEFENDANTS VIA La.
C.C.P. Art. 1313.
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 140 of 197 PagelID #: 150

14" JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION “B”

LEQUITTA CITIZEN, INDIVIDUALLY AND AS STATUTORY SURVIVOR OF
PAULINE CITIZEN, DECEASED,

VERSUS

AVON PRODUCTS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

ORDER

Let the above and foregoing Lighth Supplemental and Amendment to the Original Petition
for Damages be filed as prayed for.

SO ORDERED this the day of , 2019.

 

JUDGE
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 141 of 197 PageID#: 151

1474 JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU

STATE OF LOUISIANA
No. 2014-2920 DIVISION “B”
FILED l PAULINE MARIE CITIZEN
-. VERSUS
ai ac PIPE DISTRIBUTORS, INC., ET AL. —

JOHNSON & JOHNSON and JOHNSON & JOHNSON CONSUMER INC.’S ©
EXCEPTIONS, ANSWER, AFFIRMATIVE DEFENSES
AND REQUEST FOR JURY TRIAL

Defendants, Johnson & Johnson (“J&J”) and Johnson & Johnson Consumer Inc., f/k/a
Johnson & Johnson Consumer Companies, Inc. (“JJCI”) hereby set forth the following Exceptions,
Answer, and Affirmative Defenses to the First Supplemental and Amended Petition for Damages
filed by Plaintiff Pauline Marie Citizen (“Plaintiff’). J&J and JJCI also demands trial by jury.

EXCEPTIONS

J&J and JJCI plead the following exceptions to preserve its right to urge them, pending
discovery, in accordance with Bickham v. Sub C International Inc., 617 So.2d 483 (La. 1993),
rehearing denied 618 So.2d 415 (1993). J&J and JJCI do not request that this Court set these
exceptions for hearing until such time as discovery reveals whether they are necessary. This
matter is not set for trial. It is not anticipated that testimony will be offered at the hearing of
any exceptions.

I.

J&J and JJCI plead the Declinatory Exception of Lis Pendens. In many similar prior
suits, discovery has revealed that one or more of the plaintiffs have multiple asbestos personal
injury suits pending. J&J and JJCI reserve their rights that plaintiff in the instant matter has
another asbestos personal injury suit pending. See La. C.C.P. Art. 531 and 532.

Il.
J&J and JICI plead the Declinatory Exception of Improper Venue. In the event that

discovery reveals that neither exposure in Calcasieu Parish to asbestos for which a defendant

is responsible; nor in the event there is not exposure to asbestos for which a defendant for

00396830
. Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 142 of 197 PageID #: 152

whom venue in Calcasieu Parish is responsible, then venue is improper. See La. C.C.P. Art.
42, 43, 73, and 74.
i.

J&J and JJCI assert the Peremptory Exception of Prescription pursuant to La. C.C.P.
Art. 927(A)(1). Additional information is required to determine if Plaintiffs claim was filed
more than one year after Plaintiff knew or should have known that Plaintiffs alleged injuries
or damages were caused by exposure to asbestos.

IV.

J&J and JICI assert the Dilatory Exception of Vagueness pursuant to La. C.C.P. Art. -
926 on the basis that Plaintiff makes allegations against J&J and JJCI; however, Plaintiff fails
to provide sufficient facts concerning the Plaintiffs alleged exposure to asbestos due to use of
J&J or JICI’s products, and the Petition is vague in that it fails to identify the theories of
liability against J&J and JICI.

Vv.

J&J and JICI further reserve their rights to urge other exceptions unknown to it at this
time, and to adopt any and all exceptions pled by any and all other parties. J&J and JICI also
reserve the right to supplement and amend their exceptions as investigations discovery may
further warrant.

ANSWER

Except as otherwise expressly set forth below, J&J and JICI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the Petition to the extent that such allegations refer or relate to persons or entities
other than J&J or JICI. Any allegation, averment, contention or statement in the Petition not
specifically and unequivocally admitted is denied. J&J and JJCI respond to each of the

| paragraphs of the Petition as follows:

1. Responding to Paragraph 1, J&J and JJCI are without knowledge or information

sufficient to form a belief as to the truth of this paragraph, and therefore deny same.

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 143 of 197 PageID #: 153

2. The allegations of Paragraph 2, insofar as they relate to other Defendants, are denied
for lack of sufficient information upon which to justify a belief therein, and
specifically denied as to Defendants J&J and JJCI.

ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS

A. The allegations of paragraph 2(A) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

B. The allegations of paragraph 2(B) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JICI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

C. The allegations of paragraph 2(C) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

D. The allegations of paragraph 2(D) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

\
EMPLOYER/PREMISE OWNER/EXECUTIVE OFFICERS

E. The allegations of paragraph 2(E) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

F. The allegations of paragraph 2(F) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without

knowledge or information sufficient to form a belief as to the truth of this

paragraph, and therefore deny same.

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 144 of 197 PagelID#: 154

G. The allegations of paragraph 2(G) are not directed at J&J and JICI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

H. The allegations of paragraph 2(H) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without

' knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.
ASBESTOS MINERS/MANUFACTURERS/SELLERS/SUPPLIERS/DISTRIBUTORS

I, Johnson & Johnson states that Johnson & Johnson is a New Jersey corporation with
its principal place of business in New Jersey. Johnson & Johnson denies that
Johnson & Johnson designed, mined, manufactured, or marketed the asbestos
products at issue in this case. The remainder of the paragraph 2(1) is a request for
service to which no response is required, to the extent a response is required
Johnson & Johnson denies the remainder of the allegations in paragraph 2(I) as
stated.

J. Johnson & Johnson Consumer Inc. states that Johnson and Johnson is a New Jersey
corporation with its principal place of business in New Jersey. The remainder of
paragraph 2(J) is a request for service to which no response is required, to the
extent a response is required, Johnson & Johnson Consumer Inc. denies the
remainder of the allegations in paragraph 2(J) as stated.

K. The allegations of paragraph 2(K) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

L. The allegations of paragraph 2(L) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this

paragraph, and therefore deny same.

00396830
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 145 of 197 PagelD #: 155

M. The allegations of paragraph 2(M) are not directed at J&J and JJCI and therefore no
response is required, To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

N. The allegations of paragraph 2(N) are not directed at J&J and JIC] and therefore no
response is required. To the extent a response is required, J&J and JJ Cl are without
knowledge or information sufficient to form a belief as to the truth | of this
paragraph, and therefore deny same. |

QO. The allegations of paragraph 2(O) are not directed at J&J and JJCI and therefore no
response is required, To the extent a response is required, J&J and JICI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

P. The allegations of paragraph 2(P) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JICI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

Q. The allegations of paragraph 2(Q) are not directed at J &J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

R. The allegations of paragraph 2(R) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

S. The allegations of paragraph 2(S) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this

paragraph, and therefore deny same.

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 146 of 197 PagelID #: 156

CONTRACTOR DEFENDANTS

T. The allegations of paragraph 2(T) are not directed at J&J and JICI and therefore no
response is required. To the extent a response is required, J&J and JIC] are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same. -

U. The allegations of paragraph 2(U) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

V. The allegations of paragraph 2(V) are not directed at J&J and JJCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without
knowledge or information sufficient to form a belief as to the truth of this
paragraph, and therefore deny same.

3. Paragraph 3 is a legal conclusion to which no response is required. To the extent a
response is required, J&J and JJCI are without knowledge or information sufficient
to form a belief as to the allegations contained within paragraph 3, and therefore
deny same.

4, Paragraph 4 is a legal conclusion to which no response is required. To the extent a
responses is required, J&J and JJCI are without knowledge or information sufficient
to form a belief as to the allegations contained within paragraph 4, and therefore
deny same.

5. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 5 concerning Plaintiff's alleged exposure to asbestos,
and therefore deny same.

A. J&J and JJCT are without knowledge or information sufficient to form a belief
as to the allegations in paragraph 5(A) conceming Plaintiffs alleged exposure

to asbestos, and therefore deny same.

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 147 of 197 PageID#: 157

B. J&J and JJCI are without knowledge or information sufficient to form a belief
as to the allegations in paragraph 5(B) concerning Plaintiffs alleged exposure
to asbestos, and therefore deny same.

C. J &I and JJCI are without knowledge or information sufficient to form a belief
as to the allegations not directed at J&J and JJCI, and therefore deny same.
J&J and JJCI are without knowledge or information concerning Plaintiff's
alleged use of the products at issue in this case, and therefore, deny same. J&J
and JICI state that Johnson & Johnson Consume Inc. marketed
JOHNSON’S® Baby Powder and Shower to Shower® for use in accordance
with the manufacturer-provided labeling accompanying the products. J&J and
JICI deny that Johnson & Johnson mined, produced, processed, designed,
manufactured, marketed, supplied, delivered, distributed, tested, purchased,
promoted, or sold the products at issue in this case during relevant times. J&I
and JICI deny the remaining allegations in paragraph 5(C) of Plaintiff's
Petition.

D. J&J and JJCI are without knowledge or information sufficient to form a belief
as to the allegations in paragraph 5(D) concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. |

6. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 6 concerning Plaintiff's alleged exposure to asbestos,
and therefore deny same. J&J and JICI are without knowledge or information
sufficient to form a belief as to the allegations not directed at J&J and JJCI, and
therefore deny same. J&J and JICI state that Johnson & Johnson Consumer Inc.
marketed JOHNSON’S® Baby Powder and Shower to Shower® for use in
accordance with the manufacturer-provided labeling accompanying the products,
J&J and JJCI deny that Johnson & Jobnson designed, tested, evaluated,
manufactured, packaged, furnished, stored, handled, transported, installed, supplied
and/or sold the products at issue in this case during relevant times. J&J and JICI

admit that Imerys Tale America, Inc. f/k/a Luzenac America, Inc. supplied tale for

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 148 of 197 PageID #: 158

JOHNSON’S® Baby Powder and Shower to Shower®—products manufactured and
marketed exclusively by Johnson & Johnson Consumer Inc. during relevant time
periods. J&J and JJCI deny the remaining allegations in paragraph 6 of Plaintiff's
Petition.

7. Paragraph 7 does not contain an allegation against J&J or JJCI and therefore no
response is required.

8. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 8 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JICI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or JICI
and therefore deny same. J&J and JJCI deny the remainder of the allegations of
paragraph 8.

9. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 9 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same.

10. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 10 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JJCI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&I or JJCI
and therefore deny same. J&J and JJCI deny the remainder of the allegations of
paragraph 10.

STRICT LIABILITY OF ASBESTOS
MINERS/MANUFACTURERS/SUPPLIFRS/DISTRIBUTORS

11. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 11 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JICI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or
JICI, and therefore deny same. J&J and JIJCI state that Johnson & Johnson

“Consumer Inc. manufactured and marketed JOHNSON’S® Baby Powder and

‘

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 149 of 197 PageID #: 159

Shower to Shower® during relevant times. J&J and JJCI deny that Johnson &
Johnson mined, produced, processed, designed, manufactured, marketed, supplied,
delivered, distributed, tested, purchased, promoted, or ‘sold the products at issue in
this case during relevant times. J&J and JJCI admit that Imerys Tale America, Inc.
ffk/a Luzenac America, Inc. supplied tale for JOHNSON’S® Baby Powder and
Shower to Shower®—products manufactured and marketed exclusively by Johnson
& Johnson Consumer Inc. during relevant time periods. J&J and JICI deny the
remaining allegations in paragraph 11 of Plaintiffs Petition.

12. Responding to paragraph 12 and its subparts, J&J and JICI are without knowledge or
information sufficient to form a belief as to the allegations not dirécted at J&J or
JICI, and therefore deny same. J&J and JICI state that Johnson & Johnson
‘Consumer Inc. manufactured and marketed JOHNSON’S® Baby Powder and
Shower to Shower® during relevant times. J&J and JICI deny that Johnson &
Johnson mined, produced, processed, designed, manufactured, marketed, supplied,
delivered, distributed, tested, purchased, promoted, or sold the products at issue in
this case during relevant times. J&J and JICI state that Johnson & Johnson
Consumer Inc. marketed JOHNSON’S® Baby Powder and Shower to Shower® for
use in accordance with the manufacturer-provided labeling accompanying the
products. J&J and JJCI admit that Imerys Tale America, Inc. f/k/a Luzenac America,
Inc. supplied tale for JOHNSON’S® Baby Powder and Shower to Shower®—
products manufactured and marketed exclusively by Johnson & Johnson Consumer
Inc. during relevant time periods. J&J and JJCI deny the remaining allegations in
paragraph 12 and its subparts.

13. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and JICI
deny the remainder of the allegations in paragraph 13, and specifically deny liability
for any of Plaintiff's complained of injuries.

14. J&J and JICI are without knowledge or information, sufficient to form a belief as to

the allegations not directed at J&J or JJCI, and therefore deny same. J&J and JICI

00396830
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 150 of 197 PagelID #: 160

deny the remainder of the allegations in paragraph 14, and specifically deny liability
for any of Plaintiffs complained of injuries. |
STRICT LIABILITY AND NEGLIGENCE ALLEGATIONS AGAINST
MANUFACTURERS/EQUIPMENT/SELLERS/SUPPLIERS/SHIPPERS/DISTRIBUTOS/
CONTRACTORS/PREMISES OWNERS AND OPERATORS DEFENDANTS

15. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 15 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JJCI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or
JICI, and therefore deny same. J&J and JJCI state that Johnson & Johnson
Consumer Inc. manufactured and marketed JOHNSON’S® Baby Powder and
Shower to Shower® during relevant times. J&J and JJCI deny that Johnson &
Johnson mimed, produced, processed, designed, manufactured, marketed, supplied,
delivered, distributed, tested, purchased, promoted, or sold the products at issue in -
this case during relevant times. J&J and JJCI admit that Imerys Tale America, Inc.
f/k/a Luzenac America, Inc. supplied talc for JOHNSON’S® Baby Powder and
Shower to Shower®—products manufactured and marketed exclusively by Johnson
& Johnson Consumer Inc. during relevant time periods. J&J and JICI deny the
remaining allegations in paragraph 15 of Plaintiffs Petition.

16. Responding to paragraph 16 and its subparts, J&J and JJCI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or
JJCI, and therefore deny same. J&J and JCI state that Johnson & Johnson
Consumer Inc. manufactured and marketed JOHNSON’S® Baby Powder and
Shower to Shower® during relevant times. J&J and JJCI deny that Johnson &
Johnson mined, produced, processed, designed, manufactured, marketed, supplied,
delivered, distributed, tested, purchased, promoted, or sold the products at issue in
this case during relevant times. J&J and JJCI state that Johnson & Johnson
Consumer Inc. marketed JOHNSON’S® Baby Powder and Shower to Shower® for

use in accordance with the manufacturer-provided labeling accompanying the

00396830
10
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 151 of 197 PageID#: 161

products. J&J and JICI admit that Imerys Talc America, Inc. f/k/a Luzenac America,
Inc. supplied talc for JOHNSON’S® Baby Powder and Shower to Shower®—
products manufactured and marketed exclusively by Johnson & Johnson Consumer
Inc. during relevant time periods. J&J and JJCI deny the remaining allegations in
paragraph 16 and its subparts.

17, J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and JICI
deny the remainder of the allegations in paragraph 17, and specifically deny liability
for any of Plaintiffs complained of injuries.

18. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and JICI
deny the remainder of the allegations in paragraph 18, and specifically deny liability
for any of Plaintiff's complained of injuries.

. 19. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and iN Cl
deny the remaimder of the allegations in paragraph 19, and specifically deny liability
for any of Plaintiff's complained of injuries.

20. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and JICI
deny the remainder of the allegations in paragraph 20, and specifically deny liability
for any of Plaintiff's complained of injuries.

21. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JJ Cl, and therefore deny same. J&J and JIC]
deny the remainder of the allegations in paragraph 21, and specifically deny liability
for any of Plaintiff's complained of injuries.

22. J&J and JICI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&I or JICI, and therefore deny same. J&J and JJCI
deny the remainder of the allegations in paragraph 22, and specifically deny liability

for any of Plaintiff's complained of injuries.

00396830
ll
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 152 of 197 PageID #: 162

23. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 23 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JJCI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or
JJCI, and therefore deny same. J&J and JJCI deny the remainder of the allegations in
paragraph 23, and specifically deny liability for any of Plaintiff's complained of
injuries.

24. T&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations not directed at J&J or JICI, and therefore deny same. J&J and JJ CI
deny the remainder of the allegations in paragraph 24, and specifically deny liability
for any of Plaintiff's complained of injuries.

25. J&J and JJCI are without knowledge or information sufficient to form a belief as to
the allegations in paragraph 25 of the Petition concerning Plaintiff's alleged exposure
to asbestos, and therefore deny same. J&J and JJCI are without knowledge or
information sufficient to form a belief as to the allegations not directed at J&J or
JICI, and therefore deny same. J&J and JICI deny the remainder of the allegations in

_ paragraph 25, and specifically deny liability for any of Plaintiff's complained of
injuries.
NEGLIGENCE AND STRICT LIABILITY OF CONTRACTOR DEFENDANTS

26. Responding to Paragraph 26, the allegations are not directed at J&J and JJCI and
therefore no response is required. To the extent a response is required, J&J and JJCI
are without knowledge or information sufficient to form a belief as to the allegations
not directed at J&J or JICI, and therefore deny same. J&J and JJCI deny the
remainder of the allegations in paragraph 26.

27. Responding to Paragraph 27, the allegations are not directed at J&J and JJCI and
therefore no response is required. To the extent a response is required, J&J and JJCI
are without knowledge ot information sufficient to form a belief as to the allegations
not directed at J&J or JICI, and therefore deny same. J&J and JJCI deny the

remainder of the allegations in paragraph 27.

00396830
12
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 153 of 197 PagelID #: 163

28. Responding to Paragraph 28, the allegations are not directed at J&J and JICI and
therefore no response is required. To the extent a response is required, J&J and JJCI
are without knowledge or information sufficient to form a belief as to the allegations
not directed at J&J or JICI, and therefore deny same. J&J and JICI deny the
remainder of the allegations in paragraph 28, |

29. Responding to Paragraph 29, the allegations are not directed at J&J and JJCI and
therefore no response is required. To the extent a response is required, J&J and JICI
are without knowledge or information sufficient to form a belief as to the allegations
not directed at J&J or JJCI, and therefore deny same. J&J and JJCI deny the
remainder of the allegations in paragraph 29.

30. Responding to Paragraph 30, the allegations are not directed at J&J and NCI and
therefore no response is required. To the extent a response is required, J&J and JICI
are without knowledge or information sufficient to form a belief as to the allegations
not directed at J&J or JICI, and therefore deny same. J&J and JICI deny the
remainder of the allegations in paragraph 30.

Responding to the paragraph beginning “WHEREFORE,” and its subparts, J&J and JJCI
are without knowledge or information sufficient to form a belief as to the allegations not directed
at J&J or JCI, and therefore deny same. J&J and JJCI deny the remainder of the allegations in
paragraph 25, and specifically deny liability for any of Plaintiff’s complained of injuries.

AFFIRMATIVE AND OTHER DEFENSES

Having answered the allegations in Plaintiff's Petition and having denied any liability
whatsoever, Defendants J&J and JJCI further deny any allegations that have not been expressly
admitted and assert the following affirmative defenses. By asserting the matters set forth below,
Defendants J&J and JICI do not allege or admit that they have the burden of proof and/or the
burden of persuasion with respect to any of these matters. Defendants J&J and JICI assert as

follows:

00396830
13
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 154 of 197 PagelID#: 164

First Affirmative Defense
J&J and JICI are not liable to Plaintiff in strict liability and further deny any breach of
any alleged warranties, either expressed or implied.
Second Affirmative Defense
The Petition fails to state a cause of action or claim upon which relief may be granted.
Third Affirmative Defense
J&J and JJCI owed no duty in this matter. In the alternative, if any duty was owed, that
duty was not breached by J&J and JICI.
Fourth Affirmative Defense
J&I and JJCI deny that Plaintiff ever used any product manufactured or sold by J&J or
JICL. J&J and JICI deny that Plaintiff was ever in proximity to any product manufactured or sold
by J&J or JICI. J&J and JJCI further deny that Plaintiff was ever exposed to asbestos from any

product manufactured or sold by J&J or JCI.

 

Fifth Affirmative Defense
J&J and JJCI aver that any alleged injury or damage suffered by Plaintiff in connection
with any product manufactured by J&J or JJCI, which injury or damage is specifically denied,
did not result from the normal use of the product. Furthermore, Plaintiff or other persons for
whom J&J and JICI are not responsible materially altered or modified the alleged product
manufactured by J&J or JICI, if any, subsequent to their release from the control of J&J or JICI.

Sixth Affirmative Defense

 

J&J and JJCI plead the contributory and/or comparative negligence or fault and/or
assumption of the risk of Plaintiff or others, with said negligence, fault and/or assumption of the
risk acting as a complete bar to or, alternatively, in mitigation to recovery.

Seventh Affirmative Defense

 

Any claim for punitive damages against any of the defendants in this case is proscribed
under Louisiana law. An award of punitive damages would be unconstitutional and in violation
of the due process and equal protection clauses of the Fourteenth Amendment of the Constitution

of the United States. Also, Plaintiffs claims for punitive damages are barred by the “double

00396830
14
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 155 of 197 PagelID #: 165

jeopardy” clause of the Fifth Amendment to the United States Constitution, as applied to the
states through the Fourteenth Amendment.
Eighth Affirmative Defense
Plaintiff's claims against J&J and JJCI are barred and/or preempted by La. R.S, 9:277]1
and 9:2772 as well as C.C. Art. 3500.
Ninth Affirmative Defense
J&J and JICI aver that to the extent any product liability claims against it are governed by
the negligence standard existing prior to Weber v. Fidelity & Casualty Ins. Co. of N.Y., 259 La.
599, 250 So.2d 754 (1971), J&J and JJCI are not legally responsible to Plaintiff under any
theory of strict liability for any injury, loss or damages as a result of Plaintiff's contact with, or
exposure to, or use of any asbestos product prior to June 28, 1971, when the Louisiana Supreme
Court decided Weber v. Fidelity and Casualty Co. of N.Y., 259 La. 599, 250 So.2d 754 (1971).
Tenth Affirmative Defense
In the further alternative, should Louisiana Products Liability law be applicable,
defendant specifically aver that this matter is governed by La. RS. 9:2800.51-2800.59, the
"Louisiana Products Liability Act” and J&J and JJCI affirmatively aver the affirmative defenses
of La. R.S. 9:2800.51 et seq., the Louisiana Products Liability Act.
Eleventh Affirmative Defense
J&J and JJCI aver that they are immune from any and all liability herein by virtue of the
complete defense afforded to it as a party that contracted with independent contractors,
Twelfth Affirmative Defense
If J&J or JICI actually supplied or sold any product containing asbestos, which is
specifically denied, it was merely a user and/or conduit of such product and, therefore, has no
liability.

Thirteenth Affirmative Defense

 

If Plaintiff has heretofore settled or should hereafter settle for any of the alleged injuries
and damages with any parties, then J&J and JICI are entitled to a credit, off-set or reduction of

any judgment rendered against it for any such settlement. J&J and JJCI further plead all defenses

00396830
15
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 156 of 197 PagelID #: 166

entitled to it based on any past or future settlement with Plaintiff including, but not limited to,
accord and satisfaction.
Fourteenth Affirmative Defense

If injuries or damages were sustained, which is specifically and categorically denied,
those injuries and damages are the result of negligence or fault on the part of others over whom
J&J and JICI had no responsibility or control. If it is determined Plaintiff is entitled to recover
against J&J or JJCI, which is denied, that recovery should be reduced in proportion to the degree
or percentage of negligence or fault, or exposure to products, or virile share of negligence, fault
or exposure to products attributable to any co-defendant or any other entity, including those
entities presently immune because bankruptcy renders them immune from further litigation, as
well as any party, co-defendant or non-parties regardless of whether or not Plaintiff has settled or
may settle with such parties in the future.

Fifteenth Affirmative Defense

J&J and JICI specifically plead the “state-of-the-art” defense to each and every
allegation. J&J and JICI deny any defects in its product or equipment and avers that at all
pertinent times, its product or equipment was reasonably fit and suited for the purpose for which
it was manufactured and intended and was delivered with such advises as were consistent with
the state of the existing medical and industrial art.

Sixteenth Affirmative Defense

Alternatively, should Louisiana Products Liability law be applicable, J&J and JICI aver
that at the time the product left the defendants’ control, the existence of an alternative design was
not known or knowable to this defendant from the then-existing, reasonably available scientific
and technological knowledge.

Seventeenth Affirmative Defense

In the further alternative, should Louisiana Products Liability law be applicable,
defendants aver that an alternative design was not feasible from the reasonably available
scientific and technological knowledge which existed at the time the product left the defendants

control,

00396830
16
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 157 of 197 PagelID #: 167

Eighteenth Affirmative Defense
J&J and JICI aver that the injuries allegedly sustained, which are denied, occurred as a
result of pre-existing medical and/or subsequent exposures or conditions, causes, or injuries
which are completely unrelated to J&J or JICI, and the existence of these pre-existing medical
and/or subsequent exposures or conditions, causes, or injuries bar and/or mitigate recovery

herein.

Nineteenth Affirmative Defense

 

Plaintiff's claims are barred by the applicable statute of limitations, res judicata,
prescription, preemption, equitable estoppel, collateral estoppel, informed consent, release,
unclean hands, laches and/or waiver. Additionally, if Plaintiff had or has filed bankruptcy during
the relevant time period of the events alleged in the Complaint or files for bankruptcy at some
point in the future, the claims of Plaintiff may be “property of the bankruptcy estate” which
should be prosecuted by the bankruptcy trustee rather than Plaintiff, or, if not disclosed by
Plaintiff on the schedules and/or statement of financial affairs, may be barred by the doctrine of
judicial estoppel.

Twentieth Affirmative Defense

There is no liability on the part of J&J or JJCI because the alleged incidents in question
were brought about or caused by transitory conditions arising in the course of the work in which
Plaintiff was engaged and ordinarily incident thereto, using the employers’ own manner, method
and means of doing work for which J&J and JICI owe no duty.

Twenty-First Affirmative Defense

 

Plaintiff failed to state a cause of action because if relief were granted in the absence of
product identification it would contravene J&J and JJCI’s constitutional rights to substantive and
due process of law and equal protection as preserved by the Fourteenth Amendment to the
United States Constitution.

Twenty-Second Affirmative Defense

J&J and JJCI aver that its alleged liability, which it denies, is purely passive and/or

technical, and the liability of other parties herein is active and actual, thus entitling J&J and JJCI

to full indemnification and contribution from those parties that are actively negligent or at fault.

00396830
17
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 158 of 197 PagelID #: 168

Twenty-Third Affirmative Defense
If J&J or JCI supplied asbestos-containing products or equipment, which it denies, such
products or equipment conformed to the specifications of it customer and/or the Plaintiff's
employers. Furthermore, said customers and employers were knowledgeable and sophisticated as
to the use and risks.of asbestos containing products or equipment so that J&J and JJCI had no
duty to warn. J&J and JICI specifically plead the “sophisticated user” defense.
Twenty-Fourth Affirmative Defense
Plaintiff failed to mitigate, minimize or abate any alleged damages.
Twenty-Fifth Affirmative Defense
Plaintiff failed to state a cause of action for fraud. Louisiana Code of Civil Procedure
Asticle 856 requires that, when fraud is alleged, the circumstances constituting fraud must be
alleged with particularity. Plaintiffs allegations broadly allege that all defendants in general
committed intentional misrepresentations and fraudulently concealed and suppressed the truth
about asbestos products and/or equipment. These allegations are inadequate because they do not
describe the specific misrepresentations nor do they identify who made such misrepresentations,
nor when and where the misrepresentations were made. Therefore, all fraud allegations should be

\

dismissed.
Twenty-Sixth Affirmative Defense

J&J and JICI plead that Plaintiffs damages must be reduced by the contributory
and/or comparative negligence of Plaintiff in the following non-elusive particulars:

A. Failing to avoid known obvious dangers and dangers about which she was

" aware;
B. Failing generally to exercise due care under the circumstances;
C. Failing to comply with the duty of care of persons and positions similar to
her; and
D. Any and all other negligent and/or wrongful acts or omissions which may

be discovered or proven at the trial of this matter.

00396830
18
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 159 of 197 PagelD #: 169

Twenty-Seventh Affirmative Defense
J&J and JICI specifically and categorically deny that Plaintiff ever used products sold or
manufactured by J&J or JICI, and further deny that Plaintiff was ever in the proximity to products
sold or manufactured by these defendants
Twenty-Eighth Affirmative Defense
J&J and JJCI aver that as a result of the provisions of certain statutes, including 11
USC 362(a), plaintiff is prohibited from proceeding to get certain parties liable for the
damages and injuries complained of and defendants preserve their rights to so proceed.
Twenty-Ninth Affirmative Defense
Further answering, J&J and JJCI aver that Plaintiff did not inhale asbestos fibers
emitted by the normal use of said products, proximately causing the results and/or related
abnormalities or alternatively, any other asbestos-related injury.
Thirtieth Affirmative Defense
Further, alternatively, J&J and JJCI aver that Plaintiff's injuries, if any, were caused
by substances other than asbestos.
Thirty-First Affirmative Defense
There is no causal relationship between J&J or JICI’s conduct and the injuries and
damages alleged by Plaintiff. |
Thirty-Second Affirmative Defense
Plaintiff's claims are barred in whole or in part because the product at issue was at all
times properly prepared, packaged, and distributed and was not defective or unreasonably
dangerous.
Thirty-Third Affirmative Defense
Plaintiff may be barred from bringing some of the claims alleged in the Petition because
Plaintiff may lack standing and/or capacity to bring such claims.
| Thirty-Fourth Affirmative Defense
The claims set forth in the Petition are barred because the alleged injuries and
damages, if any, were caused by medical conditions, disease, illness, or processes (whether pre-

existing or contemporaneous) unrelated to the product.

00396830
19
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 160 of 197 PagelD.#: 170

Thirty-Fitth Affirmative Defense

 

Plaintiff's claims may be barred, in whole or in part, by misuse or unintended use of the
product in question.
Thirty-Sixth Affirmative Defense
Plaintiff's injuries or damages sustained, if any, were a direct and proximate result of a
responsible, superseding, intervening cause.
Thirty-Seventh Affirmative Defense
The product in question is useful and desirable, and any risk claimed by Plaintiff with its
use and the alleged injury, to the extent it exists, is unavoidable. Plaintiffs purported action is,
therefore, barred by Comment K of J 402A of the Restatement (Second) of Torts and/or
Restatement (Third) of Torts: Products Liability § 6 and/or other applicable law.
Thirty-Eighth Affirmative Defense
Plaintiff's claims of product defects are barred by Sections 2, 4, and 6(c) and (d) of the
Restatement (Third). of Torts: Products Liability.
Thirty Ninth Affirmative Defense
J&J and JICI, at ail times acted with due care, are free of any and all negligence and at all
times complied with all applicable laws, regulations and standards.

Fortieth Affirmative Defense

 

J&J and JICI further adopt all applicable affirmative defenses, if any, not specifically set
out in this Answer but asserted by any other defendant or third party defendant.

Forty-First Affirmative Defense

 

Plaintiff's claims are barred because the risks, if any, associated with the use of the
product are outweighed by the device’s utility.

Forty-Second Affirmative Defense

 

Plaintiff's claims for breach of express and implied warranties are barred because
Plaintiff did not reasonably rely on any alleged express or implied warranty, and because
Plaintiff did not give J&J or JICI adequate notice of any alleged breach of warranty, express or

implied and for lack of privity with J&J and JJCI.

00396830
20
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 161 of 197 PageID #: 171

Forty-Third Affirmative Defense
At all relevant times herein, the product in question was manufactured and distributed
with proper warnings, information, cautions, and instructions in conformity with generally
recognized and prevailing standards in existence at the time. |
Forty-Fourth Affirmative Defense
The claims of Plaintiff may be barred, in whole or in part, from recovery, due to
spoliation of evidence and the failure to preserve evidence necessary to the determination of the
claims.
Forty-Fifth Affirmative Defense
The products at issue were altered after the products left the control, custody and
possession of J&J or JICI, and said alteration relieves 1&I and JJCI of any and all liability

Forty-Sixth Affirmative Defense

 

The "state-of-the-art" defense is applicable to each and every allegation for the reason
that the alleged hazards were neither known nor reasonably discoverable on the basis of the
research and scientific information then available; and J&J and JJCI acted reasonably, prudent
and at all times in compliance with all applicable state and federal regulations and industry
custom and practice.

Forty-Seventh Affirmative Defense

Plaintiff's injuries and damages, if any, did not occur as a result of exposure to asbestos
fibers, but rather were proximately caused by other factors, including, but not limited to, a
history of voluntarily smoking cigarettes which other factors are affirmatively pleaded and are
legally and factually imputable to Plaintiff to serve as a bar and/or reduction of any and all
recovery by Plaintiff.

Forty-Eighth Affirmative Defense

 

Plaintiff having been warned or otherwise made aware of the alleged hazards of the
materials to which she claims exposure is now estopped and/or barred from any recovery for the

alleged injuries.

00396830
21
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 162 of 197 PageID #: 172

Forty-Ninth Affirmative Defense

Plaintiff's injuries, if any, resulted from the voluntary and knowing submission by
Plaintiff to hazards associated with her exposure to materials alleged to be causative of her
injuries and, therefore, the doctrine of assumption of the risk is applicable.

Fiftieth Affirmative Defense

J&J and JICI deny that it is liable in solido with any other party, named or unnamed,

and denies that it is liable for the fault of any party, named or unnamed.
Fifty First Affirmative Defense

J&J and JJCI plead that at all times material herein, it complied with all applicable

laws, regulations, rules, specifications and standards,
Fifty Second Affirmative Defense

J&J and JICI contend that the plaintiff has failed to join all parties necessary for a just

adjudication.
Fifty Third Affirmative Defense

J&I and IJ CI contend that each and every claim asserted by plaintiff, to the extent the
claim pertains to J&J or JICI is pre-empted by the Federal Food and Drug and Cosmetic Act
CFFDCA”), 21 U.S.C. §§ 301-399(f), in that the United States Food and Drug Administration
(“FDA”) had primary and exclusive jurisdiction over the safety of cosmetic talc containing
products and primary and exclusive jurisdiction to determine whether any warning must
accompany cosmetic talc-containing products. The FDA has ruled, on multiple occasions,
that cosmetic grade talc is a safe substance when used as intended and further has ruled that
the manufacturers need not provide any warnings on, or in connection with the sale of,

cosmetic grade talc containing products.

J&J and JJCI hereby give notice that it intends to rely upon such other Affirmative
Defenses as may become apparent during the course of discovery and thus reserve the right to

amend this Answer to assert any such defenses.

REQUEST FOR JURY TRIAL

Defendants J&J and JJCI hereby demands trial by jury.

00396830
22
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 163 of 197 PagelID #: 173

WHEREFORE, Defendants J&J and JJCI pray that this Answer to the Petition for
Damages be deemed good and sufficient and, after due proceedings are had, that there be
judgment herein in favor of Defendants J&J and JJCI, and against the Plaintiff, dismissing
Plaintiffs Petition for Damages, at Plaintiff's cost, and for all general and equitable relief to
which Defendant may be entitled in the premises. Defendant further demands trial by jury as to
all claims.

DATED: February 23, 2017
Respectfully submitted,

IRWIN FRITCHIE URQUHART & MOORE LLC

. Bead Meron

KIM E. MOORE (La. Bar No. 18653)

DAVID M. MELANCON (La. Bar No. 23216)
MEERA U. SOSSAMON (La. Bar No. 34797)
400 Poydras Street, Suite 2700

New Orleans, Louisiana 70130

Telephone: (504) 310-2100

Fax: (504) 310-2101

kmoore@irwinllce.com
dmelancon@irwinllc.com
msossamon@irwinllc.com

 

Counsel for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.
CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing pleading has been served upon counsel for all

parties to this proceeding by mailing a copy of same to each by U.S. Mail, properly addressed
and postage prepaid, and/or via electronic mail on this 23" day of February, 2017.

wll,

00396830
23
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 164 of 197 PagelID #: 174

1478 JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA

No. 2014-2920 DIVISION “B”

PAULINE MARIE CITIZEN

7 VERSUS
FILED

PIPE DISTRIBUTORS, INC., ET AL.

.

of Court
Celcasiou Parish, Louisiane JURY ORDER

Having considered Defendants Johnson & Johnson and Johnson & Johnson Consumer
Inc.’s Request for Jury Trial,
IT IS ORDERED that said REQUEST for Jury Trial is GRANTED.

pn
ake Charles, Louisiana, this ay o 7 .
Lake Charles, Louisi hi I] d 2017

. Clan ston Mavis

00397477
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 165 of 197 PagelD #: 175

1474 JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU

STATE OF LOUISIANA
No. 2014-2920 DIVISION “B” 45
o 5 Ee
@ & OD
PAULINE MARIE CITIZEN “A = ine
oO w =o
ee Coe
VERSUS = a
ae oe
PIPE DISTRIBUTORS, INC., ET AL. =
= 2
JOHNSON & JOHNSON and JOHNSON & JOHNSON CONSUMER INCG.’S
EXCEPTIONS, ANSWER to SECOND SUPPLEMENTAL AND AMENDED PETITION
AFFIRMATIVE DEFENSES
AND REQUEST FOR JURY TRIAL

Defendants, Johnson & Johnson (“J&J”) and Johnson & Johnson Consumer Inc

.. fik/a
Johnson & Johnson Consumer Companies, Inc. (“JJCI’”) hereby set forth the following Exceptions

Answer, and Affirmative Defenses to the Second Supplemental and Amended Petition for

Damages filed by Plaintiff Pauline Marie Citizen (“Plaintiff”). J&J and JICI also demands tria

cep 5 do-1)
by jury.

EXCEPTIONS x chs uber

J&J and JJCI plead the following exceptions to preserve its right to Wee them, pending

 

discovery, in accordance with Bickham v. Sub C International Inc., 617 So.2d 483 (La. 1993)
rehearing denied 618 So.2d 415 (1993). J&J and JJCI do not request that this Court set these
exceptions for hearing until such time as discovery reveals whether they are necessary. This
matter is not set for trial. It is not anticipated that testimony will be offered at the hearing of
any exceptions.
I.
J&J and JICI plead the Declinatory Exception of Lis Pendens. In many similar prior
suits, discovery has revealed that one or more of the plaintiffs have multiple asbestos personal

injury suits pending. J&J and JJCI reserve their rights that plaintiff in the instant matter has

another asbestos personal injury suit pending. See La. C.C.P. Art. 531 and 532

00415331 2
« Case 2:19-cv-00526-JDC-KK Documenti1-1 Filed 04/25/19 Page 166 of 197 PagelD #: 176

H.

J&J and JICI plead the Declinatory Exception of Improper Venue. In the event that
discovery reveals that neither exposure in Calcasieu Parish to asbestos for which a defendant
is responsible; nor in the event there is not exposure to asbestos for which a defendant for
whom venue in Calcasieu Parish is responsible, then venue is improper. See La. C.C.P. Art.
42, 43, 73, and 74.

Ii.

J&J and JJCI assert the Peremptory Exception of Prescription pursuant to La. C.C.P.
Art. 927(A)(1). Additional information is required to determine if Plaintiff’s claim was filed
more than one year after Plaintiff knew or should have known that Plaintiff's alleged injuries
or damages were caused by exposure to asbestos.

IV.

J&J and JJCI assert the Dilatory Exception of Vagueness pursuant to La. C.C.P. Art.
926 on the basis that Plaintiff makes allegations against J&J and JJCI; however, Plaintiff fails
to provide sufficient facts concerning the Plaintiff's alleged exposure to asbestos due to use of
J&J or JICI’s products, and the Petition is vague in that it fails to identify the theories of
liability against J&J and JJCI.

V.

J&J and JICI further reserve their rights to urge other exceptions unknown to it at this
time, and to adopt any and all exceptions pled by any and all other parties. J&J and JICI also
reserve the right to supplement and amend their exceptions as investigations discovery may
further warrant.

ANSWER

Except as otherwise expressly set forth below, J&J and JICI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the Petition to the extent that such allegations refer or relate to persons or entities
other than J&J or JICI. Any allegation, averment, contention or statement in the Petition not
specifically and unequivocally admitted is denied. J&J and JJCI respond to each of the

paragraphs of the Petition as follows:

00415331 2
e Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 167 of 197 PagelD #: 177

The allegations of Paragraph I, including the allegations of Subparagraphs (K), (N), (0), (R),
and (S), which amend Plaintiffs First Supplemental and Amended Petition for Damages by re-
naming certain defendants, pertain to defendants other than J&J and JJCI, and thus no response
is required. But to the extent a response is required, those allegations are denied for lack of

sufficient information to justify a belief therein.
II.

As to the allegations of Paragraph II, including the allegations of Subparagraphs (W) through
(EE), which amend Paragraph 2 of Plaintiffs First Supplemental and Amended Petition for
Damages, to the extent those allegations pertain to J&J and JICI, J&J and JJCI state that Johnson
& Johnson is a New Jersey corporation with its principal place of business in New Jersey.
Johnson & Johnson denies that Johnson & Johnson designed, mined, manufactured, or marketed
the asbestos products at issue in this case. The allegations pertaining to J&J and JJCI are
otherwise denied. To the extent the allegations of Paragraph II, including the allegations of
Subparagraphs (W) through (EE), which amend Paragraph 2 of Plaintiffs First Supplemental and
Amended Petition for Damages, pertain to defendants other than J&J and JJCI, no response is
required from J&J and JJCI. But to the extent a response is required from J&J and JJCI, those
allegations are denied for lack of sufficient information to justify a belief therein. J&J and JJCI

further specifically deny liability for the claims asserted by Plaintiff.

II.

The final unnumbered paragraph contains a prayer for relief to which no response is required.
But to the extent a response is required, and to the extent those allegations pertain to J&J and
JIJCI, they are denied. To the extent the allegations of the final unnumbered paragraph pertain to
defendants other than J&J and JICI, no response is required. But to the extent those allegations
require a response from J&J and JICI, they are denied for lack of sufficient information to justify a
belief therein. J&J and JICI specifically deny that they are jointly, severally, and/or solidarily

liable with any other defendants or parties, named or unnamed.

004153312
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 168 of 197 PageID #: 178

IV.

J&J and JICI deny for lack of sufficient information to justify a belief therein any allegations

that have not been previously admitted, qualified, or denied.

AND NOW FURTHER answering Plaintiffs Second Amended Petition, J&J and JJCI assert

the following affirmative defenses:

1.

J&J and JJCI adopt and incorporates each of their affirmative defenses set forth in its

' Answer to Plaintiffs’ original Petition for Damages and to Plaintiffs’ First Supplemental and

Amended Petition for Damages as if copied herein in extenso.

REQUEST FOR JURY TRIAL

 

-Defendants J&J and JICI hereby demands trial by jury.

WHEREFORE, Defendants J&J and JJCI pray that this Answer to the Petition for

Damages be deemed good and sufficient and, after due proceedings are had, that there be

judgment herein in favor of Defendants J&J and JICI, and against the Plaintiff, dismissing

Plaintiff's Petition for Damages, at Plaintiff’s cost, and for all general and equitable relief to

which Defendant may be entitled in the premises. Defendant further demands trial by jury as to

all claims.
DATED: May 26, 2017

Respectfully submitted,

004153312

IRWIN FRITCHIE U NUE & MOORE LLC

BY:

 

KIM E. [Vig \ (La. Bar No. 18653)

DAVID M. MELANCON (La. Bar No. 23216)
MEERA U. SOSSAMON (La. Bar No. 34797)
400 Poydras Street, Suite 2700

New Orleans, Louisiana 70130

Telephone: (504) 310-2100

Fax: (504) 310-2101

kmoore@irwinllc.com
dmelancon@irwinllc.com
msossamon@irwinilc.com

 

Counsel for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.
~ Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 169 of 197 PagelID #: 179

CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing pleading has been served upon counsel for all

parties to this proceeding by mailing a copy of same to each by U.S. Mail, properly addressed
and postage prepaid, and/or via electronic mail on this 25" day of May, 2017.

 

004153312
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 170 of 197 PagelID #: 180

14™ JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU

STATE OF LOUISIANA
No. 2014-2920 DIVISION “B”

PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

JOHNSON & JOHNSON and JOHNSON & JOHNSON CONSUMER INC.’S
EXCEPTIONS, ANSWER to THIRD SUPPLEMENTAL AND AMENDED PETITION,
AFFIRMATIVE DEFENSES
AND REQUEST FOR JURY TRIAL

Defendants, Johnson & Johnson (“J&J”) and Johnson & Johnson Consumer Inc., fi/k/a
Johnson & Johnson Consumer Companies, Inc. (“JJCI”) hereby set forth the following Exceptions,
Answer, and Affirmative Defenses to the Third Supplemental and Amended Petition for Damages
filed by Plaintiff Pauline Marie Citizen (‘Plaintiff’). J&J and JICI also demands trial by jury.

EXCEPTIONS

J&J and JICI plead the following exceptions to preserve its right to urge them, pending
discovery, in accordance with Bickham v. Sub C International Inc., 617 So.2d 483 (La. 1993),
rehearing denied 618 So.2d 415 (1993). J&J and JICI do not request that this Court set these
exceptions for hearing until such time as discovery reveals whether they are necessary. This
matter is not set for trial. It is not anticipated that testimony will be offered at the hearing of
any exceptions.

1

J&J and JJCI plead the Declinatory Exception of Zis Pendens. In many similar prior
suits, discovery has revealed that one or more of the plaintiffs have multiple asbestos personal
injury suits pending. J&J and JJCI reserve their rights that plaintiff in the instant matter has

another asbestos personal injury suit pending. See La. C.C.P. Art. 531 and 532.

00418882
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 171 of 197 PageID#: 181

I.

J&J and JJCI plead the Declinatory Exception of Improper Venue. In the event that
discovery reveals that neither exposure in Calcasieu Parish to asbestos for which a defendant
is responsible; nor in the event there is not exposure to asbestos for which a defendant for
whom venue in Calcasieu Parish is responsible, then venue is improper. See La. C.C.P. Art.
42, 43, 73, and 74.

TI.

J&J and JJCI assert the Peremptory Exception of Prescription pursuant to La. C.C.P.
Art. 927(A)(1). Additional information is required to determine if Plaintiff's claim was filed
more than one year after Plaintiff knew or should have known that Plaintiff’s alleged injuries
or damages were caused by exposure to asbestos.

Iv.

J&J and JJCI assert the Dilatory Exception of Vagueness pursuant to La. C.C.P. Art.
926 on the basis that Plaintiff makes allegations against J&J and JICI; however, Plaintiff fails
to provide sufficient facts concerning the Plaintiffs alleged exposure to asbestos due to use of
J&J or JICI’s products, and the Petition is vague in that it fails to identify the theories of
liability against J&J and JJCI.

V.

J&J and JJCI further reserve their rights to urge other exceptions unknown to it at this
time, and to adopt any and all exceptions pled by any and all other parties. J&J and JJCI also
reserve the right to supplement and amend their exceptions as investigations discovery may
further warrant.

ANSWER

Except as otherwise expressly set forth below, J&J and JJCI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the Petition to the extent that such allegations refer or relate to persons or entities
other than J&J or JICI. Any allegation, averment, contention or statement in the Petition not
specifically and unequivocally admitted is denied. J&J and JJCI respond to each of the

paragraphs of the Petition as follows:

00418882
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 172 of 197 PageID #: 182

The allegations of Paragraph I, including the allegations of Subparagraphs (Y) which amend
Plaintiffs Second Supplemental and Amended Petition for Damages by renaming certain
defendants, pertain to defendants other than J&J and JJCI, and thus no response is required. But
to the extent a response is required, those allegations are denied for lack of sufficient information

to justify a belief therein.

AND NOW FURTHER answering Plaintiff's Third Amended Petition, J&J and JJCI assert the

following affirmative defenses:

1.

J&J and JJCI adopt and incorporates each of their affirmative defenses set forth in its
Answers to Plaintiffs' First Supplemental and Amended Petition for Damages and Plaintiffs'
Second Supplemental and Amended Petition for Damages as if copied herein in extenso.

REQUEST FOR JURY TRIAL

Defendants J&J and JICI hereby demands trial by jury.

WHEREFORE, Defendants J&J and JJCI pray that this Answer to the Petition for
Damages be deemed good and sufficient and, after due proceedings are had, that there be
judgment herein in favor of Defendants J&J and JJCI, and against the Plaintiff, dismissing
Plaintiff's Petition for Damages, at Plaintiff's cost, and for all general and equitable relief to
which Defendant may be entitled in the premises. Defendant further demands trial by jury as to
all claims.

Respectfully submitted,

IRWIN FRITCHIE Pye MOORE LLC
BY:

KIM Le MOORE Li Ae — 18653)
DAVID M. MELANCON (La. Bar No. 23216)
MEERA U. SOSSAMON (La. Bar No. 34797)
400 Poydras Street, Suite 2700
New Orleans, Louisiana 70130
Telephone: (504) 310-2100; Fax: (504) 310-2101
kmoore@irwinllc.com
dmelancon@irwinllc.com
msossamon@uirwinllc.com
Counsel for Defendants Johnson & Johnson and Johnson &
Johnson Consumer Inc.

00418882
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 173 of 197 PageID #: 183

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing pleading has been served upon counsel for all
parties to this proceeding by mailing a copy of same to each by U.S. Mail, properly addressed
and postage prepaid, and/or via electronic mail on this 16" day of June, 2017.

Mw 2—

00418882
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 174 of 197 PagelID#: 184

147" JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA

No. 2014-2920 . DIVISION “B”

PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

FILED:

 

 

DEPUTY CLERK

JOHNSON & JOHNSON and JOHNSON & JOHNSON CONSUMER INC.’S
EXCEPTIONS, ANSWER to FOURTH SUPPLEMENTAL AND AMENDED PETITION,
AFFIRMATIVE DEFENSES
AND REQUEST FOR JURY TRIAL

Defendants, Johnson & Johnson (“J&J”) and Johnson & Johnson Consumer Inc., f/k/a
Johnson & Johnson Consumer Companies, Inc. (“JIC”) hereby set forth the following Exceptions,
Answer, and Affirmative Defenses to the Fourth Supplemental and Amended Petition for
Damages filed by Plaintiff Pauline Marie Citizen (“Plaintiff”). J&J and JICI also demands trial
by jury.

EXCEPTIONS

J&J and JJCI plead the following exceptions to preserve its right to urge them, pending
discovery, in accordance with Bickham v. Sub C International Inc., 617 So.2d 483 (La. 1993),
rehearing denied 618 So.2d 415 (1993). J&J and JICI do not request that this Court set these
exceptions for hearing until such time as discovery reveals whether they are necessary. This
matter is not set for trial. It is not anticipated that testimony will be offered at the hearing of
any exceptions.

I.

J&J and JICI plead the Declinatory Exception of Lis Pendens. In many similar prior
suits, discovery has revealed that one or more of the plaintiffs have multiple asbestos personal
injury suits pending. J&J and JJCI reserve their rights that plaintiff in the instant matter has

another asbestos personal injury suit pending. See La. C.C.P. Art. 531 and 532.

00419187
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 175 of 197 PageID #: 185

Ti.

J&J and JSCI plead the Declinatory Exception of Improper Venue. In the event that
discovery reveals that neither exposure in Calcasieu Parish to asbestos for which a defendant
is responsible; nor in the event there is not exposure to asbestos for which a defendant for
whom venue in Calcasieu Parish is responsible, then venue is improper. See La. C.C.P. Art.
42, 43, 73, and 74.

1.

J&J and JJCI assert the Peremptory Exception of Prescription pursuant to La. C.C.P.
Art. 927(A)(1). Additional information is required to determine if Plaintiff's claim was filed
more than one year after Plaintiff knew or should have known that Plaintiff's alleged injuries
or damages were caused by exposure to asbestos.

IV.

J&J and JJCI assert the Dilatory Exception of Vagueness pursuant to La. C.C.P. Art.
926 on the basis that Plaintiff makes allegations against J&J and JICI; however, Plaintiff fails
to provide sufficient facts concerning the Plaintiff's alleged exposure to asbestos due to use of
J&J or JICI’s products, and the Petition is vague in that it fails to identify the theories of
liability against J&J and JJCI.

V.

J&J and JICI further reserve their rights to urge other exceptions unknown to it at this
time, and to adopt any and all exceptions pled by any and all other parties. J&J and JJCI also
reserve the right to supplement and amend their exceptions as investigations discovery may
further warrant.

ANSWER

Except as otherwise expressly set forth below, J&J and JJCI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the Petition to the extent that such allegations refer or relate to persons or entities
other than J&J or JICI. Any allegation, averment, contention or statement in the Petition not
specifically and unequivocally admitted is denied. J&J and JICI respond to each of the

paragraphs of the Petition as follows:

00419187
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 176 of 197 PagelID#: 186

The allegations of Paragraph I, including the allegations of Subparagraphs (FF) and (GG)
which amend Plaintiffs Third Supplemental and Amended Petition for Damages by renaming
certain defendants, pertain to defendants other than J&J and JJCI, and thus no response is
required. But to the extent a response is required, those allegations are denied for lack of sufficient

information to justify a belief therein.

AND NOW FURTHER answering Plaintiffs Fourth Amended Petition, J&J and JJCI assert

the following affirmative defenses:

1.

J&J and JJCI adopt and incorporates each of their affirmative defenses set forth in its
Answers to Plaintiffs' First Supplemental and Amended Petition for Damages, Plaintifis' Second
Supplemental and Amended Petition for Damages, and Plaintiffs’ Third Supplemental and
Amended Petition for Damages as if copied herein in extenso.

REQUEST FOR JURY TRIAL

Defendants J&J and JJCI hereby demands trial by jury.

WHEREFORE, Defendants J&J and JICI pray that this Answer to the Petition for
Damages be deemed good and sufficient and, after due proceedings are had, that there be
judgment herein in favor of Defendants J&J and JJCI, and against the Plaintiff, dismissing
Plaintiff's Petition for Damages, at Plaintiffs cost, and for all general and equitable relief to
which Defendant may be entitled in the premises. Defendant further demands trial by jury as to

all claims.

Respectfully submitted,
IRWIN FRITCHIE URQUHART & MOORE LLC

wx: — W/V —

KIM E. MOORE (La. Bar No. 18653)

DAVID M. MELANCON (La. Bar No, 23216)
MEERA U. SOSSAMON (La. Bar No. 34797)
400 Poydras Street, Suite 2700

New Orleans, Louisiana 70130

Telephone: (504) 310-2100

Fax: (504) 310-2101

kmoore@irwinllc.com
dmelancon@irwinile.com
msossamon(@irwinlle.com

Counsel for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.

 

 

00419187
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 177 of 197 PageID #: 187

CERTIFICATE OF SERVICE

Thereby certify that a copy of the foregoing pleading has been served upon counsel for all
parties to this proceeding by mailing a copy of same to each by U.S. Mail, properly addressed
and postage prepaid, and/or via electronic mail on this 16" day of June, 2017.

Migr

00419187
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 178 of 197 PagelID#: 188

ie |
CS
on
r

Md 12 any ergy

i
t

No

14T JUDICIAL DISTRICT FOR THE PARISH OF CALCASIEU =
STATE OF LOUISIANA zo
Cad
DIVISION “B”

No. 2014-2920

PAULINE MARIE CITIZEN
VERSUS

PIPE DISTRIBUTORS, INC., ET AL.

 

re
JOHNSON & JOHNSON and JOHNSON & JOHNSON CONSUMER INC.’S
EXCEPTIONS, ANSWER to FIFTH SUPPLEMENTAL AND AMENDED PETITION,

AFFIRMATIVE DEFENSES
AND REQUEST FOR JURY TRIAL

Defendants, Johnson & Johnson (“J&J”’) and Johnson & Johnson Consumer Inc., f/k/a
Johnson & Johnson Consumer Companies, Inc. (“JJCT’) hereby set forth the following Exceptions,
Answer, and Affirmative Defenses to the Fifth Supplemental and Amended Petition for Damages
filed by Plaintiff Pauline Marie Citizen (“Plaintiff”). J&J and JICI also demands trial by jury.

EXCEPTIONS

J&J and JJCI plead the following exceptions to preserve its right to urge them, pending
discovery, in accordance with Bickham v. Sub C International Inc., 617 So.2d 483 (La. 1993),
rehearing denied 618 So.2d 415 (1993). J&J and JJCI do not request that this Court set these

exceptions for hearing until such time as discovery reveals whether they are necessary. This

matter is not set for trial. It is not anticipated that testimony will be offered at the hearing of

any exceptions.
IL.
J&J and JJCI plead the Declinatory Exception of Lis Pendens. In many similar prior

suits, discovery has revealed that one or more of the plaintiffs have multiple asbestos personal

injury suits pending. J&J and JJCI reserve their rights that plaintiff in the instant matter has

another asbestos personal injury suit pending. See La. C.C.P. Art. 531 and 532.
Il.

J&J and JJCI plead the Declinatory Exception of Improper Venue. In the event that

discovery reveals that neither exposure in Calcasieu Parish to asbestos for which a defendant

00419187
Gase 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 179 of 197 PagelID#: 189

is responsible; nor in the event there is not exposure to asbestos for which a defendant for
whom venue in Calcasieu Parish is responsible, then venue is improper. See La. C.C.P. Art.
42, 43, 73, and 74.

Ii.

J&J and JICI assert the Peremptory Exception of Prescription pursuant to La. C.C.P.
Art. 927(A)(1). Additional information is required to determine if Plaintiff’s claim was filed
more than one year after Plaintiff knew or should have known that Plaintiffs alleged injuries
or damages were caused by: exposure to asbestos.

Iv.

J&J and JICI assert the Dilatory Exception of Vagueness pursuant to La. C.C.P. Art.
926 on the basis that Plaintiff makes allegations against J&J and JJCI; however, Plaintiff fails
to provide sufficient facts concerning the Plaintiff s alleged exposure to asbestos due to use of
J&J or JICI’s products, and the Petition is vague in that it fails to identify the theories of
liability against J&J and JJCI.

V.

J&J and JICI further reserve their rights to urge other exceptions unknown to it at this
time, and to adopt any and all exceptions pled by any and all other parties. J&J and JJCI also
reserve the right to supplement and amend their exceptions as investigations discovery may
further warrant. |

ANSWER

Except as otherwise expressly set forth below, J&J and JICI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the Petition to the extent that such allegations refer or relate to persons or entities
other than J&J or JICI. Any allegation, averment, contention or statement in the Petition not
specifically and unequivocally admitted is denied. J&J and JJCI respond to each of the

paragraphs of the Petition as follows:

00419187
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 180 of 197 PagelD #: 190

1. Responding to the allegations of Paragraph 1, J&J and JICI are without knowledge or
information sufficient to form a belief as to the truth of this paragraph, and therefore

deny same.

2. Responding to the allegations of Paragraph 2, J&J and JJCI are without knowledge or
information sufficient to form a belief as to the truth of the allegations not directed at
J&J or JICI and therefore deny same. J&J and JICI specifically deny liability for any of

the Plaintiff's complained of injuries.

3. J&J and JJCI reiterates all responses set forth in its Answers to Plaintiff's Firstl,

Second, Third and Fourth Amended Petitions for Damages as if set forth herein.
Il.

The allegations of Paragraph II, including the allegations of Subparagraphs (HH) and (I),
which amend Plaintiff's Fifth Supplemental and Amended Petition for Damages by adding
certain defendants, pertain to defendants other than J&J and JJCI, and thus no response is
required. But to the extent a response is required, those allegations are denied for lack of sufficient

information to justify a belief therein.
AND NOW FURTHER answering Plaintiff's Fifth Amended Petition, J&J and JJCI assert the

following affirmative defenses:

1.

J&J and JICI adopt and incorporates’ each of: their affirmative defenses set forth in its
Answers to Plaintiffs' First Supplemental and Amended Petition for Damages, Plaintiff's Second
Supplemental and Amended Petition for Damages, Plaintiff's Third Supplemental and Amended
Petition for Damages, and Plaintiff's Fourth Supplemental and Amended Petition as if copied
herein in extenso.

REQUEST FOR JURY TRIAL

Defendants J&J and JJCI hereby demands trial by jury.

 

I J&J and JICI were not added as defendants to the instant matter until Plaintiff's First Amended Petition.

00419187
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 181 of 197 PagelD#: 191

WHEREFORE, Defendants J&J and JICI pray that this Answer to the Petition for

Damages be deemed good and sufficient and, after due proceedings are had, that there be

judgment herein in favor of Defendants J&J and JJ Cl, and against the Plaintiff, dismissing

Plaintiff's Petition for Damages, at Plaintiff's cost, and for all general and equitable relief to

which Defendant may be entitled in the premises. Defendant further demands trial by jury as to

all claims.

DATED: August 18, 2017

Respectfully submitted,

BY: —

IRWIN FRITCHJE URQUHARY] & MOORE LLC

KIM E. MOORE (La. Bar No. 18653)

DAVID M. MELANCON (La. Bar No. 23216)
MEERA U. SOSSAMON (La. Bar No. 34797)
400 Poydras Street, Suite 2700

New Orleans, Louisiana 70130

Telephone: (504) 310-2100

Fax: (504) 310-2101

kmoore@irwinllc.com

dmelancon@irwinllc.com

msossamon@irwinile.com

Counsel for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.

CERTIFICATE OF SERVICE

[hereby certify that a copy of the foregoing pleading has been served upon counsel for all
parties to this proceeding by mailing a copy of same to each by U.S. Mail, properly addressed
and postage prepaid, and/or via electronic mail on this 18" day of August 2017.

00419187
.Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 182 of 197 PagelID#: 192

14TH JUDICIAL DISTRICT COURT FOR THE PARISH OF CALCASIEU
STATE OF LOUISIANA
NO. 2014-2920 DIVISION B
PAULINE MARIE CITIZEN
VERSUS
PIPE DISTRIBUTORS, INC., ET AL.

Zé
ie

(“4 y FILED: S-LN

 

DEPUTY CLERK

JOHNSON & JOHNSON AND JOHNSON &
JOHNSON CONSUMER INC.’S EXCEPTIONS,
ANSWER AND DEFENSES TO SIXTH
SUPPLEMENTAL AND AMENDED PETITION

FOR DAMAGES AND REQUEST FOR JURY TRIAL
Defendants Johnson & Johnson (“J&J") and Johnson & Johnson Consumer Inc., f/k/a

“Johnson & Johnson Consumer Companies, Inc. (“JJCI”)- hereby set forth the following
Exceptions, Answer and Defenses to Plaintiffs’ Sixth Supplemental and Amended Petition for
Damages. J&J and JICI demand trial by jury.

EXCEPTIONS
1.
Dilatory Exception of Vagueness and Ambiguity
J&J and JJCI assert the Dilatory Exception of Vagueness and Ambiguity. Plaintiff's
allegations are impermissibly vague. Under Louisiana Code of Civil Procedure Article 891, the
petition must contain specific facts explaining how plaintiff alleges J&J and JJCI caused or
contributed to plaintiff's injuries. Plaintiff has failed to meet this standard.
2.
Declinatory Exception of Lack of Personal Jurisdiction
J&J and JICI assert the Declinatory Exception of Lack of Personal Jurisdiction. This Court
has neither general personal jurisdiction nor specific personal jurisdiction over J&J and JJCI, and
the exercise of jurisdiction over them here would offend traditional notions of fair play and

substantial justice.

00493280 1
-Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 183 of 197 PageID #: 193

3.
Dilatory Exception of Lack of Procedural Capacity
J&J and JICI assert the dilatory exception of lack of procedural capacity. Plaintiff is
deceased,
4.
Peremptory Exception of No Cause of Action for Intentional Tort
J&J and JCI assert the Peremptory Exception of No Cause of Action in response to
plaintiff's claim that unspecified defendants intentionally caused serious bodily injury to
plaintiff.
5.

Peremptory Exception of No Cause of Action
for Negligent, Willful, and/or Reckless Conduct

J&J and JJCI assert the Peremptory Exception of No Cause of Action in response to
plaintiff's claim that unspecified defendants engaged in negligent, willful, and/or reckless conduct.
The Louisiana Products Liability Act expressly provides the exclusive theories of liability against
manufacturers for damages allegedly caused by their products.

| 6.
Peremptory Exception of Prescription

J&J and JJCI assert the Peremptory Exception of Prescription pursuant to Louisiana Code
of Civil Procedure Article 927(A)1).

ANSWER

Defendants J&J and JJCI set forth the following Exceptions, Answer and Defenses and
Request for Jury Trial in response to the Sixth Supplemental and Amended Petition for Damages
filed by plaintiff. J&J and JJCI demand trial by jury. As an initial matter, J&J and JJCI deny that
they designed, mined, manufactured, or marketed the products at issue in this case.

Except as otherwise expressly set forth below, J&J and JJCI deny knowledge or
information sufficient to form a belief as to the truth or falsity of each and every allegation
contained in the petition to the extent that such allegations refer or relate to persons or entities

other than J&J and JJCI. Any allegation, averment, contention, or statement in the petition not

00498280 2
-Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 184 of 197 PagelD #: 194

specifically and unequivocally admitted is denied. J&J and JJCI respond to each of the
paragraphs of the petition as follows:
I.

The allegations of paragraph I are not directed to J&J and/or JCI and therefore no
response is required. To the extent a response is required, J&J and JJCI are without knowledge or
information sufficient to form a belief as to the truth of this paragraph and therefore deny same.

DEFENSES

J&J and JICI reserve the right to rely upon any of the following or additional defenses to
claims asserted by plaintiff to the extent that such defenses are supported by information
developed through discovery or evidence at trial. By asserting the following defenses, J&J and
JICI do not allege or admit that they have the burden of proof or the burden of persuasion with
respect to any of these matters:

First Defense
J&J and JIC! are not liable to plaintiff in strict liability and further deny any breach of
any alleged.warranties, either expressed or implied.
Second Defense
The petition fails to state a cause of action or claim upon which relief may be granted.
Third Defense

J&J and JICI owed no duty in this matter. In the alternative, if any duty was owed, that
duty was not breached by J&J and/or JJCI.

Fourth Defense

J&J and JICI deny that plaintiff ever used any product manufactured or sold by J&J
and/or JJCI. J&J and JJCI deny that plaintiff was ever in proximity to any product manufactured
or sold by J&J and/or JJCI. J&J and JCI further deny that plaintiff was ever exposed to asbestos
from any product manufactured or sold by J&J and/or JICI,

Fifth Defense

J&J and JJCI aver that any alleged injury or damage suffered by plaintiff in connection
with any product manufactured by J&J and/or JJCI, which injury or damage is specifically
denied, did not result from the normal use of the product. Furthermore, plaintiff or other persons

00498280 3
‘Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 185 of 197 PagelD #: 195

for whom J&J and JICI are not responsible materially altered or modified the product allegedly
manufactured by J&J and/or JICI, if any, subsequent to their release from the contro! of J&J
and/or JICI.
Sixth Defense
J&J and JICI plead the contributory and/or comparative negligence or fault and/or
assumption of the risk of plaintiff or others, with said negligence, fault, and/or assumption of the
risk acting as a complete bar to or, alternatively, in mitigation to recovery.
Seventh Defense
Any claim for punitive damages against any of the defendants in this case is proscribed
under Louisiana law. An award of punitive damages would be unconstitutional and in violation
of the due process and equal protection clauses of the Fourteenth Amendment of the Constitution
of the United States. Also, plaintiff’s claims for punitive damages are barred by the “double
jeopardy” clause of the Fifth Amendment to the United States Constitution, as applied to the
states through the Fourteenth Amendment.
Eighth Defense
Plaintiff's claims against J&J and JICI are barred and/or preempted by La. R.S. 9:2771
and 9:2772 as well as Civil Code Article 3500.
Ninth Defense
J&J and JJCI aver that to the extent any product liability claims against them are
governed by the negligence standard existing prior to Weber v. Fidelity & Casualty Ins. Co. of
N.Y., 259 La. 599, 250 So.2d 754 (1971), J&J and JICI are not legally responsible to plaintiff
under any theory of strict liability for any injury, loss, or damages as a result of plaintiff's
contact with, or exposure to, or use of any asbestos product prior to June 28, 1971, when the
Louisiana Supreme Court decided Weber v. Fidelity and Casualty Co. of N.Y., 259 La, 599, 250
So0.2d 754 (1971).
Tenth Defense
In the further alternative, should Louisiana Products Liability law be applicable, J&J and
JJCI specifically aver that this matter is governed by La. R.S. 9:2800.51-2800.59, the Louisiana
Products Liability Act, and Johnson & Johnson avers all defenses of La. R.S. 9:2800.51 et seq.

00498280 4
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 186 of 197 PageID#: 196

Eleventh Defense
J&J and JICI aver that they are immune from any and all liability herein by virtue of the
complete defense afforded to them as parties that contracted with independent contractors.
Twelfth Defense
If J&J and/or JICI actually supplied or sold any product containing asbestos, which is
specifically denied, it was merely a user and/or conduit of such product and, therefore, has no
liability.
Thirteenth Defense
If plaintiff has heretofore settled or should hereafter settle for any of the alleged injuries
and damages with any partics, then J&J and JICI are entitled to a credit, off-set, or reduction of
any judgment rendered against them for any such settlement. J&J and JJCI further plead all
defenses entitled to them based on any past or future settlement with plaintiff including, but not
limited to, accord and satisfaction.
Fourteenth Defense
If injuries or damages were sustained, which is specifically and categorically denied,
those injuries and damages are the result of negligence or fault on the part of others over whom
J&J and JICI had no responsibility or control. ff it is determined plaintiff is entitled to recover
against J&J and/or JCI, which is denied, that recovery should be reduced in proportion to the
degree or percentage of negligence or fault, or exposure to products, or virile share of
negligence, fault or exposure to products attributable to any co-defendant or any other entity,
including those entities presently immune because bankruptcy renders them immune ftom
further litigation, as well as any party, co-defendant, or non-parties regardless of whether or not
plaintiff has settled or may settle with such parties in the future.
Fifteenth Defense
J&J and JICI specifically plead the “state-of-the-art” defense to each and every
allegation. J&J and JICI deny any defects in their products or equipment and aver that at all
pertinent times, the products or equipment was reasonably fit and suited for the purpose for
which it was manufactured and intended and was delivered with such advices as were consistent
with the state of the existing medical and industrial art.

00498280 5
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 187 of 197 PagelID #: 197

Sixteenth Defense
Should Louisiana products liability law be applicable, J&J and JJCI aver that at the time
the product left the defendant’s control, the existence of an alternative design was not known or
knowable to this defendant from the then-existing, reasonably available scientific and
technological knowledge.
Seventeenth Defense
Should Louisiana products liability law be applicable, defendant avers that an alternative
design was not feasible from the reasonably available scientific and technological knowledge
which existed at the time the product left the defendant’s control.
Eighteenth Defense
J&J and JICI aver that the injuries allegedly sustained, which are denied, occurred as a
result of pre-existing medical and/or subsequent exposures or conditions, causes, or injuries
which are completely unrelated to J&J and/or JICI, and the existence of these pre-existing
medical and/or subsequent exposures or conditions, causes, or injuries bar and/or mitigate
recovery herein.
Nineteenth Defense
Plaintiffs claims are barred by the applicable statute of limitations, res judicata,
prescription, preemption, equitable estoppel, collateral estoppel, legal estoppel, informed
consent, release, unclean hands, laches, and/or waiver. Additionally, if plaintiff has filed
bankruptcy during the relevant time period of the events alleged ‘in the petition or files for
bankruptcy at some point in the future, the claims of plaintiff may be “property of the bankruptcy
estate” which should be prosecuted by the bankruptcy trustee rather than plaintiff, or, if not
disclosed by plaintiff on the schedules and/or statement of financial affairs, may be barred by the
doctrine of judicial estoppel.
Twentieth Defense
There is no liability on the part of J&J and/or JICI because the alleged incidents in
question were brought about or caused by transitory conditions arising in the course of the work
in which plaintiff was engaged and ordinarily incident thereto, using the employers’ own
manner, method, and means of doing work for which J&J and JICI owe no duty.

00498280 6
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 188 of 197 PagelID #: 198

Twenty-First Defense

Plaintiff failed to state a cause of action because if relief were granted in the absence of
product identification, it would contravene J&J and JJCI’s constitutional right to substantive and
due process of law and equal protection as preserved by the Fourteenth Amendment to the
United States Constitution.

Twenty-Second Defense

J&J and JJCI aver that their alleged liability, which they deny, is purely passive and/or
technical, and the liability of other parties herein is active and actual, thus entitling J&J and JJCI
to full indemnification and contribution from those parties that are actively negligent or at fault.

Twenty-Third Defense

If J&J and/or JICI supplied asbestos-containing products or equipment, which they deny,
such products or equipment conformed to the specifications of its customer and/or the plaintiff's
employers. Furthermore, said customers and employers were knowledgeable and sophisticated as
to the use and risks of asbestos containing products or equipment so that J&J and JJCI had no
duty to warn. J&J and JICI specifically plead the “sophisticated user” defense.

Twenty-Fourth Defense

Plaintiff failed to mitigate, minimize, or abate any alleged damages.
Twenty-Fifth Defense
J&J and JICI plead that plaintiff's damages must be reduced by the contributory and/or

comparative negligence of plaintiff in the following non-exclusive particulars:

A. Failing to avoid known obvious dangers and dangers about which she was aware:
B Failing generally to exercise due care under the circumstances;

Cc. Failing to comply with the duty of care of persons and positions similar to her;

D Failure to use safety devices, such as masks and respirators for breathing, while

in the presence of dust-laden air;

E, Failure to request the use of such masks and respirators from her employers;

F. Failure to cease working in an environment containing asbestos and/or silica
dust-laden air, knowing that she was working with asbestos-containing products
and that she was inhaling silica and/or asbestos fibers;

00498280 7
Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 189 of 197 PagelID#: 199

G. Failure to cease working in an environment with chemicals, chemical fumes,
welding fumes, and/or other toxic substances, knowing that she was working

with and around those substances and that she was inhaling the fumes of these

substances;
H. Failure to take routine precautions to ensure her own safety;
I, Failure to act as a reasonably prudent person would under the same or similar

circumstances; and
J. Any and all other negligent and/or wrongful acts or omissions which may be
discovered or proven at the trial of this matter.
Twenty-Sixth Defense
J&J and JICI specifically and categorically deny that plaintiff ever used products sold or
manufactured by J&J and/or JICI and further deny that plaintiff was ever in the proximity to
products sold or manufactured by J&J and/or JICI.
Twenty-Seventh Defense
J&J and JIC] aver that plaintiff did not inhale asbestos fibers emitted by the normal
use of said products, proximately causing the results and/or related abnormalities or
alternatively, any other asbestos-related injury,
Twenty-Eighth Defense
J&J and JICI aver that as a result of the provisions of certain statutes, including 11
U.S.C. 362(a), plaintiff is prohibited from proceeding against certain parties liable for the
damages and injuries complained of and defendant preserves its rights to so proceed.
Twenty-Ninth Defense
J&J and JICI aver that plaintiff's injuries, if any, were caused by substances other
than asbestos.
Thirtieth Defense
There is no causal relationship between J&J and/or JICI’s conduct and the injuries

and damages alleged by plaintiff.

00498280 a
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 190 of 197 PagelID #: 200

Thirty-First Defense

Plaintiff's claims are barred in whole or in part because the products at issue were at all
times properly prepared, packaged, and distributed and were not defective or unreasonably
dangerous.

Thirty-Second Defense

Plaintiff may be barred from bringing some of the claims alleged in the petition because

plaintiff may lack standing and/or capacity to bring such claims.
Thirty-Third Defense

The claims set forth in the petition are barred because the alleged injuries and canieeest if
any, were caused by medical conditions, diseases, illnesses, or processes (whether preexisting or
contemporaneous) unrelated to the product.

Thirty-Fourth Defense

Plaintiff's claims may be barred, in whole or in part, by misuse or unintended use of the
products in question.

Thirty-Fifth Defense

Plaintiff's injuries or damages sustained, if any, were a direct and proximate result of a
responsible, superseding, intervening cause,

Thirty-Sixth Defense

The products in question are useful and desirable, and any risk claimed by plaintiff with
their use and the alleged injury, to the extent it exists, is unavoidable. Plaintiff's purported action
is, therefore, barred by Comment K of §402A of the Restatement (Second) of Torts and/or
Restatement (Third) of Torts: Products Liability § 6 and/or other applicable law.

Thirty-Seventh Defense

Plaintiff's claims of product defects are barred by Sections 2, 4, and 6(c) and (d) of the

Restatement (Third) of Torts: Products Liability.
Thirty-Eighth Defense
J&J and JICT at all times acted with due care, are free of any and all negligence, and at all

times complied with all applicable laws, regulations, and standards.

00498280 9
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 191 of 197 PageID #: 201

Thirty-Ninth Defense

J&J and JICI further adopt all applicable defenses, if any, not specifically set out in this
Answer but allowed by the Louisiana Code of Civil Procedure and/or asserted by any other
defendant or third party defendant.

Fortieth Defense

Plaintiff's claims are barred because the risks, if any, associated with the use of the

products are outweighed by the products’ utility.
Forty-First Defense

Plaintiff's claims for breach of express and implied warranties are barred because
plaintiff did not reasonably rely on any alleged express or implied warranty, and because
plaintiff did not give J&J and JJCI adequate notice of any alleged breach of warranty, express or
implied, and for lack of privity with J&J and JJCL.

Forty-Second Defense

At all relevant times herein, the products in question were manufactured and distributed
with proper warnings, information, cautions, and instructions in conformity with generally
recognized and prevailing standards in existence at the time.

Forty-Third Defense

The claims of plaintiff may be barred, in whole or in part, from recovery, due to
spoliation of evidence and the failure to preserve evidence necessary to the determination of the
claims.

Forty-Fourth Defense

The products at issue were altered after the products left the control, custody, and

possession of J&J and JJCI, and said alteration relieves J&J and JJCI of any and ail liability.
Forty-Fifth Defense

The “state-of-the-art” defense is applicable to each and every allegation for the reason
that the alleged hazards were neither known nor reasonably discoverable on the basis of the
research and scientific information then available; and J&J and JJCI acted reasonably, prudently,
and at all times in compliance with all applicable state and federal regulations and industry
custom and practice.

00498280 10
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 192 of 197 PageID #: 202

Forty-Sixth Defense

Plaintiff's injuries and damages, if any, did not occur as a result of exposure to asbestos
fibers, but rather were proximately caused by other factors, including but not limited to a history
of voluntarily smoking cigarettes, which other factors are affirmatively pleaded and are legally
and factually imputable to plaintiff to serve as a bar and/or reduction of any and all recovery by
plaintiff,

Forty-Seventh Defense

Plaintiff having been warned or otherwise made aware of the alleged hazards of the
materials to which she claims exposure is now estopped and/or barred from any recovery for the
alleged injuries.

Forty-Eighth Defense

Plaintiff's injuries, if any, resulted from the voluntary and knowing submission by
plaintiff to hazards associated with her exposure to materials alleged to be causative of her
injuries and, therefore, the doctrine of assumption of the risk is applicable.

Forty-Ninth Defense

J&J and JICI deny that they are jointly and severally liable in solido with any other party,

named or unnamed, and denies that they are liable for the fault of any party, named or unnamed,
Fiftieth Defense

J&J and JICI plead that at all times material herein, they complied with all applicable

laws, regulations, rules, specifications, and standards.
Fifty-First Defense

J&J and JICI contend that plaintiff has failed to join all parties necessary for a just
adjudication.

Fifty-Second Defense

J&J and JJCI contend that each and every claim asserted by plaintiff, to the extent the
claim pertains to J&J and/or JIC], is pre-empted by the Federal Food and Drug and Cosmetic Act
(“FFDCA”), 21 U.S.C. §§ 301-399(f), in that the United States Food and Drug Administration
(“FDA”) had primary and exclusive jurisdiction over the safety of cosmetic talc-containing
products and primary and exclusive jurisdiction to determine whether any warning must

00498280 1]
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 193 of 197 PagelID #: 203

accompany cosmetic talc-containing products. The FDA has ruled, on multiple occasions, that
cosmetic grade talc is a safe substance when used as intended and further has ruled that the
manufacturers need not provide any warnings on, or in connection with the sale of, cosmetic
grade talc-containing products.

Fifty-Third Defense

J&J and JICI deny any allegations that have not been expressly admitted.
Fifty-Fourth Defense

Johnson & Johnson is a holding company that does not design, manufacture, market, or
sell Johnson’s Baby Powder (or any other product). A separate entity, Johnson & Johnson
Consumer Inc., is primarily responsible for the formulation, manufacture, testing, marketing, and
sale of Johnson’s Baby Powder.

Fifty-Fifth Defense

As a result of the aforementioned acts of negligence and/or fault committed by plaintiff,
J&J and JICI aver that plaintiff's claim for damages is completely barred or reduced by the
percentage of fault attributable to plaintiff and/or any other liable party herein.

Fifty-Sixth Defense

J&J and JICI alternately aver that plaintiff's damages, if any, were caused by the fault
and/or negligence of persons other than J&J and JJCI, including but not limited to plaintiff's
employers and, specifically, by the products manufactured, supplied, sold, or installed by others,
and/or by the cigarette smoking of plaintiff, or others in her vicinity, or by exposure to other
substances, all of which fault and/or negligence constitutes comparative fault and/or comparative
negligence.

Fifty-Seventh Defense

If plaintiff suffered damages as a result of the allegations set forth in the petition, then
those damages were not sustained by reason of the conduct of J&J and JICI, but rather were the
results of intervening or superseding acts or omissions of others, for which acts or omissions of

J&J and JICI can in no way be held liable.

00498280 [2
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 194 of 197 PagelID #: 204

Fifty-Eighth Defense

If the plaintiff suffered damages as a proximate result of any condition of a product
manufactured, distributed, or sold by J&J and/or JICI, which J&J and JICI deny, then any such
products would have been supplied to the employers of plaintiff, which employers were
knowledgeable and sophisticated users of said products with adequate warnings or instructions,
or with the knowledge of such information contained in such warnings, and thus J&J and JICI
had no further legal duty to warm or instruct plaintiff.

Fifty-Ninth Defense

Plaintiff appreciated and understood risks associated with the products she used. As a
result of the plaintiff's own assumption of risk, plaintiff's recovery, if any, should -be limited or
barred.

Sixtieth Defense

Plaintiff, with knowledge and appreciating the manner in which the products, if any, were
to be used, misused the products plaintiff is alleged to have used and the plaintiffs recovery, if
any, should therefore be limited or barred.

Sixty-First Defense

J&J and JICI affirmatively plead no cause or right of action for punitive or exemplary
damages as any such claims are unconstitutional and are barred by the United States Constitution
and by the Constitution of the State of Louisiana, as well as by the laws of the State of Louisiana
by the Louisiana Supreme Court’s ruling in Anderson v. Avondale Industries, Inc., No. 2000-CC-
02799 (La. 10/16/01), 2001 WL 1223176.

Sixty-Second Defense

Any illness, injury, disability, losses, or damages from which plaintiff may be suffering is
a result of independent or intervening acts of God or others over whom J&J and JJCI had no
control or responsibility. Such intervening causes bar or, in the alternative, reduce any recovery

to which plaintiff might otherwise be entitled to against J&J and JJCI.

00498280 13
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 195 of 197 PageID #: 205

Sixty-Third Defense

Plaintiff's damages, if any, were the direct result of plaintiff's pre-existing medical
conditions and/or occurred by operation of nature or as a result of circumstances over which J&J
and JJCI had and continue to have no control.

Sixty-Fourth Defense

Any verdict or judgment that might be recovered by plaintiff must be reduced by those
amounts that have already or will in the future, with reasonable certainty, indemnify plaintiff in
whole or in part for any past or future claimed economic Joss from any collateral source such as
insurance, social security, workers’ compensation, or employee benefit program. To the extent
that plaintiff is seeking recovery for any benefits from any other source for injuries and damages
alleged, such benefits are not recoverable in this action under applicable law,

Sixty-Fifth Defense

The petition fails to state a claim on which relief can be granted as to costs and
disbursements, attorney’s fees, expert fees, expenses, pre-judgment interest, post-judgment
interest, refund, unjust enrichment, disgorgement, restitution, or treble damages.

Sixty-Sixth Defense

No act or omission of J&J and/or JICI was intentional, fraudulent, malicious, reckless, in
any way morally culpable, or made with conscious, malicious, or intentional disregard for the
health and well-being of plaintiff or others.

Sixty-Seventh Defense

Plaintiff failed to state a cause of action for fraud. Louisiana Code of Civil Procedure
Article 856 requires that, when fraud is alleged, the circumstances constituting fraud must be
alleged with particularity. Plaintiffs allegations broadly allege that all defendants in general
committed intentional misrepresentations and fraudulently concealed and suppressed the truth
about asbestos products and/or equipment. These allegations are inadequate because they do not
describe the specific misrepresentations nor do they identify who made such misrepresentations,
nor when and where the misrepresentations were made. Therefore, all fraud allegations should be

dismissed.

00498280 14
Case 2:19-cv-00526-JDC-KK Document1-1 Filed 04/25/19 Page 196 of 197 PageID #: 206

Sixty-Eighth Defense

J&J and JICI re-urge and re-aver all responses and defenses to the allegations contained
in the original petition and all supplemental and amending petitions as is set forth herein in
extenso,

DEFENSES RESERVED

J&J and JIC] hereby give notice that they intend to rely upon any other defenses that may
become available or apparcnt during the discovery proceedings in this matter and hereby
reserves their right to amend the Answer and to assert any such defenses.

DEMAND FOR BIFURCATED TRIAL

If plaintiff is permitted to proceed to trial upon any claims for punitive or exemplary
damages, J&J and JJCI reserve the right to-have such claims bifurcated from the remaining
issues. |

JURY DEMAND

J&J and JICI hereby request a trial by jury on all issues so triable.

WHEREFORE, Defendants Johnson & Johnson and Jchnson & Johnson Consumer Inc,
pray that their Exceptions, Answer, and Defenses and Request for Jury Trial be deemed good
and sufficient and, after due proceedings are had, that there be judgment herein in favor of
Johnson & Johnson and Johnson & Johnson Consumer Inc. and against plaintiff, dismissing the
Petitions for Damages, at plaintiff's cost, and for all general and equitable relief to which

Defendants may be entitled in the premises. Defendants further demand trial by jury as to all

claims.

00498280 15
» ‘Case 2:19-cv-00526-JDC-KK Document 1-1 Filed 04/25/19 Page 197 of 197 PagelID #: 207

Respectfully submitted,

IRWIN FRITCHIE URQUHART & MOORE LLC

BY:

Zo? ——

JAMES B. ARWIN (La. Bar No. 07172)

KIM E. MOORE (La. Bar No. 18653)

JOHN W. SINNOTT (La. Bar No. 23943)
MEERA U. SOSSAMON (La. Bar No. 34797)
CLAIRE A. NOONAN (La, Bar No. 35940)
400 Poydras Street, Suite 2700

New Orleans, Louisiana 70130

Telephone: (504) 310-2100

Fax: (504) 310-2101

Counsel for Defendants Johnson & Johnson and
Johnson & Johnson Consumer Inc.

CERTIFICATE OF SERVICE

] HEREBY CERTIFY that a copy of the above and foregoing pleading has been served
on all counsel of record by facsimile, electronic mail and/or by United States mail, properly

addressed, postage prepaid on this the | x

00498280

WALTZ.
vf / ee

16
